Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 1 of 221




EXHIBIT A
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 2 of 221




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MARSEILLE-KLINIKEN AG,
Chamerstrasse 67, 6300 Zug, Switzerland;

              Petitioner;
       v.

REPUBLIC OF EQUATORIAL GUINEA,
Presidential Palace, Rue du 12 Octobre,
Malabo, Equatorial Guinea;

              Respondent.


                       DECLARATION OF ULRICH MARSEILLE

       1.     My name is Ulrich Marseille.

       2.     The facts set forth in this declaration are true and correct, based upon my personal

knowledge.

       3.     I am over the age of 18 years old and am a citizen and resident of the Federal

Republic of Germany.

       4.     I currently serve as Consultant with Power of Attorney for Marseille-Kliniken AG

("Marseille-Kliniken") and have served in this role since November 12, 2009.

       5.     Marseille-Kliniken entered into the Management Contract for the Polyclinic La

Paz (Bata) (the "Polyclinic") on December 14, 2009 (the "Management Contract") with the

Republic of Equatorial Guinea ("Equatorial Guinea"). A true and correct copy of the

Management Contract is attached as Exhibit "A-1" to this Declaration.

       6.     Equatorial Guinea sought this agreement with Marseille-Kliniken as part of an

effort to establish an organized health-care system throughout the country at European standards.



                                                                                U. Marseill
                                                1
                                                                               —7, Dez. 0
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 3 of 221




       7.         The Polyclinic, currently known as the La Paz Medical Center, is located in Bata,

Equatorial Guinea. It first opened in 2007 and is the principal referral hospital in Equatorial

Guinea. It was a key part of the effort by Equatorial Guinea to develop modern health care

infrastructure.

       8.         Pursuant to the Management Contract, Marseille-Kliniken was to become the

operator of the Polyclinic, including responsibility for personnel decisions, training and

continuing education for personnel, and development and supply of software for hospital

administration.

        9.        The Management Contract contemplated a take-over process which entailed two

phases: (i) Phase A, which involved taking financial control of the Polyclinic, commencing

installation of new software systems, management and selection of drugs and supplies, and

implementation of new personnel standards; and (ii) Phase B, which involved taking full control

of technology, personnel, as well as physical management of the Polyclinic.

        10.       Compensation for Phase A under the Management Contract was to be an all-

inclusive fixed fee of EUR 840,000, not including housing costs, water, electricity, and local

transportation for employees.

        11.       Compensation for Phase B was to be a fixed Management Fee of EUR 700,000

per month (the "Management Fee").

        12.       After Marseille-Kliniken completed all of its obligations under Phase A of the

Management Contract at the beginning of August 2010, Equatorial Guinea began to block

Marseille-Kliniken's access to the newly installed software and IT system at the Polyclinic in

December 2010. At approximately the same time, the Health Minister of Equatorial Guinea, Mr.

Marcelino Oyono Ntutumo, who also served as President (Chair) of the Board of Administration



                                                  2
                                                                                U. Marseille

                                                                                7, Dez 2i 0
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 4 of 221




of the Polyclinic hired Frank Mensching, without informing Marseille-Kliniken, who at the time

was also an IT employee of Marseille Kliniken for the Polyclinic.

       13.      Marseille-Kliniken attempted to continue performing under the Management

Contract and expressed serious concerns about its lack of access to the Polyclinic's IT system,

but was never able to regain access to the new state-of-art system it had just finished

implementing.

       14.      In conversations during this period, including in January 2011, the Minister of

Health of Equatorial Guinea, Marcelino Oyono Ntutumo, indicated to Marseille-Kliniken's local

director at the Polyclinic, Fritz Kronenberger, that the government "wanted to get out of the

contract." See Award at ¶¶ 179-184.

       15.      Just three months later, on March 14, 2011, Marseille-Kliniken's local director

and the technological director of the Polyclinic — Fritz Kronenberger and Kurt Gerard,

respectively — were ousted from the Polyclinic and instructed to leave the country within 48

hours by the Board of Administration for the Polyclinic together with its President (Chair) Dr.

Salomon Nguema Owono, who at the time was also the new Minister of Health, having replaced

Marcelino Oyono Ntutumo. See Award at ¶ 66.

       16.      Immediately following the expulsions of their key staff from Equatorial Guinea in

March 201 1, Marseille-Kliniken withdrew from the Polyclinic and Equatorial Guinea altogether

later in same month.

                The First Arbitration

       17.      Following Equatorial Guinea's breach of the Management Contract and expulsion

of Marseille-Kliniken's employees from the Polyclinic, Marseille-Kliniken initiated arbitration




                                                                              U. Marseill
                                               -3-
                                                                                Dez,
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 5 of 221




against Equatorial Guinea on June 20, 2011, pursuant to the arbitration agreement Article 14 of

the Management Contract (the "First Arbitration").

       18.     In the First Arbitration, Marseille-Kliniken asserted a partial claim for 90% of the

damages it incurred, including payment of that portion of Management Fees, for the period from

August 2010 through March 2011 and 90% of the complete Management Fee of EUR 700,000

per month — expenditures to be deducted — for the period from April 2011 through August 2012.

Such partial claims are permissible under Swiss law and the claimant may reserve the right to

seek the balance of their damages in a later proceeding.

       19.     The tribunal in the First Arbitration issued an award on December 5, 2014, in

which it awarded Marseille-Kliniken a total amount of EUR 14,036,400, plus interest and costs.

       20.     On May 28, 2015, the Parties entered into a Dispute Settlement Agreement (the

"Dispute Settlement Agreement"), pursuant to which they fixed a specific amount to be paid in

connection with the settlement of the award issued in the First Arbitration.

               The Second Arbitration

       21.     On January 28, 2015, Marseille-Kliniken initiated a second arbitration (the

"Second Arbitration") against Equatorial Guinea, again under Article 14 of the Management

Contract, in which it sought the remaining 10% portion of the Management Fees for the period

from August 2010 until August 2012, which it did not initially claim in the First Arbitration, and

the full unpaid Management Fees (minus expenses) for the period from September 2012 through

January 2020, which represented the full term of the Management Contract, including a 5-year

additional term, because the Tribunal decided in the First Arbitration that Equatorial Guinea did

not terminate the Management Contract.



                                                                                   U. Marseille

                                                 4
                                                                                      On 202
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 6 of 221




       22.     The Tribunal, noting that the Parties conceded that Article 14 of the Management

Contract — the Arbitration Clause — was enforceable and binding under Swiss law, which was the

substantive law applicable to the Arbitration, found that it had jurisdiction. See Award at ¶ 139.

       23.     After the Parties — both of which were represented by counsel — had fully briefed

the matter, the Tribunal conducted an Evidentiary Hearing on December 5, 2016, at which both

Parties presented witness testimony.

       24.     The Tribunal issued the Final Award on December 19, 2017,1 which granted

Marseille-Kliniken the remaining 10% of the Management Fees for the period from August 2010

through August 2012, as described above, and the full Management Fees for the period from

September 2012 through January 2015. From these amounts, the tribunal deducted the

expenditures it calculated Marseille-Kliniken had saved to determine the amount of damages,

which it set at EUR 7,380,611, plus interest at the default rate of 5% established under Swiss

law. In addition, the tribunal in the Second Arbitration awarded costs to Marseille-Kliniken in

the separate amounts of CHF 92,470.35 and EUR 27,568.58. A true and correct copy of the

Award is attached as Exhibit "A-2" to this Declaration.

        25.    At current exchange rates, the damages and costs awarded to Marseille-Kliniken,

not including interest, amount to an approximate total of USD 9,315,309.2




1      The Final Award was sent to the parties by email on December 19, 2017, followed by a
hard copy on December 20, 2017. A true and correct copy of the email communication dated
December 19, 2017, from the Tribunal issuing the Final Award to the Parties is attached hereto
as Exhibit "A-3" to this Declaration.
2
       Calculated as of November 17, 2020 using the Currency Converter available at
www.OANDA.com.
                                                  5                            U. Marseille

                                                                               7. i ez. 2020
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 7 of 221




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on December 7th, 2020, in Hamburg, Germany.

                                                        U. Marseille

                                                        1, On 7nr
                                             Ulric M si lle




                                               -6
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 8 of 221




EXHIBIT A-1
:
                               Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 9 of 221
                        Managemenfüerlrag
                                                                  yJ        a?.«
                    d   S(and: M.12.2009
                »                                                      i
               .1
              j.l




            pa:;Q:':ü

          b'=:a-'7
                                 f:o de gesAfön deW Hospftaf               Managernentvenrag für d:e Po!fk!:n:k
                                   co La Paz (Bata)                        La Paz (Bata)

                                    obierno de                             Zwischen der Regierung der

             j4'!       la        i.iblica de Guinea Ecuatorial,           Republik Guinea Ecuatorial, Malabo,
                                o, representada por el Ministro de         vertreten durch den zuständigen
                        'Öbras Pi.iblicas e Infraestructuras               Ministers für Bauentwicklung und
                                                                           Infrastruktur


                             denominada a continuaci6n mandante                    im folgenden Auftraggeber oder AG
                             o S.A. -                                      genannt -

                        Y de otra                                          Und andere


                        Marseille-Kliniken Sociedad Ariönima,              Marseille-Kliniken Aktiengesellschaft mit
                        con sede en Suiza, en CH-6300 Zug,                 Sitz in CH 6300 Zug, Neugasse 4, zur
                        c/Neugasse, 4, inscrita en el Registro             Handelsregisternummer CH
                        Mercantil nümero CH-170.3.030.383-0,               170.3.030."383-0, diese vertreten durch
                        ästa representada por el Presidente y              den Präsidenten und Delegierten des
                        Delegado del Consejo de Administraciön,            Verwaltungsrates Axel Hölzer, welcher
                        don Axel Hölzer, quien a la vez es el              zugleich Vorstandsvorsitzender der
                        Presidente de la Junta Directiva de las            Marseille-Kliniken AG, Sportallee 1 in
                        Marseille-Kliniken AG, con sede en                 22335 Hamburg ist, vertreten durch den
     'l                 c/Sportallee,1, en D-22335 Hamburgo, y             Bevollmächtigten Ulrich Marseille
                        esta ültima representada por su
     .1



                        apoderado, don Ulrich Marseille

                        - denominada a continuaciön Marseille -            - im folgenden Marseille genannt -

                        t Preämbulo                                        1. Präambel


                        1.1. El mandante en la ciudad de Bata ha           1.1. Der Auffraggeber hat in der Stadt
                        construfdo un hospital-policlföica con tres        Bata eine Polyllinik Hospital mit drei
                        unidades Staff Housing Apartments as{              Stück Staff Housing Apartments sovvie
                        como otro edificio para hotel y centro de          einem weiteren Gebäude als Hotel und
                        rehabilitaciön. El edificio con sus 100            Rehabilitationszentrum errichtet. Das
                        camas comenzö a funcionar en el mes de             Gebäude mit 100 Betten wurde im
                        Setiembre del 2007.                                September 2007 in Betrieb genommen.


                        1.2. La Marseille-Clfnicas AG, Hamburgo,           1.2. Die Marseille-Kliniken AG, Hambuyg,
                        es un acreditado operador-gestionador              ist ein in Deutsch!and ausgewiesener
                        de establecimientos sociales y clföicas en         Betreiber von Sozialeinrichtungen föqd
                        Alemania. Actualmente, la sociedad en              Kliniken. Zurzeit betreibt die Gesellschöft
                        mäs de 70 emplazamientos estä                      an über 70 Standorten erfolgreich
                        operando con äxito establecimientos                Sozialeinrichtungen mit fast 5.500
                        sociales con cerca de 5.500                        Mitarbeitern.
                        colaboradores.
    !l




            -i"
    :i
    i!




          r, ? *
         ----€


         '?a ari=cb't'!"
      Managemenfüerlrag
                    Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 10 of 221
      Stand: 14.12.2009
                                                   2



      1.3. Para una expJotaciön profesiona[ del        1.3. Für einen professionellen Betrieb
      complejo ctföico arriba detallado las dos        des oben näher bezeichneten
      partes cöntratantes pretenden realizar           Klinikkomplexes wollen beide Parteien
      una cooperaciön estrecha y de larga              eng und langfristig zusammenarbeiten,
      duraciön para Ilevar a cabo un alto grado        um zum Wohle der Bevölkerung ein
      de asistencia sanitaria, por el bien de la       hohes          Maß           an         sicherer
      poblaciön. Es ästa la voluntad explicita         Gesundheitsversorgung durchzuführen.
      de todas las personas pafücipäntes en el         Dies ist erklärter Wille aller an diesem
      presente contrato.                               Vertrag beteiligten Personen.

      1.4 0tro objetivo bäsico de este contrato        "1.4 Ein weiteres zentrales Ziel dieses
      es que la Repüblica de Guinea Ecuatorial         Vertrages ist es die Republik Guinea
      a largo plazo este en condiciones de             Ecuatorial langfristig in die Lage zu
      administrar y dirigir el Hospital                versetzen         das             Krankenhaus
      exclusivamente con ciudadanos de la              ausschließlich von Bürgern der Republik
      Repüblica de Guinea Ecuatorial. A tal            Guinea Ecuatorial betreiben und führen
      efecto es obligatoriamente necesario             zu lassen. Hierzu ist es zwingend
      desarrollar y Ilevar a la präctica un plan       erforderlich         einen          langjährigen
      de formaciön con una duraciön de varios          Ausbildungspian               für            alle
      arios para todos los grupos de                   Mitarbeitergruppen zu entwickeln und
      empleados.".                                     umzusetzen.
      1.5 Para tal propösito Marseille pone a          1.5 Hierzu stellt Marseille ein
      disposiciön    el      correspondiente           entsprechendes Instrument in Form von
      instrumento de estudio, de naturaleza            elektronisch         zu       absolvierenden
      electrönica para cursar Unidades de              Lerneinheiten ,,E-Learning" zur
      Aprendizaje denominadas "E-Learning              Verfügung.

      2. Definiciones                                  2. Definitionen

      En este contrato se van a utilizar las           Im vorliegenden Vertrag kommen
      siguientes definiciones con las                  folgende Definitionen mit der hierin
      explicaciones en ellas contenidas:               enthaltenen Erklärung zur Anwendung:

      2.1. Presupuesto                                 2.1. Budget
      La suma - por regla general denorriinada         Die Summe - in der Regel als
      como monto anual - que el mandante con           Jahressumme bezeichnet -, welche der
      caräcter fiduciario le pondrä a disposici6n      Auff.raggeber an Marseille
      de Marseille, para que ästa pueda, segün         treuhänderisch zur Verfügung stellt,
      su leal saber y entender, sufragar todos         damit Marseille hieraus nach bestem
      los gastos operativos/ empresariales             Wissen und Gewissen alle
      necesarios; especialmente formarän               betriebswirtschaftlich notwendigen
      parte de estos gastos (no                        Kosten bestreitet, insbesondere zählen
      exclusivamente)                                  hierzu (nicht ausschließlich)

      a) los costes del personal                       a) die Personalkosten,
      b) los costes para especialistas,                b) die Kosten für Spezialisten,
      c) el coste de material, y especialmente:        c) die Sachkosten, als da sind
                                                          insbesondere

                                                       aa) für Krankenhausmaterial,
(?'
      3g33)ara
       aß53ara material del hospital;
        ?-..,?....,,.
Managemenfüertrag
           Case
S(and: 14.12.2009   1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 11 of 221
                                              3

bb) medicarnentos;                                bb) Medikamente,
cc) gastos de alimentaciön de pacientes y         cc) Verpflegung für Patienten und
colaboradores;                                    Mitarbeiter,
dd) tasas para comunicaciön y costes de           dd) Kommunikationsgebühren und
energfa;                                          Energiekosten,
ee) adquisiciön de bienes de valor                ee) Anschaffung VOn geringwertigen
inferior;                                         Wirtschaftsgütern,
ff) derechos de licencia para terceros, asi       ff) Lizenzgebühren für Dritt.e, sowie
como gastos corrientes de mantenimiento           laufender Wartungsgebühren            für

para los programas inforrnäticos;                 Software
gg)seguros de personas y de cosas para            gg) Sach- und Personenversicherung für
la explotaciön econömica;                         den Geschäftsbetrieb
ii) gastos operacionales para los edificios       ii) Betriebskosten für die            ZLI

a ceder;                                          überlassenden Gebäude


d) otros       costes,      relacionados          d) sonstige, mit dem Betrieb eines
   necesariamente con la explotaciön y            Krankenhauses      notwendigerweise
   el funcionamiento de un hospital.              verbundenen Kosten.



2.2. Cifra de negocios                            2.2. Umsatz
La suma - por regla general denominada            Die Summe - in der Regel als
como monto anual - que el hospital                Jahressumme bezeichnet -, welche das
obtendrä en total.                                Krankenhaus insgesamt vereinnahmt.


2.3, Beneficio                                    2.3. Gewinn
La suma - por regla general denominada            Die Summe - in der Regel als
como monto anual - que resultarä una              Jahressumme bezeichnet -, welche sich
vez deducido el total de los gastos de la         ergibt, nachdem vom Umsatz die
cifra de negocios y sin presentar pärdida.        Gesamt-kosten in Abzug gebracht
                                                  worden sind und kein Verlust vorliegt.


2.4. Contrato de gestiön                          2.4. Managemenfüertrag
Denomina el acuerdo con fuerza                    Bezeichnet         die       verbindliche

vinculante segi'in el cual Marseille, en          Vereinbarung, wonach Marseille im
nombre y por encargo de la Repi.iblica de         Namen und im Auftrag der Republik
Guinea Ecuatorial, dirigirä/gestionarä            Guinea Ecuatorial, zu deren Gunsten
con responsabilidad el Hospital-                  aber auch zu deren Lasten
Policlfnica de Bata, en favor de ella, pero       treuhänderisch die Polyllinik Hospital
tambiän a cargo de ella, con caräcter             Bata verantwortlich führt, und zwar so
fiduciario, a saber, tan bien y en tal            gut und in dem Sinne, wie, wenn es ihr
sentido como si de su propio hospital se          eigenes Hospital wäre. Die Tätigkeit ist
tratase. La actividad estä orientada para         langfristig darauf gerichtet, für die
que a largo plazo la Repüblica de                 Republik Guinea Ecuatorial einen
Guinea Ecuatorial obtenga un beneficio.           Gewinn zu erzielen.



2.5. Euro                                         2.5. Euro
La moneda corriente del medio legal de            Währung des l der Bundesrepublik
?


                                                                     /14/14/
      Managemenfüertr?ag
                     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 12 of 221
      Stand: 14.12.2C)09                      4


      pago välido en la Repi.iblica Federal de                                        Deutschland gültigen gesetzlichen
      Alemania.
                                                                                     Zahlungsmittels.

      3. Objeto det contrato                                                          3. Vegtragsgegenstandl

      3.1 Mediante el contrato de gestiön aquf                                        3.1. Marseille übernimmt das
      celebrado Marseille se hace cargo de                                            Management mittels des hier
      manera responsable de !a gestiön, siendo                                        geschlossenen Managemenfüertrages
      dotado por el mandante, para la duraciön                                        verantwofüich, indem es vom
      de este contrato, de un poder general                                           Auftraggeber mit einer für diÖ Dauer des
      ilimitado e ilimitable que autoriza a                                           Vertrages unbeschränkten und
      Marseille a dar y recibir toda clase de                                         unbeschränkbaren Generafüollmacht
      declaraciones necesarias para la gestiön                                         ausgestattet ist, welche Marseille
       y / el funcionamiento del , jH,ospital-                                         berechtigt, alle Erklärungen abzugeben
       P,6Jiclföica de Bata.              fiJ( ?- SQ"'                                 und in Empfang zu nehmen, welche für
                                                                                       den Betrieb der Poliklinik Hospital Bata
    .y2.,,#',,,,aLsR  @,4.?4C4-@fJ?,F5'!"t'y
                 ?.ltt 4 (2?,,ye? Cp ' cÄx
                                                                                       notwendig sind.
    Il?          (,? p,xz
                 '? k CA A )? 6,
                        -i            ,                        d
                 ,

                                                                                                          Marseille                   darf               alle
    z /" {-
                                                         W para tomar 3.2.
;a' S las
    ffi
          decis:ones-concernientes
        3.2. fVarseille estä ai
ß pJpnalnal,, especi                     al Personalentscheidungen
                     almente laslasdedeefectuar
                                         efectuarininsbesondere
                                                   sbesondere EiEinstellungen
                                                                nste
    «:2 -i h k
                                                                            treffen,
                especialmente                                                 und
':r #atacipaciön
           ones- ;adesp!.dos- labo.rales, -d?,ar €ftlassu'rföen vo;eh'Dienstleistungsverträge
                    especialistas a traves de über
                                                                       men,-."'Spezial,isten
:
          Ol
            ?tratos de servicios, formalizar toda beschäftigen, alle Arten         von
                                                                              schließen,
             e de contratos de suministro, Lieferverträgen
           ntratos terapäuticos con pacientes y Behandlungsverträge mit Patienten und
)
r-


             familiares, asJ como todos los demäs Angehörigen schließen, sowie alle
          81
            ntratos que a Marseille le puedan anderen Verträge, die Marseille geeignet
          parecer idöneos para Ilevar a cabo la erscheinen, um einen wirtschaffllich
    gesti6n de una clfnica de hCo"ah'vtu..-.'c4(?
                              modo razonable, vernünfiigen Klinikbetrieb durchzuführen.
    en tärminos econömicps.
?,,aC,LJ4   vo 4 (?B»y),'-,t-p
            rseille se encuentrafflyJobligada
                                       -5> t; (ycs'
                                               a 3.3. Marseille ist verpflichtet, die Aus-
            rgani4ar la formaciön profesional y de und Fortbildung der Beschäftigten zu
! " 'Ik" 'eers:peqialmente,
               mc:cüll0nrsnüavsm*tslenf%drconcederles
                                           serstom'oAsesrelesm! ea,aosilos,:, ok/IrMitarbeitern
                                                                                   '*-??arn'ks'exsl;e*esrervsn'eines;r==ständiges
                                                                                                                         «-I*n:AsAe:rsSoü" eTrTraining
                                                                                                                                               rew;rs:rsrxde-'san
                                                                                                                                                               nvs
               abj'radores ala oportunidad de gozar de den im Einsatz'- befindlGhen
      :un e;trenarri i e nto perma.n.ente con l o
     ffl aparptos medicos utilizados. Las lassen.
                                                  s medi z i n i s chen Geräten angedei h en zu
        habiiidades
         2aciintes
                      en lacuanto
                      en
                            asistencia
                                     a
                                         a los Die
                                       todas   las
                                                   Fertigkeiten
                                                    Patienten
                                                                in der
                                                                zu
                                                                        Behandlung
                                                                    allen   indikativen
                                                                                       der
%m? -"= p-at61ogias
        ,?Äi          indicativas han de ser Krankheitsbildern sind auf den neuestfö,
        elevadas al nivel rnäs avanzado segün el internationalen Stand zu bringen. Dazu
        eständar internacional. En particular, ist Marseille insbesondere berechtigt,
        Marseille estä autorizada para mandar a Mitarbeiter zur Aus- und Fortbildung
        Ios colaboradores a Europa para su nach Europa zu schicken und dort
        formaci6n y perfeccionamiento trainieren zu !assen. Es obliegt Marseille,
        profesional y que alli sean entrenados. Le Art- und Dauer der einzelnen Fortbildung
        incumbe a Marseille de fijar el tipo y la festzulegen. Die Kosten hierfür werden
               duraciön de cada uno de estos ausdemBudge,tbestritten.
    ,-6-
u .
                                                                                                                        uy%
          Case 1:20-cv-03572-RJL
  Managementvertrag                  Document 1-1 Filed 12/08/20 Page 13 of 221
  StandTl4.l2.2009
                                               5

  programaS de formaciön.. El coste para
  ello-ha de Ser sufragado mediante el
  presupuesto.

  3.4. Marseille estä obligada a desarrollar        3.4. Marseille ist verpflichtet, eine
  los prOgramaS inforrnäticos adecuados             adäquate Softmare für die
 para la administraciön del hospital y el           Krankenhausadministration, für das
 personal, asf como para el control de los          Personalwesen, sowie für die Steuerung
 procesos esenciales del funcionamiento y           der wesentlichen Betriebsabläufe zu
 ponerlos a disposici6n del hospital. Con           entwickeln und dem Krankenhaus
 ello estä previsto que' las facilidades            beizustellen. Dabei sollen die
 bäsicas estarän listas para funcionar             grundlegenden Fazilitäten innerhalb von
 dentro de un plazo de -4 meses despuäs            4 Monatei? nach Übernahme des
 de haber asumido la gestiön del hospital.         Krankenhauses betriebsbereit sein. Für
 Para los          servicios altamente             die hochspeziellen Abteilungen sowie für
 especializados asf como para la                   die             Steuerung              der
 organizaciön del aprovisionamiento de             Medikamentenversorgung aus dem
 medicamentos desde el extranjero y el             Ausland, des betriebswirtschafflichen
 controlling operativo asF como para la            Controllings sowie der einzelnen
 planificaciön de la asignaciön de personai        Personaleinsatzplanung soll die Soffüvare
 el soporte informätico deberä estar listo         spätestens 12 Monate nach Übergabe
 para funcionar -12 meses despuäs de la            der Einrichtung betriebsbereit sein.
 entrega del establecimiento, a mäs
 tardar.


 El coste para el desarrollo de los                Die Kosten für die Entwicklung der
 programas inforrnäticos ha de ser                 Software sind von Marseille selbst zu
 asumido por Marseille misma y no se               tragen und nicht aus dem Budget zu
 costearä mediante el presupuesto.                 bestreiten.


 3.5. Marseille pone a disposiciön del             3.5. Marseille stellt seinen ,,Brand Name"
 mandante su "Brand Name" [nombre de               dem Aufiraggeber zur Nutzung für seine
 marcal para que äste lo pueda usar para           Po!iklinik Hospital Bata für die Laufzeit
 su Hospital-Policlföica de Bata por la            dieses Vertrages zur Verfügung. Dabei
 duraciön del presente contrato. Con ello          sind Farbe und Ausbildung des
 se ha de adoptar el color y la                    Schriftzuges von dem jeweils von
 configuraciön del trazo del respectivo            Marseille vervvendeten Original zu
 original utilizado por Marseille. El              übernehmen. Der Auftraggeber dar?
 mandante tiene la autorizaciön expresa            ausdrücklich hiermit für seine Poliklinik
 para hacer publicidad para su Hospital-           Hospital Bata Werbung in allen Medien
 Policlfnica en Bata en todos los medios           betreiben. Die Einzelheiten werden in
 con este logotipo. Los detalles se fijarän        einer gesonderten Vereinbarung und zu
 mäs tarde en un convenio aparte. Los              einem späteren Zeitpunkt fixiert. Die
 derechos de licencia para el uso ya estän         Lizenzgebühr für die Nutzung ist mit der
 inclufdos y pagados dent?o del                    zu 7. vereinbarten Management Fee
Management Fee / Honorario de la                   abgegolten.
gestiön convenido bajo el numeral 7.

4. Cesiön de Derechos                              4. Abtretung der Rechte

4.1. El dfa 1o de febrero de 2010, la              4.1 Am 1 Februar 2010 tritt die erste

=-='-'




                                                           f
            Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 14 of 221
ManagemenNertrag
S;ndÖ ;'4.I2.2009                                       6


primera fase ?de, este,, clor2!at4o, yn,t,a, ra,. e,n       Phase dieses Vertrages in Kraft. Fa!Is
"vföor.aEn caso de que la ges!ön .d,el.res;to               die restliche Dienstleistung seitens des
d;-s'ervicio se vea p.aral.izada, M.a.rseille               Ministeriums nicht durchführbar sein
;5131-nrr4 de manera total la gestiön del                   sollte, übernimmt Marseille die Führung
H-ospital y 5,51 eS?e ,ca,so, el.Gobierno                   des Krankenhauses. In diesem Fall
e'ntfögarä-a Marseille todos los inmuebles                  übergibt das Ministerium an Marseille die
y"-  equipamientos
y f3Cl                         ..de.
       LJI pai i t t'gt l uig s.sy   las-iclföica
                                   x=,a     - i)n-w
                                                            Belegenheit und die Einrichtung total
(,omple?ament9 a4.ueb.lado en pOSeSl0rl.                    möbliert. Marseille ist verpflichtet die
Marseille estä obligada a gestionar la                      Klinik mit der erforderlichen Sorgfalt und
Clfnica con mucho cuidado y                                 Vorsicht zu führen, insbesondere in
respcnsabilidad,velando. particul.armente                   Hinblick auf die Behandlung und den
pora un trato cuidadoso de los objetos del                  Umgang              mit                 der
equipamiento.                                               Einrichtungsgegenstände.

Antes de que Marseille reciba el objeto le                  Vor Übergabe wird Marseille eine
entregarä al mandante una lista de las                      Aufstellung der Gegenstände an den
cosas que todavfa hacen falta para que la                   Auffraggeber übergeben, die zur
clfnica pueda entrar fntegramente en                        vollständigen Inbetriebnahme der Klinik
funcionamiento. De caräcter enunciativo                     noch fehlen. Wie zum Beispiel Wäsche,
aquf se menciona ropa, uniformes de                         Dienstkleidung, Operationsbestecke etc.,
servicio, instrumentos de quiröfano, etc.,                  nämlich alle Gegenstände, die noch
o sea, todos los objetos que aün estän                      anzuschaffen sind oder in einem
por comprar o estän en mal estado.                          schlechten Zustand sind.


4.2. Marseille, dentro del presente                         4.2. Marseille darf im Rahmen dieses
contrato de gestiön, puede tratar el objeto                 Managementvertrages mit der Sache
de manera tal como si fuese el                              verfahren, wie ein Eigentümer, jedoch
propietario pero sin disponer de la                         ohne über das Eigentum zu verfügen.
propiedad.

4.3. Marseille tendrä el derecho de                         4.3. Marseille hat das Recht jede Person,
repudiar fuera del hospital a cualquier                     die die Sicherheit und den normalen
enfermo, trabajador o persona exögena                       Ablauf in Hospital gefährdet, der
que comprometa la seguridad y                               Räumlichkeiten zu vervveisen.
normalidad del hospital.

4.4. Marseille estä obligada a asegurar el                  4.4. Marseille ist verpflichtet, soweit dies
Hospital-Policlföica de Bata, dentro de lo                  möglich und unter Beachtung von Kosten
posible y en cuanto fuere indicado                          und Nutzen angezeigt ist, die Poliklinik
observando coste y utilidad, contra los                     Hospital Bata gegen Risiken, welche aus
riesgos que puedan resultar de fuego,                       Feuer, Sturm oder Wasserschäden
tormenta o darios por agua (darios                          (Elementarschäden) resultieren können,
elementales), siempre y cuando hubiere                      zu versichern, soweit es eine
una compafüa de seguros que a precios                       Versicherungsgesellschaft gibt, welche
aceptables y con condiciones usuales en                     zu annehmbaren und marktüblichen
el mercado estarta dispuesta a cerrar                       Konditionen bereit ist, einen
semejante contrato.                                         Versicherungsvertrag einzugehen.

4.5. El riesgo 'de pärdida fortuita o, a                    4.5. Die Gefahr des zufälligen
causa de fuerza rnayor (force majeure),                     Untergangs oder bei höherer Gewalt
de deterioros pOr desördenes pübiicos o                     (Force majeure), der Beschädigung




                                                                              ti,,1,/
          Management?er}rag
                  Case 1:20-cv-03572-RJL      Document 1-1 Filed 12/08/20 Page 15 of 221
          S:?'nWT 14.12.2009
                                                        7

          huelgas, hechos de..guerra .u otros                durch Unruhen oder Streik, durch
          incidentes no previsibles o catästrofes            Kriegseinwirkungen oder sonstiger nicht
          naturales irän a cargo del mandante.               vorhersehbarer Ereignisse oder
          Marseille, en este respecto, queda libre           Naturkatastrophen geht zu Lasten des
          de toda responsabi!idad.                           Auftraggebers.     Marseille     wird
                                                             diesbezüglich von jeglicher Haftung
                                                             freigestellt.


         5. Detalles de la gesti6n                          5. Einzelheiten des Managements

                        le estä obligada a informar         5.1. Marseille ist verpflichtet, in
                        nte, por escrito, y por lo          regelmäßigen Abständen, mindestens
                        vez por trimestre - es decir,       4och einmal im Quartal - also alle drei
        .J,eada fres meses - (:                             Monate - (auf Wunsch aber auch
       ,!%'cada mes) al mandante sobre Öl                   monatlich), dem Auftraggeber über die
       .?-desarrollo comercial del Hospital-                kaufmännische Entwicklung der Po!iklinik
       a Polidfnica de Bata. Con ello han de                Hospital Bata schriftlich zu berichten.
     %
       pres,en         con     exactitud     los            Dabei sind die wesentlichen Ereignisse,
       äeonte: cimientos esenciales asf como  la            sowie die finanzielle Situation
         situaciön financiera (ingresos y gastos,           (Einnahmen und Ausgaben, notwendige
         inversiones necesarias, estadistica de             Investitionen, grankenstatistiken) präzise
         pacientes).                                        darzustellen.



         5.2. Marseille estä obligada a mandar              5.2. Marseille ist verpflichtet, notwendige
         que se realicen inmediatamente las                 Reparaturen, soweit sie nicht einen
         reparaciones necesarias, en tanto que no           Betrag von EURO 5.000,-je Einzelfall
         excedan un importe de EUR 5.000,-en                übersteigen,         unverzüglich        zu
         cada caso y financiarlas mediante el               veranlassen und aus dem zur Verfügung
         presupuesto que tiene a su disposiciön.            gestellten Budget zu bestreiten. Darüber
         Öualq'uier ga'sto por reparac!ones o               hinaus gehende Reparaturkosten oder
         inversiones necesarias de reposiciön que           notwendige Ersatzinvestitionen sind
         ademäs se produzca fuera del                       nach Bestätigung durch den
         presupuesto ha de ser asumido                      Auftraggeber von diesem außerhalb des
         adicionalmente, luego de su confirmaciön           Budgets zu zahlen.
         por el mandante, por este i.iltimo.

         6. Presupuesto / El beneficio                      6. Budget / der Gewinn

        6.1. Fase A del contrato.-Esta fase que             6.1. Phase A des Vertrages. Diese
        consiste en la presentacion de los                  Phase besteht aus den folgenden
        siguientes servicios:                               Dienstleistungen:
        a) Control de los ingresos y gastos                 a)Kontrolle der Ein- und Ausgaben
        b) Control Organizaciön financiera                  b)Kontrolle der Finanzorganisation
        c) Instalaciön del SOFTVVARE Estandar               c) Beginn mit der Installation der
        Internacional                                       SOFTWARE im internationalen Standard
        d) Gestiön y selecciön de medicamentos              d)Management und Auswahl aller
        de calidad estandar europeo, as! como               Medikamente mit europäischen Standard
        todo el material hospitalario.                      und in entsprechende Qualität, ebenso
                                                            im Bezug auf das gesamte
('
                   Managemenfüemag
                  Case    1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 16 of 221
                   StandF 14.12.20Ü9
                                                                 8

                                                                     Krankenhausmaterial.
                  B) Control de calidad profesional y                e)Professionelle Kontrolle der Qua!ität
                  cantidades y criterios de rendimiento del          der Auswertung und der Quantität der
                  personal, dando cuenta al Consejo de               Mitarbeiter, und Mitteilung an den
                  Qdministraci«'n.                                   Verwaltungsrat.

                  El coste de esta prestaciön es de                  Die Kosten für diese Dienstleistung
                  Ochocientos cuarenta mil ( 840.000,.)              beläufen auf 840.000 Euro. In diesem
                                                                     Betrag sind alle Kosten beinhaltet
                                                                     ausgenommen die Wohnkosten, Wasser,
                                                                     Strom, und lokale Transporte für die
                                                                     bereit gestellte Mitarbeiter.
      *,JX         .2!. Fase B del contrato.-Esta fase               6.2. Phase B des Vertrages. Diese
         ,(       comprende la
                  L;UiilplaNue la9C;)tlljll
                                  gestiönItlJlllplGIQ
                                            completaIJC;I
                                                      del            Phase beinhaltet die vollständige
     §" Hospital con la responsabilidad de la                        Verantwor?ung für den technischen Teil,
                  p'arte -täcnica, person'al, inmueble y todo
              ]
     -?                                                              Personal, Belegenheit und das gesamte
     %
                  el patrimonio del Hospital a Marseille. El         Eigentum auf Marseille. Die Kosten für
                  coste de esta fase es de setecientos mil (         diese Phase belaufen sich auf 700.000
 %                700.000)Euros cada mes y !os Ocho                  Euro monatlich, bzw. 8.400.000 Euro
                  millones cuatrocientos mil ( 8.400.000)            jährlich. In diesem Betrag sind alle
 (IW;L- o'        Euros.Este precio incluye el coste de              Kosten für die vier von Marseille
                  todo el personal de Mraseille , cuatro             bereitgestellte Mitarbeiter enthalten,



&a' #
                  personas, ya expatriado a excepciön de:            ausgenommen deren Wohnkosten,
                      nda, luz,agua y vehfculo.                      Wasser, Strom, und Fuhrpark.

                  6.3. Es de conocimiento de las partes,             6.3. Den Parteien ist bekannt, dass
                  qpe por la inmediata asunciön de la                aufgrund der kurzfristigen Übernahme
g@J                  ministraci6n, se producen - costes              der Verwaltung zusätzliche Kosten
.O C:)
 c                 :CCeSOnOS pOr        la necesidad de              notwendig werden, wie die
5-s
         ?        ;on;ata'ciKn ;-personal ae':sp-ecffilizado-y       Beschäftigung       von       externen
             .'en corto plazo, asi como por la                       spezialisiertem     Personal.      Der
"-- -,, 'incorporaciön       derfö
            ' inrrirririraririn  terceros  externos.
                                   Iprr.prnq pAi     El              Auftraggeber übernimmt die gesamten
              Mandante toma a su cargo la totalidad de               Kosten und stellt vor dem Beginn der
              los costes y pone a disposiciön antes del              genannten Tätigkeiten einen Betrag von
                  comienzo de las actividades                        840.000, Euro für die Phase A und
                  mencionadas un importe de Ochocientos              8.400.000 Euro für die Phase B zur
                  cuarenta mil (840.000) Euros para la fase          Verfügung. Die Bereitstellung der
                  A y Ocho millones cuatrocientos mil (              vorgenannten       Beträge       erfolgt
                  8.400.000) Euros para la fase B. Esto              unverzüglich                      nach
                  rige inmediatamente a la firma del                 Vertragsunterzeichnung. Marseille stellt
                  contrato. Marseille entrega un aval                einen befristeten Bankaval für eine
                  bancario por el per(odo de seis (6)                Laufzeit von 6 Monaten in Höhe von
                  meses, por un importe de 4.200.000                 4.200.000 Euro zu Verfügung.. Die
                  euros. Los fondos se transferirän en la            Beträge werden gezahlt auf das Konto
                  cuenta bancaria de UBS AG, en la cludad            der UBS AG in Zürich, Kontonummer
                  de Zurich, rn]mero de cuenta 0206-                 0206-238828,                  BLZ
                  238828,            Cödigo         Bancario         33000206206238828D7F
                  33000206206238828D7F




                                                                                    :vQ-',;l'
         Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 17 of 221
 ' Managementvertrag
  S;nHÖl4.l2.2009
                                                 9

  7, Managemenf Fee / Honog?ay:o de la               7. Managemenf Fee
  gesttön
  7,1. Marseille obtiene por sus actividadös         7.1. Marseille erhält für seine oben näher
  arriba detalladas, Ilevadas a cabo en              bezeichneten Tätigkeiten, welche er im
  nombre del mandante, un honorario fijo             Namen des Auftraggebers durchführt,
  que asciende a un.importe de setecientos           ein festes Honorar in Höhe yon
  Bil euros mensuales ( 700.000) durante             monatlich             siebenhunderttausend
  la vigencia del contrato -                         (700.000) EURO über die Laufzeit des
                                                     Vertrages.

  7.2-. El Management Fee / ... hay que              7.2. Die Management Fee ist jeweils für
  abonarlo cada ar»o por antelaciön en un            ein Jahr im Voraus in einer Summe zu
  solo pago, y eso determinando que la               zahlen, wobei die Tätigkeit von Marseille
  actividad de Marseille no comenzarä                erst mit dem Eingang der ersten
  antes del acuse de recibo de la primera            Jahressumme auf dem Konto von
  suma anual en la cuenfö de Marseil!e.              Marseille beginnt.

  7.3-. Las siguientes anualidades                   7.3. Die fo!genden Jahresraten sind
  vencerän, respectivamente, tres meses              jeweils drei Monate vor Ablauf des
  antes de transcurrir el ejercicio corriente.       Iaufenden Abrechnungsjahres zur
  El Management Fee estä libre de gastos             Zahlung fäl!ig.
  y pagadero sin deducciön de costes,                Die Management Fee ist spesenfrei und
  derechos o impuestos a la cuenta en la             ohne Abzug von Kosten, Gebühren oder
  UBS AG, Zurich, nümero 0206-238828,                Steuern auf das Konto bei der UBS AG,
  cödigo de identificaciön bancaria IBAN             Zürich, Kontonummer 0206-238828
  CH 3300206206238828D7F. Una                        Bankleitzahl         IBAN               CH
  compensaci6n de contrarreclamaciones               3300206206238828D7F zu zahlen. Eine
  del mandante se permite ünicamente en              Aufrechnung mit Gegenforderungen des
  caso de que Marseille hubiese                      Auftraggebers ist nur gestattet, soweit
  reconocido en forma escrita y con                  diese Gegenforderungen schriftlich und
  caräcter         vinculante            tales       rechtsverbindlich     von         Marseille
  contrarreclamaciones.                              anerkannt worden sind.

  7.4. No se permitirä ningün tipo         de        7.4. Eirie Minderung oder sonstige
  reducciön u otro tipo de retenciön       del       Zurückhaltung der Management Fee ist
  Management Fee.                                    nicht gestattet.



  8.Suministro de Medicamentos                       8. Medikamentenversorgung

  8.1 Marseille conseguirä por cuenta y con          8.1 Marseille beschaffi auf Rechnung
  fondos del presupuesto de la clföica               und aus dem Budget der Klinik sämtliche
  todos los medicamentos necesarios para             für den Klinikbetrieb erforderlichen
  el funcionamiento de la clföica. Estos             Medikamente. Diese werden auf Basis
  serän adquiridos tomando como base los             des günstigsten Einkaufspreises in
  precios mas ventajosos existentes en un            einem Mitgliedsstaat der europäischen
  pafü miembro de la Uniön Europea y en              Uniori eingekauft und es ist sofern
  tanto sea posible, estos deben ser                 möglich, Medikamente die in
  medicamentos perrriitidos y publicados             Deutschland auf der Liste der

.7 -
                                                                        /j' , . ,
               Case 1:20-cv-03572-RJL
        Managementvertrag                Document 1-1 Filed 12/08/20 Page 18 of 221
        St;'ndT 14.12.2009
                                                     10

        en Alernania en (!a L:sta Roja) . Sobre el        zugeJassen Medikamente (Rote-L:ste)
        precio    de estos medicamefüos,                  enthalten sind auszuwählen. Auf diese
        adicionarä el ejecutor un sup!ernento de          Medikamente erhebt der Auftragnehrner
        comisiön por trärnite de un 2,5% sobre el         eine Handling-Charge von 2,5 % auf die
        precio de lista de compra presentando .la         Listeneinkaufspreise bei Offenlegung
        publicaciön (de una documentaciön                 sämtlicher Einkaufspreise anhand
        adecuada  de los precios de compra.El
        arlpruada de                                      geeigneter Dokumentation. Die Zahlung
        pago se realizarä .- mensualmente dentro          erfolgt monatlich nach Vorlage der
        für plazo de cuatro semanas (momento              schriftlichen Nachweise innerhalb yon
       del vencimiento)luego de la exhibici6n de          vier Wochen .(Fälligkeitszeitpunkt)
       la correspondiente documentaci6n.

       9.Honorarios de actuaci6n                          9. Performance Fees


       9.IElmandatariorecibeanualmenteuna 9.IDerAuftragnehmererhältjährlich
       comisiön del 2,5% del volurnen anual de eine umsatzabhängige Gebühr von 2,5
                                                          % des Jahresumsatzes.



   g l0.'E'n;'erranz'a perfeccionamiento l0.SchulungundWeiterbildung
                                                          10.1 Jeder Mitarbeiter soll während der
                                                          Arbeitszeit Fortbildungskurse auf dem E-
                                                          Learning-System von Marseille
                                                          absolvieren und entsprechende
                                                          Erfolgskontrollen bestehen. Für die
       del Software recibe Marseille un importe           Nutzung der Software erhält Marseille
       global de T€ l00.p.a asf como un importe           einen Pauschalbetrag von T€ 100. p. a.
       de -100,- euros por empleado y por ario.           sowie einen Betrag von € 100,- je
       Estos impones globales respectivamente             Mitarbeiter und Jahr. Die
       yencen el 1 de Diciembre para el ario              Jahrespauschale wird jeweils zum 4 .
       siguiente. Los importes globales por               Dezember für das Folgejahr fällig. Die
       empleado deben ser abonados dentro de              Pauschalen pro Mitarbeiter werden
       las cuatro semanas a contar de la                  innerhalb von vier Wochen nach
       finalizaciön del trimestre.                        Quarta!sende zur Zahlung fällig.

       ll.Adquisiciön de participaciones                  11. Erwerb von Geschäffsanteilen
       sociales
            ,Marseille adquiere el 10 % de las 11.1 Marseille erwirbt 10 % der
         arti4ipaciones sociales de la Sociedad Geschäftsanteile                      der
:.,,g.iproptetaria del hospital y tiene ademäs el Krankenhausgesellschaff und erhält das
'V"?:'deföcho dede
  P"'ra'der4cho  incrementar
                   incremenrarelelporcentaie
                                   porcentajeRecht
                                              Rechtdiesen
                                                    diesenauf
                                                           aufbis
                                                               biszu
                                                                   zu 45
                                                                      45 %
                                                                         % der
                                                                           der
      haita un 45% ioce6 .el!a ,i ü«aa, Geschäft;anteile'a4szubau';n.
       y, :l-oiüüi?ak
           (t44,bLa> ü?i-gotib
                      (,?1gotii-'G'- '5 Wt-: P P '1
        1 11.2 El precio d'e adquisiciön de las 11 .2 Der Kaufpreis der Anteile ergibt sich
       p.irticipaciones Se desprende de acuerdo entsprechendader Bewertungsstandards
%-..? ,a71a normativa de evaluaciön establecidas zur aBewertung von Unternehmen nach
       e;n las normas internacionales sobre internationalen Vorschriften der
       Rendiciones de Cuentas tomando en   Rechnungslegung unter Zugrundelegung
      consideraciön los resultados econ6micos der Ergebnis-se einfü vollen
      de un ario completo cornercial y Geschäftsjahres und. unter Anwendung
                         Case 1:20-cv-03572-RJL
                   Mariagementver!rag                  Document 1-1 Filed 12/08/20 Page 19 of 221
                   St;'ndTl4.l2.2009
                                                                   "Ij

                   aplicando los rnuJtipJic,adores. usuales del           üblicher Kaufpreismultiplikatoren sowie
                   precio de adquisiciön. asf corno los                   Risikofaktoren für Unternehmen der
                   iactores de riesgo para las empresas del               Gesundheitsbranche.
                   sector de la salud

                   12. Duraciön de! contrato / Garantias                  t2. Laufzeit des Vertrages /
                                                                          Sicherheiten

                   12.1.                                                  12.1.
                   Este contrato tiene una duraciön de un                 1.Dieser Vertrag hat eine feste Laufzeit
                   total de 5 afios renovables täcitamente,               von fünf Jahren und verlängert sich
                   salvo renuncia de una de las partes con                automatisch um weitere fünf Jahre ,es
                   un arro de anticipaci6n.                               sei denn er wird mit einer Frist von einem
                                                                          Jahr vorher gekündigt.

                  13. Impuestos sobre rendimiento                         13. Steuern und Abgaben /
                                                                          Erlaubnisse


           ,-? 1,!,1. Todos los empleados contratados 13.1. Für alle von Marseille fest
               por' Marseille que no sean de besc)*äftigten Mitarbeiter, welcöe nicht
                      alidad ecuatoguineana
                      iattoaa eCuatOgulneanaserän,,aus
                                              Se?uS demdemStaatsgebiet
                                                            Staatsgebiet der
                                                                         der Republik
                                                                             Republik
                      os del pago de impuestos ? Guinea Ecuatorial kommen, wird der
                       estuviesen vinculados con           Auftraggeber Freiheit von der Zahlung
                     onamiento del hospital.En caso que jeglicher Steuern oder Abgaben, welche
                 par motivos legales no se conceda la mit dem Beschäftigungsverhältnis
                 exoneraciön de impuestos u otros verbundensind,gewähren.
                    utos, el mandante toma a su cargo los Falls aus gesetzlichen Gründen Steuern
          "-- - eostes que se originen.                    und Abgab'efreiheit nicht gewährt werde;
                                                                         kann, übernimmt der Auftraggeber die
                                                                         insoweit entstehenden Kosten.



                  13.2. Para la importaciön de bienes de                 13.2. Für den Import von
                  inversiones assf como de bienes de                     Investitionsgütern als von auch allen
                  consumo, en especial de material de uso                Verbrauchsgütern,        insbesondere
                  medico y täcnico, piezas de recambio,                  medizinischen        und      technischen
                  medicamentos, veh!culos täcnicos                       Verbrauchsmaterialien, Ersatzteilen,
                  especiales etc., concederä el Mandante a               Medikamenten, Spezialfahrzeugen etc.,
     "« Marseille la exoneraciön de derechos                             welche im Rahmen des Auftrages von
          "' -arhiariorrsc ei ;nrsrsxiese*rse -sear r-rsrmrs Ael
                      ,4neros e impuestos, asf como del                  Marseille angeschaffl werden, gewährt
     ai    e'l.
                  impuiesto del valor ariadido.                          der Auffraggeber Freiheit von allen
     Qr
           S
           6
                          r                                              Einfuhrzöllen, Abgaben sowie Steuern,
71         N          j
                                                                         insbesondere der Mehrwertsteuer.
S          ai
o

:a
          0         3.:'3. Para todos los honorarios o                   13.3. Für alle Gebühren (Fees) oder
          5bg     iingresos que Marseille obtenga en                     Einnahmen, welche Marseille im
          V!. viFiculaciön con este contrato o -con la
                                                                         Zusammenhang           mit      diesem
                  4.Xplotaciön de la clföica, quedarä eximido            Managemenfüertrag oder mit dem
                   el pago de impuestos y %f                             Betrieb der Klinik erlangt, gewährt der
                                                                         Auftraggeber umfassende Freiheit von
          ,-= 'J?,,-?'??                                                 der Zahlung von Steuern und Abgaben.



                                                                                           .(,?l//,
           Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 20 of 221
    Managementverlrag
    S;'ndTj4.l2.20C)9                           12



    13.4. Hasta tanto que el Mandante no             13.4. Soweit der Auftraggeber nicht
    estö en condiciones de la liberaciön de          selbst die vorbezeichnete Steuer- und
    rmpuestos y ta,s.as, 61 se respons.abilizaria    Abgabefreiheit bewirken kann, wird er
    de'que el -Gobierno de la Re.püblica. de         dafür Sorge tragen, dass dies die
    Guinea Ecuatorial regule esta liberaciön a       Regierung der Republik Guinea
    traväs del correspondiente Ministerio o          Ecuatorial durch das zuständige
                                                     Ministerium oder Amt bewirken wird.
    Administraciön.
    En los casos en que esto no sea posible          Soweit es hierzu - aus welchen Gründen
    - cualesquiera fueran los motivos - se           auch immer - nicht kommt, verstehen
          iderarfan como adicionales a los           $h alle nach diesem Vertrag an
=. &erfiicios y rendimien}os pye%                    garseille oder die zu beschäftigenden           I'


": fMföeille los impues}os y ?ue                     Mitarbeiter zu gewährenden Leistungen
                                                     oder Gehälter zuzüglich der zu
U',.g.suigiesen
        su(giesen.  Los-casos
                en los   gastffi.adic:onale.l!ue
                              de los puntos '9.1     erhebenden oder erhobenen Steuern
                                                     oder Abgaben. Wegen der zusätzlichen
       y 9.2 implementarian un incremento del
?P     'presupuesto acordado en el punto 6 en la     Abgabenlast auf die zu 9.1. und 9.2. zu
      edid'a correspondiente.                        zahlenden Kosten erhöht sich das zu 6.
                                                     vereinbarte Budget summenmäßig
                                                     entsprechend.

    13.5. El Mandante concederia de forma            13.5. [)er Auftraggeber wird auf Anfrage
    rapida y los mantendria en su extensiön,         von Marseille Aufenthalts- und
    por so!icitud de Marseille, todos los            Arbeitserlaubnisse für zu beschäftigende
    requisitos de residencia y permisos              Mitarbeiter und deren Angehörige, für
    laborales necesarios a todos los                 Spezialisten und Managementpersonen
    empleados y familiares y especialistas y         von Marseille möglichst unverzüglich
    personal de Direcciön de Marseille que           gewähren und in dem Umfang aufrecht
    requiera el funcionamiento de la clfnica,        erhalten, wie Marseille diese Personen
    segi.in Marseille lo indique.                    für den Klinikbetrieb benötigt.

    'J4. Cläusula de salvedad                        14. Salvatorische Klausel

                                                                  eine          oder       mehrere
     En caso de que alguno o varios pactos           Sollten
    de este contrato fuesen considerados             Bestimmungen dieses Vertrages ungültig
    nulos o anulados, no podr(a ello                 oder unwirksam sein, so soll dies nicht
     menoscabar la validez de los otros              die Gültigkeit der anderen,
     pactos acordados en este contrato.              geschlossenen                Vereinbarungen
                                                     beeinträchtigen.

     En ese caso queda acordado que entre            Stattdessen gilt zwischen den Parteien
     las dos partes se formularfa un nuevo           als vereinbart, dass eine neue
     acuerdo, el cual equilibraria en sentido        Vereinbarung getroffen wird, die der
     econömico el pacto anulado.                     ungültigen          oder          unwirksamen
                                                     Vereinbarung in wirtschaftlicher Hinsicht
                                                     am nächsten kommt.


     En caso de litigio, las partes se sentarän      Bei Streitigkeiten aus diesem Vertrag,
     para resolver amigablemente el                  werden die Parteien versuchen vor der
     problema, caso contrario se dirigiarän a        Anrufung der Gerichte von Guinea

,-!
l
l
                       Case 1:20-cv-03572-RJL
                  Managementvertrag                 Document 1-1 Filed 12/08/20 Page 21 of 221
                  Stand: 14.12.2009                          j3


                  los tribunales de Guinea Ecuatorial. En         Ecuatorial eine einvernehmliche Lösung
                  caSO de äesacuerdo de una ae las
                                             una «:[e  las        zu finden. Für den Fa!l von Steitigkeiten
                  riarh.!Q oodrarecu.rrir,
                                  recurrira,Ial tribunal de la    verpflichten sich die Parteien ein
                  parteS, pJo!a                                   Schiedsverfahren                 vor                             der
                  Öämara de Comercio de Zurich.                   Handelskammer                     in                          Zürich
                                                                  durchzuführen.

                           4]3e diciembre de 2009                 Bata, den 14. Dezembec 2009
                   ßata,


                                      Th"?
                                                    %-



                 ,z?!!        *
                               7,;>

                   por el (Äobierno de la Repüblica de            Ecuatorial



                                                                  Bata den




            l
            li
                                                                  6300 Zug




                                                                                                 ?. ,?Q?,, i.,t7?:?',4.,:+:z:"i,a,l":1.;,i,
                                                                    -I=
                                                                                        .JI -.':','..':',?':,'f
                                                                                        1:             .&"-41




                                                                          " l -= "-=S=.:.,.i.xxt
                                                                                              i"'x' 0 f Caa':
        l


                                                     t.'




    l
                    Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 22 of 221




                                              910'l E Nr.: 1424/2019


                                                      APOSTILLE
                                      (Convention deLa Haye du 5 öctobre 1961)
                               1 . Land: Bundesrepublik Deutschland
                                 Diese öffentliche Urkunde

                               2. ist unterschrieben von Dr. Hans-Peter Ensenbach
            4                  3. in seiner Eigenschaft als Notar
         "{«
     i




           " :i '
                               4. sie ist versehen mit dem Siegel des Notars
          .. ..-o
          "'.m4
          J
                                                     Bestätigt:
     a" %" ag«
                               5. in Bremen                          6. am 15.05.2019

                              7. durch die Landgerichts1:iräsidentin i. A. Kampen
                                                                    Verwaltungsangestellte
                              8. Nr. 1060/2019',=

                                                                       r
                              9. Siegel/Ste!fü;I'                              Cl




                                               /'
                                                    W




L!
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 23 of 221



Management Agreement                      1                                       Translation
Status: 12/14/2009



Management Agreement for Polyclinic La Paz (Bata)
Between the Government of the Republic of Equatorial Guinea, Malabo
represented by the appointed Minister for Building Development and
Infrastructure

-   following referred to as Customer or AG

and others

Marseille Kliniken Aktiengesellschaft with domicile in CH 6300 Zug,
Neugasse 4, Trade Register No. CH – 170.3.030.383-0, represented by
the president and delegate of the Administrative Council Axel Hölzer,
who also is Chairman of the Board of Marseille-Kliniken AG, Sportalle 1
in 22335 Hamburg, represented by authorized representative

Ulrich Marseille

-    following referred to as Marseille

1. Preamble
1.1 The Customer has a Polyclinic Hospital with 3 lots of staff housing
    apartments and another building as hotel and rehabilitation center in Bata.
    The 100 bed capacity building became operational in September 2007.

1.2 Marseille-Kliniken AG, Hamburg is a well known operator of social
    facilities and clinics. Presently the company successfully operates social
    facilities in more than 70 locations with nearly 5,500 employees.



                                                      (signed)

       (Stamp)
Freie Hansestadt Bremen
Bremen District Court
         38
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 24 of 221



Management Agreement                     2                                      Translation
Status: 12/14/2009




1.3 Both parties wish to collaborate closely and for the long term on professional
operations of the clinic complex described above in more detail, to benefit the population
through a high measure of safely conducted health care. This is the declared will of all of
the persons involved in this agreement.

1.4 Another central goal of this agreement is to enable the Republic of Equatorial
Guinea to operate and manage the hospital exclusively with the aid of citizens
of the Republic of Equatorial Guinea. To this aim it is imperative to develop and
implement a long-term training plan for all employee groups.

1.5 To attain this goal, Marseille shall provide a corresponding instrument in the
form of electronic teaching programs, so-called E-learning courses to be completed.



2. Definitions

The present agreement contains the following definitions, explained here as follows:


2.1 Budget
The sum, usually referred to as annual amount – which the Customer provides
to Marseille on a fiduciary basis, so that Marseille may cover all necessary
operational costs according to its best knowledge and conscience; this includes
in particular (but not exclusively)

   a) personnel costs
   b) specialist fees
   c) material costs as they arise, particularly

   :

   aa) medical supplies                                             (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 25 of 221



Management Agreement                      3                               Translation
Status: 12/14/2009



    bb) medication

    cc) patient and employee food

    dd) communication costs and energy costs

    ee) procurement of low-value assets,

    ff) license fees for third parties, as well as
        continuous software maintenance fees

    gg) property- and personal insurance for business operations

    ii) operating costs for the buildings to be taken over

    d) other costs necessary for operating a hospital


2.2 Revenue
The sum – generally referred to as yearly total – which
is received by the hospital.

2.3 Profit
The sum – generally referred to as yearly total -
which results from deducting the total cost from the
revenue, without loss

2.4 Management Agreement
Refers to the binding agreement by which Marseille conducts
Polyclinic Hospital Bata in its fiduciary function in the name of
and on behalf of the Republic of Equatorial Guinea, for the latter’s
benefit but also at its expense, that is to say as well as and in
the spirit of conducting its own hospital operations. The activity is
intended to represent a profit to the Republic of Equatorial Guinea
in the longterm.

2.5 Euro
Currency of the Federal Republic of Germany, lawful tender.

                                                               (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 26 of 221



Management Agreement                     4                                     Translation
Status: 12/14/2009




3. Object of the Agreement


3.1 Marseille shall take over the management on the basis of the
present Management Agreement and, by virtue of the unlimited und
unrestricted general power of attorney bestowed by the Customer,
by which Marseille is authorized to issue and receive all statements
required for operating the Polyclinic Hospital Bata.


3.2 Marseille may make all personnel decisions, particularly with
regard to employment and dismissals, employment of specialists via
service contracts, entering into all kinds of supplier contracts, have
treatment plans and agreements with patients and relatives, as well
as any and all contracts which Marseille deems suitable to carry out
economically sensible clinic operations.


3.3 Marseille is obligated to organize the training and continued education
of the employees, particularly in handling the medical equipment in use.


Skills for treating patients must be brought to the latest international
state-of-the-art with regard to all indicative diseases. In so doing,
Marseille is particularly authorized to send employees to Europe for
 training and continued education, in order to receive training there.
It is up to Marseille’s discretion to determine the type and duration
of each individual training course. The costs for such training shall be
covered by the established budget.




                                                                    (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 27 of 221



Management Agreement                     5                                        Translation
Status: 12/14/2009




3.4 Marseille is obligated to develop and provide adequate software
for hospital administration, personnel administration and management of
essential operations for running the hospital. The basic facilities shall be
operational within a period of 4 months after taking over the hospital.
For highly specialized departments and to manage hospital supplies received
from abroad, business administration issues and individual personnel
planning, the software shall be ready for operations 12 months after the
facility has been handed over, at the latest.

The costs for software development are to be borne by Marseille and shall
not be covered by the budget.

3.5 Marseille shall provide its “brand name” for Customer’s use in connection
with Polyclinic Hospital Bata for the duration of this agreement. In doing so,
color and design of the lettering of each original used by Marseille shall be
adopted. The Customer may expressly advertise for its Polyclinic Hospital
Bata in all forms of media. Details shall be provided in a separate agreement
in the future. The license fee for utilization is considered paid with the
management fee under 7.



4. Transfer of Rights
4.1 On February 1, 2010 the first phase of this agreement shall go into effect.
In the event that the remaining service agreement cannot be carried out on the
part of the Ministry, Marseille shall take on the management of the hospital.
In such a case, the Ministry shall hand over the fully furnished premises to
Marseille. Marseille is obligated to manage the clinic with the necessary care
and caution, and with handling the furnishings, in particular.


                                                                   (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 28 of 221



Management Agreement                        6                                      Translation
Status: 12/14/2009



Prior to the hand-over, Marseille shall provide the Customer with
a list of objects that are still missing from the clinic to fully operate,
such as linens, uniforms, surgical instruments, etc., and specifically
all such objects which must still be procured, or which are in poor
condition.



4.2 Within the scope of this Management Agreement Marseille may
conduct the matter as though it were the owner, but without claiming
ownership.

4.3 Marseille is entitled to deny access to anyone who represents a
threat to the safety and/or normal functioning of the hospital.

4.4 Marseille is obligated, inasmuch as possible while minding
cost and usage, to ensure the Polyclinic Hospital Bata against risks
which might arise from fire, storm or from water damage
(natural hazards), inasmuch as there is an insurance carrier willing
to write an insurance contract at acceptable and common market
terms.

4.5 The risk of accidental loss or destruction, or as a result of
Force majeur, unrest or strike, the effects of war, or other unforeseeable
events or natural disasters or calamities, shall be borne by the
Customer. Marseille shall be held harmless in this regard.




                                                                        (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 29 of 221



Management Agreement                      7                                      Translation
Status: 12/14/2009

Management Related Details


5.1 Marseille is obligated to provide a written report to the Customer
on the business development of Polyclinic Hospital, in regular intervals,
at least once a quarter - i.e. every three months - (or monthly if requested).
Such report shall include essential events as well as the financial situation
(income, expenses, necessary investments, hospital statistics) and shall
be carried out in a precise manner.


5.2 Marseille is obligated to make any necessary repairs, insofar as
they do not exceed an amount of 5,000.00 Euro per incident, and to
do so without delay; this shall be covered from the available budget.
Any repair costs in excess of this amount, or necessary investments in
replacement, shall be paid for by the Customer after approval, outside
of the budget range.




6. Budget / Profit

  6.1 Phase A of the Agreement. This phase consists of the following
       functions and services:
    a) Control of receivables and expenditures
    b) Financial control
    c) Begin of installation of SOFTWARE according to international standards
    d) Management and selection of medications by European standards and
        corresponding quality standards, including all of the hospital supplies.



                                                                   (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 30 of 221



Management Agreement                     8                                         Translation
Status: 12/14/2009

   e) Professional quality control of assessment and the quantity of employees
      and reporting to the administrative council.


The costs for these services are 840,000 Euro. This amount shall include all
costs with the exception of housing, water, electricity and local transportation
for the employees as provided.


6.2 Phase B of the Agreement. This phase includes full responsibility for
the technology end, personnel, premises and all of the property of Marseille.
The costs for this phase are 700,000 Euro per month, or 8,400,000 Euro per
year, respectively. This amount shall include all| costs for the four employees
provided by Marseille, with the exception of their housing cost, water,
electricity and transportation, respectively.


6.3 The Parties are aware that due to the short-term take-over of the
administration additional costs will be incurred, such as for the
employment of specialized personnel from external sources, for example.
The Customer shall accept all of the costs and will make an amount of
840,000 Euro available for Phase A and 8,400,000 Euro for Phase B,
 prior to begin of the above mentioned actions. The afore-mentioned
sums shall be made available immediately after signing the agreement.
Marseille shall provide a temporary bank guarantee in the amount of
4,200,000 Euro over a period of 6 months. The sums shall be paid
to UBS AG account Nr. 0206-238828 with bank routing nr.
33000206206238828D7F.




                                                                    (signed)




  7. Management Fee
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 31 of 221



Management Agreement                     9                                       Translation
Status: 12/14/2009



7.1 For the services described in more detail above, and which are
carried out on behalf of the Customer, Marseille shall receive a fixed
monthly fee in the amount of sevenhundredthousand (700,000) Euro
for the duration of the agreement.



7.2 The management fee shall be paid in advance for one year, in
one sum, while Marseille’s services begin upon receipt of the first
annual payment to Marseille’s account.


7.3 The following yearly installments are each due three months prior
to the conclusion of the current billing year, respectively.
The management fee is paid free of charge and without deduction of
costs, fees or taxes to the account at UBS AG account Nr. 0206-238828,
bank routing Nr. IBAN CH 33000206206238828D7F. An offset with
a counter demand from the Customer is permissible only insofar as such
counter demand has been recognized by Marseille in binding form and
in writing.

7.4 A reduction or any other withholding of the management fee is not
permissible.

8. Hospital Supplies

8.1 Marseille shall procure all required hospital supplies and medications
as necessary for clinic operations, through its account and from the clinic’s
budget. These supplies shall be purchased on the basis of best sales price in
a member state of the European Union and, inasmuch as possible, hospital


                                                                      (signed)




supplies from the list of admissible medications in Germany (Red List) shall
be selected. The Contractor shall add a handling charge of 2.5% of the listed
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 32 of 221



Management Agreement                    10                                    Translation
Status: 12/14/2009

purchase price with disclosure of all purchase prices, with proper documentation.
Payment shall be made on a monthly basis, after submission of documented
proof, within a period of four weeks (the due date).



9. Performance Fees

9.1 The Contractor shall receive an annual fee of 2.5% of the
annual turnover.



10. Training and Continued Education

10.1 During his/her employment each employee shall complete continuing
education courses on Marseille’s E-Learning System and pass through
 respective phases and checks successfully. For the use of the software
Marseille shall receive a fixed sum of T€ 100 p.a. as well as € 100 per
employee per year. The annual fixed sum is due on December 1st for the
following year. The fixed sum per employee is payable within a time period
of four weeks after the end of each quarter.


11. Acquisition of Shares

11.1 Marseille shall acquire 10% of the hospital corporation’s shares
along with the right to extend such acquisition to 45% of shares.

11.2 The purchase price of the shares is calculated on the basis of the
valuation standard used to assess enterprises according to international
 regulations for accounting principles, with the results based on a full
business year, utilizing common purchase price multiplicators and risk
factors for enterprises serving the health industry.




                                                              (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 33 of 221



Management Agreement                     11                                   Translation
Status: 12/14/2009

12. Duration of the Agreement / Guarantees


12.1 This Agreement is valid for a fixed duration of five years with
automatic renewal for another 5 years, unless it is terminated with a
one year notice.



13. Taxes and Duties


13.1 For all of Marseille’s permanent employees who do not originate
from the Republic of Equatorial Guinea, Customer grants the Contractor
 exemption from any taxes or duties in connection with the employment.
If a tax free or duty free status cannot be granted for legitimate reasons,
Customer shall bear the costs incurred hereby.


13.2 For importation of investment goods as well as all consumer
goods, particularly medical and technological consumer goods, spare parts,
medications, special vehicles, etc. procured in the scope of Marseille’s
assignment, the Customer permits exemption from all import duty,
taxes and fees, and value added tax in particular.


13.3. For all fees or income which Marseille acquires in connection
with the management agreement or clinic operations, the Customer
shall grant comprehensive exemption from taxation and duties.




                                                               (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 34 of 221



Management Agreement                     12                                  Translation
Status: 12/14/2009



13.4 Inasmuch as the Customer is unable to effect the above mentioned
 tax and duty exemption status, the Customer shall see to it that such
will be granted by the proper Ministry or Office of the Government of
the Republic of Equatorial Guinea.



Should this be unsuccessful, for whatever reason, based upon this
agreement it is understood that it shall apply to all benefits or salaries
of Marseille or employees to be employed by Marseille, in addition to
any taxes or duties that might arise. Due to the additional fiscal burden
of the costs payable under 9.1 and 9.2, the budget amount as agreed
upon in 6. shall increase accordingly.



13.5 At Marseille’s request, the Customer shall issue residence- and
work permits to prospective employees and their family members, for
Marseille’s specialists and management personnel, and do so without
delay inasmuch as possible, to maintain their status to the extent that
Marseille requires their services for clinic operations.



14. Severability Clause

In the event that one or more of the provisions of this agreement should
become invalid or ineffective, the validity of the other provisions of
of the agreement shall not be affected.

Rather, it is considered agreed upon between the Parties that a new
agreement shall be made which, in an economic sense, will in effect be
closest to the invalid or ineffective provision.



                                                                (signed)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 35 of 221



Management Agreement                     13                                      Translation
Status: 12/14/2009


Should a dispute arise from this agreement the Parties shall attempt
to find an amicable solution prior to calling upon the Courts of Equatorial
Guinea. If disputes do occur, the Parties shall commit to Arbitration
Proceedings before the Chamber of Commerce in Zürich.


Bata, December 14, 20009



_________________________________________________________
for the Government of the Republic of Equatorial Guinea


Bata, date …………………………….

__________________________________________________________
Marseille-Kliniken Aktiengesellschaft, CH 6300 Zug




                                Bremerhaven, ........... May 08, 2009 (illeg.)
                                                        Notary Public



          (Stamp)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 36 of 221



Management Agreement                      14                                  Translation
Status: 12/14/2009



                      9101 E Nr.: 1424/2019



                          APOSTILLE

                (Hague Convention from October 5, 1961)



    1. Country: Federal Republic of Germany



    This public record



    2. is signed by            Dr. Hans-Peter Ensenbach

    3. in his capacity as Notary Public

    4. it bears the Notary’s seal



                             Certified:



    5. in Bremen                                   6. On 05/15/2019

    7. by the District Court President             in repr.: Kampen
                                                   Administrative Assistant

    8. Nr. 1060/2019          (Stamp)            ___(signed)_______________
                                                   10. Signature

    9. Seal/Stamp        District Court Bremen
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 37 of 221
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 38 of 221




EXHIBIT A-2
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 39 of 221




           Marseille-Kliniken AG / Government of the Republic of Equatorial Guinea

                              Swiss Chambers' Arbitration Institution
                                        Arbitration No. 600413-2015


                                        Arbitral Award




Marseille-Kliniken AG, Chamerstrasse 67, CH-6300 Zug

                                                                                           Claimant

Represented by Prof. Dr. Bernd Reinmtiller, Bory & Associes, Avocats, 1, Place Longemalle, CH-1204
Geneve

                                               vs.


The Government of the Republic of Equatorial Guinea, Presidential Palace,
Rue du 12 Octobre, Malabo, Equatorial Guinea

                                                                                         Respondent

Represented by Jean-Charles Tchikaya, Cabinet d'Avocats, 15, Cours Georges Clemenceau, F-33000
Bordeaux

and/or Francisco Evui Nguema Mukue, GETESA-MALABO, C/Rey Bonkoro n°7, Malabo, Equatorial
Guinea

and/or Peter J. Men and/or Dr. Lulcien Valloni, Froriep, Bellerivestrasse 201, CH-8034 Zurich


                             Before the Arbitration Tribunal consisting of:
                                  Dr. Felix Fischer (Co-Arbitrator)
                                 Melissa Magliana (Co-Arbitrator)
                                   Dr. Andrea Meier (Chairman
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 40 of 221




Arbitration No. 600413-2015                    Arbitral Award            2 /87

TABLE OF CONTENTS

L      ABBREVIATIONS                                                         4
II.    INTRODUCTION                                                          6
A.     Subject of Dispute                                                    6
B.     Parties                                                               6
       1. Claimant                                                           6
2.     Respondent                                                            7
C.     Arbitration Tribunal                                                  7
D.     Remedy Sought by Parties                                              9
       1. Claimant     '                                                     9
       2. Respondent                                                        13
E.     Arbitration Clause                                                   16
F.     Seat of Arbitration Tribunal                                         16
G.     Applicable Law                                                       16
H.     Applicable Procedural Rules                                          17
M.     HISTORY OF PROCEEDINGS                                               17
IV.    FACTS                                                                25
A.     Management Contract Polyclinic La Paz (I3ata) December 14, 2009      25
B.     Claimant's Withdrawal from Equatorial Guinea in March of 2011        26
C.     First Arbitration and Conclusion of Dispute Settlement
       Agreement from May 28, 2015                                          26
V.     ARGUMENTS BY THE PARTIES                                             27
A.     Claimant's Position                                                  27
B.     Respondent's Position                                                34
VI.    CONSIDERATIONS                                                       41
A.     Arbitration Tribunal's Jurisdiction                                  41
       1. Effects of Dispute Settlement Agreement on Claims from
           Management Contract                                              41
       2. Arbitration Tribunal's Jurisdiction Based on the
           Management Contract's Arbitration Clause                         45
B.      Substantive Law                                                     52
        1. Question as to the Termination of Contract by Respondent         52
            a) Evaluation of the Management Contract                        52
            b) Question of Applicability of Art. 404 OR                      54
        Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 41 of 221




Arbitration No. 600413-2015                     Arbitral Award                                  3 /87

        2.    Implied Termination by Respondent at the End of
              the Regular Contract Term                                                            59
        3.    Start and End Dates for Term of Management Fee                                       61
              a) Start of Phase B                                                                  61
              b) End of Regular Contract term                                                      63
              c) Result                                                                            64
        4.    Savings in Expenditures
              a) Claimant's Supplementary Information on Expenditures Saved
                  with the Aid of an Auditor                                                       64
              b) Expenses to be Covered By Management Fee                                          66
              c) Salary Expenses, Ancillary Salary Costs, External Legal and Consulting Fees and Other
                  Operational Expenses                                                             67
              d) Continuous Training and Education                                                 68
              e) Software for Hospital Administration                                              68
                  aa) Software Development Costs                                                   68
                  bb) Software Adaptation and Maintenance Costs                                    69
              f) Additional Costs at Central Office in Hamburg                                     70
              g) Relevance of Project Costs for Portal Clinics                                      70
              h) Overview of Savings in Expenditures                                                71
        5.      Country Risk Assessment                                                             72
        6.      Other Income and Related Efforts                                                    75
        7.      Amount of Compensation Owed                                                         76
VII.    INTEREST                                                                                    77
VIII.    COSTS                                                                                      78
A.      Determination and Distribution of Arbitration Costs                                         78
B.       Costs of Arbitration Tribunal Proceedings and Administrative Costs                         80
C.       Costs Incurred by Parties                                                                 81
         1. Costs Claimed by Claimant                                                              81
         2. Costs Claimed by Respondent                                                             82
         3. Appropriateness of Costs B ome B y Parties                                             82


IX.      ARBITRAL AWARD                                                                             86
                    Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 42 of 221




        Arbitration No. 600413-2015                   Arbitral Award                                 4/87


        I.          LIST OF ABBREVIATIONS

         Appendix B            Schedule of the Cost of Arbitration acc. To Swiss Rules,
                               In force as of June 1, 2012


         B-KN                   Respondent 's Cost Sheet dated March 7, 2017


         B-SB                   Respondent 's Statement from February 28, 2017 regarding
                                Outcome of the Evidence


         B-SeA                  Respondent's Statement from August 14, 2017 regarding
                                K-SeA

         First Arbitration      Arbitral Award from Dec. 5, 2014 in Arbitration Proceedings No. 600257-
         Decision                       2011


         First Arbitration      Swiss Rules Arbitral Award No. 600257-2011 (with
         Decision               Arbitral Award from Dec. 5, 201 finalized)


         MV                     Management Contract for Polyclinic La Paz (Bata) from
                                Dec. 14th, 2009 (= Supplement K-1)


         KA                     Statement of Defense from July 13, 2016


-- N.
         K-KN                   Claimant's Own Cost Statement from March 6, 2017


         KS                     Plea from April 26, 2016


             K-SB               Claimant's Statement from February 28, 2017 regarding
                                the outcome of the evidence


             K-SeA              Claimant's Statement from May 29, 2017 regarding
                                Savings in Expenditures Secretariat of the Arbitration Tribunal's
                                Swiss Chambers Arbitration Institution


             Secretariat        Secretariat of the Arbitration Court of the Swiss Chambers'
        Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 43 of 221




Arbitration No. 600413-2015                      Arbitral Award                             5/87




                       Arbitration Institution


 SPwC                  Statement of Pricewaterhouse Coopers GmbH from May 24, 2017 regarding
                              Savings in Expenditures at Claimant's request (= Supplement K-93)


 WP                    Verbatim Minutes of Arbitration Session from
                       Dec. 5, 2016


 72                    Witness Statements
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 44 of 221




Arbitration No. 600413-2015                    Arbitral Award                                    6/87



II.    INTRODUCTION

A.     Matter of Dispute

1      The dispute in arbitration is based upon a management contract entered into by the Parties with
       regard to the Polyclinic La Paz (Bata) on December 14, 2009 (Contrato de gestiOn del Hospital
       Polyclinic of La Paz (Bata)) ("Management Contract" or " MV", Supplement K-1). Claimant
       demands that Respondent pay a fee ("Management Fee") of EUR 53,891,600 plus interest.
       Respondent raised an objection to Arbitration Court's jurisdiction. Moreover, Respondent
       contests Claimant's Claim and asserts that the Management Contract had been terminated.

B.     Parties

1.     Claimant

2.     Claimant, Marseille-Kliniken AG, is a Corporation organized under Swiss Law with seat in
Chamerstrasse 67
6300 Zug
Switzerland



3.     Claimant is represented by:

Prof. Dr. Bernd Reinmiiller
Bory & Associds, Avocats
1, Place Longemalle
1204 Geneve
Switzerland
Telephone.: +41 22 718 88 44
Fax:        +41 22 718 88 48
Email:     bre@verslaw.ch
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 45 of 221




Arbitration No. 600413-2015                   Arbitral Award                                   7/87



2      Respondent

4      Respondent is the Government of the Republic of Equatorial Guinea, official address:

       Presidential Palace
       Rue du 12 Octobre
       Malabo
       Equatorial Guinea



5      Respondent is represented by:
       Jean-Charles Tchikaya
       Cabinet d'Avocats
       15, Cours Georges Clemenceau
       F-33000 Bordeaux
       Email: jctchikaya@avocatline.fr


       Francisco Evui Nguema Mukue
       GETESA-MALABO
       C/ Rey Botilcoro no7
       Malabo
       Equatorial Guinea
       Email; sejomse@gmail.com

       Peter J. Merz and/or Dr. Lucien Valloni
       Froriep Legal AG
       Bellerivestrasse 201
       CI-1-8034 Ziirich
       Telephone:       +41 44 386 60 00
       Email:           pmerz@froriep.ch
                        lvalloni@froriep.ch



C.     Arbitration Court

6       The Arbitration Court was established in accordance with the Rules of the International Swiss
        Arbitration Regulations ("Swiss Rules", in force since June 2012).

        The Co-Arbitrator appointed by Claimant and confirmed by the Arbitration Tribunal of the
        Swiss Chambers' Arbitration Institution ("Court of Law") is:
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 46 of 221




Arbitration No. 600413-2015                    Arbitral Award                                 8/87


       Dr. Felix Fischer
       B odmerFischer AG
       Limmatquai 94
       Postfach 3978
       8021 Ziirich
       Switzerland
       Telephone:     +41 44 711 71 71
       Fax:           +41 44 711 7111
       Email:         fischer@bodmerfischer.chh

8      Through Claimant's default, the Co-Arbitrator appointed by the Tribunal is:

       Melissa Magliana, J.D.
       Homburger AG
       Prime Tower
       Hardstrasse 201
       8005 Ziirich
       Switzerland
       Telephone:      +41 43 222 10 00
       Fax:            +41 43 222 15 00
       Email:          melissa.magliana@homburger.chh

9      The Tribunal's Chairman appointed by the Co-Arbitrators and confirmed by the Tribunal is,

       Dr. Andrea Meier
       Wattmann & Merker
       Kirchgasse 48
       8024 Ziirieh
       Switzerland
       Telephone:    +41 44 212 10 11
       Fax:          +41 44 212 15 11
       Email:        a.meier@wartmarin-merketch

10     The Secretary appointed by the Arbitration Tribunal with Claimant's consent and without
       objection from Respondent, unavailable to be heard, is:

Gerarda Coppola
Wartmann & Merker
Kirchgasse 48
8024 Zurich
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 47 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  9/87


Switzerland
Telephone:     +41 44 212 1011
Fax:           +41442121511
Email:         g.coppol a @ wartmann-merker.ch



D.     The Parties' Request for Remedy

1.     Claimant

11     In the Notice of Arbitration from January 28, 2015, Claimant files the following request for
       remedy:

               Based upon the Management Contract from December 14, 2009 CH, Respondent
               shall be obligated to pay Claimant EUR 53,891,600 plus 5% interest from the due date
               of the individual claim portions or monthly remunerations, respectively.

               All costs and damages shall be borne by Respondent

12     This request for remedy is specified by Claimant in the Statement of Claim from April 26, 2016
       as follows:

                       With regard to the Arbitration Tribunal's jurisdiction, I request that the
                      following be recognized:

               1.      The Arbitration Tribunal has jurisdiction over the Parties' dispute.

               2.     Respondent shall bear all costs in connection with the Arbitration Tribunal's
                      jurisdiction issue, regardless of the outcome of the Proceedings in the principal
                      matter.

               3.      The Arbitration Tribunal's Costs shall be determined within the scope of the
                       ruling in the Principal Legal Matter.

               11.     As to the Request for Remedy I ask the following be recognized:

               1.       Based upon the Management Contract from December 14, 2009, Respondent
                       shall pay the partial amount of 10% of EUR 5,600,000.00 for the Polyclinic
                       "La Paz" (Bata) for the months of August until and including December 2010,
                       and for the months of January up until and including March 2011 a partial
                       amount of 10% on EUR 5,600,000.00 for a total of EUR 560,000.00 plus 5%
                       interest
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 48 of 221




Arbitration No. 600413-2015                  Arbitral Award                                 1.0/87



                      - on EUR 5,600,000.00from the date of 05/01/2010



              2.      Respondent shall pay Claimant for the months beginning in April 2011 up until
                      and including December 2011 andfor the months of January 2012 up until and
                      including August 2012 an amount of EUR 700,000.00 per each month,
                      respectively, minus the monthly savings in expenses of EUR 112,000.00, i.e.
                      EUR 588,000.00 per month, multiplied by 17 months, for a total of EUR
                      9,996,000.00, and a partial 10% payment thereof i.e. EUR 999,600.00 plus
                      5% interest

                          on EUR 235,200.00 beginning 05/01/2010 and
                          on EUR 705,600.00 beginning 05/01/2011 and
                          on EUR 58,800.00 beginning 05/01/2012

                      Respondent shall pay Claimant for each month from September 2012 up until
                      and including January 2015 an amount of EUR 700,000.00 minus savings in
                      monthly expenses of EUR 112,000.00, i.e. EUR 588,000.00 per month,
                      multiplied by 29 months, for a total of EUR 17,052,000.00, plus 5 % payment
                      interest

                          on EUR 6,468,000.00 beginning 05/01/2012 and
                          on EUR 7,056,000.00 beginning 05/01/2013 and
                          on EUR 3,528,00.00 beginning 05/01/2014

               4.     Respondent shall pay Claimantfor the months beginning in February    2015
                      up until and including July 2015 an amount of EUR 700,000.00 each, minus
                      the monthly savings in expenses of EUR 112,000.00, i.e. EUR 588,000.00 per
                      month multiplied by 6 months, resulting in the sum of EUR 3,528,000.00 plus
                      5% interest

                          on EUR 3,528,000.00 beginning 05/01/2014.

               5.     Respondent shall pay Claimant for the months beginning in August 2015
                      up until and including July 2016 an amount of EUR 700,000.00 each minus
                      monthly savings in expenses of EUR 112,000.00, i.e. EUR 588,000.00 per
                      month multiplied by 12 months, resulting in EUR 7,056,000.00 plus 5%
                      interest

                       - on EUR 7,056,000.00 beginning 05/01/2015
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 49 of 221




Arbitration No. 600413-2015                  Arbitral Award                                 11/87



               6.     Respondent shall pay Claimant for the months beginning in August 2016 up
                      until and including July 2017 an amount of EUR 700,000.00 each minus
                      monthly savings in expenses of EUR 112,000.00, i.e. EUR 588,000.00 per
                      month multiplied by 12 months, resulting in a sum of EUR 7,056,000.00 plus
                      5% interest

                      - on EUR 7,056,000.00 beginning 05/01/2016.

               7.     At Claimant's request it was determined that the Management Contract from
                      December 14, 2009 was not terminated and continues to be effective
                      beyond January 2015, including from August 2017 up until and including
                      January 2020.

                      It wasfurther determined that

                      Respondent is obligated to pay the contractually agreed upon annual
                      Management Fee three months prior to the end of the billing year in an
                      advance sum for each subsequent year according to Item 7.2 of the
                      Management Contract from December 14, 2009, on the due date of the
                      individual annual sums in the amount of EUR 8,400,000.00 minus monthly
                      savings in expenses of EUR 112,000.00 multiplied by 12 months, i.e.   EUR
                      588,000.00 per month multiplied by 12 months, totaling EUR 7,056,000.00 \
                      per year up until the end of the management contract, up until and
                      including January 2020; if in default, add 5% interest rom the due    date
                      of the respective annual sum for the time period beginning August 1,201 7 up
                      until and including July 31, 2018from 05/01/2017, for the time period
                      beginning August 1, 2018 up until and including July 31, 2019 from
                      05/01/2018, andfor the time periodfrom August 1, 2019 up until and including
                      January 31, 2020, beginning 05/01/2019.

               8.      Costs and damages from the Arbitration Tribunal Proceedings are borne by
                       Respondent, in any case in the amount of Respondent's default of advance
                       cost payment.

               9.      Moreover, we request admission and acceptance of further explanations and
                       pieces of evidence, particularly from the decision regarding the Arbitration
                       Tribunal's jurisdiction from September 16, 2013 in the Arbitration
                       Proceedings No. 600257-2011 and from the Arbitration Proceedings No.
                       600257-2011 for the modification/supplementation and specification of
                       Claimant's Statement (besides the claimsfilings) by the Arbitration Tribunal.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 50 of 221




Arbitration No. 600413-2015                      Arbitral Award                                 12/87



13     In the reply from September 16, 2015 Claimant added the following Request:

               I.     Respondent's Request to I.) to determine that Respondent's objection
                      regarding the Arbitration Tribunal's jurisdiction was admissible and justified,
                      is to be dismissed.

               2.     Respondent's request to 2.) that the Arbitration Tribunal's jurisdiction for this
                      current litigation be pronounced altogether invalid, should be dismissed.

                      Claimant's requests regarding jurisdiction (A.I. 1-3 Groundsfor Plea) shall be
                      accepted

               4.     Respondent's Alternative Requests concerning Claims 1 and 2:

                          a) The Arbitration Tribunal shall suspend Proceedings until Claimant has
                             initiated the arbitration process followed by due process in Equatorial
                             Guinea, and, having obtained a court decision, intends to seek
                             recourse against it.

                          b) The Arbitration Tribunal shall suspend Proceedings until Claimant has
                             sought due process before the competent Courts in Equatorial Guinea,
                             and having obtained a court decision, intends to seek recourse against
                             it.

               5.         Respondent shall bear the costs incurred by the Arbitration Proceedings
                          including appropriate compensation to be determined by the Arbitration
                          Tribunal in Claimant's favor).

               6.          Respondent's Requests 1 - 7 on pages 3 and 4 of the statement of defense
                          from July 13, 2016 are to be dismissed with costs assigned.

               Claimant further requests — beyond the grounds given in Requests I — 6 of the
               application — that instead of the current request for assessment according to
               Claimant's Request 7 in its Grounds for Claim from April 26, 2016 - the following be
               recognized:

               7              a) It is ascertained that the management contractfrom December 14, 2009
                              was not terminated and continues to be effective beyond January 31, 2015,
                              as well asfrom August 2017 up until and including January 2020.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 51 of 221




Arbitration No. 600413-2015                    Arbitral Award                                   13/87



                          b) Three months prior to the end of the billing year, Respondent shall pay
                          Claimant the contractually agreed-upon annual Management Fee for each
                          respective following year, according to Item 7.2 of the Management
                          Contract from December 14, 2009, on the due date of the individual
                          annual sums in the amount of EUR 8,400,000.00 minus the savings in
                          monthly expenses of EUR 112,000.00 multiplied by 12 months, creating a
                          total of EUR 7,056,000.00 per year up until the end of the Management
                          Contract up until and including January 2020; if in default, an additional
                          5% interest from the due date of the respective annual sum for the period
                          beginning August 1, 2017 up until and including July 31, 2018 beginning
                          May 1, 2017, for the period beginning August 1, 2018 from May 1, 2017,
                          up until and including July 31, 2019 from May 1, 2018, for the periodfrom
                          August 1, 2018 up until and including July 31, 2019 beginning on May I,
                          2018, analfor the period beginning August 1, 2019 up until and including
                          January 31, 2020, beginning May I, 2019.

                          Alternatively:

                          Respondent shall pay Claimant for lost profit for the months beginning
                          August 2017 up until and including January 2020 a sum of EUR
                          700,000.00 per month minus the monthly savings in expenses of EUR
                          112,000.00, i.e. EUR 588,000.00 per month multiplied by 30 months, a
                          total of EUR 17,640,000.00 plus 5% interest on EUR 17,640,000.00 from
                          July 14 2016.from July14, 2016.

               Requests 8 and 9 in the Grounds for Claim are upheld.

2       Respondent

14     In its statement of Defense from July 13, 2016, Respondent raised the following legal request:

               1.      The Arbitration Tribunalfinds that Respondent's objection to the
                       Arbitration Tribunal's jurisdiction is admissible and justified

               2.      The Arbitration Tribunal declares that it does not have jurisdiction for he
                       litigation in its entirety.

               3.      Claimant's Requests as to jurisdiction (A.LI to 3 of the Grounds) shall be
                       dismissed, inasmuch as they should even be taken into consideration.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 52 of 221




Arbitration No. 600413-2015                   Arbitral Award                                  14/87



               4.     Alternative to Requests 1 and 2:

                      a) The Arbitration Tribunal suspend Proceedings until Claimant has
                      initiated the arbitration process followed by due process in Equatorial Guinea,
                      and having obtained a court decision, intends to seek recourse against it.

                      b) The Arbitration Tribunal shall suspend Proceedings until Claimant has
                      sought due process before the competent Courts in Equatorial Guinea, and,
                      having obtained a court decision, intends to seek recourse against it.

               5.     Claimant shall bear the costs of the Arbitration Proceedings (incl. appropriate
                      cost compensation awarded by the Arbitration Tribunal in favor of the
                      Respondent.)

              And in the event that the Arbitration Tribunal confirms its jurisdiction      over the
              following

                                              REQUESTS:

               1.     The Arbitration Tribunal dismisses Claimant's Claim in its entirety, insofar
                      as it should even be acknowledged

               2.     Alternative to Request 1:

                      The Arbitration Tribunal finds that the Management Contract from December
                      14, 2009 was terminated, effective immediately, on September 12, 2011 al the
                      latest, and dismisses the Claim comprising Requests 11.2 to 11.9 (Grounds for
                      Claim).
               3.     Alternative to Request 2:
                      The Arbitration Tribunal finds that the Management Contract from December
                      14, 2009 was terminated on September12,2011, at the latest, effective
                      immediately, and dismisses the Claim comprising Requests 11.2 to 9 (Grounds
                      for Claim).
               4.      Alternative to Request 3:
                       The Arbitration Tribunal finds that the Management Contract from December
                       14, 2009 was terminated on December 14, 2014 at any rate, and dismisses the
                       Claim comprising Requests 1L4 to 9 (Groundsfor Claim) .

               5.      Alternative to Request 4:

                       The Arbitration Tribunal finds that the Management Contract from December
                       14, 2009 was terminated effective immediately at the latest with the conclusion
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 53 of 221




Arbitration No. 600413-2015                       Arbitral Award                                  15/87


                      of the Agreement from May 26, 2015 and dismisses the Claim comprising
                      Requests 11.4 to 9 (Groundsfor Claim).

              6.      Alternative to Request 5:

                      The Arbitration Tribunal finds that the Management Contract from December
                      14, 2009 was terminated effective immediately, at the latest with the delivery
                      of this Statement of Defense to Claimant, and dismisses the Claim comprising
                      Requests II.6 to 9 (Grounds).

               7.     Claimant bears the costs of the Arbitration Proceedings (including
                      appropriate cost compensation awarded by the Arbitration Tribunal in favor of
                      Respondent).

15     Moreover, Respondent submits the following filings on October 19, 2017 and in duplicate the
       following Requests (cf. Rejoinder* p. 5):

               1.      Respondent's Request I made in the Reply from September 16, 2016
                       ("Request to 1.) to determine that Respondent's objection to the Arbitration
                       Tribunal's jurisdiction is not admissible and justified, is to be dismissed") shall
                       be dismissed.

               2.       Respondent's Request 2 ('Request to 2.) made in the Reply from
               September 16, 2016, stating that the Arbitration Tribunal shall declare its lack
               of jurisdiction and jusdfication") shall be dismissed

               3.      Request 3 made in the Reply from September 16, 2016 (Claimant's
                       Requests regarding jurisdiction (A.1. 1-3 Groundsfor Claim) shall be
                       recognized") shall be dismissed.

               4.      Request 4 made in the Reply from September 16, 2016 ("Alternative
                       Requests to Respondent 's Requests 1 and 2 1...1")shall be dismissed.

               5.      Request 5 made in the Reply from September 16, 2016 ("Respondent shall
                       bear the costs 1.4") shall be dismissed.

               6.      Request 6 made in the Reply from September 16, 2016 ("Respondent's
                       Requests 1 to 7, pages 3 and 4 1...]") shall be dismissed.

               7.     Request 7a made in the Reply from September 16, 2016 ("It is found that
               the Management Contract was not terminated!.,.]") shall be dismissed

               8.       Request 7c made in the Reply from September 16, 2016 ("Respondent shall ((
               (*Rejoinder: German= Duplik; trans,. note)
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 54 of 221




Arbitration No. 600413-2015                      Arbitral Award                                 16/87



                       pay Claimant the contractually agreed-upon annual Management Fee in
                       advance, three months prior to the end of the billing year [...1") shall be
                       dismissed.

              9.      The Alternative Request 7b made in the Reply from September 16, 2016
              ("The Respondent shall pay Claimant for lost profitsfor the months beginning
              August 20171...r) shall be dismissed.



E.     Arbitration Clause

16     In the present Arbitration Proceedings, Claimant refers to the Arbitration Clause
       according to Art. 14, Para. 3 of the Management Contract:

               (Translated) German Version:

              In the event of disputes arising from this contract, the Parties shall attempt to find an
              amicable solution prior to calling upon the courts of Equatorial Guinea. In the event of
              a dispute the Parties agree to seek Arbitration Proceedings before the Chamber of
              Commerce in Zurich.

               Spanish Version:

               En caso de litigio, las partes se entarcin para resolver amigablemente el problema,
               caso contrario se dirigiardn a los tribunales de Guinea Ecuatorial. En caso de
               desacuerdo de una de las partes, podrid recurrir al tribunal de la Camara de Comercio
               de Zurich.



F.     Seat of the Arbitration Tribunal

17     The Court in Zurich declared Zurich, Switzerland the seat of the Arbitration Tribunal.

G.     Applicable Law

18     By virtue of its Interim Decision from March 15, 2016, the Arbitration Tribunal determined that
       the present litigation is subject to Swiss Law.
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 55 of 221




Arbitration No. 600413-2015                      Arbitral Award                                 17/87



H.     Applicable Procedural Rules

19     These Arbitration Proceedings are subject to Swiss Rules, Art. 176 et seq. of the Federal Law
       governing the International Private Law (IPRG) and special procedural rules contained in the
       Procedural Decision No. 1 from December 16, 2015, which the Arbitration Tribunal has issued
       in the ongoing proceedings.

III.   History of Proceedings

20     Claimant initiated the current Arbitration Proceedings by virtue of the Notice of Arbitration
       from January 28, 2015 to the Secretariat of the Arbitration Tribunal of the Swiss Chambers'
       Arbitration Institution ("Secretariat"). In correspondence from February 13, 2014, the
       Secretariat asked Respondent to enter its answer to this notice within a 30 day period, wherein
       it was to also comment on the number of Arbitration Judges as well as the language of the
       proceedings. Furthermore, the Parties were asked to agree to a location of the Arbitration
       Proceedings within a period of 30 days.

21     In a letter from March I I, 2015 Claimant reported that it had not been able to reach agreement
       with Respondent regarding the location of the Arbitration Proceedings, due to a lack of reply
       from Respondent.

22     In correspondence dated April 20, 2015 the Secretariat established that Respondent had not
       issued an answer to the Notice of Arbitration within the required time period, had not
       commented on the number of arbitrators and that the Parties had not agreed on a location for
        the Arbitration Proceedings. Therefore, the Court had assigned the matter to a three member
       Arbitration Tribunal under application of Art. 6 (1) and 6 (2) of the Swiss Rules. Claimant was
        told to name a member of the Arbitration Tribunal within a period of 15 days, Respondent
        within a 30 day period. Moreover, the Secretariat informed the Parties that according g to Art.
        16 (1) of the Swiss Rules the Court itself would determine the location of the Arbitration
        Proceedings, or request that the Arbitration Tribunal make this decision. In response, Claimant
        named Dr. Felix Fischer the Arbitrator in correspondence from May 1, 2015.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 56 of 221




Arbitration No. 600413-2015                    Arbitral Award                                     18/87



23     By e-mail dated May 5, 2015 Attorney Jean-Charles Tchikaya informed the Secretariat that he
       was Respondent's legal representative and requested a Notice of Arbitration. He repeated this
       message by e-mail from May 11, 2015, which he also forwarded to Claimant's legal
       representative (cf. Supplement K-66). In his letter from July 3, 2015 the Secretariat asked
       Attorney Tchikaya to submit a power of attorney. Unfortunately this request was not met.

24     Instead, via email from July 8, 2015, Attorneys Dr. Sergio Esono Abeso Tomo and Francisco
       Evui Nguema announced that they were Respondent's legal representatives.

25     k their letter from September 2015 the Secretariat informed the Parties that the Court had
       confirmed Arbitrator Dr. Felix Fischer, appointed by Claimant and, supported by Art. 5 (1) of
       the Swiss Rules, had appointed Mrs. Melissa Magliana as a member of the Arbitration
       Tribunal. In a letter from November 5, 2015, the Parties were informed that the Court had
       confirmed Dr. Andrea Meier as Chairwoman of the Arbitration Tribunal.

26.    In a letter from November 9, 2015, the Arbitration Tribunal suggested to the Parties several
       dates for an organizational meeting to discuss the Arbitration Rules and a provisional schedule.
       Moreover, the Arbitration Tribunal established an advance on costs in the amount of CHF
       724,000 and asked the Parties to each pay half of the amount, i.e. CHF 362,000, each within 20
       days' time. This letter was delivered to Claimant's representative on November 10, 2015 and to
       Respondent's representatives on November 11, 2015; however it could not be delivered directly
       to Respondent until November 20 via courier.

27     In her letter from November 16, 2014, Claimant stated her availability for an organizational
       meeting on December 11, 2015. Nothing was heard from Respondent.

28     In a letter from November 19, 2015, the Arbitration Tribunal sent to the Parties the draft of the
       Procedural Decision No. 1 as well as the tentative time schedule and set the deadline for a
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 57 of 221




Arbitration No. 600413-2015                     Arbitral Award                                    19/87



       for a written reply to no later than December 8, 2015. This letter was delivered to Claimant's
       legal representative on November 20, 2015 and to Respondent's legal representatives; it was
       delivered directly to Respondent on November 23, 2015 via courier.

29     After Respondent did not comment on the recommended date for an organizational meeting, the
       Arbitration Tribunal set the date for these meetings in its letter from November 26, 2015 to lake
       place on December 11, 2015 in Zurich. This letter was delivered to Claimant's representative
       on November 27, 2015 and to Respondent's representatives on November 30, 2015. After
       several unsuccessful delivery attempts due to a refusal to accept the courier shipment, the letter
       was finally delivered to Respondent on December 14, 2015.

30     Claimant submitted its comments for a draft of the Procedural Guide Decision No. 1 and the
       tentative time schedule before the deadline on December 7, 2015. Nothing was heard from
       Respondent.

31     While half of the amount of the advance on costs was paid in a timely manner by Claimant with
       a validated date of November 30, 2015, payment was not received from Respondent, even after
       an extension was granted by the Arbitration Tribunal in its letter from December 4, 2015.
       Therefore, based upon Art. 41 Section 4 of the Swiss Rules, the Arbitration Tribunal requested
       in its letter from December 21, 2015 that Claimant pay Respondent's portion. In response,
       Claimant paid Respondent's portion of the advance on costs in the amount of CHF 362,000
       timely on January 6, 2016.

32     In a letter from December 7, 2015, the Secretariat informed the Parties that the Court had
       decided on the Arbitration Proceeding's location in Zurich.

33     The organizational meeting took place on December 11, 2015 in Zurich and was attended by
       Claimant. Respondent did not attend the meeting, without notice or apology. On the
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 58 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  20/87



       occasion of this organizational meeting the draft of the Procedural Decision No. 1 was
       discussed as well as the tentative time schedule.

34     Following the organizational meeting, the Arbitration Tribunal provided the Parties with the
       clean Procedural Decision No. 1 on December 16, 2015, including the tentative time schedule;
       this was delivered to Claimant's representative on December 17, 2015 and Respondent's
       representatives, as well as Respondent directly, on December 18, 2015. The Arbitration
       Tribunal provided both Parties simultaneously with a deadline to comment on the question of
       applicable law, the procedural language and the binding effects of the Arbitral Award from
       December 5, 2014 in the Swiss Rules Arbitration No. 600257-2011 between the Parties ("first
       Arbitral Award"). Claimant responded by the deadline in its correspondence from January 23,
       2016. Nothing was heard from Respondent.

35     On March 15, 2016 the Arbitration Tribunal issued an Interim Decision with Procedural
       Decision No. 2, wherein it determined that the evaluated fact-finding requests in the Dispcsitiv
       Items I, 4, 5, 7, and 10 of the first Arbitral Award had binding effect for evaluating Claimant's
       claims, while beyond the scope of this binding effect, the claims were free to be judged.
       Moreover, the Arbitration Tribunal decided that the litigation was subject to Swiss Law.
       Furthermore, German was selected to be the language used in the Proceedings.

36     In his email from March 15, 2016, Attorney Dr. Sergio Esono Abeso Tomo indicated that he no
       longer was Claimant's legal representative. On March 17, 2016 Attorney Jean-Charles
       Tchikaya informed the Arbitration Tribunal that he and attorneys Peter J. Merz and Evuy
       Francisco were Claimant's new legal representatives; whereupon the Arbitration Tribunal
       requested in a letter from March 22, 2016 that attorneys Peter J. Men and Francisco Evuy
        Nguema et al. confirm their representation of Respondent and clarify for the continuation of
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 59 of 221




Arbitration No. 600413-2015                     Arbitral Award                                 21/87



       the Proceedings whether all courier dispatches for Respondent were to be sent only to attorney
       Peter J. Men at his location in Switzerland.

37     In his letter from April 7, 2016, Attorney Peter J. Merz confirmed that he and/or Dr. Lucien
       Valloni would represent Respondent and that courier items could be sent to Respondent's Swiss
       Legal Representatives, with simultaneous notification to all of Respondent's remaining
       representatives via email. Moreover, he requested that French be used as the secondary
       language in the Proceedings.

38     In a correspondence from April 11, 2016, Claimant was asked to continent on Respondent's
       request regarding a secondary language for the Proceedings. Claimant replied by the deadline
       of April 19, 2016 and requested that Respondent's request be dismissed.

39     On April 26, 2016, Claimant submitted its timely Statement of Grounds.

40     With Procedural Decision No. 3 from May 2, 2016, the Arbitration Tribunal approved French
       as the secondary language in the Proceedings under consideration of certain modalities. In its
       submission from May 13, 2016, Claimant asked the Arbitration Tribunal to revert to the
       Procedural Decision and to make the respective changes to state that Respondent's entries in
       French could be submitted only along with a German translation. This request was denied by
       the Arbitration Tribunal with Procedural Decision No. 4 from May 18, 2016.

41     The statement of defense reached the Arbitration Tribunal by the given deadline (cf. Procedural
       Decision No. 5 from June 2, 2016) on July 13, 2016. By virtue of Procedural Decision No. 6
       from July 19, 2016, the Arbitration Tribunal asked Respondent to submit the missing written
       Witness Statements.

42      With their submissions from July 25, 2016 and July 28, 2016, respectively, both Parties
       requested the implementation of a second written exchange and an Evidentiary Hearing.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 60 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   22/87



43.    On August 5, 2016, an organizational meeting between the Parties took place via telephone
       conference. As a result, the Arbitration Tribunal issued its Procedural Decision No. 7 from
       August 11, 2016 with the revised provisional lime schedule.

       With submission from August 18, 2016, Respondent filed the Witness Statements ("ZED by
       Mr. Jean-Charles Tchikaya and Pantaleon Mayiboro in a timely manner. The Arbitration
       Tribunal noted in an e-mail from August 22, 2016 that the Witness Statements by Mr. Juan 016
       Mba Nseng and Marcellino Oyono were still missing. Therefore, it ordered Respondent to
       inform the Tribunal when the missing Witness Statements would be submitted, pointing to Art.
       9.2.2 of Procedural Decision No.1. With correspondence from August 23, 2016, Respondent
       informed the Arbitration Tribunal that the missing Witness Statements would be available no
       later than September 5, 2016. On September 5 or 6, 2016, respectively, Respondent submitted
       Juan 016 Mba Nseng's Witness Statement and declared that Marcellino Oyono's Witness
       Statement was still unavailable.

45     The Reply from September 16, 2015 and the Rejoinder from October 19, 2016 were submitted
       in due time.

46     With the Procedural Decision No. 8 from October 25, 2016, the Arbitration Tribunal issued a
       deadline to the Parties to provide notification as to which of the witnesses named by the Parties
       were to appear for questioning at the Evidentiary Hearing.

47     In his correspondence from November 8, 2016, Respondent's legal representative Peter J. Merz
       announced that all contact to Respondent's previous representative had ceased and he was
        unable to provide the names of the Witnesses participating in the Evidentiary Hearing. As he
        was unable, due to the cessation of contact, to say whether Witnesses and Respondent had been
        duly summoned, he requested an extension for the Evidentiary Hearing for December 5/6.
        Claimant requested in its comments from November 11, 2016 that Respondent's request for an
        extension be dismissed.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 61 of 221




Arbitration No. 600413-2015                   Arbitral Award                                  23/87



48     In its Procedural Decision No. 9 from November 15, 2016, the Arbitration Tribunal extended
       the requested date for the Parties to provide notification as to which Witnesses were
       participating in the Evidentiary Hearing and dismissed Respondent's request for a
       postponement.

49     With submission from November 25, 2016, Claimant named the Witnesses to be deposed. The
       same day, Respondent's legal representative stated that he had not received confirmation of
       whether or not the Witnesses named by Respondent would participate in the Evidentiary
       Hearing.

50     The Evidentiary Hearing took place on December 5, 2016 on the premises of Homburger AG in
       arich.

51     With Procedural Decision No. 10 from December 12, 2016, the Arbitration Tribunal issued the
       revised provisionary time schedule.

52     The Parties' statements regarding the evidentiary results were received by the Arbitration
       Tribunal on the due date of February 28, 2017 ("K-SB" or "B-SB"), and the Parties'
       Statement of Cost was received March 6 and 7, 2017, respectively ("K-KN" or "B-KN"). The
       Parties each commented on the submitted Statement of Cost ("K-KN" or "B-KN") with their
       submission from March 14, 2017.

53     In Procedural Decision No. 11 from March 30, 2017, the Arbitration Tribunal invited Claimant
       to provide additional explanations for the calculation of the Management Fee, savings in
       expenditures and other income.

54     In correspondence from April 6, 2017, Respondent requested that, regardless of the outcome of
       the Proceedings, the cost for additional exchange of pleadings should be borne by Claimant,
       based upon the costs-by-cause principle. Moreover, the additional exchange of pleadings
       should not have any disadvantageous effects for Respondent in light of the principles of equal
       treatment and procedural equality.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 62 of 221




Arbitration No. 600413-2015                    Arbitral Award                                   24/87



55     In correspondence from May 1, 2017, Claimant requested an extension of the submission date
       for its statement regarding Management Fee calculations, savings in expenditures and ancillary
       income (cf. para. 53 above). This deadline was extended by the Arbitration Tribunal via email
       from May 2, 2017, namely to May 29, 2017, honoring its request.

56     Claimant's statement was received bythe Arbitration Tribunal by the deadline of May 29, 2017
       ("K-SeA"). That same day, Respondent requested via e-mail that the date for a statement in
       response to Claimant's new claims be set for the end of August 2017 because the client's
       document still required translation and due to absence for vacation time in July/August. With
       Procedural Decision No. 12 from May 30, 2017, the Arbitration Tribunal moved the due date
       for Respondent to August 15, 2017. Respondent submitted its statement in due time on August
       14, 2017 ("B-SeA").

57     In correspondence from August 21, 2017, Claimant requested that the Arbitration Tribunal set a
       submission date for a response to Respondent's statement from August 14, 2017. With
       Procedural Decision No. 13 from August 22, 2017, the Arbitration Tribunal set September 5,
       2017 as Claimant's due date and September 19, 2017 as Respondent's due date for its rejoinder.
       Both submissions were made by the due dates. With Procedural Decision No.14 from October
       2, 2017, the Arbitration Tribunal pronounced the Proceedings closed and ordered the Parties to
       submit the additional Statements of Cost by October 20, 2017. These were submitted by the due
       date.

58     With Procedural Decision No. 15 from October 23, 2017, the Arbitration Tribunal invited the
       Parties to add certain additional declarations to their Statement of Cost. The Parties submitted
       the supplemental information by the due date of November 3, 2017.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 63 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   25/87



IV.    FACTS

A.     Management Contract for Polyclinic La Paz (Bata) from December 14, 2009

59     The Parties entered into a Management Contract for Polyclinic La Paz (Bata) on December 14,
       2009. (Contrato de gestion del Hospital Policlinico La Paz (Bata), Supplement K-1).

60     Therein, Claimant agreed to take over the Management of Polyclinic La Paz including various
       training and continued education tasks and the development and supply of software for hospital
       administration.

61     Claimant's main duties are described in the Management Contract as follows:

               Item 3.1: Operation of the Polyclinic (Management), granted full, unlimited power of
               attorney by Respondent

               Item 3.2: Duty to carry out all personnel decisions required for operating the Polyclinic

               Item 3.3: Training- and continued education for the personnel (including advanced
               training courses on Claimant's e-learning system for a fee; cf. Item 10.1)

               Item 3.4: Development and supply (incl. installation; cf. Item 6.1) of software for
               hospital administration

               Item 3.5: Permission to use the "Brand Name."

62      According to the Management Contract, Claimant's services were divided into two phases:

63:     According to Item 6.1 of the MV, Phase A of the Contract includes a) control of revenue and
        expenditure as well as b) control of the financial organization, c) commencement of the
        installation of software byinternational standards, d) management and selection of all
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 64 of 221




Arbitration No. 600413-2015                      Arbitral Award                                     26/87



       medicinal drugs and hospital supplies by European standards and the respective quality and,
       finally e) professional quality control of the evaluation and quantity of staff, and notification of
       the administrative council. A compensation of EUR 840,000 was assessed for these services.
       This amount is all inclusive, with the exception of housing costs, water, electricity and local
       transportation for the associates working there.

64     According to Item. 6.2, Phase B of the Management Contract includes taking full responsibility
       for the technology portion, personnel, location and the entire property. It was agreed that
       Claimant would receive a so-called "Management Fee" of EUR 700,000 per month for these
       services (Item 7.1. MV).

65     It is undisputed that Phase A was completed in 2011, at the latest (cf. Rejoinder para. 47).
       Disputed, however, is the precise point in time of conclusion of Phase A, or the beginning of
       Phase B, respectively (cf. para. 186 et seq. below).

B      Claimant's Withdrawal from Equatorial Guinea in March 2011

66     The Parties maintain agreement that Claimant no longer had access to Respondent's software as
       of December 2010 (see Reply. para. 313 a.E. and Rejoinder para.15). On March 14, 2011,
       Claimant's local director and the technical director of the Polyclinic La Paz (Mr. Kronenberger
       and Mr. Gerard) were asked to leave the Polyclinic within 48 hours and to leave the country.
       They departed on March 16, 2011 (KS para. 121; Supplement K-42; 7F Kronenberger, p. 5,
       Supplement K-39). With the departure of Mr. Kronenberger and Mr. Gerard Claimant,
       Claimant withdrew from the Clinic and from Equatorial Guinea, respectively (cf. KS para. 121,
       KA para. 57 and Rejoinder para. 125).

C.     First Arbitration Proceedings and Conclusion of the Agreement Protocol from May 28,
       2015

67     After Claimant withdrew from Equatorial Guinea in March 2011, Claimant entered into
        Arbitration Proceedings No. 600257-2011 on June 20, 2011 ("First
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 65 of 221




Arbitration No. 600413-2015                     Arbitral Award                                  27/87




       Arbitration Proceedings"). Claimant filed a partial claim comprising 90% and demanded
       payment of the Management Fee for Phase B beginning August 2010 up until and including
       August 2012.

68     The first Arbitration Proceedings resulted in a decision from December 5, 2014 (cf. Supplement
       K-2), by which Respondent was obligated to pay Claimant for the months of August until
       December 2010 and the months of January up until and including March 2011 EUR 5,040,000
       plus 5% interest beginning February 1, 2011 as well as for the months of April 2011 up until
       and including December 2011, and the months of January 2012 up until and including August
       2012 an amount of EUR 8,996,400 plus 5% interest beginning September 3, 2012 (cf.
       Supplement K-2 p. 85), i.e. a total amount of EUR 14,036,400 plus interest and costs.

69     In the Dispute Settlement Agreement from May 28, 2015, the Parties agreed to set the claim
       resulting from the Arbitral Award at EUR 16,460,218.77 (cf. B-1; Preamble and Art. 1). In
       doing so, the pertinent payment modalities to "implement" the Arbitral Award from December
       5, 2014 (cf. B-1; Preamble and Art. 3) were also determined. It is disputed whether the Claims
       made in the present Proceedings were resolved in the Dispute Settlement Agreement and
       satisfied by payment of the settlement sum (cf. para. 117 et seq. below).

70     It is further disputed whether Respondent had properly and duly terminated the Management
       Contract on the basis of numerous claims and the expulsion of Claimant's staff in March of
       2011, or, by implication, at a later date, with immediately effect, or had, at any rate, properly
       terminated it, or whether the contract was extended for another five years for lack of
       termination.

V.     ARGUMENTS BY THE PARTIES

A.      Claimant's Position

71      Claimant filed claims vs. Respondent on the basis of a Management Contract from December
        14, 2009. The present claim includes further assertions from the Management Contract, in
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 66 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  28/87



       addition to the compensation awarded by the first Arbitral Award (para. 68 above). Claimant
       declared continued willingness to resume its services for Respondent if Respondent fulfills its
       contractual obligations (KS para. 1 et seq.).

72     Regarding the Arbitration Tribunal's jurisdiction, Claimant offers the following explanation:
       Claimant refers to the Dispute Settlement Agreement from May 28, 2015. It was not correct
       that the Arbitration Clause therein took priority over and replaced the Arbitration Clause in the
       Management Contract. This agreement was made exclusively to resolve the claims awarded in
       the first Arbitration Proceedings. After the decision from December 5, 2014 was issued,
       Claimant initiated proceedings to enforce it against Respondent. Notwithstanding this action,
       Claimant demanded payment directly through Attorney Tomo (Reply para. 6 et seq.).

73     Claimant also points to a discussion in Hamburg on March 23, 2015 and additional
       correspondence and phone conversations with Jean-Charles Tchikaya, during which an
       agreement was reached regarding payment of the claim in three installments. Prior to signing
       the Dispute Settlement Agreement, Ulrich Marseille allegedly pointed out that this Arbitral
       Award mentioned a partial claim only, and further claims were attached to Arbitration
       Proceeding No. 600413-2015, whereas Jean-Charles Tchikaya was of the opinion that the
       claims for which judgment had been entered should be satisfied first. Hence the Dispute
       Settlement Agreement merely served to settle the Claims from the Arbitral Award from
       December 5, 2014 (Reply para. 31 et seq.).

74     The same interpretation, it was said, was clear from the Dispute Settlement Agreement, since in
       the Preamble and in Art. 1 and 4 reference was made to the first Arbitration Proceedings and its.
       Award. According to Art. 3, the sum of the three installments thus corresponded precisely to
        the claims awarded. It was said that Claimant's other claims were not included in this (Reply
       para.75 et seq.). The Arbitration Clause in the Dispute Settlement Agreement was
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 67 of 221




Arbitration No. 600413-2015                      Arbitral Award                                 29/87



       accepted because, in the event of a (partial) default on Respondent's part, the agreed-upon
       payment installments would have necessitated the filing of new litigation (response para. 87.et
       seq.).

75     Insofar as Respondent disputes the Arbitration Tribunal's jurisdiction on the grounds that the
       Courts of Equatorial Guinea needed to be called upon first, one just needs to interpret the
       Arbitration Clause because there was general consent from the Parties to have an arbitration
       agreement; it was primarily a question of whether or not due legal process in Equatorial Guinea
       should be pursued first, prior to calling upon the Arbitration Tribunal. The Arbitration Clause
       should normatively be interpreted in such a way that it can function in the most efficient
       manner. An incremental approach to the legal recourse was challenged by the fact that the legal
       force of the State Court's decision would undoubtedly stand in the way of a new decision by an
       Arbitration Tribunal (KS para. 23 et seq.).

76     The aforementioned explanations were also confirmed by the Parties' behavior displayed in the
       current Arbitration Proceedings: Respondent was informed about the Arbitration Proceedings'
       initiation but failed to comment, which could be interpreted as agreement to the Arbitration
       Tribunal's jurisdiction. (KS para. 37 et seq.).

77     Furthermore, the Arbitration Clause was formulated by Respondent and should therefore be
       interpreted to the latter's detriment, according to the ambiguity rule. Moreover, insisting on an
       agreement regarding jurisdiction of a State Procedure as an imperative prerequisite of an
       arbitration procedure is a surprising clause. Moreover, insisting on carrying out a State
       Procedure could be regarded as a misuse of legal practice (KS para. 43 et seq.) There is no
       priority for the Spanish Version. It was allegedly clear during the Parties' negotiations that
       neither the Spanish nor the German version should be given priority (Reply para. 109).
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 68 of 221




Arbitration No. 600413-2015                     Arbitral Award                                    30/87



78     Claimant justifies its claim in that on December 14, 2009 after lengthy negotiations, the Parties'
       signing of a Management Contract took place (cf. Supplement K-1). Claimant's responsibilities
       were divided into Phase A and Phase B (No. 6MV) (KS para. 54 et seq.).

79     Respondent's contribution in return consisted of several payments, particularly a Management
       Fee (No. 7 MV). The cost of Phase A was EUR 840,000; the cost for Phase B was EUR
       700,000 per month (KS para. 61 f.).

80     On September 7, 2010 Claimant provided a comprehensive report on the Management Contract
       (Supplement K-21), wherein it concluded that the services of Phase A had been 100%
       completed and the services for Phase B were 58% completed. Therefore, Phase B had already
       been reached, which means that payment of the agreed-upon Management Fee of EUR
       700,000, payable one year in advance, was now due. Moreover, Dr. Donato Ndong Oburu and
       Dr. Pedro Ndong Asumu confirmed on behalf of Respondent in January 2010 (recce: 2011) that
       Phase A had been completed (Supplement K-36; KS para. 85 et seq.).

81     After completion of Phase A, Respondent did not pay the owed amount of ELM 8,400,000.
       Claimant, however, continued the work and repeatedly requested payment. Subsequently there
       were difficulties and problems, which aggravated the fulfillment of the Management Contract
       as well as the poaching of employee Mensching, non-adherence to set dates, considerable
       delays in salary payments, satellite lines interrupted at the Minister's orders, so that Claimant
       had no support for the IT system, the maintenance of which occurred in Germany, and thus
       could not be provided, outstanding payments on Respondent's part for services provided by
       Claimant, etc. (KS para. 107 et seq.).
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 69 of 221




Arbitration No. 600413-2015                          Arbitral Award                                        51/87



82     Software Engineer Kanbari was sent to the hospital at Bata on January 6, 2011 to deal wita any
       possible difficulties in running the software solutions; he was however refused access to the
       property. Claimant made Respondent repeated offers to rectify the IT system, although the
       cause of it was purely based on Respondent's actions of having ordered interruptions in the
        satellite lines. During a telephone conversation with Fritz Kronenberger on January 15, 2011
        Minister Marcellino Oyono Ntumutu simply wanted to know how the contract could be
        terminated (KS para. 111 et seq.).

83      On March 11, 2011 a meeting took place between the Administrative Council, Respondent's
        and (in part) Claimant's staff. Before Claimant's staff, Mr. 1Cronenberger (Finance Manager)
        and Gerard (Technical Manager) could make any statement, they were told to leave the room.
        On March 14, 2011 they were ordered to leave the Hospital La Paz within 48 hours and to leave
        the country (KS para. 117 et seq.).

84      It was not correct that the contract could be terminated at any time, regardless of contractual
        settlement according to Art. 404 OR. The Parties had agreed to a contract of a fixed term of five
        years, with automatic renewal if not terminated. This was a mixed contract, wherein not the
        agency-based * part, and, specifically, the required basis of trust were important, but the work-
        and service driven part far outweighed it.           Moreover, particularly trust and the need for
        protection were lacking between the Parties. Indeed, it is Respondent who engaged in a
        considerable breach of contract. Based upon the Parties' mutual willingness, successful work
        performance had been expected in numerous areas. From a legal point of view, the
        Management Contract thus echoed primarily a success-oriented and thus a work/services
        oriented character. Claimant should be classified as a general contractor. Even a work contract
        can be terminated; such prerequisites, however, were definitely not given (Resp. para. 209 et
        seq.).

Translator's Note: *Agency is an area of commercial law dealing with a contractual or quasi-contractual
tripartite, or non-contractual set of relationships when an agent is authorized to act on behalf of another (called
the Principal) to create a legal relationship with a Third Party.[1] Succinctly, it may be referred to as the
relationship between a principal and an agent whereby the principal, expressly or impliedly, authorizes the agent
to work under his control and on his behalf. The agent is, thus, required to negotiate on behalf of the principal or
bring him and third parties into contractual relationship. http://en.wikipedia.arg/wiki/Axencv (I awl
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 70 of 221




Arbitration No. 600413-2015                       Arbitral Award                                 32/87



85     It is thought that the contract was not terminated. Yes, a phone conversation took place between
       Witnesses Kronenberger and Minister Marcelfino, during which the Minister indicated that the
       contract could be terminated. There was no further discussion on this subject. A termination did
       not take place; the questioning of Witness Kronenberger did show, however, that he was not
       granted an opportunity to return to his work place and continue his work (K-SB para. 290). The
       employees who returned to Germany, particularly Witness Kanbari, continued to work on
       developing the IT system, i.e. were ready anytime to support the system on site again (cf. K-SB
       para. 372-376).

86     The contract in its original version had run undisputed up until January 31, 2015 but did not end
       on January 31, 2015 because it is subject to automatic renewal for another five years, unless it
       is terminated with a one year notice period. It was never pronounced terminated (KS para. 177
       et seq.; Resp. para. 161 etseq., 329 et seq.).

87     The current Claim, after issuance of the first Arbitral Award, is for the remaining 10% of the
       monthly compensation of BUR 700,000 per every month for the months from August 2010 up
       until and including August 2012. Moreover, Claimant has claims for the period from September
       2012 up until and including January 2015, and for the period up until and including January
       2020, since the Management Contract was not terminated (KS para. 150 et seq.).

88     The Evidentiary Hearing showed that this is a case of contract remorse. After Respondent had
       gladly taken advantage of and accepted Claimant's services and seen that the hospital was
        reorganized with professional standards, Respondent thought that it could now continue
        operations without Claimant (K-S13 para.5). Claimant, however, continued to provide work and
        services, or attempted to do so, respectively (K-SB para. 10, reference WP Kronenberger p. 260
        N 13-15).
     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 71 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   33/87



89     With regard to savings in expenditures, Claimants maintains that these amounted to a monthly
       sum of EUR 118,404 plus one-time costs of EUR 118,891 for software enhancement for
       hospital administration, etc. (K/SeA para. 4). Claimant hereby supports its statement through an
       "Expert Statement" by Statutory Auditors PricewaterhouseCoopers GmbH ("SPwC"
       Supplement K-93). As to Respondent's objection that the submitted PwC documents were not
       accessible, Claimant explained that they were documents made available within the scope of
       the current proceedings (Statement to B-SeA para. 11).

90     Expenses for preparations of the project concerning the development of a Healthcare System in
       Equatorial Guinea, i.e. the completion of a clinic in Malabo as well as establishing satellite
       clinics were so-called advance services in the form of acquisition costs of Claimant which were
       not reimbursed. In the absence of factual references to the Management Fee according to Item
       6.2. MV, these costs shall therefore not be taken into consideration (K-SeA para. 23 et seq.;
       SPwC para. 51).

91     As to the country risk, Claimant states that this was evaluated as being particularly high at the
       time the Management Contract MV was signed, as it is today. For the majority of
       circumstances, Respondent would be considered to be in the highest risk category. The
       economic feasibility assessment on long-lasting projects is preferably obtained on the basis of
       present value calculations while the respective country risk is reflected in the discounted
       interest rate. Precise present value calculations had not been performed by Claimant in view of
       the Management Contract. However, an analogous evaluation of an expected return on the
       advance costs incurred and investments had been formulated, which, for a favorable assessment
       of the project, required that future risk-adequate returns would be generated in the form of a
       Management Fee in the contractually agreed-upon amount, minus anticipated costs. A
       quantification of sovereign
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 72 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   34/87



       risk within project calculations in the form of a monetary sum was not possible. The country
       risk did prove true in Respondent's case (K-SeA para. 28-36; cf. the entire SPwC para. 55 et
       seq.).

92     As to ancillary income, Claimant explains that it had not acquired any income through the use
       of staff available since its dismissal on March 16, 2011 and did not intentionally avoid this.
       Claimant did not have an opportunity to reassign the largely external service providers engaged
       for the Bata project elsewhere. At that time no other projects were available and the contractual
       conditions with the external service providers ceased to exist. The entire project with its
       multifaceted tasks and responsibilities, including the development of a healthcare system in an
       African country, had a dimension that could not be replaced by other projects of the same type
       and complexity, not even on a smaller scale. (K-SeA para. 39 et seq.). Such a complex
       development project is not something that could be quickly replaced over a short period of
       time, in order to "seamlessly" reassign Claimant's staff (Statement B-SeaA, para. 29).

B      Respondent's Position

93     In its statement of defense, Respondent raises the objection to the jurisdiction issue, with the
       following reasons:

94     On May 28, 2015 the Parties had entered into a comprehensive agreement for a definite
       settlement of the dispute between them (Supplement B-1). This Dispute Settlement Agreement
       represents an overall settlement; at its conclusion on May 28, 2015, the first Arbitration
       Proceedings had been completed and the second Proceedings had already begun. Item 7 of the
       Agreement contains an Arbitration Clause, Item 4 an Account-Balance Clause (KA para. 14 et
       seq.)

95      Based upon the Parties' aim to reach a comprehensive settlement of the current litigation, it was
        clearly the Parties' intent to have the Arbitration Clause of the Dispute Settlement Agreement
        take priority over and replace the Arbitration Clause embedded in the Management Contract.
        This
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 73 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  35/87



       purpose becomes evident in that the Parties concurred under Item 5 that the entire agreement
       would become invalid in the event of a default of Respondent's payments.             The Parties
       allegedly had wanted to find a comprehensive and final overall solution (KA para. 19 et seq.)

96     For Respondent, the matter was resolved with the conclusion of the Dispute Settlement
       Agreement (Rejoinder para. 13). Claimant agreed to forgo EUR 2,000,000 in the Dispute
       Settlement Agreement. So many concessions on the part of Claimant could mean nothing more
       than Claimant's desire to have the matter settled (Rejoinder para. 15 et seq.).

97     In the current proceedings, Claimant knowingly withheld the existence of the agreement from
       May 28, 2014, apparently viewing that agreement as non-binding; if however, Claimant wanted
       to contest this agreement, this would have to be done before an ICC Arbitration Tribunal (KA
       para. 22).

98     In the event that the Arbitration Tribunal should conclude that the Arbitration Clause of the
       Management Contract was not replaced by the new agreement, the following point should be
       raised: the German translation of the Arbitration Clause in the Management Contract ("In the
       event of disputes arising from this Contract, the Parties shall attempt to find an amicable
       solution prior to calling upon the courts of Equatorial Guinea           does not concur with the
       original Spanish version.

99     It was the Parties' intent to give the Spanish version of the Management Contract priority. The
       Parties had made and authenticated handwritten changes to the Agreement in Spanish.
       Moreover, both Parties had signed the left side (Spanish version) and not the German version.
       Therefore, the Spanish version was the valid one and the Parties should first have pursued
       Court Proceedings in the Republic of Equatorial Guinea, and called for the current Arbitration
       Proceedings only after a decision had been obtained (KA Para. 26 et seq.; Resp. para. 25 et
       seq.).
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 74 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  :36/87



100    An objective interpretation of the Arbitration Clause would lead to the same result: it was not
       clear that Spanish and German were valued equally if changes to the agreement were made in
       Spanish only and the translation was not ordered together. Moreover, the Parties could not even
       have misunderstood a wrong translation of the Arbitration Clause ("before calling upon the
       courts of Equatorial Guinea") to mean anything else but that these courts had to be addressed
       first (KA Para. 38, Rejoinder para.31 et seq.).

101    Witness Marseille confirmed that Claimant wanted a German or neutral place of jurisdiction,
       and that Respondent was unwilling to agree to a legal venue or Arbitration Clause without the
       involvement of the Courts of the Republic of Equatorial Guinea. Accordingly, a compromise
       was found, whereby first the Courts of the Republic of Equatorial Guinea and then an
       Arbitration Tribunal according to the rules of the Swiss Chamber of Commerce were to be
       engaged. The Witness Marseille merely confused the sequence (first the Arbitration Tribunal in
       Zfirich, then the Republic of Equatorial Guinea, was the intended order); this represents a
       serious contradiction to the translated contractual text (B-SB para. 19).

102    Claimant had gone directly to the Arbitration Tribunal, without pursuing Court proceedings in
       the Republic of Equatorial Guinea. Hence the Arbitration Tribunal should declare its lack of
       Jurisdiction. Alternatively the proceedings should be suspended and the Parties given a
       deadline to enable them to carry out the arbitration process, as well as due process in Equatorial
       Guinea (KA para. 39 et seq.).

103     As to substantive law, Respondent explains the following: the agreement from May 28, 2015
       governs the dispute among the Parties in a conclusive manner, which is why the request should
       be dismissed. Because Claimant withheld the central agreement from May 28, 2015, this
       indicates a misuse of rights on Claimant's part (KA para. 73 et seq.)
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 75 of 221




Arbitration No. 600413-2015                      Arbitral Award                                     37/87



104    The first Arbitration Proceedings and the Grounds for the Claim of the current proceedings
       reveal further that Claimant had definitely left the Republic of Equatorial Guinea and has not
       been working for Respondent since. And since that time, Respondent has considered the
       Management Contract terminated and void, and has claimed this in the Counter Claim during
       the first Arbitration Proceedings. Claimant acknowledged that Respondent attempted to
       terminate the Contract since the beginning of 2011, and stated also that Claimant's staff was
       expelled by Respondent in March 2011. With the first Arbitral Award, Claimant received
       compensation until August 2012. Since March 2011, at the latest, Claimant has not provided
       any work or services for Respondent, as such services were neither needed nor requested
       because meanwhile the clinic was managed by another enterprise. Nevertheless, Claimant
       attempts to obtain compensation for services not performed and insists on compensation until
       2020, knowing full and well that it will never work for Respondent again, due to lack of
       fundamental trust which is indispensable in the hospital- and caregiving field. (KA Pam. 55 et
       seq.).

105    Respondent refers to the statements made by Witness Marseille, based upon which the contract
       was effectively terminated in December 2010, or terminated by Claimant, respectively (cf. —SB
       para. 21 et seq.). Claimant had understood the conduct by March 2011, at the latest, to be a
       cancellation or termination of the contract, respectively, and it was clear to Claimant that
       Respondent had renounced Claimant's services (B-SB Para. 30). Moreover, Witness Marseille
       stated that non-compliance with the instructions to treat patients only for prepayment or a
        guarantee for treatment costs led to a breach of contract. The reason for this breach of contract
        is a result of Claimant's actions (cf. B-SB para.24 and 30).

106     The statements of Witness Regenhardt show that IT development was fully completed by the
        end of 2010 and the IT system was functional. Further, it was clear that, from the end of
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 76 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  38/87



       2010, Claimant no longer had access to Respondent's IT system, that from this time on it never
       gained access again and was informed in January 2011, at the latest, that Respondent no longer
       required its services. The termination of the contract was thus clearly communicated (cf. B-SB
       para. 44-47). Witness Kanbari, as Claimant's recipient of the statement, had also received
       Respondent's implied statement of intent to terminate the MV and conveyed this (B-SB para.
       51). Additionally, Witness Kronenberger had surely knowingly accepted that Respondent no
       longer wished to work with Claimant, and knew that the Management Contract was terminated
       when he left the country (B-SB para. 55-63).

107    The Management Contract is, in actuality, an order, which consisted of the administration of
       the Polyclinic in Bata. Projects regarding portal clinics or a nursing school had never been part
       of the Management Contract (Rejoinder para. 54 et seq.). This was a mixed contract, whereby
       the agency-based aspect and mutual trust were very important. Art. 404, Section 1 OR is
       therefore compellingly applicable to the Management Contract, which is why Item 12 MV does
       not apply and Respondent could have terminated the contract at any time, effective immediately
       (KA para. 89 et seq., Rejoinder para. 60 et seq.).

108    Such a termination had already been expressed by Respondent in March 2011 on the grounds of
       numerous complaints and the expulsion of staff. This implied termination did not take place in
       an untimely fashion. Claimant received a compensation of EUR 16,460,218.77 for the time
       until August 2012, although Claimant was no longer providing services for Respondent, and
       special disadvantages were neither evident nor substantiated by Claimant to indicate that the
       termination took place in an untimely manner (KA para. 97 et seq., Rejoinder 65 et seq.).
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 77 of 221




Arbitration No. 600413-2015                     Arbitral Award                                  39/87



109    Alternatively, the termination occurred with the filing of the Counter Claim in the first
       Arbitration Proceedings, where Respondent clearly stated that it considered its collaboration
       with Claimant as having ceased (KA para. 105 et seq.).

110     Insofar as the Arbitration Tribunal did not base its view on an immediately effective
       termination right, Respondent terminated the Management Contract by March 2011 at the latest
       and in compliance with Item 12. The Management Contract did not prescribe any particular
       form of termination, which is why it was possible to terminate it by implication. All implied
       actions by Respondent represented a termination and the Management Contract, if not
       terminated immediately, was, in any case, not extended automatically by another five years,
       (KA para. 109 et seq.).

111    As the case may be, Respondent had terminated the Management Contract, effective
       immediately, by signing the Dispute Settlement Agreement from May 28, 2015. Should the
       Arbitration Tribunal be of the opinion that Respondent has not terminated the Management
       Contract to date, Respondent declared in its statement of defense that the contract is terminated
       effective immediately (KA para. 115 et seq.).

112    Regarding the "expertstatement" by PwC on savings in expenditures and in consideration of
       the country risk (Supplement K-93) submitted by Claimant, Respondent maintains that PwC
       relied on Claimant's general documentation and descriptions when preparing its findings. These
       documents are not available to Respondent, therefore PwC's explanations could not be
       examined. SPwC is not considered to be conclusive evidence (B-SeA, para. 9-12).

113     The salary expenses for Claimant's four employees on location were not covered by the
       Management Fee. Item 6 MV deals with the cost of carrying out the MV for Phase A and B;
        these costs should strictly be kept separate from the Management Fee. Item 6 shows that the
        costs for services rendered during Phase A were EUR 840,000 (Item. 6.1). For Phase B of the
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 78 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   40/87



       Contract, the monthly costs were EUR 700,000 and thus EUR 8,400,000 per year (Item 6.2).
       This amount included all costs for the four employees provided by Marseille, with the
       exception of their housing costs, water, electricity and transportation. These costs were passed
       on to Respondent. The Management Fee (Item 7) was not intended to cover these costs, but was
       separate and owed additionally (B-SEA, para. 14). Contrary to Claimant's explanations and
       those by PwC, it should be considered that current costs, including costs in connection with the
       central office in Hamburg were covered by Item 6.2 in the MV Contract, and that the
       Management Fee (Item 7.1) represented pure profit (consisting of the profit for the past period
       and future loss of profit) (B-SeA Para. 22). Claimant stated its savings in expenditures to be
       EUR 118,404 which is the minimum amount that should be deducted from the Management
       Fee. (B-SeA para. 17).

114     Moreover, Claimant's acquisition services have nothing to do with the filed claims from the
       Management Contract and could therefore not be charged to Respondent (cf. B-SeA Para. 18).
       Claimant has rightfully acknowledged that there is no contractual basis for the acquisition costs
       and those are unrelated to the Management Contract MV, which is why they should not be
       taken into consideration in the Management Fee (B-S-SeA para. 9)

115    The Management Fee consists exclusively of profit and country risk (B-SeA para. 30). The risk
       of an immediate termination of contract at any time is already calculated in the Management
       Fee and comprises an offset for future loss of profit in case of a potential termination of
       contract executed at any time. With the payment of the Management Fee up to the breach of
       contract, Claimant should already be compensated for a breach-of-contract scenario (cf. B-SeA
       para. 32 f.). The awarded sum of EUR 16,460,218.77 for the Management Fee up until August
       2012 according to the first Arbitral Award includes the country risk and therefore
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 79 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   41/87



       also the risk of a contract termination executed at any time as well as future loss of profit (B-
       SeA para. 36). Claimant acknowledges that in the calculation of the Management Fee the risk
       of a termination of contract at any time was taken into account. The Management Fee
       comprises, so to speak, the offset of a future loss of profit in the event of a termination of
       contract at any time (statement on K-SeA Para. 10, para. 25).

116    Respondent thus disputes that Claimant could not have gained any other income. With
       Respondent's termination of the Management Contract, Claimant's own staff was no longer
       required for the project by March 2011. With this staff, Claimant could have gained added
       value from elsewhere, which in the present case could have been considered as added
       additional income. Claimant is subject to damage mitigation duty, that is to say Claimant is
       required to reassign available employees elsewhere within reasonable limits and opportunities
       available. However, Claimant has omitted any documentation as to how much effort at all was
       made to reassign the freed-up staff after termination of the Management Contract (B-SeA Para.
       38 f.; Statement to K-SeA para. 20).

VI.    CONSIDERATIONS

A      Arbitration Tribunal's Jurisdiction

1.     Effects of Dispute Settlement Agreement on Claims from Management Contract

117    Claimant has based the Arbitration Tribunal's Jurisdiction on the Arbitration Clause in the
       Management Contract. Respondent counters that the Arbitration Clause was replaced by the
       Arbitration Clause in the overall settlement of the Dispute Settlement Agreement from May 28,
       2015, which stipulates an ICC arbitration procedure. Therefore the Arbitration Tribunal does
       not have jurisdiction.

118    First and foremost it should be examined whether or not the Arbitration Clause in the
        Management Contract was replaced by the Clause in the Dispute Settlement Agreement. This
        question depends largely on whether or not the Dispute Settlement Agreement in the sense
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 80 of 221




Arbitration No. 600413-2015                      Arbitral Award                                     42/87



       of an overall settlement is intended to govern the claims from the Management Contract, or
       whether it is limited to Claimant's claims from the first Arbitral Award. In the first case, the
       Arbitration Tribunal's jurisdiction should be examined on the basis of the Arbitration Clause in
       the Dispute Settlement Agreement, in the latter instance on the basis of that in the Management
       Contract.

119    The Parties' actual intent is the determining factor for the interpretation of the Contract. If this
       cannot be found out, then the Parties' presumed intent should be determined using an
       interpretation of the Contract based upon good faith. Using such an objectified consideration
       aims at the understanding that reasonable Parties would have had under the given
       circumstances and with the present wording, or the explanations given (BSK OR I-Wiegand,
       Art. 18 N 11, 13; BGE 143 III 157 E. 1.2.2; 138 III 659 E. 4.2.1; 132 III 24 E. 4; 128 III 265 E.
       3).

120    In the investigation of the actual as well as the presumed intent of the Parties, the starting point
       is the wording and systematic approach of the statements made, followed by additional
       supplemental means of interpretation such as concomitant circumstances and the Parties'
       conduct prior to and after conclusion of the contract (entire text BSK OR I-Wiegand, Art. 18N
       18 et seq.).

121     One such interpretation based upon the wording and systemic approach of the Dispute
        Settlement Agreement leads to the following result: the Preamble refers explicitly to Arbitration
       Proceedings No. 600257-2011 and Respondent's sentencing therein to make payment of EUR
        16,460,218.77 ("For the Implementation of the Arbitral Award 1...] THE FOLLOWING
       AGREEMENT WAS MADE"). The settlement text itself refers to "the final Claim resulting
       from the Arbitral Award" in Art. 1; in Art. 2, Claimant agrees to end the period of interest
        accrued as awarded by the Arbitral Award in Claimant's favor as of January 31, 2015, and
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 81 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   43/87



       to permanently waive any claims in connection with subsequent interest. In Art. 3, Claimant
       agrees to the settlement of its claim according to Art.1 in three equal payments. Art. 4 states
       that after Respondent's fulfillment of its payment obligations, Claimant shall forgo all claims
       against the State "in connection with the Arbitral Award". Under Art. 5, the consequences of
       default in payment are specified and Claimant is given the right to pursue the payment of the
       total amount of "its Claim" (Supplement -1).

122    Hence all quoted Articles refer clearly and exclusively to the first Arbitration Proceedings, or
       the claims resulting thereof. The second Arbitration Proceedings, which had already begun,
       were not mentioned. Nothing is specified in the Dispute Settlement Agreement that would
       indicate that those claims were satisfied with a settlement. On the contrary, Art. 4 which deals
       with the "legal validity" of the Dispute Settlement Agreement, is limited to all claims in
       connection with "the Arbitral Award," i.e. claims from the first Arbitration Proceedings. In Art.
       4 Claimant shall forgo these — but not those from further Arbitration Proceedings — provided
       Respondent fulfills hisfinancial obligations.

123    Hence the wording and the systematic approach of the Dispute Settlement Agreement are clear
       in terms of applicability: it comprises the claims from the first Arbitration Proceedings. Not
       included are any further claims from the Management Contract, including those from the
       second Arbitration Proceedings. The fact that, the Dispute Settlement Agreement contains its
       own Arbitration Clause, which deviates in content from the Arbitration Clause in the
       Management Contract, changes nothing in this reasoning: there is no reason why Parties
       seeking a dispute settlement, or in connection with such settlement, would not be able to
       deviate from the Arbitration Clause provided in the underlying contract.

124    The correspondence submitted and the Witness Statements on the concomitant circumstances
       of the finalization of the Dispute Settlement Agreement confirm this conclusion:
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 82 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   44/87



125    Claimant's witnesses, Christiane Knak-Kamrnenhuber and Ulrich Marseille, have confirmed
       that during the meeting from March 23, 2015 in Hamburg the claims of the second Arbitration
       Proceedings were not discussed (WP Knak-Kammenhuber p. 24 N 29-33; WP Marseille p. 38
       N 29-33, p. 39 N 1-5, 19-21, 29-31, pp. 4041). Equally, Ulrich Marseille's letter to
       Respondent's legal representative, Jean-Charles Tchikaya from March 31, 2015 (Supplement
       K-56) mentions "outstanding payments from the Arbitral Award by the International Arbitrage
       Zurich (Swiss Rules) vs. the Republic of Equatorial Guinea," i.e. the letter refers to the
       payments from the first Arbitral Award only.

126    According to Ulrich Marseille's Witness Statement, he addressed the claims from the second
       Arbitration Proceedings during a phone conversation with Jean-Charles Tchikaya, which took
       place after April 25, 1015. Jean-Charles Tchikaya voiced his opinion that first the titled claims
       should be taken care of; subsequently one could address the other claims and an out-of-court
       settlement (WP Marseille p. 38 N 27-33, p. 39, N 1-6, p. 40 N 1-7, p. 80 et seq.). This was
       mentioned again by Jean-Charles Tchikaya during a phone conversation with him after May 22,
       2015 (Supplement. K-54, p. 5).

127    Jean-Charles Tchikaya failed to attend the Oral Proceedings, without apology, although
       Claimant had requested his attendance. His written Witness Statement should therefore be
       considered insignificant (cf. Art. 9.2.4 of Procedural Decision No. 1). The same applies to the
       Witness Statements of the Minister of Justice, Juan Olo Mba Nseng, who failed to appear, but
       who was not directly involved in the settlement discussions between the Parties with regard to
       the Dispute Settlement Agreement.

128    Respondent's Witness Mayiboro stated that according to his understanding the matter was
       settled when the Dispute Settlement Agreement was signed (WP Mayiboro p. 121, p. 132N 3-
       19). Witness Mayiboro's statements prove that he has no detailed knowledge of the facts and
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 83 of 221




Arbitration No. 600413-2015                     Arbitral Award                                    45/87



       merely functioned as an attendee of the discussion between the two Parties in Hamburg (cf. WP
       Mayiboro p. 121 N 32 et seq., p. 125 N 7-11, p. 131 f. N 26 et seq., p. 142 et seq.). As to his
       role in the negotiations, he explained that he was selected for his German skills; he
       accompanied Jean-Charles Tchikaya (WP Mayiboro p. 121 a.E., cf. also p. 125 N 7-11).

129    Negotiations for Respondent were conducted by Jean-Charles Tchikaya, who, according to
       Ulrich Marseille's statement, held the opinion that the claims from the second Arbitration
       Proceedings should only be discussed after finalization of the settlement (para. 126 above). It
       remains to be seen whether this is in fact Respondent's opinion, but it may not be of
       significance in an external relationship. In its attempt to honor all of the circumstances, the
       Arbitration Tribunal concludes that it corresponded to the Parties' actual concurring wish or
       that of its representatives, that the Arbitration Clause of the Dispute Settlement Agreement was
       related only to the claims from the first Arbitration Proceedings. Even if one were to conclude
       that this actual wish cannot be discovered, an objectified interpretation of the Arbitration
       Clause, in view of the clarity of wording and systematic approach of the Dispute Settlement
       Agreement (para. 121 et seq. above) leads to the same conclusion.

130    As the Dispute Settlement Agreement is related only to the claims from the first Arbitration
       Proceedings, the claims raised in the current Arbitration Proceedings shall have the Arbitration
       Clause of the Management Contract applied.

2.     Arbitration Tribunal's Jurisdiction Based on the Management Contract's Arbitration
       Clause

131    Therefore, if the Arbitration Clause from the Management Contract is applicable, the next
       question is: does the Arbitration Tribunal have jurisdiction over the present claims in accord
        with this Arbitration Clause?

132     It is undisputed that the Management Contract contains an Arbitration Clause and that it was
        the mutual wish of the Parties to have any arising disputes judged according to the rules of an
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 84 of 221




Arbitration No. 600413-2015                     Arbitral Award                                    46/87




       Arbitration Tribunal appointed by the Ziircher Chamber of Commerce. It is also undisputed that
       the Arbitration Clause in the Management Contract is binding for the Parties (ratione personae)
       and that the claims filed by Claimant fall under this Arbitration Clause (ratione materiae).

133    However, Respondent insists that the Arbitration Tribunal lacks jurisdiction because Claimant
       should first have called upon the courts of Equatorial Guinea prior to initiating the Arbitration
       Proceedings (cf. KA para. 36 et seq., 42). For lack of a claims initiation and the finalization of
       Circuit Court Proceedings in the Republic of Equatorial Guinea, the Arbitration Tribunal
       should have to declare its lack of jurisdiction or, alternatively, suspend the proceedings and set
       a due date for the Parties, to enable them inasmuch as possible to conduct the Arbitration
       Proceedings as well as due process in Equatorial Guinea, (cf. KA para. 45).

134    To answer the question whether or not Claimant should have called upon the Courts in
       Equatorial Guinea prior to the Arbitration Tribunal, the Arbitration Clause must be interpreted
       on the basis of applicable law. For international Arbitration Proceedings with seat in
       Switzerland, this is, in accordance with Art. 178 Section 2 IPRG, (i) the law selected by the
       Parties, (ii), applicable to the dispute, in particular to the main contract, or (iii) Swiss Law.
       Presently, the Parties have not defined any separate applicable law for the Arbitration Clause.
       Therefore, in accordance with Art. 178 Section 2 (ii) and       Swiss Law is applicable (Interim
       Decision from March 15, 2016, para. 35). The Arbitration Clause according to Art. 14 Section
       3 of the Management Contract reads as follows:

               (Translated) German Version:

               In the event a dispute should arise from this contract the Parties shall attempt to find an
               amicable solution prior to calling upon the Courts in Equatorial Guinea. In the event
               disputes should arise, the Parties agree to engage in Arbitration Proceedings before the
               Chamber of Commerce in Zurich.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 85 of 221




Arbitration No. 600413-2015                     Arbitral Award                                     47/87



               Spanish Version:

               En caso de litigo, las partes es sentaran para resolver amigablemente el problema, caso
               contrario se dirigiaran a los tribunales de Guinea Eucatorial. En case de desacuerdo de
               una de las partes, podra recurrir al tribunal de la Camara de Comercio de Zurich.

               Translation according to certified translation by Claimant (Supplement K-82): In the
               event of disputes the Parties will meet and solve the problem amicably, otherwise they
               will turn to the Court of Equatorial Guinea. If one of the parties does not agree, the
               Court of the Chamber of Commerce in Zurich may be called upon.'

135    The Parties disagree on the point whether the Spanish version of the Management Contract
       takes priority over the German version. Claimant states that the German version of the
       Arbitration Clause does not correspond to the Spanish one, the Spanish version being the
       relevant one (KA para. 28 et seq.). Claimant insists that both versions have the same meaning
       (Reply. Claimant, para. 109).

136    In the Arbitration Tribunal's opinion, there is no reason to give priority to the Spanish version
       in interpreting the Arbitration Clause. The Parties have decided to have a bilingual version of
       the contract, without giving priority to any one language. Respondent's argument that the
       Spanish version has priority due to the (undisputed) fact that prior to signing handwritten
       changes were made in Spanish to the wording of the contract (para. 98 above), does not apply
       to the Arbitration Clause (Item 14 MV): no such handwritten changes appear there. Also, the
       (undisputed) fact that the contract was signed only on the left, i.e. beneath the Spanish text,
       (para. 98) is no indication that the German version should be secondary. If the Parties had




       The Arbitration Tribunal agrees with the translation in Supplement K-82. The translation offered by
       Respondent (KA para. 29) is not accurate.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 86 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   48/87



       intended this to be so, they could have clarified this in the contract text. Further, it must be
       assumed that the Parties would not have had the German and the Spanish version printed
       parallel to each other in the same document, if they had wanted to give priority to the Spanish
       version.

137    In the interpretation of the Arbitration Clause, the Arbitration Tribunal can hence use the
       wording of the German as well as the Spanish version. The first sentence in both versions of the
       Arbitration Clause mentions the Courts of Equatorial Guinea. According to the German
       version, the Parties shall attempt to seek an amicable solution "prior to engaging" the Courts of
       Equatorial Guinea. Similarly the Spanish version demands that the Parties shall attempt to
       resolve any disputes amicably and, if this is not achieved ("caso contrario"), seek assistance
       from the Courts in Equatorial Guinea. However, the second sentence in both versions of the
       Arbitration Clause mentions an Arbitration Tribunal. In the German version, it is the
       Arbitration Tribunal that is to be consulted TM the event of disputes." In the Spanish version,
       the Arbitration Tribunal is to be consulted "[emu caso de desacuerdo de una de las panes 4f one
       of the Parties disagrees").

138    What form of relationship should apply between the Courts of Equatorial Guinea and the
       Arbitration Tribunal remains unclear from the wording.

139    As already pointed out, it is presently undisputed that it was the mutual wish of the Parties to
       have any disputes decided by an Arbitration Tribunal. Therefore, the validity of the Arbitration
       Clause is not in question.

140    The point of dispute is merely whether the Parties wish to make the Arbitration Tribunal's
       jurisdiction dependent upon prior implementation of State Proceedings before the Courts of
       Equatorial Guinea. Claimant's Witness, Ulrich Marseille states on this point that on the
       occasion of the contract negotiations on December 14, 2009 in Malabo it was agreed to use
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 87 of 221




Arbitration No. 600413-2015                       Arbitral Award                                49/87



       "a neutral institution, an internationally operating Arbitration Tribunal" in case an
       unconventional agreement could not be reached (Witness Statement Marseille, p. 6). It was
       mutual intent, that in the event of a dispute both Parties could go directly to the Arbitration
       Tribunal, without having to call upon the Courts in Equatorial Guinea; for Claimant, a court
       process in Equatorial Guinea was unimaginable (Witness Statement Marseille, p. 6-7; WP
       Marseille, p. 44 N 5-11; p. 89 et seq.).

141    As to the point that the Arbitration Clause also mentions the Courts of Equatorial Guinea,
       Witness Marseille (WP Marseille, p. 90 N 7-10, confirmed in WP p. 104 N 1-9):

               At first they weren't inclined. Then we said: then we cannot do that. So then it was
                announced that he said: well yes, but somehow Equatorial Guinea also has to be
                mentioned. That's how this clause came to be.

142:   Respondent did not call any Witnesses or ask for any other evidence regarding the
       interpretation of the Arbitration Clause, including Mr. Marseille's statements on the
       negotiations in Malabo and the Parties' intent concerning direct access to the Arbitration
       Tribunal. The Arbitration Tribunal holds that the actual mutual intent of the Parties cannot be
       determined. Therefore, an objective interpretation of the Arbitration Clause must be made in
       order to focus on what reasonable Parties would have understood under the present
       circumstances and the present wording, or the explanations given (cf. para. 118 and BSK OR I-
       Wiegand, Art. 18 N 11, 13; BGE 143 III 157 E 1.2.2; 138 III 659 E. 4.2.1; 132 11124 E.4; 128
       HI 265 E.3). It must be considered what the proper assessment is here, as it'cannot be assumed
        that the Parties wanted an inadequate solution (BGE 140 III 134 E.3.2 p.139; 122 III 420 E. 3a
       p.424; 117 II 609 E. 6c p. 621; cf. also BGE 133 III 607 E. 2.2 p. 610).

143     It is not clear from the German wording what the formulation "in the event of disputes" in the
        second sentence of the Arbitration Clause in the Management Contract refers to. Instead, the
        Spanish wording says "Pin the event of a disagreement;" but it is equally unclear what this
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 88 of 221




Arbitration No. 600413-2015                      Arbitral Award                                    50/87



       disagreement refers to. It is conceivable that the "disputes" or the "disagreement" refers to a
       decision from the Courts in Equatorial Guinea. It is also conceivable that the "disputes" or
       "disagreement" refers to the question of calling upon the Courts of Equatorial Guinea per se,
       which would mean that one Party, if unwilling to go to these Courts, may go to the Chamber of
       Commerce in Zitrich instead. In comparison to the first intetpretation, the second interpretation
       makes more sense, since it enables the Parties to initiate Arbitration Proceedings directly, rather
       than having preceding State Proceedings. As Claimant rightfully points out, an Arbitration
       Tribunal should respect substantive res judicata regarding a previous decision (State Court or
       Arbitration Tribunal) and could not deviate from this (para. 98 above; cf. BGE 128 III 191, E.
       4.a; 136 III 345, E. 2.1). Hence, a second submission to an Arbitration Tribunal would not be
       reasonable.

144    The question arises as to whether Parties can agree that, irrespective of the legal prejudice of a
       state judgment, the same matter can be heard again before an Arbitration Tribunal. This is
       questionable, especially because, according to the case, law of the Federal Supreme Court, legal
       prejudice belongs to the "ordre public" (BGE 136 III 345). In any case, irrespective of the
       question of admissibility of such an approach, this would not be sensible, because it would
       result in two enforceable decisions in the same case. Such an approach is not appropriate and it
       is therefore unlikely that reasonable Parties would agree to do so.

145    In addition, if the Parties actually wished that an Arbitration Tribunal should act as a type of
       tribunal to which to appeal a state judgment, they would agree on a time limit for bringing an
       appeal before the tribunal and expressing their opinion on the Arbitration Tribunal's
       jurisdiction. It would also be reasonable to assume that, in such case, they would regulate
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 89 of 221




Arbitration No. 600413-2015                     Arbitral Award                                     51/87



       whether the State Courts need to be exhausted before the Court ruling can be referred to the
       Arbitration Tribunal. But all this is missing in the Arbitration Clause of the Management
       Contract.

146    Respondent's comparison with the Court of Arbitration for Sport (CAS) as a Court of Appeal
       (Rejoinder, para. 33) is inadequate, because there, the appeal would result in the ruling of an
       association, which cannot come into legal force if there is a challenge to the ruling before CAS.

147    Thus, an objective interpretation of the Arbitration Clause of the Management Contract leads to
       the conclusion that a Party may seek recourse for disputes arising from the Management
       Contract before an Arbitration Tribunal in Zurich without first having to submit to Proceedings
       before the Courts in Equatorial Guinea. Accordingly, the Arbitration Tribunal is competent to
       handle the claims.

148    There is also no reason for the suspension, alternately requested by Respondent, until the
       initiation of an arbitration and subsequent due process in Equatorial Guinea resulting in a court
       decision, or until a decision has been obtained from the competent Courts in Equatorial Guinea
       (contingent claim a and b on applications l and 2, KA p 3). It cannot be inferred from the
       Arbitration Clause that Claimant would first have to initiate Arbitration Proceedings before
       seeking recourse before the Arbitration Tribunal. According to the German version of the
       Arbitration Clause, in case of disputes arising from this contract, the Parties shall "attempt to
       find an amicable solution prior to calling upon the Courts of Equatorial Guinea." According to
       the Spanish version, the Parties will in case of disputes "will meet and solve the problem
       amicably" (part 134 above). There is no mention of an arbitration procedure, so that
       Respondent's corresponding objection that it must first be carried out is not convincing.

149    The Arbitration Tribunal is therefore competent for handling the submitted claims.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 90 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  52/87



B.     Substantive Law

1.     Question as to the Termination of Contract by Respondent

150    In the present arbitration, Claimant asserts further compensation claims under the Management
       Contract for the period from August 2010 to and including August 2012, for which it was
       already awarded a compensation totaling EUR 14,063,400 (plus interest) in the first arbitration
       (cf. Award of first arbitration, Dispositiv Item 2 and 3). At that time, Claimant had only
       requested a partial amount of 90%. Furthermore, Claimant asks for reimbursement for the
       period from September 2012 until and including January 2015 and beyond until and including
       January 2020, as it claims that the Management Contract was automatically extended by five
       years due to lack of termination (cf. KS p. 3 et seq. and Reply p. 3 et seq.).

151    Respondent argues that the Management Contract was subsequently terminated by implication
       by March 2011, at the latest, with immediate effect. Such a right of termination is thought to
        necessarily result from Article 404 (1) OR (cf. KA, para. 89 et seq.).

152     In Art.12. I MV, the Parties have agreed to a fixed term of the contract of five years, with
       automatic renewal for five years, unless the contract is terminated prior with a notice of one
        year (cf. Supplement K-I). The question thus arises as to whether Respondent was able to
        terminate the Management Contract with immediate effect, based on the agency-based
        provision of Art. 404 para. I CO before the expiry of the agreed term. For this purpose, it must
        be examined whether the agency-based provision of Article 404 (1) OR is applicable to the
        present contract.

a)      Evaluation of the Management Contract

153     The evaluation of the components of the Management Contract to be assessed in the present
        case shows that this is an innominate contract, namely a mixed contract in which elements of
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 91 of 221




Arbitration No. 600413-2015                       Arbitral Award                                 53/87




       different contract types are combined (BSK OR I-Amstutz/Morin/Schluep, Einl. Vor Art. 184
       et seq. N 8 et seq.):

154    In Item 3.1 MV, Claimant commits to the operation of the Polyclinic (management).
       Respondent gives Claimant an unlimited power of attorney. Claimant also makes all necessary
       personnel decisions for the clinic's operation (Item 3.2). These tasks are of an agency-based
       nature,    as     Claimant    undertakes      to   provide     services   independently      (cf.
       Schmid/Stockli/Krauskopf, Swiss Code of Obligations, Special Section, 2.A., N I 877).

155    The obligation to provide training and further education for employees including advanced
       training courses on the applicant's e-learning system in exchange for a fee (cf. Items 3.3 and
       10.1) is a mixed contract in the form of a combination contract The obligation to provide
       education is of an agency-based nature, while the use of the e-learning system is subject to
       renting/leasing law (cf. Huguenin, Code of Obligations General and Special Section, 2.A., N
       4062). Creation and adaptation of e-learning units are subject to a contract for work and
       services; the e-learning units must comply with a training plan that is to be developed (Items
       1.4 and 1.5 MV).

156    It must be concluded that regarding the development and provision of the software for hospital
       administration (Item 3.4 MV, including installation, cf. Item 6.1 MV and software adaptation
       and maintenance costs, cf. para. 212 et seq. below) — and besides the components related to a
       sales contract — it is the service and work contract elements that outweigh all other contractual
       elements because Claimant committed to an individually determined work result (cf. BGE 124
       III 456, E. 4.b, with further references, BK-Koller, Art. 363 N 220).

157    The provision of the "Brand Name" including authorization to use Claimant's logo (cf. Item 3.5
       MV) is similar to having received a license. There is a certain proximity to renting or leasing
       rights; however, the prevailing doctrine rejects their analogous application (cf. Huguenin, Ibid.
       N 3801, CHK-Zenhausern, Vorb OR 184/Licensing and Know-How Contract, N 13).
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 92 of 221




Arbitration No. 600413-2015                     Arbitral Award                                    54/87



158    The conception of a nursing school mentioned in the reply (cf. Reply para. 257, cf. also WP
       Reinmiiller, p. 12 N 17 et seq.) is not one of the clearly defined tasks according to the
       Management Contract. Any expenses related to this and other projects in Equatorial Guinea,
       e.g. the completion and operation of the hospital in Malabo, were not part of the Management
       Fee (cf. WP Marseille, p. 109 N 12 et seq., cf. also Respondent's document Rejoinder para. 154,
       B-SB para. 27, 33, B-SeA para. 18, BS-SeA para. 9 et seq., 14, 24, and also all of para. 215 et
       seq. below).

b)     Question of Applicability of Art 404 OR

159    Next, the applicability of Art. 404 OR is to be examined. The majority of the Arbitration
       Tribunal (Dr. Andrea Meier and Dr. Felix Fischer) concludes for the following reasons that Art.
       404 OR is not applicable in the present case.

160    Article. 404 para. I OR stipulates that the mandate can be revoked or terminated at any time.
       The exercise of the right of revocation or termination at any time does not presuppose any
       particular reason for dissolution (for example, an "important reason") (BSK OR I-Weber Art.
       404 N 5, BGE 106 II 160 = Pra 1980, 597).

161    The agency-based right of termination according to Article 404 (1) OR is a peremptory right
       and cannot be revoked or terminated at any time (BGE 115 11 464, E. 2a; BGE 109 II 462, E.
       3e; BGer 4A 284/2013, E. 3.5.1; Gauch, Ibid., N 1966). Justification of this rule can be found,
        based on federal jurisdiction, in the fact that the agent is given a special position of trust and
        that there isn't any reason for keeping the contract in force when the relationship of trust
        between the Parties no longer exists (BGE 104 II 108 E.4).
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 93 of 221




Arbitration No. 600413-2015                      Arbitral Award                                    55/87



162    In the case of a mixed contract (innominate contract*), the Federal Supreme Court holds the
       view that the right to immediate termination under Article 404 (1) OR is only applicable if the
       provisions of the agency-based contract appear to be appropriate with regard to the Parties
       being bound to a certain contract term (BGer 4A_284/2013 E 3.5.1, 4A_201I E. 2.2).
       Regarding this issue, it is significant whether, according to the nature of the contract, a
       relationship of trust between the Parties is indispensable and whether or not it is of particular
       importance (BGer 4A_284/2013 E 3.5.1; 4C.24 / 1989 E. 2c).

163    The Federal Supreme Court dealt with the application of Art. 404 (1) OR to mixed contracts in
       more detail in its decision 4A_284/2013 from February 13, 2014. The decision was based on an
       agreement with which the real estate administration of Y. Immobilien AG was relocated to the
       premises of X. AG as part of a "cooperation agreement," where it was organized and managed
       by X. AG. The shared right of use of the rooms including infrastructure was not granted to Y.
       Immobilien AG by a separate agreement, but integrated into Claimant's organization under the
       latter's direction. The right of joint use itself was therefore based on the existing relationship of
       trust between the Parties. Furthermore, X. AG was granted a power of attorney over the
       operating account, from which it was able to make withdrawals. In fact, X. AG made various
       transfers to itself even after termination by Y. Immobilien AG in order to compensate itself for
       the losses due to the premature termination of the contract. The Federal Supreme Court came to
       the conclusion that incorporation into the operation of X. AG as well as the extensive
       competencies assigned to it required an increased relationship of trust compared to ordinary
       property management, which made the application of the agency-based provisions for the
       dissolution of the contract appear to be reasonable (E. 3.5.2).

164    The present contract under adjudication concerns management of a hospital, training of
       employees and development of hospital software. The Management Contract consists
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 94 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   56 / 87




       of provisions used in agency, work and services, licensing, renting,/leasing and sales contracts
       (para.154 et seq. above). Significant contractual tasks, such as operation of the hospital and
       training and further education of employees include agency-based elements. With regard to the
       overall assessment of whether an application of Art. 404 OR is appropriate, it is held that the
       other contract types represented in the Management Contract are also significant because the
       option to terminate without good cause is limited to the law of agency, and is not applicable to
       other contract types. In addition, the subsequent consideration of all circumstances shows that,
       according to the nature of the contract and in particular its implementation by the Parties, a
       relationship of trust between the Parties was not an indispensable condition for the performance
       of the contract and that Respondent did not need the protection against a right to immediate
       termination executable at any time and without good cause.

165    Without a doubt, the provision of health care services is a sensitive area. However, Respondent
       chose a professional service provider whose obligations were contractually regulated. The
       contractual arrangement in turn provided Claimant with extensive authority for managing the
       clinic: Item 3.1, gave Claimant full power of attorney which entitled it to provide or receive all
       declarations necessary for the operation of the hospital. According to Item 3.2. MV, Claimant
       was permitted to make all personnel decisions, to conclude various types of supply contracts
       with patients and relatives and to conclude all other contracts that it deemed suitable for a
       financially sound operation of the clinic. For this purpose, Claimant, in accordance with Item
       2.1 MV, was provided with a budget that it was expected to use, to the best of its knowledge, to
       cover all necessary business expenses.

166    In addition to the contract text, other relevant factors must also be taken into account, including,
       in particular, the performance of the contract by the Parties and related limitations on
       contractual powers. Such overall considerations make it clear that Respondent had
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 95 of 221




Arbitration No. 600413-2015                     Arbitral Award                           57/87




       extensive rights of control in operational decisions, including financial matters, and that
       Claimant's decisions required Respondent's approval. In detail:

167    Ulrich Marseille stated that Claimant's staff members were required to have all decisions,
       including personnel decisions, approved by Dr. Ing. Pedro (cf. WP Marseille, p 45 N 11 et
       seq.):

                        Witness Marseille: Mr. Marcelino was the Minister, but in
                        the administration, there was some kind of a watchdog.
                        That was a professor or a doctor - I don't have the name
                        with me right now - who was sitting there all day and
                        always observed. Whenever decisions were made, one had
                        to always go to him first, and he had to confirm them again.
                        So, if we hired new doctors from Israel or from South
                        America, our people could not sign, but one had to always
                        go to him - I do not know what his name was - -

                Prof Dr. Bernd Reinmaller: Was it Dr. Pedro?

                Witness Marseille: Dr. Pedro. Z..



168    Fritz Kronenberger stated in his Witness Statement that Dr. Pedro and Dr. Donato were in the
       clinic as functionaries of the government (WP Kronenberger, p. 250 N 15 et seq.).

169    According to Ralf Reinsch's testimony, administration of local staff was carried out under the
       sole authority of Dr. Ing. Pedro (Witness Statement Reinsch, Supplement K-14, p. 5 below).

170     The responsibility for the purchase and selection of medicinal drugs and other hospital
        materials remained, as directed by the Administrative Council, contrary to Item 6.I.d) of the
        Management Contract with Dr. Ing. Starnler (KS para. 96, Supplement K-36, undisputed). Dr.
        Stamler reported directly to Respondent as the latter's employee (KS para 96, undisputed).

171     Mr. Marcellino Oyono Ntutumu, Minister of Health of Equatorial Guinea, was Chairman of the
        Administrative Council of the Clinic (cf. Witness Statement by Fritz Kronenberger from
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 96 of 221




Arbitration No. 600413-2015                         Arbitral Award                                   5 /87



        Kronenberger from April 28, 2011, Supplement K-39, p. 4). Mr. Kronenberger, who was
        responsible to Claimant for carrying out local financial administrative duties, had to report the
        figures to the Administrative Council (WP Kronenberger, p. 271, N 6-17).

172     After all, Mr. Mensching, who was previously employed as an accountant by Claimant and
        directly reported to Mr. Kronenberg, was directly employed by Respondent as of January 1,
        2011 (KS para. 110; Supplement K-38 p. 1 et seq., not disputed).

173     The ultimate decision-making power with regard to operational management thus lay as before
        with Respondent or its representatives on site. Respondent therefore did not need the special
        protection offered by the right of termination executable at any time under Art. 404 OR.*

174     It should also be borne in mind that it was established conclusively during the first Arbitration
        Proceedings that Claimant had duly fulfilled its obligations under the Management Contract.
        The first Arbitration Tribunal has made a binding determination for this Arbitration that
        Respondent's objection concerning the non-fulfillment or improper performance of the contract
        by Claimant was unfounded (cf. Interim Decision paras. 49-51). Because of its proper
        fulfillment, Claimant therefore had no reason for mistrust, which would have necessitated a
        special relationship of trust on Respondent's part in order to continue the contractual
        relationship.

175     In view of the mixed nature of the Management Contract, the selection of a professional service
        provider for the operation of the hospital in Bata, the fact that Respondent had reserved
        extensive decision and control options regarding management of the hospital, and in view of
        the contractual fulfillment by Claimant, it appears that in this case a special relationship of trust
        was not an indispensable condition for Claimant's continued work under the Management
        Contract. It would therefore not be appropriate to grant Respondent the right to immediate
        termination executable at any time without important cause in accordance with Art. 404 OR.

 *OR= ObligationenrechtlSwiss Code of Obligations; transl. note)
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 97 of 221




Arbitration No. 600413-2015                     Arbitral Award                                 59/87



176    Respondent's argument (para. 104 above) that it had lost trust in Claimant (whereby this cannot
       be attributed to incorrect performance on Claimant's part; para. 174 above) does not justify an
       immediate termination under Art 404 OR. On the other hand, whether Respondent
       communicated to Claimant this loss of trust and a desire to withdraw from the contract does
       have a bearing on the question of termination by implication at the end of the regular contract
       term. This will be examined in the following section.

2.      hnplied Termination by Respondent at the End of the Regular Contract Term

177    Because the contractually agreed provisions for termination, in accordance with Item 12.1 MV
       do not provide any formal requirements for termination, such termination is also possible by
       implication. Based on the evidence, particularly due to the findings at the Oral Hearing, the
       Arbitration Tribunal holds it has been proved that Respondent terminated the Management
       Contract in March 2011 by implication:

178    This is supported by the fact that Mr. Kronenberger and Mr. Gerard were expelled from the
       country on March 16, 2011 (cf. Witness Statement Kronenberger, Supplement K-39, p. 5, WP
       Marseille, p. 50 N 10 et seq.; WP Kronenberger, p. 272 N 6-14; cf. also Supplement K-42).
       After leaving the country in March 2011, it is undisputed that Claimant no longer provided
       services to Respondent in Equatorial Guinea (WP Regenhardt p. 180, N17-21, WP
       Kronenberger p. 272N 16-24).

179    Respondent informed Claimant several times that it wished to terminate the contract. According
        to Fritz Kronenberger, the Minister had told him the following on January 15, 2011 (cf. Witness
        Statement Kronenberger, Supplement K-39 p.5):

                  We no longer trust the Marseille-Kliniken. Further collaboration no
                 longer makes sense. [...J I do not feel like it anymore. And it's best that
                 we cancel the contract!
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 98 of 221




Arbitration No. 600413-2015                  Arbitral Award                               60187



180    Fritz Kronenberger also stated this in his e-mail to Axel Regenhardt from January 15,
       2011 (cf. Supplement K-40).

181    On the occasion of the Arbitration Hearing on December 5, 2016, Fritz Kronenberger
       confirmed that Minister Marcellino wanted to withdraw from the contract (WP
       Kronenberger p. 277 N28 et seq.):

              He [Minister Marcellino] wanted to get out of the contract, very clearly, yes.

182    Ulrich Marseille also stated in his letter from January 31, 2011 (cf. Supplement K-38
       page 4):

              After all this, it should be clear that you no longer have any interest in ensuring
              that the concluded contract is also performed in accordance with its provisions,
              but rather want to just "coldly"force us out of the contract..

183    In his testimony, Ulrich Marseille confirmed that he had understood Respondent's
       intention to terminate the contract. He stated (WP Marseille p. 53 N 19-24):

               We felt that the contract was to be terminated by the normative power of the
              facts. To put it a bit crudely. We have a contract that we have negotiated for a
              few years, we have tried very hard, and now the contract is simply terminated
               by sending people away like that.

184    The Witness Testimonies thus show that Claimant clearly understood Respondent's
       wish to terminate the contract and to no longer use Claimant's services.

185    It follows that Respondent terminated the contract by implication in March 2011 by
       expelling Claimant's employees. Thus, in accordance with Art. 12.1 MV, Respondent
       properly terminated the contract at the end of its five-year term (for contract tern, cf.
       para. 196 et seq. below).
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 99 of 221




Arbitration No. 600413-2015                 Arbitral Award                             61/87



3.     Start and End Dates for Term of Management Fee

a)     Start of Phase B

186    The monthly Management Fee according to Item 7.1 is being applied with start of
       Phase B (Item 6.2 MV) and amounts to EUR 700,000 per month or EUR 8,400,000 per
       year. To calculate the fee due, it must be determined when Phase B began.

187    Claimant states that Phase B began after conclusion of Phase A, effective August 1,
       2010 (KS, para. 147). Respondent states that Supplement K-21 makes it clear that
       Phase 1 (i.e. Phase A) was completed on September 7, 2010, and that Phase B had
       begun to run (Rejoinder* para. 56).

188    The Management Contract only expressly regulates the beginning of the first phase
       (Phase A). Its start date was contracted for February 1, 2010 (Article 4.1). Phase A is
       defined in Art. 6.1. of the Management Contract, Phase B in Art. 6.2. Phase A
       comprises the following services (cf. Supplement K-1, Item 6. 1):

               (a)    Control of Revenue and Expenditure

               (b)    Control of Financial Organization

               (c)    Start with Installation of Software in Accordance With the International
                      Standard

               (d)     Management and Selection of All Medicinal Drugs and All Hospital
                       Material in Accordance with European Standard and Quality

               (e)     Professional Control of Quality of Recruitment Vetting and Quantity of
                       Employees, and Report to the Administrative Council.

189    Phase A was to be remunerated in the amount of EUR 840,000 (Item 6.1 Section 2
       MV); this amount was paid by Respondent at the end of February 2010 (KS para. 63).

190    Phase B was defined in the Management Contract as follows (Item 6.2 MV):
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 100 of 221




Arbitration No. 600413-2015                  Arbitral Award                                62/87



       This phase includes full responsibility for he technical part, personnel, location and all
       property on Marseilles. [...]

191    In a "report on the Management Contract" from September 7, 2010 (Supplement K-21),
       Claimant concludes that 100% of the services for Phase A and 58% of the services for
       Phase B were rendered. A prerequisite for the provision of the pending 42% of services
       is the transfer of the overall management, which has not yet taken place. Thus, Phase B
       has been reached (for complete information cf. Supplement K-21 p. 15 and KS paras.
       83-100).

192    The "Management Contract Report" (German: "Bericht zum Managementvertrag"; note
       transl.) from September 7, 2010 (Supplement K-21), the conclusion of which
       Respondent does not dispute, confirms the fulfillment of all Phase A services, except
       for the management and selection of medicinal drugs, which remained with Dr. Stamler
       (cf. para. 170 above), i.e. control of revenue and expenditure, control of financial
       organization, start with installation of software and control of quality and quantity of
       employees. The time when this work was completed can be determined on the basis of
       the following documents:

               Concerning the control of revenue and expenditure and control of financial
               organization, it follows from p. 6 of the Management Contract report that the
               company EPOS, on behalf of Claimant, audited the technical, management
               and financial departments of the hospital and summarized the results in an audit
               report dated July 2010. It can therefore be assumed that these tasks were
               completed by the end of July 2010.

               Regarding the start of the software installation process, the report on the
               Management Contract states, on the bottom of page 8, that the hospital's
               software systems went live on August 1, 2010 Thus, it is assumed that these
               tasks were completed as of August 1, 2010.

               Regarding control of quality and quantity of employees, Dr. Doehler, generated
               reports, one on August 6 and one on August 9, 2010, on the staffing situation
               and the number of the most common treatments in the clinic (cf. Supplement K-
               27). Because the reports are based on previous findings, it can be assumed that
               these were available by the beginning of August 2010.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 101 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   63/87



193    It can therefore be assumed that Phase A was completed at the beginning of August 2010 and
       that Phase B had started.

194    Whether Phase B had been properly fulfilled is not to be reassessed by the Arbitration Tribunal,
       as it is bound by the findings of the first Arbitration Tribunal. The first ArbilTation Tribunal
       dismissed, in a legally binding manner, Respondent's request for determination that Respondent
       lawfully exercised its right to raise a plea of non-performance and that Respondent's plea of
       non-performance was well-founded (cf. Interim Decision, para. 55 et seq.).

195    From a temporal point of view, this legally binding decision is limited to events up to and
       including August 2012, as the Arbitration Tribunal only took these into account. Therefore, the
       Parties were at liberty, in the present proceedings, to assert subsequent circumstances, provided
       that they were relevant to the assessment of the Claims (cf. Interim Decision, para. 66). Such
       arguments were not presented. It is undisputed that since April 2011, Claimant has no longer
       provided contractual services (cf. para. 177 et seq. above). Accordingly, the question of proper
       compliance by Claimant no longer arose.

b)     End of Regular Contract Term

196    The contract provides for a fixed term of five years (Item 12.1. MV). According to Claimant,
       the regular contract term ran until January 31, 2015 (KS para. 178). According to Respondent,
       the regular contract term ended on December 14, 2014. Respondent calculates the five-year
       contract term from the date when the Management Contract was concluded, i.e. from December
        14, 2009 (Rejoinder para. 112 and Supplement K-1 p. 13). In doing so, Respondent ignores that
        the Management Contract in Item. 4.1. specifies that the first phase of the contract will be in
        force as of February 1, 2010. Thus, the duration of the contract is to be calculated from that
        date, which leads to an expiry date of January 31, 2015.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 102 of 221




Arbitration No. 600413-2015                         Arbitral Award                                        64/87



c)     Result

197     Subsequently, Claimant is in principle entitled to payment of the monthly Management Fee of
       EUR 700,000 pursuant to Item 7.1 MV from August 2010 until January 31, 2015, whereby
        from April 2011 onward, the saved expenditures as well as the country risk included in the
        determination of the Management Fee are to be deducted (cf. next section para. 4.a) et seq.,
        para. 218 et seq.).

4.      Savings in Expenditures

a)      Claimant's Supplementary Information on Expenditures Saved with the Aid of an Auditor

198     Claimant is to deduct from the Management Fee the expenditures it has saved from the time
        when Respondent no longer used its services. This follows from an analogous application of the
        principles for the calculation of losses suffered in accordance with Art. 97 OR, according to
        which the creditor's fulfillment interest lies in the net margin remaining after deduction of saved
        expenditures (BSK* OR I-Wiegand, Art. 97 N 38a with further references). Claimant does not
        dispute that principle; its own calculations also take saved expenditures into account (cf. KS
        para. 181 et seq.).

199     The Arbitration Tribunal holds it is correct that - as requested by Claimant -, no saved
        expenditures will be deducted from the Management Fee for the time until the end of March
        2011. In March 2011, Claimant withdrew from the clinic and from Equatorial Guinea (para. 66
        above). Up to this time, Claimant provided services under the Management Contract. The plea
        of non-fulfillment of services was rejected, with full legal force, by the first Arbitration
        Tribunal (para. 194 above).

200     From April 2011 onward, Claimant deducts monthly expenses of EUR 112,000. Claimant bases
        the calculation on a statement by auditing and tax consulting firm RSM Altavis GmbH
        ("RSM") dated July 15, 2014 (Supplement K-46; cf. KS para. 192 et seq.). In Procedural
        Decision No. 11, the Arbitration Tribunal stated that this statement required

(*BSK = Basler Konunentare/Basel Commentaries = a publication commenting on the most important laws of Switzerland
        such as, for example, the OR; transl. note)
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 103 of 221




Arbitration No. 600413-2015                            Arbitral Award                                65/87




        additional information. Accordingly, Claimant was instructed to provide a statement of all other
        expenditures saved, in addition to the summary in attachment K-46 (Expenditures Saved on
        Site), either at the central office in Hamburg, with third-party suppliers or elsewhere. The saved
        expenditures were to be determined and confirmed by an external auditor.

201     Claimant subsequently submitted an expert opinion from PricewaterhouseCoopers GmbH
        ("SPwC", Supplement K-93), which estimated the amount of saved expenditures at SUR
        118,404 per month (Supplement K-93, para. 79) under additional consideration of one-time
        costs for software add-ons for the hospital administration in the amount of approximately EUR
        118,891 for the months April to July 2011 (SPwC para. 43).

202     Respondent states that the calculation of the costs according to SPwC is neither verifiable nor
        traceable from Respondent's point of view and was based solely on Claimant's assessments and
        statements. Respondent states that, due to a lack of knowledge of the documents, it cannot
        verify these remarks and cannot commission its own "expert opinion." The statements by PwC
        are based on Claimant's one-sided representations and are therefore not meaningful. However,
        Respondent takes note of the amounts claimed by Claimant and takes the view that they should
        be deducted at least to the extent of the figures determined by Claimant (B-SeA*, paragraphs
        10-17).

203     Respondent's objections are irrelevant. Claimant's appointment of an auditor to determine the
        expenditures saved was made based on the Arbitration Tribunal's request because it held that
        the legally satisfactory statement by auditing and tax consulting firm RSM Altavis GmbH dated
        July 15, 2014 (Supplement K-46) should be supplemented with regard to certain points, The
        issue of RSM's summary of expenditures saved had already been broached by Claimant in its
         Statement of Claim, without Respondent having asserted in its statement of defense or its




(*B-SeA = Beilage SeA/ Supplement SeA; trans]. note)
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 104 of 221




Arbitration No. 600413-2015                      Arbitral Award                                 66/ 87




       Rejoinder that Respondent lacked the knowledge for assessing the items reported there. The
       objection that Respondent needed further documents from Claimant in order to be able to assess
       the expenditures saved was presented for the first time in Respondent's statement regarding
       SPwC. For that reason, this objection can relate a priori only to the additional statements made
       by PwC and not to the information already provided by RSM. Furthermore, if Respondent
       lacked certain documents to assess PwC's additional findings, it could have turned to the
       Arbitration Tribunal for an editorial request instead of staying idle, claiming that it could not
       comment on PwC's statements. At the very least, Respondent should have been able to clearly
       specify which statements it could comment on and in regard to which statements it was missing
       documents in order to do so. This did not happen. Respondent does not comment on any of the
       subsequently discussed categories of expenditures saved, apart from the fact that they should be
       deducted at least to the extent of the figures determined by Claimant or PwC (B-SeA, para. 15-
       17).

b)     Expenses to be Covered By Management Fee

204    When determining the expenditures saved, it must be borne in mind that Claimant only had to
       pay part of the expenditures out of the Management Fee. According to Item 2.1 MV, Claimant
       was provided with a budget out of which Claimant was able to pay the arising business
        expenses. These included personnel costs (excluding the costs of salaries of Claimant's
        employees on site; cf. Item 6.2 MV), costs for specialists, material costs and other costs
        necessarily associated with the operation of a hospital (Item 2. 1 MV lit. c and d)

205     Respondent then asserts in its statement from August 14, 2017 that Item 6 of the MV is to be
        strictly separated from the Management Fee (Item 7.1). For Phase B, the costs amounted to
        EUR 700,000 per month (Item 6.2); that sum includes all the expenses related to the four
        employees provided by Claimant (with the exception of their living expenses, which were
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 105 of 221




Arbitration No. 600413-2015                      Arbitral Award                                67/87



       passed on to Respondent) and the expenses related to the central office in Hamburg. The
       Management Fee was not intended to cover these costs, but was owed separately and in
       addition, as a pure profit (B-SeA para. 14, 22).

206    This newly raised argument is belated and therefore ignorable. Respondent did not use this
       argument, neither in the statement of defense nor in the rejoinder. Nor did it clearly deny
       Claimant's arguments that the Management Fee had served to cover certain expenses incurred
       by Claimant (cf. e.g. KS, para. 62, 229 et seq.). Finally, there is no indication that Claimant
       would have been paid the monthly amount of EUR 700,000 in addition to the monthly
       Management Fee of BUR 700,000. Respondent itself states that the expenditures saved are to
       be deducted from the Management Fee (B-SeA, para. 17).

       Salary Expenses, Ancillary Salary Costs, External Legal and Consulting Fees and Other
       Operational Expenses

207    PwC, in its supplementary statement regarding costs incurred on site, comes to the same
       conclusion as RSM Altavis GmbH. According to RSM Altavis GmbH and PwC, most of the
       ongoing expenses are attributable to the salary expenses for the four employees working on the
       project, namely Dohler (chief physician), Mensching (accountant), Kronenberger (financial
        director) and Gerard (technical director). PwC bases its salary claims on the underlying
       employment contracts. The calculated expenses of EUR 59,583 per month are not
        objectionable.

208     Ancillary salary costs and travel expenses of EUR 13,000 per month are plausible. The same
        applies to the calculated external legal and consulting fees of EUR 24,000 per month and the
        other operational expenses of EUR 15,000.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 106 of 221




Arbitration No. 600413-2015                      Arbitral Award                                  68/87



d)     Continuous Training and Education

209    Regarding advanced education and training, PwC states that the expenses for such educational
       measures according to the Management Contract should be borne out of the budget (SPwC,
       para. 36). This is to be accepted because Item 3.3 para. 2 MV stipulates that the costs for further
       education of the employees are to be covered by the budget. For the use of e-learning software
       for training purposes, Claimant had available, in accordance with Item 10.I MV, a lump sum of
       EUR 100,000 per year and an amount of EUR 100 per employee. Axel Regenhardt, then
       Claimant's IT officer for the Bata project, stated in his testimony that e-learning units had to be
       produced on a regular basis. For the Bata project, he estimated the number of units at 30-40
       with production costs between EUR 15,000 and EUR 20,000 (WP Regenhardt p. 201 et seq. N
       4 et seq.). For the modification of the modules (rebuilding or adaptation) during the contract
       period, he estimated the costs incurred from EUR 2,000 up to EUR 15,000, depending on how
       extensive the change was (WE' Regenhardt p. 203 N 26-31).

210    In light of these estimated figures, PwC's comments (SPwC, para. 36) are plausible in that the
       costs of maintaining and expanding the e-learning software and providing the e-learning
       systems, including the costs of creating new modules, were covered by the cost reimbursement
       rule for the use of the (e-learning) software in accordance with Art. 10.1 MV. These costs are
        therefore not to be considered as expenditures saved in relation to the Management Fee.

e)     Software for Hospital Administration

       aa)      Software Development Costs

211     Pursuant to Item 3.4 MV, Claimant was obligated to "develop and provide adequate software
       for hospital administration, human resources and the control of essential operational processes
        and to make it available to the hospital."
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 107 of 221




Arbitration No. 600413-2015                    Arbitral Award                                   69/87



       The basic facilities were supposed to be operational within four months of taking over the
       hospital, while the software for the highly specialized departments and the control of the
       medicinal drug supply from abroad, for business administration controlling as well as
       individual personnel deployment planning was supposed to be operational no later than twelve
       months after handover of the facility. For this activity, PwC calculates costs of EUR 29,723 per
       month (SPwC para.37). The amount is based on information provided by Claimant concerning
       salary expenses for the employees involved in the project (50% of the working time of Axel
       Regenhardt, 100% of working time of Messrs. Smaka, Kanbari and Thies). The cost level
       determined by PwC is plausible. PwC considers these costs as one-time costs for the period
       from April to July 2011, i.e. a total amount of EUR 118,891, because work related to
       development would probably have been necessary until then (SPwC para.37). This assumption
       is plausible as well.

       bb)     Software Adaptation and Maintenance Costs

212    Claimant, referring to PwC, argues that software adaptation and maintenance costs, after
       completion of development-related tasks, are to be paid out of the budget (K-SeA para. 14,
       SPwC para. 37). Where this is derived from is unclear. It can only be deduced from the
       Management Contract that Claimant must bear the developmental costs, but not that the
       additional software adaptation or maintenance costs payable by Claimant would have to be paid
       out of the budget. Because these costs are related to the software which Claimant has to
       develop and provide pursuant to Art. 3.4 MV, the Arbitration Tribunal holds that these costs are
       to be borne by Claimant.

213    Claimant and its experts have not provided any information on the amount of those costs.
       According to Axel Regenhardt, then Claimant's IT officer for the Bata project, the costs for the
       normal support and maintenance operation range from EUR 12,000 to possibly
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 108 of 221




Arbitration No. 600413-2015                    Arbitral Award                                  70/87



       EUR 15,000 monthly, consisting of two to three FTEs ("full time equivalents", i.e. full-time
       equivalents for persons such as developers, support technicians) with an estimated gross salary
       of EUR 3,500 to 4,000 (WP Regenhardt p. 199 et seq. N 25 et seq.). Contrary to Claimant's
       statements (K-SeA para. 18), this information concerns expenses related to the hospital system
       in Bata, not the future hospital or the portal clinics. In the absence of any other information
       provided by Claimant, it is appropriate to accept the maximum amounts as provided by Axel
       Regenhardt, i.e. monthly support and maintenance costs of EUR 15,000. These are to be
       applied over the entire remaining term of the Management Contract.


f)     Additional Costs at the Central Office in Hamburg

214    The additional costs calculated by PwC for the central office in Hamburg in the amount of
       EUR 6,819 per month, consisting of recruitment costs, EPOS reports and the proportional
       monthly salaries and travel expenses of the employees working on the project at the central
       office (SPwC p. 20) are traceable and plausible. It should be noted that the higher costs of IT
       staff at headquarters from April to July 2011 for the completion of software development (50%
       of the work time of Axel Regenhardt, respectively 100% of the work time of Messrs. Smaka,
       Kanbari and Thies) were already considered as part of the software costs (cf. para. 211 above).
       The same applies to software support and maintenance costs (cf. para. 213 above).

g)     Relevance of Project Costs for Portal Clinics

215    Ulrich Marseille, on the occasion of the Evidentiary Hearing in connection with the
       expenditures saved, explained that the preparation of the project for the expansion of health
       care services in Equatorial Guinea (completion of a second clinic in Malabo and construction of
       portal clinics spread throughout the country) would have cost between EUR 80,000 and EUR
       100,000 per month if this project had been continued. According to Ulrich Marseille,
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 109 of 221




Arbitration No. 600413-2015                      Arbitral Award                                     71/87



       these costs would initially have been covered out of the Management Fee (cf. WP Marseille, p.
       106 N 22-33 and p. 107 N 1-7, p. 108 N 21 et seq., p. 109 et seq. ).

216    Claimant submits that it has, in reliance on the statements made by Respondent concerning the
       clinic in Malabo and the expansion of the satellite clinics and in anticipation of the
       Management Fee from a later Management Contract for the clinic in Malabo, already incurred
       expenses which were not remunerated and are, due to lack of factual relation to the
       Management Fee - according to the Management Contract of December 14, 2009 -, not to be
       considered as expenditures saved (K-SeA, para. 24). Respondent also states that Respondent's
       acquisition services are not related to the Management Contract. Claimant has voluntarily and
       at its own risk invested these costs in the hope of obtaining another contract (cf. B-SeA,
       para.18).

217    The Arbitration Tribunal considers Claimant's explanations regarding the testimony of Ulrich
       Marseille to be convincing; they are also recognized by Respondent. The Management Contract
       is limited to the hospital in Bata and does not include expenses in connection with other
       projects. The Management Fee was therefore a compensation for the expenses associated with
       the hospital in Bata. If Claimant used a surplus resulting from the Management Fee internally to
       pay Claimant's costs, related to other planned projects, then it is irrelevant for the calculation of
       the saved expenditures under the Management Contract.

It)    Overview of Expenditures Saved
                                                    Monthly                         One-Time
                                                Expenditure Savings              Expenditure Savings

In BUR

1. Salary Expenses                                          59,583
Prof. Dr. Ddhler (salary and bonus)                         27,083
Hr. Mensching (salary)                                       5,833
Hr. Kronenberger (salary and bonus)                         16,667
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 110 of 221




Arbitration No. 600413-2015                   Arbitral Award                                72/87



Hr. Gerard                                               10,000

2. Ancillary Salary Costs and

     Travel Expenses                                     13,000

3. External Legal and Consulting Fees                    24,000

4. Other Operational Expenses                            15,000

5. Advanced Training and Education                   from budget

6. Hospital Administration Software                      15,000                   118,091

Software Development Costs                                                        118,091
Software Adaptation and Maintenance Costs                 15,000

7. Costs at the Central Office in Hamburg                  6,819

Total                                                   133,402                  118,891

5.       Country Risk Assessment

218      In the Statement of Claim from April 26, 2016, Claimant suggested that the calculation
         of the Management Fee had to take into account the considerable economic risk which
         it incurred in concluding the contract for the management of the La Paz hospital in a
         developing country. Political unrest, changes in the law and other imponderables were
         taken into account by Claimant with regard to the question whether this would make
         the provision of its services significantly more difficult or impossible. As an example,
         Claimant mentions the conversion of the rules of the payment system (KS para. 191). In
         Procedural Decision No 11, Claimant was asked to express in figures how the country
         risk was taken into account or budgeted in the calculation of the Management Fee.

219      As Claimant itself points out and as PwC confirms, the country risk for Respondent is
         very high (SPwC para. 65 et seq.). It further follows from Claimant's statements that it
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 111 of 221




Arbitration No. 600413-2015                       Arbitral Award                                    73/87



       took that risk into account as a return on the monthly Management Fee. However, it does not
       specify the amount of the surcharge. According to Claimant, the surcharge cannot be quantified
       because Claimant has never made an exact cash value calculation (para. 91, K-SeA, para. 33
       above). Respondent also provides no concrete information on the amount of the surcharge, but
       states that the risk of immediate termination at any time is already included in the Management
        Fee (para 115 et seq., B-SeA para. 30 et seq. above).

220     The country risk must be deducted from the Management Fee as Respondent is hereby
        obligated to continue to pay to Claimant the contractually agreed Management Fee minus
        expenses saved until the end of the regular contract term. Country risk is reflected in risks in the
        exchange of services caused by the geographical location, i.e. conditions at the place of
        exchange of services (SPwC, paras. 57-59). Risks in the exchange of services not only include
        the risk that the contract service becomes completely impossible to fulfill. They also include
        aggravations of services, e.g. due to a change in the law or a change in the realities during the
        provision of services (such as the conversion of the payment system rules referred to by
        Claimant; para. 218 above), which in turn may increase the cost of providing the service. These
        risks do not apply to Claimant from the moment it left Equatorial Guinea, i.e. from April 2011
        (para.195 above), because it is assumed that both sides have fulfilled without any problems.
        The risk surcharge is therefore to be assessed as a financial benefit, which must be deducted in
        the event of risk-free fulfillment.

 221    In principle, Respondent bears the burden of proof that Claimant must take into account the
        value of the benefits it gains (BK-Weber, Art. 107 N 206, Koller, OR AT [50] N 15). However,
        the actual basis for the assessment of this question must be supplied by Claimant, as it was
        requested by Procedural Decision No. 11. Because the deduction cannot be proven numerically,
         the Arbitration Tribunal must estimate the amount of the risk surcharge added to the monthly
         Management Fee, using analogous application of Art. 42 Section 2 OR. According to PwC's
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 112 of 221




Arbitration No. 600413-2015                      Arbitral Award                                   74/87



       and Claimant's assessment, the very high country risk must have led to a significant surcharge
       of the Management Fee. This is also reflected in the fact that after deducting the expenditures
       saved (excluding non-recurring expenses), a monthly amount of EUR 566,598 remains (EUR
       700,000 — 133,402). Taking into account Claimant's investments in the amount of EUR
       3,032,200 on a straight-line basis over the entire contract period of 5 years, it also results in a
       monthly amortization deduction of BUR 50,537. There remains a monthly return of EUR
       516,061 (or EUR 6,192,732 annually). The level of the return suggests that the - significant -
       country risk was, accordingly, very seriously taken into account when setting the return.
       According to the best estimate of the Arbitration Tribunal, the consideration of the country risk
       amounted to two-thirds of the remaining return, i.e. at EUR 344,041 per month.

222    Claimant points out that the country risk for Respondent has proved to be true (K-SeA, para.
       36). But that would have been the case only if the contract could have been terminated
       prematurely by Respondent without payment of compensation. In the present case, however,
       Respondent is obligated under the contractual arrangement to continue to pay Claimant the
       contractually agreed Management Fee minus expenditures saved until the end of the regular
       contract term. Thus, the monthly amount of EUR 344,041 as a risk surcharge is to be deducted
       from the amount of EUR 566,598 (= Management Fee minus expenditures saved) from April
       2011 until the end of the regular term.

223    The fact that Claimant has sought additional security against the country risk by including an
        Arbitration Clause in the contract (K-SeA, para. 36) does not conflict with the request that the
        surcharge for the country risk is to be, deducted from the Management Fee. On the contrary:
        Due to the Arbitration Proceedings carried out as a result of the Arbitration Clause, Respondent
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 113 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   75/87



       is obligated to pay Claimant the monthly fee owed until the expiration of the regular contract
       term, which in turn means that the country risk has not materialized.

       Other Income and Related Efforts

224    In Procedural Decision No 11, Claimant was also asked to comment on other types of income,
       which it was able to earn after the departure of the last employees from Equatorial Guinea on
       March 16, 2011 through other use of freed capacities (on-site and at the central office) and to
       prove it and to quantify it. In addition, Claimant had to show what efforts it had made to obtain
       other revenue.

225    Claimant has demonstrated convincingly that in March 2011 it had no other projects for which
       the external service providers (in particular Messrs. Kronenberger, DMler and Gerard)
       deployed at the Bata project could have been used. It is also credible that it was unlikely that a
       comparable project would be found in the near future (K-SeA para. 41 et seq.). Therefore, in
       view of its obligation to reduce expenses — analogous to its duty to mitigate loss -, Claimant
       acted appropriately and reasonably by terminating as soon as possible those contractual
       relationships which could be terminated at short notice. As a consequence, the saved expenses
       for salaries for the people working on site are reflected in the saved expenditures (para. 207
       above),

226    With regard to associates working on the Bata project at the central office in Hamburg, in
       particular the IT staff, Claimant notes that as of March 16, 2011, only a fraction of their time
       was dedicated to this project and that during the freed-up time they were working on other tasks
        for Marseille Kliniken AG, Hamburg (K-SeA, para. 48). Because Claimant credibly asserted
        that no replacement project could be found for the Bata project, neither in comparable or lesser
        size (K-SeA para. 41), a deduction for other income earned with these employees is not
        attributable.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 114 of 221




Arbitration No. 600413-2015                    Arbitral Award                                   76/87



7.     Amount of Compensation Owed

227    For the period from August 2010 until and including March 2011, Claimant requests to be
       granted 10% of the Management Fee due during this period. The Arbitration Tribunal
       concludes that the Management Fee is payable from the commencement of Phase B, i.e. from
       August I, 2010, so that the partial amount of 10% owed until March 2011 amounts to EUR
       560,000 ([10% of EUR 700,000] x 8 months).

228    For the period from April 2011 to and including August 2012, Claimant also requests to be
       granted 10% of the Management Fee incurred during this period minus the expenditures saved
       by Claimant, amounting to EUR 112,000 per month. Due to the calculation of the Arbitration
       Tribunal, expenses of EUR 133,402 saved from the monthly Management Fee are to be
       deducted. In addition, the surcharge for the country risk, estimated by the Arbitration Tribunal
       at EUR 344,041, is to be deducted from the monthly fee. In addition, there is a deduction for
       one-time expenses of EUR 118,891 from the total amount during the period from April to July
       2011 (para. 211 above). This results in an amount of EUR 3,664,578 ([EUR 700,000 — 133,402
       — 344,041] x 17 — EUR 118,891). Of this amount, Claimant is to be awarded the appealed
       partial amount of 10%, i.e. EUR 366,458.

229    For the period from September 2012 to and including January 2015, the saved expenses of EUR
       133,402 and the country risk surcharge of EUR 344,041 are also to be deducted from the
       monthly Management Fee. This results in an amount of EUR 6,454,153 ([EUR 700,000 —
       133,402 — 344,041] x 29).

230    Overall, Respondent owes Claimant the amount of EUR 7,380,611. To the extent beyond that,
       Claimant's claims must be dismissed.
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 115 of 221




Arbitration No. 600413-2015                     Arbitral Award                                   77/87



231    Respondent's contingent claims for a determination of the date of termination of the contract are
       valid in so far as it must be stated that the'Management Contract was properly terminated by
       January 31, 2015.

VII.   INTEREST

232    On the basis of Article 104 Section 1 OR, Claimant requests interest at the rate of 5% from the
       due date of the Management Fee to be paid in accordance with Item 7 MV.

233    Pursuant to Art. 104 Section I OR, a debtor who is in arrears with the payment of a financial
        debt has to pay default interest of 5% per annum. According to Art. 7.2 and 7.3 of the MV, the
       Management Fee must be paid in full for one year in advance and is always due three months
        before the end of the current accounting year. Due to the agreement on a certain expiry date
        (Art. 102 Section 2 OR), Respondent thus was in default, in each case, three months before the
        end of the current accounting year. The Management Fee was owed from the start of Phase B
        (Item 6.2 MV); Phase B began on August 1, 2010 (para. 186 et seq. above.). The settlement
        year therefore included the period from August 1 to and including July 31 of the following
        year, so that the Management Fees for this annual period was to be paid, in each case, by April
        30 of the current accounting year, and Respondent was in default for non-payment by May 1 of
        each respective year.

234     However, this does not apply to the first annual rate of the Management Fee. A specific
        expiration date for this rate cannot be assumed because the date of payment of the first
        Management Fee was dependent on an uncertain future event (start of Phase B) (BK OR-Weber
        Art. 102 N 114). With regard to the claims covering the period from August 1, 2010 to and
        including July 31, 2011, no default can therefore be assumed as of May I, 2010. On the
        contrary, Claimant needed to issue a reminder in order to serve Respondent with a notice of
        default for the first annual Management Fee for Phase B (Article 102 Section 1 OR).
        Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 116 of 221




Arbitration No. 600413-2015                      Arbitral Award                                   78/87



235      By letter from January 31, 2011, Claimant unequivocally requested from Respondent that
         Respondent is to pay the Management Fee for Phase B no later than February 18, 2011 (cf. K-
         38, p. 4). This letter is to be regarded as a reminder, which is why, for the Management Fee of
         EUR 637,134 (= (10% of [BUR 700,000x8]) + (10% of [((EUR700,000 — 133,402 —
         344,041)x4) —118;891]) — incurred between August 1, 2010 and July 31, 2011 —, 5% interest is
         owed retroactively from February 18, 2011.

236      The continued interest owed is as follows:

                         For the Management Fee during the period from August 1, 2011 to July 31,
                         2012 in the amount of EUR 267,068 (= 10% of [(EUR 700,000 — 133,402 —
                         344,041)x 12]), a default interest of 5% is owed as of May 1, 2011.

                     -   For the Management Fee from August 1, 2012 to July 31, 2013 in the amount
                         of EUR 2,470,383 (= (10% of [EUR 700,000 — 133,402 —`344,041]) + ([EUR
                         700,000 — 133,402 — 344,0411x11)), a default interest of 5% is owed as of May
                         1, 2012.

                         For the Management Fee from August 1, 2013 to July 31, 2014 in the amount
                         of EUR 2,670,684 (= [EUR 700,000 — 133,402 — 344,041x12), a default
                         interest of 5% is owed as of May 1, 2013.

                         For the Management Fee from August 1, 2014 to January 31, 2015 in the
                         amount of EUR 1,335,342 (= [EUR 700,000 — 133,402 — 344,041]x6), a
                         default interest of 5% is owed as of May 1, 2014.

VIII.    COSTS

A.       Determination and Distribution of Arbitration Costs

237      According to Art. 38 Swiss Rules, the Arbitral Award must contain a determination of the costs
         of the Arbitration Proceedings.

238      Included in the costs of arbitration pursuant to Art. 38 Swiss Rules are, in accordance with Art.
         38 (a) and (b) Swiss Rules, the fees of the Arbitration Tribunal and its expenses and, in
         accordance with Art. 38 (f), the registration fee and administrative costs pursuant to Appendix
         B.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 117 of 221




Arbitration No. 600413-2015                     Arbitral Award                                    79/87



239    In addition, the Arbitral Award shall determine the costs the Parties incurred for legal
       representation and legal assistance to the extent considered appropriate by the Arbitration
       Tribunal (Article 38 (e) Swiss Rules), as well as the travel expenses and other expenses of
       Witnesses in the amount in which these expenses are approved by the Arbitration Tribunal (Art.
       38 (d) Swiss Rules).

240    According to Art. 40 (I) Swiss Rules, the costs of the Arbitration Proceedings are in principle
       borne by the unsuccessful Party. However, the Arbitration Tribunal may apportion any kind of
       costs between both Parties if it deems it appropriate with regard to the circumstances of the
       case.

241    According to Art. 40 (2) Swiss Rules, the Arbitration Tribunal may, with regard to the costs of
       legal representation and legal assistance, determine, in accordance with Art. 38 (e), in
       consideration of the circumstances of the case, which Party is to bear the costs, or divide these
       costs between the Parties if if determines that apportionment is appropriate.

242    As regards the distribution of costs, Respondent, in its letter from April 6, 2017, requested that
       the costs of the additional exchange of written pleadings (arbitration and compensation of
       Parties) for the statement on expenditures saved (cf. Procedural Decision No 11) should be
       based, regardless of the outcome of the proceedings, on the costs-by-cause principle (Article 40
       Swiss Rules).

243    In its statement from March 2017, Claimant proposed that Respondent already bears a
       substantial part of the total costs because of the delays in the Arbitration Proceedings which
       Respondent had caused.

244    The Arbitration Tribunal cannot accept any of these views. Neither has Claimant caused the
        need for an additional exchange of written pleadings regarding expenditures saved, nor did
        Respondent delay the arbitration. Instead, the costs are divided between successful and
        unsuccessful Party.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 118 of 221




Arbitration No. 600413-2015                      Arbitral Award                                   80/87



245    Claimant, with regard to its main claim, prevails and receives 14% (EUR 7,380,611 of EUR
       53,891,600, rounded); Respondent, accordingly, prevails in its claim and receives 86%. On the
       other hand, Claimant prevailed in the question of the jurisdiction of the Arbitration Tribunal. In
       view of the subordinate burden of examining the question of jurisdiction regarding the
       examination of the main claim, the Arbitration Tribunal finds it appropriate that Claimant
       should bear 70% and Respondent 30% of the costs of the arbitration. Furthermore, Claimant
       must compensate Respondent for 70% of Respondent's incurred costs, which the Arbitration
       Tribunal considers appropriate, while Respondent must compensate Claimant for 30% of the
       latter's costs, which the Arbitration Tribunal considers appropriate.

B.     Costs of Arbitration Tribunal Proceedings and Administrative Costs

246    Pursuant to Art. 39 (1) and (2) Swiss Rules, fees and expenses of the Arbitration Tribunal shall
       be commensurate with the amount in dispute, the difficulty of the dispute, the time invested and
       all other relevant circumstances and shall be determined in accordance with Appendix B
       (Schedule of the Costs of Arbitration).

247    Pursuant to Art. 2.6 of Appendix B of the Swiss Rules, amounts in currencies other than the
       Swiss franc shall be converted into Swiss francs at the rate of exchange applicable at the time
       the Notice of Arbitration is received or at the time any new claim, counterclaim, set-off defense
       or amendment to a claim or defense is filed.

248     Claimant has asserted claims amounting to EUR 53,891,600 (para. 11 above). The value in
        dispute is therefore CHF 55,663,600, converted at the rate of exchange applicable at the time
        the Notice of Arbitration was received, namely on January 30, 20152 (cf. letter from Secretarial
        from February 13, 2015).

249     Given the amount in dispute of CHF 55,663,600, the administrative costs are CHF 45,566
        (Articles 2.3 and 6 of Appendix B).




  Currency exchange rate EUR/CHF based on www.oanda.com.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 119 of 221




Arbitration No. 600413-2015                      Arbitral Award                                   81/87



250    Based on Art. 39 (1) and (2) and Art. 40 (4) Swiss Rules and Art. 2.3 of Appendix B, the
       Arbitration Tribunal, with the approval of the Court, sets the compensation of the Arbitration
       Tribunal at CHF 678,434. This amount covers expenses of the Arbitration Tribunal of CHF
       4,30 1 .45 (costs of the Oral Hearings of CHF 1,375.75 [CHF 1,000 for the premises and CHF
       375.75 for meals] as well as costs for courier services and telephone conferences of CHF
       2,925.70) as well as the fee of the Arbitration Tribunal in the amount of CHF 674,132.55
       Based on Art. 39 (3) Swiss Rules, the Chairwoman receives 45% of the fee and the co-
       arbitrators 27.5% of the arbitrator's fee. The chairwoman's share of the fee also includes the fee
       of the secretary of the Arbitration Tribunal.

251    Claimant has paid the entire advance on costs of CHF 724,000. This advance covers all the fees
       and expenses of the Arbitration Tribunal and the administrative costs and is used to cover those
       costs. Because Respondent must bear 30% of these costs, it must reimburse Claimant for the
       amount of CHF 217,200.

252    In addition, Claimant paid a registration fee of CHF 8,000, of which Respondent must refund
       30% to Claimant, i.e. CHF 2,400.

C.     Costs Incurred by Parties

1.     Costs Claimed by Claimant

253    In its Statement of Costs from March 6, 2017, Claimant claims it incurred costs in the following
       amount: EUR 229,352.50 for Attorney Knak-Kammenhuber, EUR 23,706.02 for Witnesses'
       travel expenses, BUR 5,098.62 for SD Steno Deutschland GmbH and CHF 195,389.15 for Prof.
       Dr. med. Bemd Reintnilller's attorney's fees.

254    By a supplementary opinion dated October 16, 2017, Claimant asserts further expenses for
        attorney's fees incurred since Procedural Decision No. 11 for Bernd Reinmtiller in
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 120 of 221




Arbitration No. 600413-2015                      Arbitral Award                                     82/87



       the amount of CHF 24.347 and costs incurred through PwC's services for the preparation of the
       expert opinion amounting to EUR 63,090.62. Furthermore, Claimant corrects the attorney's fees
       of Prof. Dr. med. Reinmtiller according to the entry of March 6, 2017, due to an invoice error,
       to CHF 196,058.85, resulting in a total of CHF 220,405.85 for the costs of his representation.
       The fact that, contrary to what is stated in Claimant's statement from October 16, 2017, this is a
       CHF instead of a EUR amount, can easily be substantiated through the enclosed invoices.

2.     Costs Claimed by Respondent

255    In its Statement of Costs submitted on March 7, 2017, Respondent demands reimbursement of
       the following costs: EUR 125,000 for Jean-Charles Tchilcaya's attorney's fees, FUR 75,000 for
       Evuy Nguema Mukue's attorney's fees and CHF 250,000 for attorney's fees from FRORIEP.

256    With an additional statement from October 19, 2017, Respondent asserts further costs of legal
       representation by FRORIEP of CHF 26,073.45 for the expenses incurred from the time
       Procedural Decision No. 11 was issued. In addition, it is clear from the submission from
       November 3, 2017 that the attorney's fees for Jean-Charles Tchikaya and Francisco Evuy
       Nguema Mukue, as opposed to the statement from March 7, 2017, are now EUR 153,000 and
       EUR 100,000, respectively.

3.     Appropriateness of Costs Borne By Parties

257    With regard to the appropriateness of the costs incurred by the opposing Party, the Parties
       submitted the following comments:

258    In its submission to the Arbitration Tribunal from March 14, 2017, Respondent states that it
        leaves it to the Arbitration Tribunal to determine whether Claimant's alleged legal fees were
        identified in light of the fact that the Statement of Claim primarily repeats submissions
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 121 of 221




Arbitration No. 600413-2015                      Arbitral Award                                   83/87



       of the first arbitration claim. Respondent also noted that the travel costs at EUR 3,200 per
       person for Witnesses are very high.

259    In its statement from March 14, 2017, Claimant requested that the attorney's fees for Jean-
       Charles Tchikaya and Francisco Evuy Nguema Mukue should be dismissed because those
       gentlemen did not have any visibly detectable activity in the present arbitration.

260    The Arbitration Tribunal shall review the appropriateness of the asserted representation costs
       (Article 38 lit. e Swiss Rules). For this reason, the Arbitration Tribunal requested through
       Procedural Decision No. 14 from October 2, 2017 additional information about the composition
       of these costs. The Parties only partially complied with these requests, which is why the
       Arbitration Tribunal once again invited the Parties by Procedural Decision No 15 from October
       23, 2017 to provide information on the hours worked by RA ICnak-Kammenhuber, RA
       Tchikaya and RA Nguema Mukue and to subsequently file a sufficiently detailed summary of
       the work that they performed during this time. The Parties have been advised that they
       otherwise run the risk that the Arbitration Tribunal will not be able to verify the appropriateness
       of the asserted representation costs due to lack of information and that thus one of the
       requirements for reimbursement of these costs is no longer met.

261    With its statement submitted on November 3, 2017, Claimant listed the work RA Knak-
       Kammenhuber had carried out as a total of 693 hours and 40 minutes (cf. Supplement K-99).

262    On November 3, 2017, Respondent lodged a "Facture d'Honoraire Recapitulative" (= summary
       of fees; trans!. note) from RA Tchikaya and an invoice from RA Nguema Mukue, both dated
       October 27, 2017. In these documents, RA Tchikaya and RA Nguema Mulcue now claim,
       contrary to the statement from March 7, 2017, EUR 153,000 (instead of EUR 125,000) and
       EUR 100,000 (instead of EUR 75,000) for attorney's fees, respectively.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 122 of 221




Arbitration No. 600413-2015                    Arbitral Award                                   84/87



263    With regard to Claimant's own costs, the Arbitration Tribunal concludes that the attorney's fees
       claimed by Prof. Dr. Reinmtiller amounting to CHF 220,405.85 due to the complexity of the
       case, the number of written pleadings to be submitted and the conducted Evidentiary Hearing,
       are thus reimbursable. Also reimbursable are the costs of EUR 23,706.02 for travel expenses of
       Witnesses, EUR 5,098.62 for SD Steno Deutschland GmbH and EUR 63,090.62 for PwC.

264    As regards the costs claimed for RA Knak-Kammenhuber, Claimant stated that RA Knak-
       Kammenhuber had calculated the fee in accordance with the German Lawyers' Remuneration
       Act, to which she was obligated under German law if no other remuneration had been
       negotiated with the client (Statement of Costs from March 6, 2017 and additional statement
       from October 16, 2017). Applicable for the present arbitration, however, is Art. 38 lit.e Swiss
       Rules, according to which the Arbitration Tribunal only reimburses the costs of disputing
       Parties that it considers appropriate (para. 260 above). After reviewing the summary of work
       carried out by RA Knak-Kanunenhuber (Attachment K-99), the Arbitration Tribunal concludes
       that this list is very general with respect to the individual activities. In many places these
       activities are denoted as "review of records" and "assistance for Prof. Reinmuller" and "review
       of written submissions by Prof. Reinmuller". However, in that regard, the statement confirms
       what Claimant itself stated in its submission from October 16, 2017, namely that Mrs. Knak-
       Kammenhuber had performed an internal legal service to Claimant. Claimant explains that fact
       by not having its own legal department. However, such activities cannot be compensated by an
       external attorney's fee. However, Claimant gives no explanation as to an appropriate
       compensation for the services of an internal legal department and no sufficiently detailed
       account of the activities of RA Knak-Kammenhuber as a substitute for an internal legal service.
       For this reason, the costs of RA Knak-Kammenhuber are not reimbursable.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 123 of 221




Arbitration No. 600413-2015                      Arbitral Award                                   85/87




265    With respect to Respondent's own costs, the Arbitration Tribunal concludes that FRORIEP's
       attorney's fees amounting to CHF 250,000 and CHF 26,073.45 are appropriate and thus
       reimbursable, given the complexity of the case, the number of legal documents to be submitted
       and the Evidentiary Hearing conducted.

266    However, it is not possible to assess the appropriateness of the claimed costs for RA Tchikaya
       and RA Nguema Mukue, as they both lack an account of the number of hours worked and a
       sufficiently detailed summary of activities of RA Tchikaya and RA Nguema Mukue. The
       "Facture d'Honoraire Recapitulative" from October 27, 2017, submitted by RA Tchikaya, is
        limited to the number of hours worked (total 340 hours). Also, it is not clear from the invoice of
       RA Nguema Mukue from October 27, 2017 which work he has done for the claimed fixed fee.
        Because neither RA Tchikaya nor RA Nguema Mukue did appear at the Arbitration Tribunal,
        and due to the lack of this information, the Arbitration Tribunal cannot assess the volume of
        services they performed in relation to this case and whether they have been appropriate.
        Accordingly, the costs claimed in relation to their activities are not reimbursable.

267     Consequently, Claimant's reimbursable costs amount to CHF 220,405.85 and EUR 91,895.26
        (= EUR 23,706.02 + 5,098.62 + 63,090.62); those of Respondent amount to CHF 276,073.45.

268     Claimant has to pay 70% of Respondent's costs, i.e. CHF 193,251.40. Respondent is
        responsible for 30% of Claimant's costs, i.e. CHF 66,121.75 and EUR 27,568.58 (for
        distribution cf. para. 245 above).
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 124 of 221




Arbitration No. 600413-2015                      Arbitral Award                                      86/87




DC.    ARBITRAL AWARD

       1.     The Arbitration Tribunal shall be competent for the handling of the submitted claims.

       2.      Respondent's contingent request for suspension of the proceedings until Claimant has
               initiated the arbitration process followed by due process in Equatorial Guinea, and,
               having obtained a court decision, intends to seek recourse against it, is rejected.

       3.      Respondent's contingent request for suspension of the proceedings until Claimant has
               sought due process before the competent Courts in Equatorial Guinea,           and,   having
               obtained a court decision, intends to seek recourse against it, is rejected.

       4.      It is determined that the Management Contract dated December 14, 2009 was
               properly terminated as of January 31, 2015.

       5.      Respondent is obligated to pay Claimant a total of EUR 7,380,611 and a default
               interest of 5%

               from February 18, 2011 on EUR 637,134;

               from May 1, 2011 on EUR 267,068;

               from May 1, 2012 on EUR 2,470,383;

                from May 1, 2013 on EUR 2,670,684;

                from May 1, 2014 on EUR 1,335,342.

        6.      In all other regards, the claim is rejected.

        7.      Fees and costs of the Arbitration Tribunal were set at CHF 678,434 and administrative
                costs at CHF 45,566. These costs are deducted from Claimant's advance payment of
                CHF 724,000.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 125 of 221




Arbitration No. 600413-2015                       Arbitral Award                                     87/87



       8.       Respondent is obligated to reimburse Claimant for Claimant's share of the fees and
                expenses of the Arbitration Tribunal as well as for administrative expenses in the
                amount of CHF 217,200 and for its share of the registration fee of CHF 2,400.

       9.       Claimant is obligated to pay Respondent CHF 193,251.40 as compensation for
                Claimant's own costs incurred.

       10.       Respondent is obligated to pay Claimant CHF 66,121.75 and EUR 27,568.58 as
                 compensation for Respondent's own costs incurred.

       11.       Written notices to the representatives of the Parties by e-mail and by registered   letter,
                 and to the co-arbitrators and the Secretariat of the Court by email and regular     mail.

       Place of Arbitration: Zurich




             Dr. Felix Fischer                                          Melissa Magliana
       Date: December 18, 2017                                         Date: December 14, 2017




                                       Dr. Andrea Meier

                                    Date: December 18, 2017
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 126 of 221




                                                                                                 ET



                                                                                    et

                                                                                         017.>...";




      CERTIFIED TRUE COPY
      OF THE ORIGINAL.
      Geneva, 126 March 2019.




                 De




       :z
        o




                                            APO'TILLE
                               (Conventlen de la Kaye du 5 octobro
                           1.Pays: Suisse
                                Le present ads piggy ,
                           2.a ale signs par .1123aa_De                 ,QA2
                           L agiSSant en (Wale da .....
                           4. est revetu du seeaunirnbre de


                                                       Atteste
                           5          eve   •          6. to 13   MARS 2019
                                 E
                                            el Canton de Geneve
                                                     Q.2.6.4.20
                                      7'        re                  10. Sign .,re

                                 Ds



                                                         Andrea G!L FERNANDEZ'
          Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 127 of 221




                       Affidavit of Translation

MATE OP COLORADO
IPENVER COUNTY

X, Gabriella BerteImann, am fluent in English and German. I
hereby certify that I have translated/verified pages 01-49 and
reviewed pages 50-87 (translated/verified by Bernhard Sulzer) of
the documents attached to this Affidavit:

Document 1: Original German                          Document 2: Translation of
document, with the following                         Document 1, with the following
document title, arbitration                          document title, arbitration
number, and names of disputing                       number, and names of disputing
parties to which the document                        parties to which the document
pertains:                                            pertains:

Document title (top center of                        Document title (top center of
cover page under names of                            cover page under names of
disputing parties and arbitration                    disputing parties and arbitration
tribunal):                                           tribunal):
Schiedsspruch                                        Arbitral Award

Arbitration number (top center of                    Arbitration number (top center of
cover page and top left side of                      cover page and top left side of
every other page):                                   every other page):
Ver£ahrens-Nr. 60041372015                           Arbitration No. 600413-2015

Mimes of disputing parties (top                       Names of disputing parties (top
Center of cover page:                                 center of cover page):
Marseille-Rliniken AG/                                Marseille-Kliniken AG/
Regierung der Republik                                Government of the Republic of
Amopatorialguinea                                     Equatorial Guinea

I further certify that, to the best of my knowledge, the attached
document in English is a true and accurate translation of the
attached document in German.




  agnature of ran ator Verifier)
Gabriella Bertelmann

 Subscribed to and sworn before me this                        t6       day p f
                            , by 6A-Fillicz A-                 Se-tr-Ec fikr'

        12/       1

  Signature       f Notary Public - State ofcats-A-6o                 )
     i_Ed t ,c)       A--H64)
  Print, type or stamp commissioned name of Notary Public)

                                     KEVIN T SHIGIO
                           NOTARY PUBLIC - STATE OF COLORADO
                                NOTARY ID 20024039CW_
                        ---MY-COAVWSS1Ofak 28, 2022
  Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 128 of 221




                  Affidavit of Translation

STATE OF OHIO
COUNTY OF LUCAS

I, Bernhard Sulzer, am fluent in English and German. I hereby
certify that I have translated/verified pages 50-87 and reviewed
pages 1-49 (translated/verified by Gabriella Bertelmann) of the
documents attached to this Affidavit:

Document 1: Original German            Document 2: Translation of
document, with the following           Document 1, with the following
document title, arbitration            document title, arbitration
number, and names of disputing         number, and names of disputing
parties to which the document          parties to which the document
pertains:                              pertains:

Document title (top center of          Document title (top center of
cover page under names of              cover page under names of
disputing parties and arbitration      disputing parties and arbitratic4:
tribunal):                             tribunal):
Schiedsspruch                          Arbitral Award

Arbitration number (top center of       Arbitration number (top center o;
cover page and top left side of         cover page and top left side of
every other page):                      every other page):
Verfahrens-Nr. 600413-2015              Arbitration No. 600413-2015

Names of disputing parties (top         Names of disputing parties (top
center of cover page:                   center of cover page):
Marseille-Kliniken AG/                  Marseille-Kliniken AG/
Regierung der Republik                  Government of the Republic of
Aquatorialguinea                        Equatorial Guinea

I further certify that, to the best of my knowledge, the attached
document in English is a true and accurate translation of the
attached document in German.



(0/• a  re of T   anslator/Verifier)
Bernhard Sulzer

                                                    7-4-
Subscribed to and sworn before me this         0
                                               )6          day of
                    0 /    • by   13,.-             te,


(Signature of Notary Public - State of 0 4,7v
                   Le.. V0-7
(Print, type or stamp comthissioned name of Notana              c)
                                                    14
                                                °.'..ics \N
                                                  -- at
                                                               *E
                                                                         NICHOLAS0441,
                                                                          NI
                                                                      Notary Public,    jd
                                                                    My Comm. Expirediimitni
                                                                       Recorded in Logi
                                                      A:cif
  Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 129 of 221




                                                                                    yr



           Marseille-Kliniken AG / Regierung der Republik Aquatorialguinea

                         Swiss Chambers' Arbitration Institution
                             Verfahrens-Nr. 600413-2015



                                  Schiedsspruch




   rseille-Kliniken AG, Chamerstrasse 67, CH-6300 Zug

                                                                                Klageriu

vertreten durch Prof. Dr. Bernd ReinmUller, Bory & Associes, Avocets, 1, Place Lange-
malle, CH-1204 Geneve

                                         gegen

Regierung der Republik Aquatorialguinea, PrKsidentenpalast, Rue du 12 Octobre, Ma-
labo, Aquatorialguinea

                                                                                Beklagte

vertreten durch Jean-Charles Tchikaya, Cabinet d'Avocats, 15, Cours Georges Clemen-
ceau, F-33000 Bordeaux

und/oder Francisco Evui Nguema Mukue, GETESA-MALABO, C/ Rey Bonkoro e7, Ma-
labo, Aquatorialguinea

und/oder Peter J. Men und/oder Dr. Lucien Valloni, Froriep, Bellerivestrasse 201,
CH-8034 Zurich



                         Vor dem Schiedsgericht bestehend aus:

                          Dr. Felix Fischer (Mitschiedsrichter)
                         Melissa Magliana (Mitschiedsrichterin)
                            Dr. Andrea Meier (Vorsitzende)
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 130 of 221


         ns-Nr. 600413-2015                    Schiedsspruch                             2 / 87




       ALTSVERZEICHNIS

        ABKtRZUNGSVERZEICHNIS                                                                4
        EINLEITUNG                                                                           6
        Streitgegenstand                                                                     6
        Parteien                                                                             6
        1. Klagerin                                                                          6
        2. Beklagte                                                                          7
        Schiedsgericht                                                                       7
        Rechtsbegehren der Patteien                                                          9
        1. Klagerin                                                                          9
        2. Beklagte                                                                         13
B.      Schiedsklausel                                                                      16
F.      Sitz des Schiedsgerichts                                                            16
G.      Anwendbares Recht                                                                   16
H.      Anwendbare Verfahrensregeln                                                         17
III.    VERFAHRENSGESCHICHTE                                                                17
IV.      SACHVERHALT                                                                        25
A.       Der Managementvertrag far die Poliklinik La Paz (Bata) vom 14. Dezember 2009       25
B.       RtIckzug der Klagerin aus Aquatorialguinea im Marz 2011                            26
C.       Erstes Schiedsverfahren and Abschluss des Ubereinkunftsprotokolls vom 28. Mai
         2015                                                                               26
V.       PARTEIVORBRINGEN                                                                    27
A.       Position der Klagerin                                                               27
B.       Position der Beklagten                                                             34
VI.      ERWAGUNGEN                                                                          41
A.       Zustandig,keit des Schiedsgerichts                                                  41
         1. Auswirkung des 1Thereinkunftsprotokolls auf Ansprache aus dem
             Managementvertrag                                                               41
         2. Zustandigkeit      des    Schiedsgerichts aufgrund Schiedsklause1 im
             Managementvertrag                                                               45
B.       Materielles                                                                         52
         1. Frage der Vertragsauflasung durch die Beklagte                                   52
            a) Qualifikation des Managementvertrags                                          52
            b) Frage der Anwendbarkeit von Art. 404 OR                                       54
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 131 of 221



Verfahrens-Nr. 600413-2015                    Schiedsspruch                         3 / 87




        2. Konkludente Ktindigung durch die Beklagte auf Ende der ordentlichen
           Vertragsdauer                                                               59
        3. Beginn und Bride der Laufzeit der Management Fee                            61
           a) Beginn Phase B                                                           61
           b) Ende der ordentlichen Vertragsdauer                                      63
           c) Ergebnis                                                                 64
        4. Ersparte Aufwendungen                                                       64
           a) Erganzende Angaben der Klagerin zu den ersparten Aufwendungen unter
               Beizug eines Wirtschaftsprilfers                                        64
           b) AUS der Management Fee zu bestreitende Ausgaben                          66
           c) Gehaltsaufwendungen, Gehaltsnebenkosten, exteme Rechts- und
               Beratungskosten sowie sonstige betriebliche Aufwendungen                67
           d) Fortbildungen und Schulungen                                             68
           e) Software far die Krankenhausadministration                               68
               aa) Software-Entwicklungskosten                                         68
               bb) Software-Anpassungs- und Wartungskosten                             69
           f) Weitere Kosten bei der Zentrale in Hamburg                               70
           g) Relevanz der Kosten fur das Projekt betreffend Portalkliniken            70
           h) Ubersicht ersparte Aufwendungen                                          71
        5. Bewertung Landerrisiko                                                      72
        6. Anderweitiger Erwerb und Bemuhungen in diesem Zusammenhang                  75
        7. Eine der geschuldeten Entschadigung                                         76

VII.    ZINS                                                                            77

VIII-   KOSTEN                                                                          78
A.      Festlegung und Verteilung der Kosten des Schiedsverfahrens                      78
B.      Kosten des Schiedsgerichts und Verwaltungskosten                                80
 C.     Parteikosten                                                                    81
        1. Geltend gemachte Parteikosten der Klagerin                                   81
        2. Geltend gemachte Parteikosten der Bekiagten                                  82
        3. Angemessenheit der geltend gemachten Parteikosten                            82
 IX.     SCELIEOSSPRUCH                                                                 86
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 132 of 221



    ahrens-Nr. 600413-2015                Schiedsspruch                          4 I 8",




       ABICURZUNGSVERZEICHNIS


        Appendix B           Kostenordnung gemass Swiss Rules, in Kraft ab 1. Juni
                             2012

        B-KN                 Kostennote der Beklagten vom 7. Mart 2017

        B-SB                 Stellungnahme der Beklagten vom 28. Februar 2017 zum
                             Beweisergebnis

        B-SeA                Stellungnahme der Beklagten vom 14. August 2017 zur
                             K-SeA

        Erster Schieds-      Schiedsspruch vom 5. Dezember 2014 im Schiedsverfah-
        spruch               ren Nr. 600257-2011

        Erstes Schiedsver-   Swiss Rules Schiedsverfahren Nr. 600257-2011 (mit
        fahren               Schiedsspruch vom 5. Dezember 2014 beendet)

        MV                   Managementvertrag ftir die Polikiinik La Paz (Bata) vom
                             14. Dezember 2009 (= Beilage K-1)

        KA                   Klageantwort vom 13. Juli 2016

        K-KN                 Kostennote der Klagerin vom 6. Marz 2017

         KS                  Klageschrift vom 26. April 2016

         K-SB                Stellungnahme der Klagerin vom 28. Februar 2017 zum
                             Beweisergebnis

         K-SeA               Stellungnahme der Klagerin vom 29. Mai 2017 zu den
                             ersparten Aufwendungen

         Sekretariat         Sekretariat des Schiedsgerichtshofs der Swiss Chambers'
        Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 133 of 221



Verfahrens-Nr. 600413-2015               Schiedsspruch                       5 / 87




                             Arbitration Institution

         SPwC                Stellungnahme der PricewaterhouseCoopers GmbH vom
                             24. Mai 2017 zu den ersparten Aufwendungen im Auftrag
                             der Klagerin    Beilage K-93)

          WP                 Wortprotokoll uber die Schiedsverhandlung vom
                             5. Dezember 2016

         ZE                  Zeugenerklarung
    Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 134 of 221



    Verfahrens-Nr. 600413-2015                 Schiedsspruch                          6 / 87




    II.    EINLEITUNG
    A.     Streitgegenstand

           Dem zu beurteilenden Streit Iiegt ein von den Parteien geschlossener Management-
           vertrag betreffend die Poliklinik La Paz (Bata) yam 14. Dezember 2009 (Contrato
           de gestiOn del Hospital Policlinic° La Paz (Rata)) ("Managementvertrag" oder
           "MV", Beilage K-1) zugrunde. Die Klagerin verlangt von der Beklagten die Bezah-
           lung eines Honorars ("Management Fee") uber EUR 53'891'600 zzgl. Zinsen. Die
           Beklagte erhebt die Einrede der Unzustandigkeit des angerufenen Schiedsgerichts.
           Zudem bestreitet sie die Forderung der Klagerin and macht geltend, der Manage-
           mentvertrag sei aufgelost warden.


a   B.     Parteien
    1.     IGligerin

    2      Die Klagerin, Marseille-Kliniken AG, ist eine nach Schweizer Recht organisierte
           Gesellschaft mit folgendem Sitz:

           Chamerstrasse 67
           6300 Zug
           Schweiz

    3      Die Klagerin ist vertreten durch:

           Prof. Dr. Bernd Reintnither
           Bory & Associes, Avocats
           1, Place Longemalle
           1204 Geneve
           Schweiz
           Telefon: +41 22 718 88 44
           Fax:      +41 22 718 88 48
           E-Mail: bre@verslaw.ch
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 135 of 221



 Verfahrens-Nr. 600413-2015                   Schiedsspruch                             7187




 2.     Beklagte

 4      Die Beklagte 1st die Regierung der Republik Aquatorialguinea mit folgender of-
        fizieller Anschrift:

        Prasidentenpalast
        Rue du 12 Octobre
        Malabo
        Aquatorialguinea

 5      Die Beklagte ist vertreten durch:

        Jean-Charles Tchikaya
        Cabinet &Avocets
        15, Cours Georges Clemenceau
        F-33000 Bordeaux
        E-Mail: jetchikaya®avocatline.fr

        Francisco Evui Nguema Mukue
        GETESA-MALABO
        C/ Rey Bonkoro n°7
        Malabo
        Aquatorialguinea
        E-Mail: sejornse@gmail.com

        Peter J. Men und/oder Dr. Lucien Valloni
        Froriep Legal AG
        Bellerivestrasse 201
        CH-8034 Zurich
        Telefont +41 44 386 60 00
        E-Mail: pmerz@froriep.ch
                   Ivalloni@froriep.ch


 C.      Schiedsgericht

 6       Das Schiedsgericht wurde nach den Regeln der Intemationalen Schweizerischen
         Schiedsordnung ("Swiss Rules", in Kraft seit Juni 2012) konstituiert.

  7      Der durch die Kiligerin bezeichnete and durch den Schiedsgerichtshof der Swiss
         Chambers' Arbitration Institution ("Gerichtshof1) bestiltigte Mitschiedsrichter ist:
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 136 of 221



Verfatiens-Nr. 600413-2015                    Schiedsspruch                           8 / 87




       Dr. Felix Fischer
       BodmerFischer AG
       Limmatquai 94
       Postfach 3978
       8021 Zurich
       Schweiz
       Telefon: +41 44 711 71 71
       Fax:      +41 44 711 71 11
       E-Mail: fischer@bodmerfischer.ch

8      Die infolge SUumnis der Beklagten durch den Gerichtshof ernannte Mitschieds-
       richterin 1st:

       Melissa Maglian a, J.D.
       Hotnburger AG
       Prime Tower
       Hardstrasse 201
       8005 Zurich
       Schweiz
       Telefon: +41 43 222 10 00
       Fax:      +41 43 222 15 00
       E-Mail: melissa.magliana@homburgerch

9      Die durch die. Mitschiedsrichter bezeichnete und durch den Gerichtshof bestlitigte
       Vorsitzende des Schiedsgerichts ist:

       Dr. Andrea Meier
       Wartmann & Merker
       Kirchgasse 48
       8024 Zurich
       Schweiz
       Telefon: +41 44 212 10 11
       Fax:     +41 44 212 15 11
       E-Mail: a.meier@wartmann-merker.ch

10      Die mit dem Einverstandnis der Klagerin und ohne Widerspruch der Beklagten, die
        sich nicht hat vernehmen lasses, vom Schiedsgericht ernannte Sekrethin 1st:

       Gerarda Coppola
       Wartmahn & Merker
       Kirchgasse 48
       8024 Ztirich
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 137 of 221

Verfahrens-Nr. 600413-2015                 Schiedsspruch                             9 / 87




       Schweiz
       Telefon: +41 44 212 10 11
       Fax:     +41 44 212 15 11
       E-Mail: g.coppola@wartmann-merker.ch


D.     Rechtsbegehren der Parteien
1.     Klagerin

       In der Einleitungsanzeige vom 28. Januar 2015 stellte die Kiggerin folgendes
       Rechtsbegehren:

              Die Beklagte sei zu verpflichten, der Klagerin gestiitzt auf den Ma-
              nagementvertrag vom 14. Dezember 2009 Cl-] 6153'891'600 zu be-
              zahien, nebst Zins zu 5 ab Falligkeit der einzelnen Teilanspriiche
              bzw. monatlichen Vergiitungen.
               Unter Kosten- und Entschadigungsfolgen zu Lasten der Beklagten.

12     Dieses Rechtsbegehren prazisierte die Klagerin in der Klageschrift vom 26. April
       2016 wie folgt:

               L In Bezug auf die Zustandigkeit des Schiedsgerichts beantrage ich
              folgendes zu erkennen:
               I. Das Schiedsgericht ist fur die Beurteilung der Streitigkeit zwi-
                  schen den Parteien zustandig.
               2. Der Beklagten werden alle Kosten im Zusammenhang mit der
                  Frage der Zustandigkeit des Schiedsgerichts auferlegt, unab-
                  hangig vom Ausgang des Velfahrens in der Hauptsache.
               3. Die Kosten des Schiedsgerichts werden im Rahmen des Ent-
                  scheids zur Hauptsache entschieden.

               II. In Bezug auf das Klagebegehren beantrage ich folgendes zu er-
               kennen:
               1. Die Beklagte hat an, die Klagerin, gestiitzt auf den Manage-
                  mentvertrag yam 14. Dezember 2009 fur die Polyklinik ,,La
                  Paz" (Bata), far die Monate August bis und mit Dezember 2010
                  und die Monate Januar bis und mit Man 2011 den Teilbetrag
                  von 10 % von 5.600.000,00 EURO, ergebend 560.000,00 EURO
                  nebst 5 % Zinsen
   Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 138 of 221


Verfahrem-Nr. 600413-2015                  Schiedsspruch                           10 / 87




                   - aus 560.000,00 EURO set dem 01.05.2010
                   zu bezahlen.
             2.    Die Beklagte hat an die Klagerin far die Monate ab April 2011
                   bis und mit Dezember 2011 und die Monate Januar 2012 bis
                   and mit August 2012 je 700.000,00 EURO abziiglich eingespar-
                   tem Aufwand von monatlich 112.000,00 EURO, d.h. 588.000,00
                   EURO pro Monat, multipliziert mit 17 Monaten, ergebend
                   9.996.000,00 EURO, und hiervon einen Teilbetrag von 10 %,
                   d.h. 999.600,00 EURO nebst 5 % Zinsen
                     aus 235.200,00 EURO seit dem 01.05.2010 und
                     aus 705.600,00 EURO seit dem 01.05.2011 und
                      aus 58.800,00 EURO seit den 01.05.2012
                   zu bezahlen.
              3.   Die Beklagte hat an die Klagerin far die Monate ab September
                   2012 bis und mit Januar 2015 je 700.000,00 EURO abziiglich
                   erspartem Aufwand von monatlich 112.000,00 EURO, dh.
                   588.000,00 EURO pro Monat, multipliziert mit 29 Monaten, er-
                   gebend 17.052.000,00 EURO nebst 5 % Zinsen
                   - aus 6.468.000,00 EURO seit dem 01.05,2012
                   - aus 7.056.000,00 EURO seit dem 01.05.2013
                   - aus 3,528.000,00 EURO seit 01.05.2014
                   zu bezahlen.
              4.   Die Beklagte hat an die Klagerin far die Monate ab Februar
                   2015 bis und mit Juli 2015 je 700.000,00 EURO abzaglich er-
                   sparter Aufwendungen von monatlich 112.000,00 EURO, d.h.
                   588.000,00 EURO pro Monat multipliziert mit 6 Monaten, erge-
                   bend 3.528.000,00 EURO nebst 5 % Zinsen
                   - aus 3.528.000,00 EURO seit dem 01.05.2014
                   zu bezahlen.
              5.   Die Beklagte hat an die Klagerin fib. die Monate ab August
                   2015 bis und mit Juli 2016 je 700.000,00 EURO abzaglich er-
                   spartem Aufwand von monatlich 112.000,00 EURO, dh.
                   588.000,00 EURO pro Monat multipliziert mit 12 Monaten, er-
                   gebend 7.056.000,00 EURO nebst 5 % Zinsen
                    - aus 7.056.000,00 EURO seit 01.05.2015
                    zu bezahlen.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 139 of 221


    .ns-Nr. 600413-2015                    Schiedsspruch                          11 / 87




           6.    Die Beklagte hat an die Kleigerin fur die Monate ab August
                 2016 bis und mit Juli 2017 je 700.000,00 EURO abzuglich des
                 ersparten Aufvvands von monatlich 112000,00 EURO, d h.
                 588.000,00 EURO pro Monat niultipliziert mit 12 Monaten, er-
                 gebend 7.056.000,00 EURO nebst 5 %
                 - aus 7.056.000,00 EURO sett dem 01.05.2016
                 zu bezahlen.
           7.    Es wird az(Antrag der Klagerin festgestellt, doss der Manage-
                 mentvertrag von 14. Dezember 2009 nicht aufgelost ist und uber
                 den 31. Januar 2015 hinaus auch ab August 2017 bis und mit
                 Januar 2020 fortbesteht,
                 andferner festgestellt,
                 dass die Beklagte verpjlichtet ist, die vertraglich vereinbarte,
                 jahrlich drei Monate vor Ablauf des Abrechnungsjahres im Vo-
                 raus in einer &mime zu leistende Management Fee fair das je-
                  weilige Folgejahr gemaji Ziffer 7.2 des Managementvertrages
                  vom 14. Dezember 2009 bei Falligkeit der einzelnen Jahresra-
                  ten in Hohe von 8.400.000,00 EURO abzuglich erspartem Auf-
                  wand von 112.000,00 EURO monatlich multipliziert mit 12 Mo-
                  naten, d.h. 588.000,00 EURO pro Monat multipliziert mit 12
                  Monaten, ergebend 7.056.000,00 EURO jahrlich bis zum Ablauf
                  des Managementvertrages bis und mit Januar 2020 zu bezahlen
                  und bei Verzug nebst 5 % Zinsen seit Falligkeit der jeweiligen
                  Jahresrate fur den Zeitraum ab 1. August 2017 bis und mit 31.
                  Juli 2018 ab dem 01.05.2017, fur den Zeitraum ab 1. August
                  2018 bis mit 31. Juli 2019 ab dem 01.05.2018 undfin. den Zeit-
                  raum ab I. August 2019 bis und mit 31. Januar 2020 ab dem
                   01.05.2019.
            8. Die Kosten und Entscheidigungslasten des Schiedsverfahren
               tragt die Beklagte, auf jeden Fall in Hobe des von ihr wegen
               Saumnis nicht eingezahlten Kostenvorschusses.
            9.    Ferner beantragen wir die Zulassung und Annahme weiterer
                  Ausfuhrungen und Beweismittel, insbesondere aus dem Ent-
                  scheid zur Zustandigkeit des Schiedsgerichts vom 16. September
                  2013 in dem Schiedsverfahren Nr. 600257-2011 und aus dem
                  Schiedsverfahren Nr. 600257-2011 zur Anderung/Erganzung
                   und Konkretisierung des Vortrags (nebst Klageantragen) der
                  Klagerin durch das Schiedsgericht.
     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 140 of 221


      ahrens-Nr. 600413-2015                      Schiedsspruch                          12/87




13       hi der Replik vom 16. September 2016 erganzte die Klagerin ihr Begehren wie
         folgt:

                  I. Der Antrag zu 1.) der Beklagten, festzustellen, dass die Einrede
                     der Beklagte zur Unzustandigkeit des Schiedsgerichts zulassig
                     und begrandet ist, 1st abzuweisen.
                  2.    Der Antrag zu 2.) der Beklagten, dass sich das Schiedsgericht
                        fur den ihm vorgelegten Rechtsstreit insgesamt far unzustandig
                         erkleirt, ist abzuweisen.
                  3.     Die klagerischen Antrage zur Zustandigkeit (Ai 1-3 Klagebe-
                         griindung) sind zu erkennen.
                  4.     Die Eventualantrage zu den Antragen 1 und 2 der Beklagten:
                         a) Das Schiedsgericht sistiert das Verfahren, his das von der
                            Klagerin einzuleitende Schlichtungsverfahren und hernach
                            day ordentliche Gerichtsverfahren in Aquatorialguinea mit
                            Urteil entschieden ist und sich die Klagerin dagegen zur
                            Wehr setzen will.
                         b) Das Schiedsgericht sistiert das Verfahren, bis das von der
                            Kleigerin einzuleitende ordentliche Gerichtsverfahren vor den
                            zustandigen Gerichten in Aquatorialguinea mit Urteil ent-
                            schieden und sich die Klagerin dagegen zur Wehr setzen will.
                         sind abzuweisen.
                  5.      Die Beklagte treigt die Kosten des Schiedsverfahrens (inklusive
                          einer angemessenen durch das Schiedsgericht zuzusprechenden
                          Parteientschadigung zugunsten der Klcigerin).
                   6.     Die Antreige 1 bis 7 der Beklagten auf den Seiten 3 und 4 der
                          Klageantwort vom 13. Juli 2016 sind kostenpflichtig abzuwei-
                          sen.

                   Die Klagerin beantragt dariiber hinaus nunmehr — neben den be-
                   reits in der Klagebegrundung gestellten Antreigen 1-6 — anstelle des
                   bisherigen Feststellungsbegehren nach Antrag 7 der Klagerin in ih-
                   rer Klagebegrandung vom 26. April 2016 — folgendes zu erkennen:

                       7. a) Es wird festgestellt, dass der Managementvertrag vom
                          14. Dezember 2009 nicht aufgelast ist und caber den 31. Januar
                          2015 hinaus auch ab August 2017 bis und mit Januar 2020fort-
                          besteht.
     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 141 of 221


Verfahrerv:-Nr. 600413-2015                    Schiedsspruch                              13 / 87




                      b) Die Beklagte hat an die Kleigerin die vertraglich vereinbarte,
                     jahrlich drei Monate vor Ablauf des Abrechnungsjahres im Vo-
                      raus in einer Summe zu leistende Management Fee fitr das je-
                     weilige Folgejahr gemaj3 Dffer 7.2 des Managementvertrages
                      vom 14. Dezember 2009 bei Feilligkeit der einzelnen Jahresra-
                      ten in Haile von 8.400.000,00 EURO abzuglich erspartem Auf-
                     wand von 112.000,00 EURO monatlich multipliziert mit 12 Mo-
                      naten, ergebend 7.056.000,00 EURO jahrlich bis zum Ablauf
                      des Managementvertrages bis und mit Januar 2020 zu bezahlen
                      und bei Verzug nebst 5 % Zinsen seit Falligkeit der jeweiligen
                      Jahresrate fur den Zeitraum ab 1. August 2017 bis und mit 31.
                      Juli 2018 ab dem 1. Mai 2017, far den Zeitraum an 1. August
                      2018 bis und mit 31. Juli 2019 ab denz 1 Mai 2018 und fib' den
                      Zeitraum ab I. August 2019 bis und mit 31. Januar 2020 ab dem
                      1 Mai 2019,
                     hilfsweise:
                     Die Beklagte hat an die Klagerin als entgangenen Gewinn far
                     die Monate ab August 2017 bis und mit Januar 2020 je
                     700.000,00 EURO pro Monat abzuglich des ersparten Aufwands
                     in Hohe von 112.000,00 pro Monat, d.h. 588.000,00 EURO pro
                     Monat multipliziert mit 30 Monaten, ergebend, 17.640.000,00
                     EURO nebst 5 % Zinsen aus 17.640.000,00 EURO sell dem
                     14. Juli 2016 zu bezahlen.

                Die Klageantrage 8. und 9. in der Klagebegrandung werden welter-
                hin gestellt


2.       Beklagte

 14      In der Klageantwort vom 13. Juli 2016 stellte die Beklagte folgendes Rechtsbegeh-
         ren:

                1.    Das Schiedsgericht stellt fest, dass die Einrede der Beklagten
                      zur Unzustandigkeit des Schiedsgerichts zulassig und begrundet
                      isle
                2.    Das Schiedsgericht erkleirt sick fur den ihm vorgelegten Rechts-
                      streit insgesamt far unzustandig.
                3.    Die kleigerischen Antrage zur Zustandigkeit (A.11 bis 3 Klage-
                      begrandung) sind abzuweisen, soweit uberhaupt auf sie einzu-
                      treten ist.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 142 of 221


  ahnns-Nr. 600413-2015                    Schiedsspruch                             14 / 87




            4.    Eventualantrag zu den Antragen 1 und 2:
                  a) Das Schiedsgericht sistiert das Verfahren, bis das von der
                     Klagerin einzuleitende Schlichtungsverfahren und hernach
                     das ordentliche Gerichtsverfahren in Aquatorialguinea mit
                     Urteil entschieden und sich die Klagerin dagegen zur Wehr
                     setzen will.
                  b) Das Schiedsgericht sistiert das Verfahren, bis das von der
                     Klagerin einzuleitende ordentliche Gerichtsverfahren vor den
                     zustandigen Gerichten in Aquatorialguinea mit Urteil ent-
                     schieden und sich die Klagerin dagegen zur Wehr setzen will.
            5.    Die Klagerin tragt die Kosten des Schiedsve;fahrens (inkl. einer
                  angemessenen durch das Schiedsgericht zuzusprechenden Par-
                  teientscheidigung zugunsten der Beklagten).
            undfar den Fall, dass sich das Schiedsgerichtfar zustandig erklaren
            wurde, mitfolgenden
                                          ANTRAGEN:
            1.    Das Schiedsgericht weist die Klage der Klagerin voll-
                  utnfanglich ab, soweit darauf einzutreten ist.
            2.    Eventualantrag zum Antrag 1:
                  Das Schiedsgericht stellt felt, doss der Managemenivertrag vom
                  14. Dezember 2009 speitestens im Marz 2011 mit sofortiger
                  Wirkung aufgelost wurde und weist die Klage im Umfang der
                  Antrage 112 bis 119 (Klagebegriindung) ab.
            3.    Eventualantrag zum Antrag 2:
                  Das Schiedsgericht stellt fest, doss der Managementvertrag vom
                  14. Dezember 2009 spatestens am 12, September 2011 mit so-
                  fortiger Wirkung aufgelost wurde und weist die Klage im Urn-
                  fang der Antrage 112 bis 9 (Klagebegrandung) ab.
            4.    Eventualantrag zum Antrag 3:
                  Das Schiedsgericht stellt fest, dass der Managementvertrag vom
                  14. Dezember 2009 jedenfalls auf 14. Dezember 2014 aufgelost
                  wurde und weist die Klage im Umfang der Antrage 114 bis 9
                  (Klagebegriindung) ab.
             5.   Eventualantrag zum Antrag 4:
                  Das Schiedsgericht stellt fest, doss der Managementvertrag vom
                  14. Dezember 2009 spatestens mit Abschluss der Vereinbarung
                  vom 26. Mai 2015 mit sofortiger Wirkung aufgelost wurde und
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 143 of 221


Velfahrens-Nr. 600413-2015                  Schiedsspruch                             15 / 87




                    weist die Klage im Umfang der Antrage 116 bis 9 (Klagebe-
                    griindung) ab.
              6.    Eventualantrag zwn Antrag 5:
                    Das Schiedsgericht stellt fest, dass der Managementvertrag vom
                    14. Dezember 2009 spatestens mit Zustellung dieser Klageant-
                    wort an die Kleigerin mit sofortiger Wirkung aufgelost wurde
                    and weist die Klage im Wang der Antrage IL 6 bis 9 (Klage-
                    begrandung) ab.
              7. Die Kleigerin treigt die Kosten des Schiedsverfahrens (inkl. einer
                 angemessenen durch das Schiedsgericht zuzusprechenden Par-
                 teientschadigung zugunsten der Beklagten).

15     Zudem stellt die Beklagte am 19. Oktober 2017 duplicando folgende Antrage (vgl.
       Duplik S. 5):

               I. Der in der Replik vom 16. September 2016 gestellte Antrag 1
                  ("Der Antrag zu 1.) der Bek1agten, festzustellen, doss die Einre-
                  de der Beklagten zur Unzustandigkeit des Schiedsgerichts zulas-
                  sig und begrundet ist, ist abzuweisen") ist abzuweisen.
              2. Der in der Replik vom 16. September 2016 gestente Antrag 2
                  ("Der Antrag zu 2.) der Beklagten, doss sick das Schiedsgericht
                 fur den ihm vorgelegten Rechtsstreit insgesamt far unzustandig
                  erklart ist abzuweisen') ist abzuweisen.
              3.    Der in der Replik vom 16. September 2016 gestellte Antrag 3
                    ("Die klagerischen Antrage zur Zustandigkeit (A.I. 1-3 Klage-
                    begrandung) sing zu erkennen') ist abzuweisen.
               4.   Der in der Replik vom 16. September 2016 gestellte Antrag 4
                    ("Die Eventualantrage zu den Antragen 1 und 2 der Beklag-
                    ten[..1) ist abzuweisen.
               S.   Der in der Replik vom 16. September 2016 gestellte Antrag 5
                    ("Die Beklagte treigt die Kosten  ist abzuweisen.
               6. Der in der Replik vom 16. September 2016 gestellte Antrag 6
                  ("Die Antreige 1 bis 7 der Beklagten auf den Seiten 3 und 4
                        ist abzuweisen.
               7. Der in der Replik vom 16. September 2016 gestellte Antrag 7a
                  ("Es wird festgestellt, doss der Managementvertrag [...] nicht
                  aufgelost 1st [..1) ist abzuweisen.
               8. Der in der Replik vom 16. September 2016 gestellte Antrag 7c
                  ("Die Beklagte hat an die Kleigerin die vertraglich vereinbarte,
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 144 of 221



 xaluens-Nr.600413-2015                    Schiedsspruch                           16187




                jahrlich drei Monate vor Ablauf des Abrechnungsjahres im Vo-
                raus in einer Summer zu leitenden Management Fee          ist
                abzuweisen.
            9. Der in der Replik vom 16. September 2016 hilfsweise gestellte
               Antrag 7b ('Die Beklagte hat an die Klagerin als entgangener
               Gewinn far die Monate ab August 2017 [....r) 1st abzuweisen.


E.   Schiedsklausel

16   Die Klagerin beruft sich im vorliegenden Schiedsverfahren auf die Schiedsklausel
      gemass Art. 14 Abs. 3 des Managementvertrages:

             Deutsche Fassung:
             Bei Streitigkeiten aus diesem Vertrag, werden die Parteien versu-
             chen vor der Anrufung der Gerichte von Guinea Ecuatorial eine
             einvernehmliche Lasting zu ftnden. Fla- den Fall von Streitigkeiten
             verpflichten sick die Parteien ein Schiedsverfahren vor der Han-
             delskammer in Zurich durchzufiihren.
             Spanische Fassung:
             En caso de litigio, las partes se sentardn pare resolver
             amigablemente el problema, caso contrario se dirigiarcin a los
             tribunales de Guinea Ecuatorial. En caso de desacuerdo de una de
             las pastes, podrii recurrir al tribunal de la Camara de Comercio de
             Zurich.


F.    Sitz des Schiedsgerichts

17    Der Gerichtshof legte Zurich, Schweiz, als Sitz des Schiedsgerichtes fest.


G.    Anwendbares Recht

18    Das Schiedsgericht hat mit Zwischenentscheid vom 15. Man 2016 entschieden,
      dass die vorliegencle Streitsache dem schweizerischen Recht untersteht.
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 145 of 221


Verrill ens-Nr. 600413-2015                  Schiedsspruch                         17 / 87




IL     Anwendbare Verfahrensregeln

19     Dieses Schiedsverfahren untersteht den Swiss Rules, Art. 176 ff. des Bundes-
       gesetzes fiber das Internationale Privatrecht (IPRG) und den besonderen Verfah-
       rensregeln, welche im Verfahrensleitenden Beschluss Nr. 1 vom 16. Dezember
       2015 festgehalten sind und das Schiedsgericht im weiteren Verfahren erlassen hat.


       VERFAHRENSGESCHICHTE

20     Die Klagerin leitete das vorliegende Schiedsverfahren mit Einleitungsanzeige vom
       28. Januar 2015 an das Sekretariat des Schiedsgerichtshofs der Swiss Chambers'
       Arbitration Institution ("Sekretariat") eM. Mit Schreiben vom 13. Februar 2015
       forderte das Sekretariat die Beklagte auf, innert 30 Tagen ihre Einleitungsantwort
        einzureichen, in welcher sie sich auch zur Anzahl der Schiedsrichter und zur Ver-
        fahrenssprache kussem sollte. Des Weiteren wurden die Parteien eingeladen, sich
        innert 30 Tagen auf einen Sitz des Schiedsverfahrens zu einigen.

21      Mit Schreiben vom 11. Marz 2015 teilte die Klagerin mit, dass sie beztiglich des
        Sitzes des Schiedsverfahrens mangels Rtickmeldung der Beklagten keine Einigung
        mit ihr hatte finden kannen.

22      Mit Schreiben vom 20. April 2015 hielt das Sekretariat fest, dass die Beklagte in-
        nert Frist keine Einleitungsantwort eingereicht und sich nicht zur Anzahl der
        Schiedsrichter gaussert und sich die Parteien nicht auf einen Sitz des Schiedsver-
        fahrens geeinigt hatten. Der Gerichtshof hatte die Streitsache daher in Anwendung
        von Art. 6(1) und 6(2) Swiss Rules einem Dreierschiedsgericht zugewiesen. Die
        Klagerin wurde aufgefordert, innert 15 Tagen eM Mitglied des Schiedsgerichts zu
        bezeichnen, die Beklage innert 30 Tagen. Das Sekretariat informierte die Parteien
        tlberdies, dass der Gerichtshof gemass Art. 16 (1) Swiss Rules den Sitz des
        Schiedsverfahrens selber bestimmen oder das Schiedsgericht auffordem werde,
        diesen zu bestimmen. Die Klagerin bezeichnete daraufhin mit Schreiben von)
        1. Mai 2015 Dr. Felix Fischer als Schiedsrichter.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 146 of 221



     ahrens-Nr. 600413-2015                   Schiedsspruch                            18 /87




23      Mit E-Mail vom 5. Mai 2015 teilte Rechtsanwalt Jean-Charles Tchikaya dem Sek•
        retariat mit, dass er die Beklagte vertrete, und bat urn Zustellung der Einleitungsan-
        zeige. Er wiederholte diese Mitteilung mit E-Mail vom 11. Mai 2015, welche er
        auch dem Rechtsvertreter der Klagerin zustellte (vgl. Beilage K-66). Mit Schreiben
        vom 3. Juli 2015 forderte das Sekretariat Rechtsanwalt Tchikaya auf, eine Volt-
        macht einzureichen. Dieser Aufforderung kam er in der Folge aber nicht nach.

24      Mit E-Mail vom 8. Juli 2015 teilten stattdessen die Rechtsanwalte Dr. Sergio Esono
        Abeso Tomo und Francisco Evui Nguema mit, dass sie die Beklagte vertreten.

25      Mit Schreiben vom 25. September 2015 informierte das Sekretariat die Parteien,
        dass der Gerichtshof den von der Klagerin bezeichneten Schiedsrichter Dr. Felix
        Fischer bestatigt und gestiitzt auf Art. 5(1) Swiss Rules Frau Melissa Magliana als
        Mitglied des Schiedsgerichts ernannt hatte. Mit Schreiben vom 5. November 2015
        wurden die Parteien dartiber informiert, dass der Gerichtshof Dr. Andrea Meier als
        Vorsitzende des Schiedsgerichts bestatigt hatte.

26      Mit Schreiben vom 9. November 2015 schlug das Schiedsgericht den Parteien ver-
        schiedene Daten far eine Organisationssitzung zwecks Besprechung der Verfah-
        rensregeln und des Provisorischen Zeitplans vor. Ausserdem setzte das Schiedsge-
        richt den Kostenvorschuss auf CHF 724'000 fest und forderte die Parteien auf, je
        die Mine, d.h. je CHF 362'000, innert 20 Tagen zu bezahlen, Dieses Schreiben
         konnte dem Vertreter der Klagerin am 10. November 2015 sowie den Vertretern
        der Beklagten am 11. November 2015, der Beklagten selbst erst am 20. November
        2015 per Kuriersendung zugestellt werden.

27       Die Klagerin teilte mit Schreiben vom 16. November 2015 ihre Verftigbarkeit flir
         eine Organisationssitzung am 11. Dezember 2015 mit. Die Beklagte liess sich nicht
         vernehmen.

28       Mit Schreiben vom 19. November 2015 ubermittelte das Schiedsgericht den Par-
         teien den Entwurf des Verfahrensleitenden Beschlusses Nr. 1 sowie des Provisori-
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 147 of 221


Veda irens-Nr. 600413-2015                   Schiedsspruch                              19 /87




       schen Zeitplans und setzte ihnen Frist bis zum 8. Dezember 2015, urn sich dazu
       schriftlich zu aussern. Dieses Schreiben wurde dem Vertreter der Klagerin am
       20. November 2015 sowie den Vertretem der Beklagten und der Beklagten selbst
       am 23. November 2015 per Kuriersendung zugestellt.

29     Nachdem sich die Beklagte zu den vorgeschlagenen Daten fur eine Organisations-
       sitzung nicht hatte vernehmen lassen, setzte das Schiedsgericht diese mit Schreiben
       vom 26. November 2015 auf den 11. Dezember 2015 in arich fest. Dieses Schrei-
       ben wurde dem Vertreter der Klagerin am 27. November 2015 sowie den Vertre-
       tern der Beklagten am 30. November 2015 zugestellt. Nach mehreren gescheiterten
       Zustellungsversuchen infolge Annahmeverweigerung der Kuriersendung konnte
       das Schreiben der Beklagten schliesslich am 14. Dezember 2015 zugestellt werden.

30     Die Klagerin reichte ihre Kommentare zurn Entwurf des Verfahrensleitenden Be-
       schlusses Nr, 1 und dem Provisorischen Zeitplan fristgerecht am 7. Dezember 2015
       ein. Die Beklagte liess sich nicht vemehmen.

31     Wahrend der halftige Anteil am Kostenvorschuss von der Klagerin fristgerecht mit
       Valutadatum vom 30.November 2015 bezahlt wurde, blieb die Bezahlung durch
       die Beklagte auch nach der Nachfristansetzung durch das Schiedsgericht im
       Schreiben vom 4. Dezember 2015 aus. Das Schiedsgericht forderte deshalb in An-
       wendung von Art. 41 Abs. 4 Swiss Rules die Klagerin mit Schreiben vom
       21. Dezember 2015 auf, den Anteil der Beklagten zu bezahlen. Die Klagerin be-
       zahite daraufhin auch den Anteil des Kostenvorschusses der Beklagten von
        CHF 362'000 fristgerecht am 6. Januar 2016.

32      Mit Schreiben vom 7. Dezember 2015 wies das Sekretariat die Parteien darauf hin,
        dass der Gerichtshof als Sitz des Schiedsverfahrens Ztirich festgelegt hatte.

33      Am 11. Dezember 2015 fand die Organisationssitzung in Zurich staff, zu welcher
        nur die Klagerin erschien. Die Beklagte blieb der Sitzung unentschuldigt fern. An-
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 148 of 221



V a ihrens-Nr. 600413-2015                  Schiedsspruch                          20 / 87




       lasslich der Organisationssitzung wurden der Entwurf des Verfahrensleitenden Be-
       schlusses Nr. 1 sowie der Provisorische Zeitplan besprochen.

34     Im Anschluss an die Organisationssitzung stellte das Schiedsgericht den Parteien
       am 16. Dezember 2015 den bereinigten Verfahrensleitenden Beschluss Nr. 1 inkl.
       Provisorischen Zeitplan zu. Dieser wurde dem Vertreter der Klagerin am 17. De•.
       zember 2015 sowie den Vertretern der Beklagten und der Beklagten selbst am
       18. Dezember 2015 zugestellt. Das Schiedsgericht setzte den Parteien gleichzeitig
       Frist an, urn zur Frage des anwendbaren Rechts, der Verfahrenssprache und der
       Bindungswirkung des Schiedsspnichs vom 5. Dezember 2014 im Swiss Rules Ver-
       fahren Nr. 600257-2011 zwischen den Parteien ("enter Schiedsspruch") Stellung
       zu nehmen. Die KlAgerin nahm fristgerecht in ihrem Schreiben vom 23. Januar
       2016 Stellung. Die Beklagte liess sich nicht vernehmen.

35     Am 15. Marz 2016 erliess das Schiedsgericht einen Zwischenentscheid und Verfah-
       rensleitenden Beschluss Nr. 2. Darin entschied das Schiedsgericht, dass die in Dis-
       positiv-Ziffern 1, 4, 5, 7 und 10 des ersten Schiedsspruchs beurteilten Feststel-
       lungsbegehren Bindungswirkung ftir die Beurteilung der klagerischen AnsprOche
       haben und ausserhalb des Umfangs dieser Bindungswirkung die AnsprOche frei be-
        urteilt werden. Das Schiedsgericht entschied itherdies, dass die Streitsache dem
       schweizerischen Recht untersteht. Ausserdem wurde Deutsch als Verfahrensspra-
        che festgelegt.

36      Mit E-Mail vom 15. Marz 2016 zeigte Rechtsanwalt Dr. Sergio Esono Abeso Tomo
        an, class er die Klagerin nicht hanger vertrete. Am 17. Marz 2016 informierte
        Rechtsanwalt Jean-Charles Tchikaya das Schiedsgericht, dass er und die Rechtsan-
        vvAlte Peter J. Men sowie Evuy Francisco die Klagerin neu vertreten warden. Das
        Schiedsgericht forderte daraufhin mit Schreiben vom 22. Marz 2016 die Rechtsan-
        wake Peter J. Metz sowie Francisco Evuy Nguema u.a. auf, zu bestatigen, dass sie
        die Beklagte vertreten warden, und mitzuteilen, ob far den weiteren Verlauf des
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 149 of 221



 e fahrens-Nr. 600413-2015                  Schiedsspruch                          21 /




      Verfahrens Kurierzustellungen an die Beklagte nur an den in der Schweiz ansassi•
       gen Rechtsanwalt Peter J. Merz erfolgen konnten.

3'     Mit Schreiben vom 7. April 2016 bestatigte Rechtsanwalt Peter J. Men, dass et
       und/oder Dr. Lucien Valloni die Beklagte vertreten werden und dass Kurierzustel-
       lungen an die Beklagte an die Schweizer Rechtsvertreter unter gleichzeitiger Be-
       nachrichtigung der tibrigen Vertreter der Beklagten per E-Mail erfolgen diirften.
       Ferner stellte er den Antrag, es sei Franzosisch als sekundare Verfahrenssprache
       zuzu Lassen.

31     Mit Schreiben vom 11. April 2016 wurde die Klagerin aufgefordert, sich zum An-
       trag der Beklagten betreffend sekundare Verfahrenssprache zu aussern. Die Klage-
       rin nahm fristgerecht am 19. April 2016 hierzu Stellung und beantragte, der Antrag
       der Beklagten sei abzuweisen.

39     Am 26. April 2016 reichte die Klagerin fristgerecht ihre Klagebegrtindung ein.

40     Mit Verfahrensleitendem Beschluss Nr. 3 vom 2. Mai 2016 liess das Schiedsgericht
       Franzosisch als sekundare Verfahrenssprache unter Beachtung bestimmter Modell-
       Men zu. Mit Eingabe vom 13. Mai 2016 ersuchte die Klagerin das Schiedsgericht,
       auf den Verfahrensleitenden Beschluss zuriiclaukommen und diesen dahingehend
       zu andem, dass Eingaben der Beklagten auf Franzosisch nur mit einer Ubersetzung
       auf Deutsch eingereicht werden konnten. Diesen Antrag wies das Schiedsgericht
       mit Verfahrensleitendem Beschluss Nr. 4 vom 18. Mai 2016 ab.

41     Die Klageantwort ging innert erstreckter Frist (vgl. Verfahrensleitender Beschluss
       Nr. 5 vom 2. Juni 2016) am 13. Juli 2016 beim Schiedsgericht ein. Mit Verfahrens-
       leitendem Beschluss Nr. 6 vom 19. Juli 2016 lud das Schiedsgericht die Beklagte
       ein, die fehlenden schriftlichen Zeugenerklarungen einzureichen.

42     Mit Eingaben vom 25. Juli 2016 bzw. 28. Juli 2016 beantragten beide Parteien die
       Durchftihrung eines zweiten Schriftenwechsels und einer Beweisverhandlung.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 150 of 221


     ri ihrens-Nr. 600413-2015                 Schiedsspruch                           22 / 87




43       Am 5. August 2016 land eine telefonische Organisationssitzung mit den Parteien
         statt. Daraufhin erliess das Schiedsgericht mit Verfahrensleitendem Beschluss Nr, 7
          vom 11. August 2016 den revidierten provisorischen Zeitplan.

44        Mit Eingabe vom 18. August 2016 reichte die Beklagte fristgerecht die Zeugener-
         klitrungen ("ZE") der Herren Jean-Charles Tchikaya und Pantalion Mayiboro eM.
         Das Schiedsgericht stellte mit E-Mail vom 22. August 2016 fest, dass die Zeugen-
          erklarungen der Herren Juan 016 Mba Nseng sowie Marcellino Oyono nach wie
          vor fehiten. Es forderte die Beklagte daher auf, mitzuteilen, bis warm die fehlenden
          ZeugenerklArungen eingereicht werden wurden, und vies auf Art. 9.2.2 des Verfah-
          rensleitenden Beschlusses Nr. 1 hin. Die Beklagte informierte das Schiedsgericht
          mit Schreiben vom 23. August 2016, dass die fehlenden Zeugenerklarungen spates-
          tens bis 5. September 2016 vorliegen soliten. Am 5. bzw. 6. September 2016 reich-
          te die Beklagte die Zeugenerklarung von Juan 016 Mba Nseng eM und erklarte, die
          ZeugenerklOrung von Marcellino Oyono sei nosh ausstehend.

45        Die Replik vom 16. September 2016 und die Duplik vom 19. Olctober 2016 wurden
          fristgerecht eingereicht.

46        Mit Verfahrensleitendem Beschluss Nr. 8 vom 25. Olctober 2016 setzte das
          Schiedsgericht den Parteien Frist an, um mitzuteilen, welche der von den Parteien
          benannten Zeugen an der Beweisverhandlung zur Befragung erscheinen sollten.

47        Mit Schreiben vom 8. November 2016 informierte der Rechtsvertreter der 13eklag-
          ten, Peter J. Merz, dass der Kontakt zum bisherigen Reprasentanten der Beklagten
          abgebrochen und er deshalb nicht in der Lage sei, die Namen der an der Beweis-
          verhandlung teilnelunenden Zeugen zu nennen. Da er infolge des Abbruchs der
          Kontakte nicht angeben konne, ob die Zeugen und die Beklagte gehorig vorgeladen
          worden seien, ersuche er urn Verschiebung der auf den 5.16. Dezember angesetzten
           Beweisverhandlung. Die Kiagerin beantragte in ihrer Stellungnahrne vom
           11. November 2016 die Abweisung des beklagtischen Verschiebungsgesuchs.
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 151 of 221



ye. fo irens-Nr. 600413-2015                   Schiedsspruch                       23 / 87




48     Das Schiedsgericht erstreckte den Parteien mit Verfahrensleitendem Beschluss
       Nr. 9 vom 15. November 2016 die Frist ftir die Mitteilung der an der Beweisver-
        handlung teilnehmenden Zeugen und wies das Verschiebungsgesuch der Beklagten
       ab.

49      Mit Eingabe vom 25. November 2016 kam die Klagerin ihrer Benennung der ein-
        zuvernehmenden Zeugen nach. Der Rechtsvertreter der Beklagten informierte glei-
        chentags, dass er keine Bestatigung erhalten babe, ob die von der Beklagten be-
        nannten Zeugen an der Beweisverhandlung teilnehmen warden.

50      Die Beweisverhandlung fand am 5. Dezember 2016 in den Raumlichkeiten der
        Homburger AG in Zurich statt.

51      Mit Verfahrensleitendem Beschluss Nr. 10 vom 12. Dezember 2016 erliess das
        Schiedsgericht den revidierten provisorischen Zeitplan.

52      Die Stellungnahmen der Parteien zum Beweisergebnis gingen beim Schiedsgericht
        fristgerecht am 28. Februar 2017 ("K-SB" bzw. "B-SB") und die Kostennoten der
        Parteien am 6. bzw. 7. Marz 2017 ein ("K-KN" bzw. "B-KN"). Die Parteien nah-
        men sodann mit Eingaben vom 14. Marz 2017 je Stellung zu den eingereichten
        Kostennoten ("K-SKN" bzw. "B-SKN").

53      Mit Verfahrensleitendem Beschluss Nr. 11 vom 30. Marz 2017 lud das Schiedsge-
        richt die Klfigerin ein, erganzende Ausfiihrungen zur Kalkulation der Management
        Fee, den ersparten Aufwendungen und anderweitigem Erwerb zu machen.

54      Mit Schreiben vom 6. April 2017 beantragte die Beklagte, es seien die Kosten ftir
        den zusatzlichen Schriftenwechsel unabhangig vom Ausgang des Verfahrens ge-
        sttltzt auf das Verursacherprinzip der Klagerin aufzuerlegen. Ferrer solle sich der
        zusatzliche Schriftenwechsel in Anbetracht des Gleichbehandlungs- und Waffen-
         gleichheitsprinzips nicht nachteilig fur sie auswirken.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 152 of 221


    e lahrens-Nr. 600413-2015                  Schiedsspruch                          24/ 8)




          Mit Schreiben vom 1. Mai 2017 ersuchte die Klagerin urn Erstreckung der Frist zut
          Einreichung der Stellungnahme zur Kalkulation der Management Fee, den erspar-
          ten Aufwendungen und anderwekigem Erwerb (vgl. vorn Rz. 53). Diese Frist wur-
          de ihr vom Schiedsgericht mit E-Mail vom 2. Mai 2017 antragsgemass bis zum
          29. Mai 2017 erstreckt.

5         Die Stellungnahme der Klagerin ging fristgerecht am 29. Mai 2017 beim Schieds-
          gericht ein ("K-SeA"). Die Beklagte beantragte gleichentags per E-Mail, es sei ihr
          die Frist fur die Stellungnahme zu den neuen Vorbringen der Klagers auf Ende Au-
          gust 2017 anzusetzen, da die Eingabe fur die Klientin noch ubersetzt werden mtisse
          und im Juli/August die Ferienabwesenheit beginnen wtirde. Das Schiedsgerichl
          setzte mit Verfahrensleitendem Beschluss Nr. 12 vom 30. Mai 2017 die Frist flit
          die Beklage auf den 15. August 2017 an. Die Beklagte reichte ihre Stellungnalune
          fristgerecht am 14. August 2017 ein ("B-SeA").

          Mit Schreiben vom 21. August 2017 ersuchte die Klagerin das Schiedsgericht urn
          Ansetzung einer Frist zur Stellungnahme zur beklagtischen Eingabe vom
          14. August 2017. Mit Verfahrensleitendem Beschluss Nr. 13 vom 22. August 2017
          setzte das Schiedsgericht der ICIagerin Frist bis zum 5. September 2017 an und der
          Beklagten Frist fik eine allfallige Erwiderung bis zum 19. September 2017. Beide
          Eingaben erfolgten fristgerecht. Mit Verfahrensleitendem Beschluss Nr. 14 vorn
          2. Olctober 2017 erklarte das Schiedsgericht das Verfahren ftir geschlossen und for-
          derte die Parteien zur Einreichung der erganzenden Kostennoten bis zum
          20. Oktober 2017 auf. Diese wurden fristgerecht eingereicht.

5P        Mit Verfahrensleitendem Beschluss Nr. 15 vom 23. Oktober 2017 lud das Schieds-
          gericht die Parteien ein, bestimmte Angaben zu ihren Kostennoten nachzureichen.
          Die Parteien reichten ihre erganzenden Angaben fristgerecht am 3. November 2017
           ein.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 153 of 221


Verfahre Nr. 600413-2015                      Schiedsspruch                           25 / 87




IV.     SA CHVERHALT
A.      Der Managementvertrag fiir die Poliklinik La Paz (Bath) vom 14. Dezember
        5,0)9

59           Parteien schlossen am 14. Dezember 2009 einen Managementvertrag fur die
        Tioliklinik La Paz (Bata) (Contrato de gestion del Hospital Polielinico La Paz (Ba-
        ,a), Beilage K-1).

60      )E tin verpflichtete sich die Klagerin, das Management der Poliklinik La Paz ein-
        ..c'diesslich verschiedener Aus- und Fortbildungsaufgaben und der Entwicklung
        Ind Bereitstellung der Software Mr die Krankenhausadministration zu tibemehmen.

61           Hauptpflichten der Klagerin werden im Managementvertrag wie folgt um-
        tc Meben:

                Ziff, 3.1: Betrieb der Poliklinik (Management), Erteilung unbeschranIcter
                Generalvollmacht durch die Beklagte

                Ziff. 3.2: Treffen aller fur den Betrieb der Poliklinik erforderlichen Perso-
                nalentscheidungen

                Ziff. 3.3: Aus- und Fortbildung der Beschaftigten (inkl. Fortbildungskurse
                auf dem E-Learningsystem der KlAgerin gegen Gebtihr, vgl. Ziff. 10.1)

                Ziff. 3.4: Entwicklung und Bereitstellung (inkl. Installation, vgl. Ziff. 6.1)
                der Software fur die ICrankenhausadministration

                Ziff. 3.5: Zurverfligungstellung des "Brand Name".

62      D a Leistungen der Klagerin wurden gemass Managementvertrag in zwei Phasen



63      P 'are A des Vertrages beinhaltet gemass Ziff. 6.1 des MV a) die Kontrolle der Bin-
        a' d Ausgaben sowie b) die Kontrolle der Finanzorganisation, c) den Beginn mit
         1   Installation der Software im internationalen Standard, d) das Management und
             Auswahl aller Medikamente und Krankenhausmaterial mit europaischem Stan-
         d 'd und in entsprechender Quanta und schliesslich e) die professionelle Kontrolle
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 154 of 221



Vi rl Cirens-Nr. 600413-2015                 Schiedsspruch                           26187




       der Qualitat der Auswertung und der Quantitat der Mitarbeiter und Mitteilung an
       den Verwaltungsrat. Ftir diese Leistungen war eine EntschN.digung von
       EUR 840'000 vorgesehen. In diesem Betrag sind alle Kosten beinhaltet, ausge-
        nommen die Wohnkosten, Wasser, Strom und lokale Transporte Rr die bereitge-
        stellten Mitarbeiter.

64      Die Phase B des Managementvertrages beinhaltet gernass Ziff. 6.2 die Ubernahme
        der vollstandigen Verantwortung ftir den technischen Teil, Personal, Belegenheit
        und das gesamte Eigentum. Es wurde vereinbart, dass die Kltigerin hierflir eine sog.
        "Management Fee" von monatlich EUR 700'000 erhalten sollte (Ziff. 7.1 MV).

65      Unbestritten ist, dass spatestens im Jahr 2011 die Phase A abgeschlossen war (vgl.
        Duplik Rz. 47). Uneinigkeit herrscht jedoch tiber den genauen Zeitpunkt des Ab-
        schlusses der Phase A bzw. des Beginns der Phase B (vgl. dazu hinten Rz. 186 ff.),


B.      Rfickzug der Klagerin aus Aquatorialguinea im Marz 2011

66      Die Parteien halten ubereinstimmend fest, dass die Klagerin ab Dezember 2010 auf
        die Software der Beklagten keinen Zugriff mehr hatte (vgl. Replik Rz. 313 a.E. so-
        wie Duplik Rz. 15). Am 14. Marz 2011 wurden der ftir die Kftigerin vor Ort tatige
        Direktor und der Technische Leiter der Poliklinik La Paz (Herren Kronenberger
        und Gerard) aufgefordert, die Poliklinik innerhalb von 48 Stunden zu naumen und
        das Land zu verlassen. Ihre Ausreise erfolgte am 16. Marz 2011 (KS Rz. 121; Bei-
        lage K-42; ZE Kronenberger, S. 5, Beilage K-39). Mit der Abreise der Herren Kro-
        nenberger und Gerard zog sich die Klagerin aus der Klinik bzw. aus Aquatorialgui-
        nea zurtick (vgl. KS Rz. 121, KA Rz. 57 und Duplik Rz. 125).


C.      Erstes Schiedsverfahren und Abschluss des Ubereinkunftsprotokolls vom
        28. Mai 2015

67       Nachdem sich die Klagerin aus Aquatorialguinea im Marz 2011 zurtlekgezogen
         hate, leitete sie am 20. Juni 2011 das Schiedsverfahren Nr. 600257-2011 ("erstes
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 155 of 221


      -'ahrens-Nr. 600413-2015                   Schiedsspruch                         2718




          Sehiedsverfahren") ein. Sie erhob eine Teilklage im Umfang von 90% und ver
          langte damit die Bezahlung der Management Fee fir die Phase B ab August 2011
          bis und mit August 2012.

 E8       Das erste Schiedsverfahren resultierte in einem Schiedsspruch vom 5. Dezembe
          2014 (vgl. Beilage K-2). In diesem wurde die Beklagte us. verpfliehtet, der Klage,
          rin fur die Monate August bis Dezember 2010 und die Monate Januar bis und mill
          Matz 2011 EUR 5'040'000 zzgl. 5% Zins seit 1. Februar 2011 sowie ftir die Monate
          April 2011 his und mit Dezember 2011 und die Monate Januar 2012 bis und mit
          August 2012 EUR 8'996'400 zzgl. 5% Zins seit 3. September 2012 zu bezahlen
          (vgl. Beilage K-2 S. 85), d.h. total EUR 14'036'400 zzgl. Zins und Kosten.

 6'       Im Ubereinkunftsprotokoll vom 28. Mai 2015 einigten sich die Parteien darauf, die
          aus   dem Schiedsspruch        resultierende   Forderung auf einen    Betrag von
          EUR 16'460218.77 festzuschreiben (vgl. B-1; Praambel und Art. 1). Es wurden
          dabei auch dazugehorige Zahlungsmodalitaten zur "Durchfiihrung" des Schieds-
          spruchs vom 5. Dezember 2014 festgelegt (vgl. B-1; Praambel und Art. 3). Strittig
          1st, ob die im vorliegenden Verfahren geltend gemachten Forderungen vom Ober-
          einkunftsprotokoll erfasst und durch die Bezahlung der Vergleichssumme abgegol-
          ten wurden (vgl. dazu hinten Rz. 117 ff.).

 7(        Weiter strittig 1st, ob die Beklagte den Managementvertrag aufgrund der zahlrei-
           chen Beschwerden und der Ausweisung der Mitarbeiter der Klagerin im Matz 2011
           oder zu einem spateren Zeitpunkt konkludent mit sofortiger Wirkung oder jeden-
           falls ordentlich gektindigt hat oder ob sich der Vertrag mangels Kundigung urn wei-
           tere funfJahre verlangerte.


 V         PARTEIVORBRINGEN
 A         Position der Klagerin

 71        Die Klagerin macht gegentiber der Beklagten Forderungen aus einem Manage-
          mentvertrag vom 14. Dezember 2009 geltend. Mit der vorliegenden Klage macht
     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 156 of 221



Verfa it tns-Nr. 600413-2015                   Schiedsspruch                         28 / 87




        lie weitere Ansprtiche aus dent Managementvertrag geltend, zusatzlich zu der be-
         eits im ersten Schiedsspruch zugesprochenen Entschadigung (vorn Rz. 68). Die
        Klagerin sei nach wie vor bereit, ihre Tatigkeit ftir die Beklagte wieder aufzuneh-
         nen, sofem die Beklagte ihren vertraglichen Pflichten nachkomme (KS Rz. 1 ff.).

72      Beztiglich der Zustandigkeit des Schiedsgerichts ifthrt die Klagerin Folgendes aus:
        Die Beklagte berufe sich auf das Obereinkunftsprotokoll vom 28. Mai 2015. Es
         reffe nicht zu, dass die dortige Schiedsklausel der Schiedsklausel im Management-
        vertrag vorgehe und diese ersetzen solle. Diese Vereinbarung sei ausschliesslich
        zur Regelung der im ersten Schiedsverfahren anerkannten Ansprtiche getroffen
        warden. Nach Ergehen des Schiedsspruchs am 5. Dezember 2014 habe die Klage-
         in im Februar 2015 ein Vollstreckungsverfahren gegen die Beklagte eingeleitet.
        lJnabhangig hiervon habe die Klagerin die Beklagte tiber Rechtsanwalt Tomo di-
         elct zur Zahlung aufgefordert (Replik Rz. 6 ff.).

73      Die Klagerin verweist sodann auf eM Gesprach am 23. Marz 2015 in Hamburg und
        weitere Korrespondenz und Telefonate mit Jean-Charles Tchikaya, in denen man
             schliesslich auf Tilgung der Forderung in drei Raten geeinigt habe. Vor Unter-
         eichnung des Obereinkunftsprotokolls habe Ulrich Marseille darauf hingewiesen,
         lass in diesem Schiedsverfahren nur eine Teilforderung geltend gemacht warden
         ;ei und weitere Forderungen im Schiedsgerichtsverfahren Nr. 600413-2015 anhan-
         ;ig seien, worauf Jean-Charles Tchikaya die Auffassung vertreten babe, dass erst
         lie titulierten Forderungen erledigt werden sollten. Somit habe das Oberein-
         amftsprotokoll allein dazu gedient, die Forderungen im Schiedsspruch vom 5. De-
         :ember 2014 zu regeln (Replik Rz. 31 ff.).

74       Dieselbe Auslegung ergebe sich auch klar und deutlich aus dem Obereinkunftspro-
         okoll, da dieses in der Praambel sowie Art. 1 und 4 auf das erste Schiedsverfahren
          Ind den dortigen Schiedsspruch Bezug nehme. Die drei Raten gemass Arta 3 ent-
         iprachen sodann summenmassig genau den erkannten Ansprilchen. Sonstige An
          prtiche der Klagerin seien nicht mitumfasst (Replik Rz. 75 ff.). Die Schiedsklausel
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 157 of 221


     e fahrens-Nr. 600413-2015                  Schiedsspruch                         29 / 8,




           im Obereinkunftsprotokoll sei alczeptiert worden, da die vereinbarten Ratenzahlun-
           gen bei (teilweiser) Nichterfallung durch die Beklagte evtl. einen neuen Reehts-
          streit notwendig gemacht hatten (Replik Rz. 87 ff.).

 7         Sofern die Beklagte die Zustandigkeit des Schiedsgerichts mit der Begrundung be-
          streite, die Gerichte von Aquatorialguinea seien zuerst anzurufen, sei die Schieds-
           klausel auszulegen. Es bestehe ein abereinstimmender Wille der Parteien, eine
           Schiedsvereinbarung abzuschliessen. Es gehe vorliegend allein urn die Frage, ob
           vor Anrufung des Schiedsgerichts zunachst der ordentliche Rechtsweg in Aquatori-
           alguinea durchlaufen werden masse. Die Schiedsklausel sei normativ in der Weise
           auszulegen, dass sie moglichst effizient funktioniere. Einer Stufenfolge der
           Rechtswege stehe auch entgegen, dass die Rechtskraft der Entscheidung des staatli-
           chen Gerichts einer erneuten Entscheidung durch eM Schiedsgericht entgegenstehe
           (KS Rz. 23 ff.).

           Die vorgenannten Ausfahrungen warden auch durch das Verhaltert der Parteien im
           vorliegenden Schiedsverfahren bestarkt: Die Beklagte sei Aber die Einleitung des
           Schiedsverfahrens orientiert worden, habe sich hierzu aber nicht geaussert, woraus
           auf ihre Zustimmung zur Zustandigkeit des Schiedsgerichts geschlossen werden
           konne (KS Rz. 37 ff.).

           Des Weiteren sei die Streitbeilegungsklausel von der Beklagten forrnuliert worden
           and nach der Unklarheitenregel deshaib zu ihren Lasten auszulegen. Weiter handle
           es sich bei der Vereinbarung einer Zustandigkeit der staatlichen Gerichte als zwin-
           gende Voraussetzung ftir die Einleitung eines Schiedsverfahrens urn eine aberra-
           schende Klausel. Ferner ware das Bestehen auf der Durchfahrung eines staatlichen
           Verfahrens vorliegend als missbrauchliche Rechtsausabung anzusehen (KS Rz. 43
           ff.). Es gebe auch keinen Vorrang der spanischen Version. Es sei in den Verhand-
           lungen zwischen den Parteien klar gewesen, dass weder die spanische noch die
           deutsche Version Vorrang haben solle (Replik Rz. 109).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 158 of 221


V     ihrens-Nr. 600413-2015                    Schiedsspruch                            30187




78       Zur Begrtindung der Klage bringt die KlAgerin vor, am 14. Dezember 2009 sei es
         nach langeren Verhandlungen zum Abschluss des Managementvertrags zwischen
         den Parteien gekommen (vgl. Beilage K-1). Die Aufgaben der Kiligerin seien in ei-
         ne Phase A und eine Phase B aufgeteilt worden (Ziff. 6 MV) (KS Rz. 54 ff.).

75       Die Gegenleistung der Beklagten babe in verschiedenen Zahlungen, insbesondere
         einer Management Fee, bestanden (Ziff. 7 MV). Die Kosten in der Phase A umfass-
         ten den Betrag von EUR 840'000. Die Kosten fur die Phase B beliefen sich auf
         EUR 700'000 monatlich (KS Rz. 61 f.).

SO       Am 7. September 2010 habe die Klagerin einen umfassenden Bericht zum Ma-
         nagementvertrag (Beilage K-21) erstellt, in welchem sie zum Ergebnis komme,
         dass die Leistungen aus Phase A zu 100% und die Leistungen aus Phase B zu 58%
         erbracht worden seien. Damit sei die Phase B bereits erreicht gewesen, was die
         Zahlung der vereinbarten Managementgebtihr von EUR 700'000 monatlich, zahlbar
         fur eM Jahr im Voraus, Thing gestellt babe. Zudem babe die Beklagte durch die
         Herren Dr. Donato Ndong Oburu und Dr. Pedro Ndong Asumu im Januar 2010
         [recte: 2011] flit. die Beklagte bestAtigt, dass die Phase A erftillt worden sei (Beila-
         ge K-36; KS Rz. 85 ff.).

 81      Die Beklagte habe nach Beendigung der Phase A den geschuldeten Betrag von
         EUR 8'400'000 nicht bezahlt. Die Klagerin babe ihre Arbeit gleichwohl fortgesetzt
         und babe immer wieder urn Zahlung gebeten. In der Folge sei es zu Schwierigkei-
         ten and Problemen gekommen, welche eine korrekte Erfullung des Management-
         vertrages erschwert flatten, so das Abwerben des Mitarbeiters Mensching, Nicbt-
         einhaltung von Terminen, Mime, die mit erheblicher Verspatung gezahlt worden
         seien, Satellitenleitungen, welche auf Anweisung des Ministers unterbrochen wor-
          den seien, so dass die Klagerin keinen Support (lir das IT-System, dessen Wartung
          aus Deutschland erfolgt sei, babe geben ktinnen, ausstehende Zahlungen seitens der
          Beklagten fur erbrachte Leistungen durch die Klagerin etc. (KS Rz. 107 ff.).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 159 of 221



Vet a irens-Nr. 600413-2015                     Schiedsspruch                      31 / 87




82     Der Software-Ingenieur Kanbari sei am 6. Januar 2011 in das Hospital nach Bata
       entsandt worden, um etwaige Schwierigkeiten beim Lauf der Softwareltisungen zu
       justieren, sei aber des Grundstileks verwiesen worden. Die Klagerin habe der Be-
       klagten wiederholt das Angebot gemacht, das IT-System in Ordnung zu bringen,
       obwohl die Ursache allein bei der Beklagten gelegen babe, welche die Satellitenlei-
       tung babe unterbrechen lassen. Der Minister Marcellino Oyono Ntumutu habe in
        einem Telefonat mit Fritz Kronenberger am 15. Januar 2011 aber nur wissen wol-
        len, wie der Vertrag aufgelost werden konne (KS Rz. 111 ff.).

83      Am 11. Marz 2011 habe eine Sitzung mit dem Verwaltungsrat, Mitarbeitern der
        Beklagten und (teilweise) der Klagerin stattgefunden. Bevor sich die Mitarbeiter
        der Klagerin, die Herren Kronenberger (Leiter Finanzen) und Gerard (Leiter Tech-
        nik), zur Sache batten aussem kOnnen, seien sie des Raumes verwiesen worden.
        Am 14. Matz 2011 seien sie aufgefordert worden, das Hospital La Paz innerhalb
        von 48 Stunden zu raumen und das Land zu verlassen (KS Rz. 117 ff.).

84      Es treffe nicht zu, dass der Vertrag ungeachtet der vertraglichen Regelung nach
        Art. 404 OR jederzeit ktindbar sei. Die Parteien batten einen Vertrag mit fester
        Dauer von fiinfJahren vereinbart, mit einer automatischen Verlangerung mangels
        Ktindigung. Es handle sich um einen gemischten Vertrag, bei dem gerade nicht der
        auftragsrechtliche Teil, insbesondere die erforderliche Vertrauensbasis, stark zu
        gewichten sei, sondem der werkvertragliche Teil bei weitem tiberwiege. Zudem
        fehle es an einem besonderen Vertrauensverhaltnis zwischen den Parteien und der
        Schutzbedtirftigkeit. Vielmehr sei es die Beklagte, welche erhebliche Vertragsbra-
        che begangen habe. Nach dem gemeinsamen Willen der Parteien sei in zahlreichen
        Bereichen ein Erfolg geschuldet gewesen. Aus rechtlicher Sicht habe der Manage-
        mentvertrag somit tiberwiegend einen erfolgsbestimmten und damit werkvertrags-
        ahnlichen Charter. Die Klagerin sei als Totalunternehmerin einzustufen. Auch
        ein Werlcvertrag kOnne gekftndigt werden; diese Voraussetzungen lagen aber deft-
        nitiv nicht vor (Replik Rz. 209 ff.).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 160 of 221


Vt it hrens-Nr. 600413-2015                  Schiedsspruch                          32 / 87




85     Der Vertrag sei nicht gektindigt worden. Zwar habe eM Telefongesprach zwischen
       den Zeugen Kronenberger und dem Minister Marcellino stattgefunden, an welchern
       der Minister angedeutet babe, dass man den Vertrag aufheben konne. Mehr sei zu
       diesem Thema nicht gesagt worden. Eine Ktindigung liege darin aber nicht vor; die
       Befragung des Zeugen Kronenberger habe gezeigt, dass ihm keine Moglichkeit ge-
       geben warden sei, an seinen Arbeitsplatz zurtickzukehren und weiterzuarbeiten (K-
       SB Rz. 290). Die nach Deutschland zuruckgekehrten Mitarbeiter, insbesondere der
       Zeuge Kanbari, flatten weitergearbeitet, urn das IT-System weiterzuentwiekeln, d.h.
       jederzeit bereit zu sein, das System vor Olt wieder zu untersttitzen (vgl. K-SB
       Rz. 372-376).

86      Der Vertrag in seiner ursprtinglichen Fa.ssung sei unstreitig bis 31. Januar 2015
        gelaufen, babe jedoch nicht am 31. Januar 2015 geendet, da sich der Vertrag auto-
        matisch urn fiinf Jahre verlangere, es sei denn, er werde mit einer Frist von einem
        Jahr vorher gektindigt. Eine Kiindigung sei nie ausgesprochen worden (KS Rz. 177
        ff.; Replik Rz. 161 ff., 329 ff.).

87      Vorliegend eingeklagt vviirden nunmehr die nach Ergehen des ersten Schieds-
        spruchs verbleibenden 10% der rnonatlichen Vergiltung von je EUR 700'000 Rh die
        Zeit von August 2010 bis und mit August 2012. Daraber hinaus babe die Klagerin
        Ansprache thr den Zeitraum von September 2012 bis und mit Januar 2015 sowie
        auch fur den Zeitraum bis und mit Januar 2020, da der Managernentvertrag nicht
        aufgelost worden sei (KS Rz. 150 fr.).

88      Aus der Beweisverhandlung babe sich ergeben, dass eM Fall von Vertragsreue vor-
        liege. Nachdem die Beklagte die Leistungen der Klagerin genie in Anspruch ge-
        nommen und mitbekommen babe, wie sie das Krankenhaus nach professionellen
        Regeln umgestaltet babe, babe die Beklagte geglaubt, dass sie das nun ohne die
        Klagerin fortsetzen konne (K-SB Rz. 5). Die Klagerin habe ihre Leistung weiterhin
        erbracht bzw, zu erbringen versucht (K-SB Rz. 10 mit Verweis auf WP Kronenber-
        ger S. 260 N 13-15).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 161 of 221



     lahrens-Nr. 600413-2015                      Schiedsspruch                       33 /




        Zu den ersparten Aufwendungen halt die Klagerin fest, dass sich diese auf monat-
        lich EUR 118'404 beliefen, zurtiglich einmaliger Kosten von EUR 118'891 fur die
         Softwareerweiterung der Krankenhausadministration etc. (K-SeA Rz. 4). Die Kid-
        gerM stiitzt sich dabei auf eine "Gutachtliche Stellungnahme" der Wirtschaftspril-
        fungsgesellschaft PricewaterhouseCoopers GmbH ("SPwC", Beilage K-93). Zum
         Einwand der Beklagten, ihr warden die PwC vorgelegten Unterlagen nicht zur Ver-
         ftigung stehen, NM die Klagerin aus, dass es sich urn die Unterlagen handle, wei-
         ght im Rahmen des laufenden Verfahrens zur Verfiigung gestellt worden seien
         (Stellungnahme zur B-SeA Rz. 11).

90       Die Aufwendungen fur die Erarbeitung des Projektes betreffend den Ausbau des
         Gesundheitswesens in Aquatorialguinea, d.h. die Fertigstellung einer Klinik in Ma-
         labo sowie die Errichtung von Satellitenkliniken, seien sog. Vorleistungen in Form
         von Akquisitionskosten der Klagerin, welche nicht vergiltet worden seien. Mangels
         sachlichen Bezugs zur Management Fee gemass Ziff. 6.2. MV seien diese Kosten
         daher nicht zu bertieksichtigen (K-SeA Rz. 23 ff.; SPwC Rz. 51).

91       Zum Leinderrisiko     halt   die Klagerin fest, dass dieses sowohl zum Zeitpunkt des
         Abschlusses des MV els auch heute als besonders hoch eingesehatzt werde. In der
         Mehrheit der Bile werde die Beklagte sogar der Mchsten Risikokiasse zugeordnet.
         Die Beurteilung der WirtschaftlichIceit von langlaufenden Projekten erfolge bevor-
         zugt mittels eines Barwertkalkills, wobei sich das jeweilige Landerrisiko im Dis-
         kontierungszinssatz widerspiegle. Eine genaue Barwertkalkulation sei seitens der
         Klagerin zum Managementvertrag nicht gemacht worden. Allerdings sei in einer
         analogen Uberlegung eine Renditeerwartung auf die getatigten Vorlautkosten and
         Investitionen formuliert worden, die es ftir die vorteilhafte Beurteilung des Projek-
         tes ntitig gemacht babe, ktinftig risikoadaquate Rtickfltisse in Form der Manage-
         ment Fee in der vertraglich vereinbarten Halle abziiglich der zu erwartenden Kos-
          ten zu generieren. Eine Quantifizierung des bei der Kalkulation des Projektes be-
          lIcicsichtigten Landerrisikos als Geldbetrag sei nicht moglich. Das Landerrisiko
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 162 of 221


Ye. Ii rens-Nr. 600413-2015                  Schiedsspruch                          34 / 87




       babe sich bei der Beklagten bewahrheitet (K-SeA Rz. 28-36; vgl. zum Ganzen
       SPwC Rz. 55 ff.).

92     Zum   anderweitigen Erwerb fiihrt die KlAgerin aus, sie habe nichts durch anderwei-
       tige Verwendung der ab dem 16. Marz 2011 frei gewordenen KrAfte erworben und
       dies auch nicht absichtlich unterlassen. Die Klagerin babe keine Moglichkeit ge-
       habt, die von ihr fur das Projekt in Bata engagierten, zum grossten Teil extemen
       Dienstleister woanders einzusetzen. Es seien zu dieser Zeit keine anderen Projekte
       vorhanden gewesen und die Vertragsverhaltnisse mit den externen Dienstleistern
       seien aufgehoben worden. Das gesamte Projekt mit den vielschichtigen Aufgaben
       einschliesslich der Entwicklung des Gesundheitswesens in einem afrikanischen
       Land habe eine Dimension gehabt, die nicht durch andere Projekte gleicher Art und
       Grosse, nicht einmal in ether geringeren Grossenordnung hatten ersetzt werden
       konnen (K-SeA Az. 39 ff.). Das komplexe Entwicklungsprojekt lasse sich innerhalb
       einer kurzen Zeitspanne tiberhaupt nicht so schnell ersetzen, urn die Mitarbeiter der
       Klagerin "nahtlos" einsetzen zu kennen (Stellungnahme zur B-SeA, Rz. 29).


B.      Position der Beklagten

93      Die Beklagte erhebt in ihrer Klageantwort die Unzustandigkeitseinrede, mit folgen-
        der Begrtindung:

94      Am 28. Mai 2015 hatten die Parteien eine umfassende Vereinbarung zur definitiven
        Beilegung des zwischen ihnen entstandenen Streits geschlossen (Beilage B-1). Bei
        diesem Ubereinkunftsprotokoll handle es sich urn einen Gesamtvergleich. Bei sei-
        nem Abschluss am 28. Mai 2015 sei das erste Schiedsverfahren bereits abgeschlos-
        sen und das zweite bereits eingeleitet gewesen. Ziff. 7 der Vereinbarung enthalte
        eine Schiedsklausel, Ziff. 4 eine Saldoklausel (KA Rz. 14 ff.).

95      Aufgrund des Ziels der Parteien, den zwischen ihnen laufenden Rechtsstreit voll-
        umPanglich beizulegen, sei es der klare Parteiwille, dass die Schiedsklausel des
        Ubereinkunftsprotokolls der im Managementvertrag verankerten Schiedsklausel
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 163 of 221


 Verfahrens-Nr. 600413-2015                   Schiedsspruch                           35 /87




        vorgehe und these ersetze. Dieser Zweck sei auch dadurch ersichtlich, dass die Par-
        teien in Ziff. 5 vereinbart batten, dass die ganze Vereinbarung dahinfalle, wenn sich
        die Beklagte in Zahlungsverzug befinde. Die Parteien hatten eine umfassende und
        endgaltige Gesamtlasung gewollt (KA Rz. 19 ff.).

  16    Flir die Beklagte sei die Sache mit Abschluss des ObereinkunfIsprotokolis erledigt
        gewesen (Duplik Rz. 13). Die Klagerin habe im Obereinkunftsprotokoll auf
        EUR 2'000'000 verzichtet. So viele Zugestandnisse seitens der Klagerin hiessen
        nichts anderes, als dass such die Klagerin die ganze Angetegenheit als erledigt er-
        achtet habe (Duplik Rz. 15 ff.).

        Im vorliegenden Verfahren verschweige die Klagerin bewusst die Existenz der
         Vereinbarung vom 28. Mai 2015. Anscheinend betrachte sie diese Vereinbarung als
         unverbindlich. Wolk sie aber diese Vereinbarung anfechten, masse sie dies vor ei-
         nem ICC-Schiedsgericht tun (KA Rz. 22).

         Solite das Schiedsgericht zum Schluss kommen, dass die Schiedsklausel im Ma-
         nagementvertrag durch die neue Vereinbarung nicht ersetzt warden sei, sei Folgen-
         des anzuflihren: Die deutsche Dbersetzung der Schiedsklausel im Managementver,
         trag ("Bei Streitigkeiten aus diesem Vertrag, werden die Parteien versuchen vor der
         Anrufung der Gerichte von Guinea Ecuatorial eine einvernehmliche Losung zufin•
         den [...]") stimme mit der spanischen Originalversion nicht uberein.

         Es sei der Parteiwille gewesen, dass die spanische Fassung des Managementven-
         trags Vorrang babe. Die Parteien batten am Vertrag handschriftliche Anderungen
         auf Spanisch vorgenommen und visiert. Femer hatten beide Parteien die linke Seite
         (spanische Version) unterschrieben, dagegen nicht die deutsche Version. Demzu•
         folge gelte die spanische Version und die Parteien batten zuerst ein Gerichtsverfah•
         ren in der Republik Aquatorialguinea tlihren und erst nach Urteilscallung das vor-
          liegende Schiedsverfahren anrufen mtissen (KA Rz. 26 ff.; Replik Rz. 25 ff.).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 164 of 221



      'iu-ens-Nr. 600413-2015                  Schiedsspruch                          36 /87




         Eine objektive Auslegung der Schiedsklausel fuhre zum selben Ergebnis: Es ware
         nicht verstandlich, dass Spanisch und Deutsch gleichbedeutend seien, wenn Ver-
         tragsanderungen im Vertrag selber nur auf Spanisch gemacht worden seien und die
         Ubersetzung nicht gemeinsam in Auftrag gegeben worden sei. Im Ubrigen hatten
         die Parteien sogar die falsche Ubersetzung der Schiedsklausel ("vor der Anrufung
         der Gerichte von Guinea Ecuatorial") nicht anders verstehen konnen, als dass diese
         Gerichte zuerst angerufen werden miissten (KA Rz. 38, Duplik Rz. 31 ff.).

in       Der Zeuge Marseille habe bestatigt, dass die Klagerin einen deutschen oder neutra-
         len Gerichtsstand gewtinscht babe und die Beklagte demgegentiber nicht bereit ge-
         wesen sei, eine Gerichtsstand- oder Schiedsklausel zu vereinbaren, ohne das Ge-
         richt der Republik Aquatorialguinea zu involvieren. Entsprechend sei eM Kompro-
         miss gefunden worden, wonach zuerst die Gerichte der Republik Aquatorialguinea
         und dann ein Schiedsgericht nach den Regeln der Schweizer Handelskammer vor-
         zusehen seien. Der Zeuge Marseille babe lediglich die Reihenfolge (zuerst sei das
         Schiedsgericht in Zurich und dann die Republik Aquatorialguinea vorgesehen)
          verwechselt; dies stehe im krassen Widerspruch zum ubersetzten Text des Vertra-
          ges (B-SB Rz. 19).

to;       Die Klagerin habe direkt vor dem Schiedsgericht geklagt, ohne ein Gerichtsverfah-
          ren in der Republik Aquatorialguinea durchzuflihren. Infolgedessen mitsse sich das
          Schiedsgericht fur unzustandig erklaren. Eventualiter sei das Verfahren zu sistieren
          und den Parteien Frist anzusetzen, urn ihnen zu ermoglichen, das Schlichtungsver-
          fahren sowie das ordentliche Gerichtsverfahren in Aquatorialguinea durchzuftihren
          (KA Rz. 39 ff.).

103       Zum Materiellen ftihrt die Beklagte Folgendes aus: Die Vereinbarung vom 28. Mai
          2015 regle den Streit zwischen den Parteien abschliessend, weshalb die Klage ab-
          zuweisen sei. Indem die Klagerin diese zentrale Vereinbarung vom 28. Mai 2015
          verschweige, handle sie ausserdem rechtsmissbrauchlich (KA Rz. 73 fr.).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 165 of 221



 er khrens-Nr.. 600413-2015                Schiedsspruch                           37 / 87




  4    Aus dem ersten Schiedsverfahren und der Klagebegrtindung im vorliegenden Ver-
       fahren gehe femer hervor, dass die Klagerin spatestens im Marz 2011 die Republik
       Aquatorialguinea deftnitiv verlassen babe und seitdem fur die Beklagte nicht mehr
       tatig sei. Seitdem habe die Beklagte den Managementvertrag als aufgehoben bzw.
       gekundigt betrachtet, was sie auch im ersten Schiedsverfahren durch Erhebung ih-
       rer Widerklage geltend getnacht habe. Die Klagerin anerkenne selber, dass die Be-
       klagte seit Anfang 2011 versucht habe, den Vertrag zu ktindigen, und ftihre selber
       aus, dass ihre Mitarbeiter im Marz 2011 durch die Beklagte ausgewiesen worden
       seien. Mit dem ersten Schiedsspruch habe die Klagerin eine Entschadigung bis Au-
       gust 2012 erhalten. Spatestens seit Marz 2011 habe die Klagerin keine Dienstleis-
       tungen mehr an die Beklagte erbracht, da ihre Dienste weder gefragt noch bentitigt
       warden, da die Klinik in der Zwischenzeit von einem anderen Unternehmen gema-
       nagt werde. Trotzdem versuche die Klagerin heute eine Entschadigung ftir ihre
       Nichtleistung zu erhalten. Sie beharre dabei auf einer Entschadigung bis 2020, ob-
       wohl sie wisse, dass sie fur die Beklagte nie mehr tatig sein werde, da das im Spi-
       tal- und Pflegebereich absolut elementare Vertrauen nicht mehr vorliege (KA Rz.
       55 ff.).

IC 5   Die Beklagte verweist auf die Aussagen des Zeugen Marseille, wonach der Vertrag
       im Dezember 2010 faktisch beendet worden sei bzw. die Klagerin den Vertrag ge-
       ktindigt babe (vgl. B-SB Rz. 21 f.). Die Klagerin habe das Verhalten spatestens im
       Marz 2011 als Vertragsauthebung bzw. Kundigung verstanden und es sei der Kla-
       gerin klar gewesen, dass die Beklagte auf deren Dienstleistung verzichtet habe (B-
       SB Az. 30). Ausserdem habe der Zeuge Marseille dargelegt, dass die Nichtbefol-
       gung der Weisung, Patienten nur gegen Vorschuss oder Sicherstellung der Behand-
        lungskosten zu behandeln, zu einem Vertrauensbruch geftihrt habe. Der Grund die-
        ses Vertrauensbruchs sei auf die Klagerin zuruckzufUhren gewesen (vgl. B-SB
        Rz. 24 und 30).

 10i    Aus den Aussagen des Zeugen Regenhardt ergebe sich, dass die IT-Entwicklung
        Ende 2010 vollstandig abgewickelt und das IT-System funIctionsfahig gewesen sei.
  Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 166 of 221


Verfah    Is-Nr. 600413-2015                   Schiedsspruch                          38/ 87




         A usserdem sei klar, dass die Klagerin ab Ende 2010 keinen Zugriff auf das IT-
         System der Beklagten mehr gehabt habe, dass the ab diesem Zeitpunkt the wieder
         2 ugriff erlangt habe und dass sie spdtestens im Januar 2011 darilber informiert ge-
         wesen sei, dass die Beklagte ihre Dienstleistungen nicht mehr benotigt babe. Die
         A uflosung des Vertrages sei somit klar kommuniziert worden (vgl. B-SB Rz. 44-
         47). Der Zeuge Kanbari babe ebenfalls die konkludente Willenserklarung der Be-
         l< lagten, den MV aufzultisen, als Erklarungsempfzinger far die Klagerin erhalten
         und an sie weitergeleitet (B-SB Rz. 51). Auch der Zeuge Kronenberger babe be-
         y usst entgegengenommen, dass die Beklagte mit der Klagerin nicht mehr babe ar-
         b siten wollen, and gewusst, dass der MV aufgelost gewesen sei, als er das Land
         v srlassen habe (B-SB Rz. 55-63).

107      E eirn Managementvertrag handle es sich urn einen Auftrag. Dieser babe darin be-
         s anden, die Poliklinik in Bata zu verwalten. Projekte betreffend Portalkliniken oder
         e ne Krankenpflegeschule seien nie Gegenstand des Managementvertrags gewesen
         (2uplik Rz. 54 ff.). Es handle sich urn einen gemischten Vertrag, wobei der auf-
         ti agsrechtliche Teil und das gegenseitige Vertrauen stark zu gewichten seien. Art.
         4 34 Abs. 1 OR sei daher auf den Managementvertrag zwingend anwendbar, wes-
         h alb Ziff. 12 MV nicht anwendbar sei und die Beklagte den Vertrag jederzeit mit
         s )fortiger Wirkung babe kundigen cliirfen (KA Rz. 89 ff., Duplik Rz. 60 ff.).

 108      E Me solche Ktindigung babe die Beklagte aufgrund der zahlreichen Beschwerden
          u rid der Ausweisung der Mitarbeiter bereits im Marz 2011 zum Ausdruck gebracht.
          Hese konkludente Ktindigung sei nicht zur Unzeit erfolgt. Die Klagerin habe fdr
          die Zeit bis August 2012 eine Entschadigung von EUR 16'460'218.77 erhalten,
           •ohl sie ftir die Beklagte nicht mehr tatig gewesen sei, und besondere Nachteile
          $ aen weder ersichtlich noch habe die Klagerin substantiiert, dass die Kandigung
          2 it Unzeit erfolgt sei (KA Rz. 97 ff., Duplik Rz. 64 ff.).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 167 of 221


Ve. fa lrens-Nr. 600413-2015                 Schiedsspruch                          39 / 87




109     Eventualiter sei die Ktindigung mit Erhebung der Widerklage im ersten Schiedsver-
        fahren erfolgt, mit welcher die Beklagte klar zum Ausdruck gebracht babe, dass sie
        die Zusammenarbeit mit der Klagerin als aufgehoben erachtete (KA Rz. 105 ff.).

110     Sofern das Schiedsgericht nicht von einem Kandigungsrecht mit sofortiger Wir-
        kung ausgehe, habe die Beklagte den Managementvertrag spatestens im Marz 2011
        ordentlich gemass Ziff. 12 gektindigt. Der Managementvertrag sehe keine besonde-
        re Kandigungsform vor, weshalb er konkludent babe gekandigt werden {carmen. All
        die konkludenten Handlungen der Beklagten bildeten eine Kundigung und der Ma-
        nagementvertrag sei, sofem nicht sofort aufgelOst, jedenfalls nicht um weitere filnf
        Jahre automatisch verlangert worden (KA Rz. 109 f.).

111     Eventualiter babe die Beklagte den Managementvertrag mit der Unterzeichnung
        des Obereinkunftsprotokolls vom 28. Mai 2015 mit sofortiger Wirkung gekilndigt.
        Solite das Schiedsgericht die Meinung vertreten, dass die Beklagte den Manage-
        mentvertrag bis heute nicht gekundigt habe, erklarte die Beklagte mit der Kla-
        geantwort, den Vertrag mit sofortiger Wirkung zu kundigen (KA Rz. 115 ff.).

 112     Zu der von der Klagerin eingereichten "gutachtlichen Stellungnahme" von PwC zu
         den ersparten Aufvvendungen und der Beracksichtigung des Landerrisikos (Beilage
         K-93) halt die Beklagte fest, dass PwC sich bei deren Erarbeitung auf Darstellun-
         gen der Klagerin sowie auf allgemeine Unterlagen der Klagerin gestatzt habe. 1hr
         wurden diese Dokumente nicht zur Verfligung stehen, weshalb sie die Ausfuhrun-
         gen von PwC nicht aberprafen Mime. Die SPwC sei nicht aussagekraftig (B-SeA,
         Rz. 9-12).

 113     Die Gehaltsaufwendungen fur die vier Mitarbeiter der Klagerin vor Ort seien nicht
         von der Management Fee abgedeckt worden. Ziff. 6 MV befasse sich mit den Kos-
         ten der Durchfahrung des MV far die Phase A und B; diese seien strikt von der
         Management Fee zu trennen. Aus Ziff. 6 ergebe sich, dass sich die Kosten far die
         Dienstleistungen, welche wahrend der Phase A erbracht werden, auf EUR 840'000
         beliefen (Ziff. 6.1). Far die Phase B des Vertrags beliefen sich die Kosten auf
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 168 of 221


 1 e fahrens-Nr. 600413-2015                  Schiedsspruch                           40 185




         EUR 700'000 pro Monat und somit auf EUR 8'400'000 pro Jahr (Ziff. 6.2). In die.
         sem Betrag seien alle Kosten fur die vier von Marseille bereitgestellten Mitarbeitei
         enthalten, ausgenommen deren Wohnkosten, Wasser, Strom and Fuhrpark. Diese
         Kosten seien der Beklagten ilberwalzt worden. Die Management Fee (Ziff, 7) sel
         also nicht dazu gedacht gewesen, diese Kosten zu decken, sondem sei separat und
         zusatzlich geschuldet gewesen (B-SeA, Rz. 14). Entgegen den Ausfahrungen der
         Klagerin and PwC sei davon auszugehen, dass die anfallenden Kosten, inkl. Kosten
         fin Zusammenhang mit der Zentrale in Hamburg, durch die Kosten von Ziff. 6.2
         MV abgedeckt seien, und dass die Management Fee (Ziff. 7.1) einen reinen Ge-
         winn (bestehend aus dem Gewinn ftir die vergangene Periode und dem Ictinftig ent-
         gangenen Gewinn) darstelle (B-SeA Rz. 22). Die von der Klagerin genannten er-
         sparten Aufvvendungen seien im Mindestumfang von EUR 118'404 von der Ma-
         nagement Fee abzuziehen (B-SeA Rz. 17).

 1.4     Des Weiteren hatten die Alcquisitionsleistungen der Klagerin nichts mit der einge-
         klagten Forderung aus dem Managementvertag zu tun und konnten deshalb nichi
         auf die Beklagte itherwalzt werden (vgl. (B-SeA Rz. 18). Die Klagerin habe zu
         Recht anerkannt, dass keine vertragliche Grundlage ftir die Akquisitionskosten var.
         liegen und diese Kosten keinen Bezug zum MV aufweisen wiirden, weshalb sie
         der Management Fee nicht zu bertieksichtigen seien (B-S-SeA Rz. 9).

  115    Die Management Fee setze sich ausschliesslich aus Gewinn und Landerrisiko zu-
         gammen (B-SeA Rz, 30). Das Risiko der sofortigen jederzeitigen Vertragsauflo•
         sung sei in der Management Fee bereits miteinberechnet und umfasse sozusager
         eine Aufrechnung ftir ktinftig entgangenen Gewinn im Falle einer potentiellen
         derzeitigen Vertragsauflesung. Mit der Bezahlung der Management Fee bis zun
         Vertragsabbruch sollte die Klagerin fur das Szenario des Vertragsabbruches bereft.:
          entschadigt werden (vgl. B-SeA Rz. 32 f.). In dem zugesprochenen Betrag vor
          EUR 16'460'218.77 far die Management Fee bis August 2012 gemass ersten
          Schiedsspruch sei das Landerrisiko und damit auch das Risiko, dass der Manage-
          mentvertrag jederzeit aufgelost werden konne, sowie der entsprechende kunftigi
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 169 of 221


 \ et fahrens-Nr. 600413-2015                 Schiedsspruch                           41 / 87




        entgangene Gewinn, bereits enthalten (B-SeA Rz. 36). Die Klagerin anerkenne,
        dass bei der Berechnung der Management Fee das Risiko einer jederzeitigen Ver-
        tragsauflosung berticksichtigt worden sei. Die Management Fee umfasse sozusagen
        die Aufrechnung fur ktinftig entgangenen Gewinn im Falle einer potentiellen jeder-
        zeitigen Vertragsaufitisung (Stellungnahme zur K-SeA Rz. 10, Rz. 25).

 1 6    Die Beklagte bestreitet sodann, dass die Klagerin keinen anderweitigen Erwerb
         babe erzielen konnen. Mit der Kiindigung des Managementvertrags durch die Be-
         klagte seien firmeneigene Mitarbeiter der Klagerin per Marz 2011 nicht mehr fiir
         das Projekt gebraucht worden. Mit diesen Mitarbeitern hatte die Klagerin folglich
         einen anderweitigen Mehrwert erzielen konnen, welcher vorliegend als anderweiti-
         ger Erwerb hatte angerechnet werden !airmen. Die Klagerin unterliege einer Saha-
         denminderungspflicht, gemass welcher sie die freigewordenen Krafte im Rahmen
         ihrer Zumutbarkeit and der ihr vorhandenen Moglichkeiten anderweitig einzusetzen
         habe. Sie habe es aber unterlassen, darzulegen, inwiefern sie sich tiberhaupt bemtiht
         habe, die freigewordenen Krafte nach der Kiindigung des MV anderweitig einzu-
         setzen (B-SeA Rz. 38 f.; Stellungnahme zur K-SeA Rz. 20).


 V.      ERWAGUNGEN
 A.      Zustandigkeit des Schiedsgerichts
         Ausvvirkung des tbereinkunftsprotokolls auf Anspriiche aus dem Manage-
         mentvertrag

   I     Die Klagerin stntzt die Zustandigkeit des Schiedsgerichts auf die Schiedsklausel im
         Managementvertrag. Die Beklagte halt dem entgegen, diese Schiedsklausel sei auf-
         grund des im Obereinkunftsprotokoll vom 28. Mai 2015 geschlossenen Gesamtver-
         gleichs durch die dortige Schiedsklausel abgeltist worden, welche eM ICC-
         Schiedsverfahren vorsehe. Das Schiedsgericht sei deshalb nicht zusandig.

  11     In erster Linie 1st somit zu prilfen, ob die Schiedsklausel im Managementvertrag
          durch diejenige im Obereinkunftsprotokoll ersetzt wurde. Diese Frage hangt vorlie-
          gend davon ab, ob das Ubereinkunftsprotokoll im Sinne einer Gesamtlosung alle
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 170 of 221



Ver   rens-Nr. 600413-2015                 Schiedsspruch                          42 / 87




       Ansprtiche aus dem Managementvertrag zu regeln bezweckte oder ob es auf die
       Anspriiche der Klagerin aus dem ersten Schiedsspruch beschranlct ist. Im ersten
       Fall ware die Zustandigkeit des Schiedsgerichts anhand der Schiedsklausel im
       Ubereinkunftsprotokoll zu prilfen, im letzteren anhand derjenigen im Management-
       vertrag.

119    Bei der Vertragsauslegung 1st der ubereinstimmende wirkliche Wille der Parteien
       massgebend. Kann dieser nicht ermittelt werden, 1st mit Hilfe einer Auslegung des
       Vertrags nach Treu und Glauben der mutmassliche Wile der Parteien festzustellen.
       Bei dieser objektivierten Betrachtungsweise wird darauf abgestellt, was vemlinftige
       Parteien unter den gegebenen Umstanden unter dem vorliegenden Wortlaut bzw.
       den abgegebenen Erklarungen wool verstanden batten (BSK OR 1-Wiegand,
       Art. 18 N 11, 13; BGE 143 III 157 E. 1.2.2; 138 III 659 E. 4.2.1; 132 III 24 E. 4;
       128 III 265 E. 3).

120     Bei der Ermittlung des tatsachlichen ebenso wie des mutmasslichen Parteiwillens
        bildet Ausgangspunkt Wortlaut und Systematik der abgegebenen Erklarungen, ge-
        folgt von weiteren erganzenden Auslegungsmitteln wie die Begleitumstande und
        das Verhalten der Parteien vor und nach Vertragsschluss (zum Ganzen BSK OR I-
        Wiegand, Art. 18N 18 ff.).

121     Eine Auslegung nach Wortlaut und Systematik des Ubereinkunftsprotokolls ftihrt
        zu folgendem Resultat: Die Praambel bezieht sich ausdrticklich auf das Schiedsver-
        fahren Nr. 600257-2011 und die dortige Verurteilung der Beklagten zur Zahlung
        von EUR 16'460'218.77 ("Zur Durchfiihrung des Schiedsspruchs [...] WURDE
        FOLGENDES VEREINBART"). Lin Vergleichstext selbst wird in Art. 1 auf die "aus
        dem Schiedsspruch resultierenden endgultigen Forderung" Bezug genommen; in
        Art. 2 erklart sich die Klagerin damit einverstanden, den durch den Schiedsspruch
        zu ihren Gunsten festgelegten Zinsenlauf zum 31. Januar 2015 zu beenden und
        dauerhaft auf jegliche Ansprtiche im Zusammenhang mit danach aufgelaufenen
         Zinsen zu verzichten. In Art. 3 stimmt sie einer Begleichung ihrer Forderung ge-
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 171 of 221


Ver al rens-Nr. 600413-2015                  Schiedsspruch                          43 / 87




       mass Art I in drei gleichen Zahlungen zu. In Art. 4 ist festgehalten, dass die Kla-
        gerin nach Erftiflung aller Zahlungsverpflichtungen dutch die Beklagte auf alle An-
        sprache gegen den Staat "im Zusammenhang mit dem Schiedsspruch" verzichten
        wird. In Art. 5 werden die Folgen des Zahlungsverzugs geregelt und die Klagerin
        erhalt das Recht, die Begleichung des Gesamtbetrags "ihrer Forderung" zu betrei-
        ben (Beilage B-I).

122     Alle zitierten Artikel nehmen somit ausdracklich und ausschliesslich auf das erste
        Schiedsverfahren bzw. auf die daraus resultierende Forderung Bezug. Das zu die-
        sem Zeitpunkt bereits eingeleitete zweite Schiedsverfahren wird nicht erwahnt.
        Namentlich findet sich im Protokoll keine Bestimmung, wonach auch diese An-
        sprache dutch Vergleich erledigt sein sollten. Im Gegenteil beschranIct sich Art. 4,
        welcher sich mit der "Rechtskraft" des Protokolls befasst, auf alle Ansprilche im
        Zusammenhang "mit dem Schiedsspruch", d.h. mit Anspruchen aus dem ersten
        Schiedsverfahren. Auf diese — und damit nicht auf solche aus einem weiteren
        Schiedsverfahren — verzichtet die Klagerin in Art. 4, sofern die Beklagte ihre Zah-
        lungsverpflichtungen

 123    Wortlaut und Systematik des Obereinkunftsprotokolls sind somit hinsichtlich des-
        sen Geltungsbereichs eindeutig: Dieses umfasst die Forderungen aus dem ersten
         Schiedsverfahren. Nicht erfasst sind allfdllige weitere Forderungen aus dem Ma-
         nagementvertrag, einschliesslich solcher aus dem zweiten Schiedsverfahren. Die
         Tatsache, dass das Protokoll eine eigene Schiedsklausel enthalt, die inhaltlich von
         der Schiedsklausel des Managementvertrags abweicht, andert an dieser Schlussfol-
         gerung nichts: Es spricht nichts dagegen, dass Parteien in einem Vergleich fur
         Streitigkeiten aus oder im Zusammenhang mit diesem Vergleich von der im zu-
         grundeliegenden Vertrag vorgesehenen Schiedsklausel abweichen.

 124     Die eingereichte Korrespondenz und die Aussagen der Zeugen zu den Begleitum-
         standen des Abschlusses des Obereinkunftsprotokolls bestatigen diesen Schluss:
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 172 of 221



Ile     irens-Nr. 600413-20Th                  Schiedsspruch                           44 / 87




1./.!    Die Zeugen der Klagerin, Christiane Knak-Kammenhuber und Ulrich Marseille,
         haben bestatigt, dass an der Besprechung vom 23. Marz 2015 in Hamburg die For-
          derungen aus dem zweiten Schiedsverfahren nicht zur Sprache kamen (WP Knak-
          Karnmenhuber S. 24 N 29-33; WP Marseille S. 38 N 29-33, S. 39 N 1-5, 19-21, 29-
          31, S. 40-41). Auch im Schreiben von Ulrich Marseille an den Vertreter der Be-
          klagten, Jean-Charles Tchikaya, vom 31. Marz 2015 (Beilage K-56) 1st im Betreff
          von "[i]berfallige[n] Zahlungen aus dent Schiedsurteil der International Arbitrage
          Zurich (Swiss Rules) gegen die Republik Auctorial Guinea" die Rede, d.h. das
          Schreiben bezieht sich nur auf die Zahlungen aus dem ersten Schiedsspruch.

12(       Gemass Zeugenaussage von Ulrich Marseille hat er die Forderungen aus dem zwei-
          ten Schiedsverfahren in einem Telefonat mit Jean-Charles Tchikaya angesprochen,
          welshes nach dem 25. April 2015 stattfand. Jean-Charles Tchikaya habe die Auf-
          fassung vertreten, dass erst die titulierten Forderungen erledigt werden sollten; im
          Anschluss Urine man sich den weiteren Forderungen und einer aussergerichtlichen
          vergleichsweisen Einigung zuwenden (WP Marseille S. 38 N 27-33, S. 39 N 1-6,
          S. 40 N 1-7, S. 80 f.). Dies habe Jean-Charles Tchikaya emeut anlasslich eines Te-
          lefonats mit ihm nach dem 22. Mai 2015 erklart (Beilage K-54, S. 5).

 12",     Jean-Charles Tchikaya blieb der mundlichen Verhandlung unentschuldigt fern,
          obwohl die Klagerin sein Erscheinen verlangt hatte. Seine schriftliche Zeugenaus-
          sage hat daher unbeachtlich zu bleiben (vgl. Art. 9.2.4 des Verfahrensleitenden Be-
          schlusses Nr. 1). Dasselbe gilt far die Zeugenerklarungen des ebenfalls nicht er-
           schienenen Justizministers, Juan Olo Mba Nseng, welcher aber ohnehin nicht direkt
           an den Vergleichsgesprachen zw       ischen den Parteien bezuglich des Dberein-
           kunftsprotokolls beteiligt war.

 121       Der ftir die Beklagte erschienene Zeuge Mayiboro sagte aus, seinem Verstandnis
           nach sei die Sache mit Unterzeichnung des Protokolls erledigt gewesen (WP Mayi-
           boro S. 121, S. 132 N 13-19). Aus der Einvernahme des Zeugen Mayiboro geht
           hervor, dass dieser keine nahere Kenntnis des Sachverhalts hat und lediglich anlass-
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 173 of 221


Ver it tens-Nr. 600413-2015                      Schiedsspruch                        45 / 87




       lich der Besprechung zwischen den Parteien in Hamburg mitgewirlct hat (vgl. WP
       Mayiboro S. 121 N 32 f., S. 125 N 7-11, S. 131 f. N 26 ff., S. 142 f.). Zu seiner
       Rolle wahrend den Verhandlungen erklarte er, er sei wegen seiner Deutschkennt-
       nisse zugezogen worden; er habe Jean-Charles Tchikaya begleitet (WP Mayiboro
        S. 121 a.E., vgl. auch S. 125 N 7-11).

129     Die Verhandlungen fur die Beklagte wurden von Jean-Charles Tchikaya gefijhrt,
        welcher gemass Aussage von Ulrich Marseille die Auffassung vertrat, dass die For-
        derungen aus dem zweiten Schiedsverfahren erst nach Abschluss des Vergleichs
        diskutiert werden sollten (yarn Rz. 126). Offen bleibt, ob dies such die Meinung
        der Beklagten selbst war, doch kann dies im Aussenverhaltnis nicht massgebencl
        sein. Unter Wtirdigung aller Umstande kommt das Schiedsgericht somit zum
        Schluss, dass es dem tibereinstinunenden wirklichen Willen der Parteien bzw. ihrer
        Vertreter entsprach, class die Schiedsklausel des Ubereinkunftsprotokolls sich nur
        auf Forderungen aus dem ersten Schiedsverfahren bezieht. Auch wenn man aber
        zum Schluss kAtne, dass sich dieser wirkliche Wille nicht ermitteln liisst, fuhrt eine
        objektivierte Auslegung der Schiedsklausel angesichts der Eindeutigkeit von Wort-
        laut and Systematik des Protokolls (yarn Rz. 121 ff.) zum selben Schluss.

 130    Da sich somit das Obereinlcunftsprotokoll nur auf Forderungen aus dem ersten
        Schiedsverfahren bezieht, gilt fur die im vorliegenden Schiedsverfahren erhobenen
         Ansprilche die Schiedsklausel des Managernentvertrags.


 2.      Zustandigkeit des Schiedsgerichts aufgrund Schiedsklausel im Management-
         vertrag

 131    1st somit die Schiedsklausel des Managementvertrags anwendbar, stelit sich als
         nachstes die Frage, ob das Schiedsgericht gemass dieser Schiedsklausel ftir die vor-
         liegenden Ansprilche zustandig ist.

 132     Es ist unbestritten, dass der Managementvertrag eine Schiedsklausel enthalt and
         class es der gemeinsame Parteiwille war, allfEillige Streitigkeiten durch ein nach den
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 174 of 221



Verfi v ms-Nr. 600413-2015                   Schiedsspruch                           46 / 87




       Regeln der Ziircher Handelskammer emanntes Schiedsgericht beurteilen zu lassen.
       Auch unstrittig ist, dass die Schiedsklausel im Managementvertrag die Parteien
       bindet (Zustandigkeit ratione personae) und dass die von der Klagerin geltend ge-
       machten Ansprtiche unter die Schiedsklausel fallen (Zustandigkeit ratione mate-
       riae).

133    Jedoch behauptet die Beklagte, dem Schiedsgericht fehle die Zustandigkeit, da die
       Klagerin vor Einleitung dieses Schiedsverfahrens zuerst die Gerichte in Aquatori-
       alguinea hatte anrufen milssen (vgl. KA Rz. 36 f., 42). Mangels Klageeinleitung
       und Abschlusses eines erstinstanzlichen Gerichtsverfahrens in der Republik Aqua-
        torialguinea mOsse sich das Schiedsgericht fur unzustandig erklaren oder, eventua-
        liter, das Verfahren sistieren und den Parteien eine Frist ansetzen, die es ihnen er-
        mOgliche, das Schlichtungsverfahren sowie das ordentliche Gerichtsverfahren in
        Aquatorialguinea durchzufiihren (vgl. ICA Rz. 45).

134     Zur Beantwortung der Frage, ob die Klagerin vor Anrufung des Schiedsgerichts
        zuerst die Gerichte in Aquatorialguinea hatte anrufen mtissen, ist die Schiedsklau-
        sel aufgrund des anwendbaren Rechts auszulegen. Bei internationalen Schiedsver-
        fahren mit Sitz in der Schweiz ist dies gemass Art. 178 Abs. 2 IPRG (i) das von den
        Parteien gewahlte, (ii) das auf die Streitsache, insbesondere auf den Hauptvertrag
        anwendbare oder (iii) das schweizerische Recht. Vorliegend haben die Parteien fir
        die Schiedsklausel nicht separat ein anwendbaren Recht bestimmt. Es ist somit ge-
        mass Art. 178 Abs. 2(H) und (Hi) auf Schweizer Recht abzustellen (Zwischenent-
        scheid vom 15. Matz 2016, Rz. 35). Die Sehiedsklausel gemass Art. 14 Abs. 3 des
        Managementvertrages lautet wie folgt:

                Deutsche Fassung:

                Bei Streitigkeiten aus diesem Vertrag, werden die Parteien versu-
                ehen vor der Anrufung der Gerichte von Guinea Ecuatorial eine ein-
                vernehmliehe Losung zu finden. Fur den Fall von Streitigkeiten ver-
                pflichten sich die Parteien eM Schiedsverfahren vor der Handels-
                kammer in Zurich durehzuftlhren.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 175 of 221


Vei a rens-Nr. 600413-2015                       Schiedsspruch                                47 / 87




               Spanische Fassung:

               En caso de litigio, las partes              se sentaran para resolver
               amigablemente el problems, caso            contrario se dirigiarain a los
               tribunales de Guinea Ecuatorial. En        caso de desacuerdo de una de
               las partes, podra recurrir al tribunal     de la Camara de Comercio de
               Zurich.

               Obersetzung gemass beglaubigter Obersetzung durch die Klagerin
               (Beilage K-82): Im Falle von Streitigkeiten werden sich;die Parteien
               zusammensetzen um das Problem freundschaftlich zu Risen, andem-
               falls werden sie sich an die Gerichte von Aquatorialguinea wenden.
               Im Falle des Nichteinverstandnisses einer der Parteien kann das Ge-
               richt der Handelskammer in Zurich angerufen werden l.

135    Die Parteien sind sich uneinig dartiber, ob die spanische Fassung des Management-
       vertrags der deutschen Fassung vorgeht. Die Beklagte tragt vor, die deutsche Fas-
        sung der Schiedsklausel entspreche nicht der spanischen, welche massgeblich sei
        (KA Rz. 28 ff.). Die Klagerin behauptet, beide Fassungen seien gleichbedeutend
        (Replik Klagerin, Rz. 109).

136     Nach Auffassung des Schiedsgerichts besteht kein Grund, bei der Auslegung der
        Schiedsklausel der spanischen Fassung den Vorrang zu geben. Die Parteien haben
        sich ft1r eine zweisprachige Version des Vertrags entschieden, ohne einer Sprache
        Vorrang zu geben. Das Argument der Beklagten, der Vorrang des Spanischen erge-
        be sich aus der (unbestrittenen) Tatsache, dass vor Unterzeichnung handschriftliche
        Anderungen auf Spanisch am Vertragstext angebracht worden seien (vorn Rz. 98),
        ist auf die Schiedsklausel (Ziff. 14 MV) nicht anwendbar: Diese weist keine sol-
        chen handschriftlichen Anderungen au£ Auch die (unbestrittene) Tatsache, dass der
        Vertrag nur auf der linken Seite, d.h. tinter dem spanischen Text, unterschrieben
        wurde (vorn Rz. 98), ist kein Indiz daftir, dass die deutsche Fassung nachrangig
        sein sollte. Hatten die Parteien dies gewollt, hatten sie dies im Vertragstext klarstel-


         Das Schiedsgericht schliesst sich der Obersetzung gemass Beilage K-82 an. Die von der Beklagten
         angebotene Obersetzung (KA Rz. 29) 1st nicht akkurat.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 176 of 221


V t ihrens-Nr. 600413-2015                   Schiedsspruch                          48 / 87




       len konnen. Ausserdem ist davon auszugehen, dass die Parteien nicht im selben
       Dokument parallel nebeneinander die deutsche und die spanische Fassung abge-
       druckt hatten, wenn sie der spanischen Fassung den Vorrang hatten geben wollen.

13     Bei der Auslegung der Schiedsklausel kann sich das Schiedsgericht somit sowohl
       des Wortlauts der deutschen als auch der spanischen Fassung bedienen. Beide Fas-
       sungen der Schiedsklausel erwahnen im ersten Satz eindeutig die Gerichte von
       Aquatorialguinea. Gemass der deutschen Fassung sollen die Parteien versuchen, ei-
       ne einvernehmliche Losung "vor der Anrufung" der Gerichte von Aquatorialguinea
       suchen. Ahnlich verlangt die spanische Fassung, dass die Parteien versuchen wer-
       den, allfallige Streitigkeiten einvernehmlich zu Ibsen und sich, falls dies nicht ge-
        lingt ("caso contrario"), an die Gerichte von Aquatorialguinea wenden. Im zweiten
        Satz beider Fassungen der Schiedsklausel wird hingegen eM Schiedsgericht er-
        wtihnt. In der deutschen Fassung 1st das Schiedsgericht "Nix den Fall von Streitig-
        keiten" vorgesehen. In der spanischen Version ist das Schiedsgericht "im Falle des
        Nichteinverstandnisses einer der Parteien" anzurufen Wein caso de desacuerdo de
        una de las partes").

131     Was genau das Verhaltnis zwischen den Gerichten von Aquatorialguinea und dem
        Schiedsgericht sein soil, bleibt anhand des Wortlauts unklar.

135     Wie bereits dargelegt, 1st es vorliegend unbestritten, dass es der gemeinsarne Wille
        der Parteien war, allfallige Streitigkeiten durch ein Schiedsgericht entscheiden zu
        lassen. Somit steht die alltigkeit der Schiedsklausel nicht in Frage.

 14e    Strittig 1st einzig, ob die Parteien die Zustandigkeit des Schiedsgerichts von der
        vorgangigen Durchfiihrung eines staatlichen Verfahrens vor den Gerichten von
        Aquatorialguinea abhangig machen wollten. Der Zeuge der Klagerin, Ulrich Mar-
        seille, flihrt zu diesem Punkt aus, man habe sich anlasslich der Vertragsverhand-
        lungen am 14.12.2009 in Malabo auf "eine neutrale Institution, eM international
        operierendes Schiedsgericht" geeinigt, fur den Fall dass eine aussergewiihnliche
        Einigung scheitem sollte (Zeugenaussage Marseille, S. 6). Der gemeinsame Wille
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 177 of 221



Ve 11Irens-Nr. 600413-2015                   Schiedsspruch                            49 /87




       sei gewesen, dass beide Parteien im Falle von Streitigkeiten direkt vor dem
       Schiedsgericht klagen konnen, ohne zuvor die Gerichte in Aquatorialguinea anru-
       fen zu milssen; fur die KINgerin sei es nicht vorstellbar gewesen, vor den aquatori-
       alguineischen Gerichten zu prozessieren (Zeugenaussage Marseille, S. 6-7; WP
       Marseille, S. 44 N 5-11; S. 89 f.).

141    Zum Umstand, dass in der Schiedsklausel auch die Gerichte von Aquatorialguinea
       erwahnt werden, erklarte der Zeuge Marseille (WP Marseille, S. 90 N 7-10, best5-
       tigt in WP S. 104 N 1-9):
               Erst wollten die gar nicht. Dann haben wir gesagt: Dann konnen wir
               das nicht machen. So hiess es dann, class er gesagt hat: Na ja, aber
               irgendwie muss auch Aquatorialguinea noch erwahnt werden. So
               kam es dann zu dieser Klausel.

142    Die Beklagte hat keine Zeugen oder andere Beweismitte! beztiglich Deutung des
       Wortlauts der Schiedsklausel, einschliesslieh der Aussagen von Herm Marseille zu
       den Verhandlungen in Malabo und dem Willen der Parteien beztiglich direkten Zu-
       gangs an das Schiedsgericht, angerufen. Das Schiedsgericht 1st der Auffassung,
       dass der ubereinstimmende wirkliche Wille der Parteien nicht ermittelt werden
       kann. Es 1st deshalb eine objektivierte Auslegung der Schiedsklausel vorzunehmen
       und darauf abzustellen, was vemiinftige Parteien unter den gegebenen Umstanden
       unter dem vorliegenden Wortlaut bzw. den abgegebenen Erkthrungen wohl ver-
       standen batten (vgl. bereits Rz. 118 sowie BSK OR I-Wiegand, Art. 18 N 11, 13;
       I3GE 143 III 157 E. 1.2.2; 138 III 659 E.4.2.1; 132 III 24 E. 4; 128 III 265 E. 3).
        Dabei ist zu berticksichtigen, was sachgerecht ist, well nicht anzunehmen ist, dass
       die Parteien eine unangemessene Lasting gevvollt haben (BGE 140 III 134 E. 3.2 S.
        139; 122 III 420 E. 3a S. 424; 117 i1609 E. 6c S. 621; vgl. auch BGE 133 III 607
        i. 2.2 S. 610).

143     Seim   deutschen Wortlaut ist unklar, worauf sich die Formulierung "Fur den Fall
        'on Streitigkeiten" im zweiten Satz der Schiedsklausel des Managementvertrags
        'ezieht. Der spanische Wortlaut spricht stattdessen von "[gm Fall des Nichteinver-
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 178 of 221



       'Irens-Nr. 600413-2015                 Schiedsspruch.                           50 / 87




         standnisses"; es bleibt aber ebenso unklar, worauf sich dieses Nichteinverstandnis
         bezieht. Denkbar ware, dass sich die "Streitigkeiten" bzw. das "Nichteinverstand-
         nis" auf ein Urteil der Gerichte von Aquatorialguinea beziehen. Ebenfalls denkbar
         ware, dass sich die "Streitigkeiten" bzw. das "Nichteinverstandnis" auf die Frage
         der Anrufung der Gerichte von Aquatorialguinea an sich bezieht, was bedeuten
         wurde, dass eine Partei, wenn sie diese Gerichte nicht anrufen will, stattdessen die
         Handelskammer in Zurich anrufen kann. Im Vergleich zur ersten Auslegungsvari-
         ante ist die zweite Auslegungsvariante sinnvoller, da sie den Parteien ermoglicht,
         direkt ein Schiedsverfahren einzuleiten, anstatt dem Schiedsverfahren ein staatli-
         ches Verfahren vorangehen zu lassen. Wie die Klagerin zu Recht anflihrt, miisste
         ein Schiedsgericht die materielle Rechtskraft eines fruheren Entscheides (eines
         staatlichen Gerichts oder eines Schiedsgerichts) beachten und kannte davon nicht
         mehr abweichen (vorn Rz. 98; vgl. BGE 128 III 191, E. 4.a; 136 III 345, E. 2.1).
         Eine solche Zweitvorlage an ein Schiedsgericht ware deshalb nicht sinnvoll.

 14'     Die Frage stellt sich, ob Parteien vereinbaren kannen, dass ungeachtet der materiel-
          len Rechtskraft eines staatlichen Urteils dieselbe Sache noch einmal vor einem
         Schiedsgericht verhandelt werden kann. Dies ist fraglich, insbesondere, da die ma-
         terielle Rechtslcraft gemass Rechtsprechung des Bundesgerichts zum "ordre public"
          gehOrt (BGE 136 III 345). Unabhangig von der Frage der Zulassigkeit eines sol-
          chen Vorgehens ware dies jedenfalls nicht sinnvoll, weil daraus zwei vollstreckbare
          Entscheide in derselben Sache resultieren warden. EM solches Vorgehen ist nicht
          zweckmaBig und es ist deshalb nicht anzunehmen, dass verntinftige Parteien ein
          solches Vorgehen vereinbaren warden.

 145      Hinzu kommt, dass Parteien, falls sie tatsachlich wiinschen sollten, dass ein
          Schiedsgericht als eine Art Rekursinstanz gegentiber einem staatlichen Urteil amten
          sollte, wohl eine Frist far die Anrufung der Rekursinstanz vereinbaren und sich zu
          der Oberprilfungsbefugnis des Schiedsgerichts aussem warden. Ferrer ware anzu-
          nehmen, dass sie in einem solchen Fall regeln warden, ob der staatliche Rechtsweg
          ausgeschapft werden muss, bevor der Gerichtsentscheid dem Schiedsgericht unter-
   Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 179 of 221


Veri I ens-Nr. 600413-2015                   Schiedsspruch                         51 / 87




       breitet werden kann. All dies fehlt aber in der Schiedsklausel des Managementver-
       tags,

146    Der von der Beklagten angebrachte Vergleich mit dem Court of Arbitration for
       Sport (CAS) als Rekursinstanz (Duplik Rz. 33) ist unzuldnglich, well dort Gegen-
       stand des Rekurses ein Verbandsentscheid ist, der nicht in Rechtskraft erwachsen
       kann, wenn eine Anfechtung des Entscheids vor dem CAS erfolgt.

147    Somit fiihrt eine objektivierte Auslegung der Schiedsklausel des Managementver-
       trags zum Resultat, dass eine Partei fur Streitigkeiten aus dem Managementvertrag
       eM Schiedsgericht in Zurich anrufen kann, ohne zuerst eM Verfahren vor den Ge-
        richten in Aquatorialguinea durchftihren zu milssen. Entsprechend ist das Schieds-
        gericht zur Behandlung der Ansprache zustandig.

148     Auch ftir die von der Beklagten subsidiar beantragte Sistierung bis zur Einleitung
        eines Schlichtungsverfahrens und hernach der Entscheidung durch das ordentliche
        Gericht in Aquatorialguinea bzw. bis zur Entscheidung durch das ordentliche Ge-
        richt in Aquatorialguinea (Eventualantrag a und b zu den Antragen 1 und 2, KA
        S. 3) besteht kein Grund, Der Schiedsklausel ist nicht zu entnehmen, dass die Klit-
        gerin vor Anrufung des Schiedsgerichts zuerst eM Schlichtungsverfahren einleiten
        mtisste. Gemass deutscher Fassung der Schiedsklausel werden die Parteien bei
        Streitigkeiten aus diesem Vertrag "versuchen vor der Anrufiing der Gerichte von
        Guinea Ecuatorial eine einvernehmliche Lasting zu finden". Gernass spanischer
        Fassung werden die Parteien sich im Falle von Streitigkeiten "zusammensetzen urn
        das Problem freundschaftlich zu Ibsen" (vom Rz. 134). Von einem Schlichtungs-
        verfahren 1st dabei nicht die Rede, so dass der entsprechende Einwand der Beldag-
         ten, es milsse zuerst eM solches durchgeftihrt werden, nicht uberzeugt.

 149     Das Schiedsgericht ist deshalb fur die Behandlung der eingeklagten Anspritche
         zustandig.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 180 of 221


Ve    • rens-Nr. 600413-2015                  Schiedsspruch                           52 / 87




B.      Materielles
1.      Frage der Vertragsauflosung durch die Beklagte

i51     Die Klagerin macht im vorliegenden Schiedsverfahren weitere Vergtitungsanspril-
        che aus dem Managementvertrag fill- die Zeitperiode von August 2010 bis und mit
        August 2012, fur welche ihr im ersten Schiedsverfahren bereits eine Entschadigung
        von insgesamt ECM 14'063'400 (zzgl. Zinsen) zugesprochen wurde, geltend (vgl.
        Schiedsspruch aus erstem Schiedsverfahren, Dispositiv-Ziff. 2 und 3). Die Klagerin
        hatte damals nur einen Teilbetrag von 90% eingeklagt. Ferrer macht die Klagerin
        Vergthungsansprtiche fur den Zeitraum ab September 2012 bis und mit Januar 2015
        sowie darner hinaus bis und mit Januar 2020 geltend, da sich der Managementver-
        trag mangels Kiindigung automatisch urn funf Jahre verlangert habe (vgl. KS S. 3 f.
        sowie Replik S. 3 1.).

15      Die Beklagte wendet eM, dass der Managementvertrag konkludent spatestens im
        Manz 2011 mit sofortiger Wirkung gekiindigt worden sei. Bin solches Ktindigungs-
        recht ergebe sich zwingend aus Art. 404 Abs. 1 OR (vgl. KA Rz. 89 ff.).

Is      Die Parteien haben in Arta 12.1 MV eine feste Laufzeit des Vertrags von ilia Jah-
         ren vereinbart, mit automatischer Verllingerung urn frinfJahre, es sei denn, der Ver-
         trag werde mit einen Frist von einem Jahr vorher gektindigt (vgl. Beilage K-1). Die
         Rage stern sich somit, ob die Beklagte gesttitzt auf die auftragsrechtliche Bestim-
         mung von Art. 404 Abs. 1 OR den Managementvertrag vor Ablauf der vereinbarten
         Laufzeit mit sofortiger Wirkung kilndigen konnte. Hierzu 1st zu prtifen, ob die auf-
         tragsrechtliche Bestimmung von Art. 404 Abs. 1 OR auf den vorliegenden Vertrag
         anwendbar 1st.


 a)      Qualifikation des Managementvertrags

 15      Die Auswertung der Vertragsbestandteile des vorliegend zu beurteilenden Ma.
         nagementvertrags ergibt, dass es sich urn einen Innominatvertrag handelt, und zwai
          um einen gemischten Vertrag, in welchem Tatbestandsmericmale verschiedene
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 181 of 221


Ve     irens-Nr. 600413-2015                  Schiedsspruch                          53 / 87




        Vertragstypen kombiniert werden (BSK OR I-Amstutz/Morin/Schluep, Einl. vor
        Art. 184 ff. N 8f.):

154     In Ziff. 3.1 MV verpflichtet sich die Klagerin zum Betrieb der Poliklinik (Ma-
        nagement). Die Beklagte erteilt ihr hierzu eine unbeschrankte Generalvollmacht.
        Die Klagerin trifft auch alle fdr den Betrieb erforderlichen Personalentscheidungen
        (Ziff. 3.2). Diese Aufgaben haben einen auftragsrechtlichen Charakter, denn die
         Klagerin verpflichtet sich zur Erbringung von Dienstleistungen in unabhiingiger
         Position (vgl. Schmid/Stockli/Krauskopf, Schweizerisches Obligationenrecht Be-
         sonderer Teil, 2. A., N 1877).

155      Bei der Verpflichtung zur Aus- and Fortbildung der Beschaftigten inkl. Fortbil-
         dungskurse auf dem E-Leamingsystem der Klagerin gegen Gebiihr (vgl. Ziff. 3,3.
         and 10.1 MV) liegt ein gemischter Vertrag in Form eines Kombinationsvertrages
         vor. Die Lehrpflicht ist auftragsrechtlicher Natur, wahrend die Benutzung des E-
         Learningssystems einen mietrechtlichen Einschlag hat (vgl. Huguenin, Obligatio-
         nenrecht Allgemeiner and Besonderer Teil, 2. A., N 4062). Erstellung and Anpas-
         sung der E-Learning-Einheiten haben einen werkvertraglichen Einschlag; die E-
         Learning Einheiten haben einem zu entwickelnden Ausbildungsplan zu entsprechen
         (Ziff. 1.4 and 1.5 MV).

156      Bei der Entwicklung and Bereitstellung der Software ftir die Krankenhausadrninist-
         ration (Ziff. 3.4 MV; inkl. Installation, vgl. Ziff. 6.1 MV sowie Softwareanpas-
         sungs- bzw. Wartungskosten; hinten Rz. 212 f.) ist — nebst dem Icaufrechtlichen
         Element — ein Ubergewicht des werkvertraglichen Elementes festzustellen, denn
          die Klagerin verpflichtete sich zur Erstellung eines individuell bestimmten Arbeits-
          ergebnisses (vgl. BGE 124 III 456, E. 4.b, m.w.H.; BK-Koller, Art. 363 N 220).

 157      Die Zurverfilgungstellung des "Brand Name" inld. Berechtigung zur Verwendung
          des Schriftzuges der KIdgerin (vgl. Ziff. 3.5 MV) hat lizenzahnlichen Charakter. Es
          besteht dabei eine gewisse Nithe zum Miet- bzw. Pachtrecht; die herrschende Lehre
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 182 of 221



Ve fE irens-Nr. 600413-2015                   Schiedsspruch                            54 /87




       lehnt jedoch deren analoge Anwendung ab (vgl. Huguenin, a.a.O., N 3801; CHIC-
       Zenhausem, Vorb OR 184/Lizenz- und Know-how-Vertrag, N 13).

158    Die in der Replik erwahnte Konzeptionierung einer Krankenpflegeschule (vgl. Rep-
        lik Rz. 257; vgl. auch WP Reinmiiller, S. 12 N 17 ff.) gehtirt nicht zu den expliziten
        Aufgaben gemass Managementvertrag. Allfallige Aufwendungen in diesem Zu-
        sammenhang und weiteren Projekten in Aquatorialguinea, z.B, die Fertigstellung
        und Betreibung des Krankenhauses in Malabo, waren nicht Bestandteil der Ma-
        nagement Fee (vgl. WP Marseille, S. 109 N 12 ff.; ebenso die Beklagte in Duplik
        Rz. 154, B-SB Rz. 27, 33, B-SeA Rz. 18, B-S-SeA Rz. 9 f., 14, 24; zum Ganzen
        auch hinten Rz. 215 ff.).


b)      Frage der Anivendbarkeit von Art 404 OR

159     Als nachstes ist die Anwendbarkeit von Art. 404 OR zu prilfen. Die Mehrheit des
        Schiedsgerichts (Dr. Andrea Meier und Dr. Felix Fischer) kommt aus den folgen-
        den &linden zum Schluss, dass Art. 404 OR vorliegend nicht anwendbar ist.

160     Art. 404 Abs. 1 OR bestimmt, dass der Auftrag von jedem Teile jederzeit widerru-
        fen oder gektindigt werden kann. Die Austibung des jederzeitigen Widerrufs- bzw.
        Kilndigungsrechts setzt keinen bestimmt gearteten Auflosungsgrund (z.B. einen
        "wichtigen Grund") voraus (BSK OR I-Weber Art. 404 N 5; BGE 106 II 160 = Pra
        1980, 597).

 161     Das auftragsrechtliche Beendigungsrecht nach Art. 404 Abs. 1 OR 1st zwingend
         und kann von den Parteien nicht wegbedungen werden (BGE 115 II 464, E. 2a;
         BGE 109 II 462, E. 3e; BGer 4A_284/2013, E. 3.5.1; Gauch, a.a.0., N 1966). Die
         Rechtfertigung dieser Regel ist gemilss bundesgerichtlicher Rechtsprechung darin
         zu erblicken, dass der Beauftrage eine ausgesprochene Vertrauensstellung ein-
         nimmt und es keinen Sinn hat, den Vertrag noch aufrechterhalten zu wollen, wenn
         das Vertrauensverhaltnis zwischen den Parteien zerstort ist (BGE 104 II 108 E. 4).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 183 of 221


 V fahrens-Nr. 600413-2015                     Schiedsspruch                         55 /8




 6       Bei Vorliegen eines gemischten Vertrags (Innominatvettrag) ist nach Auffassun
         des Bundesgerichts das sofortige Beendigungsrecht nach Art. 404 Abs. 1 OR nu
         anwendbar, wenn hinsichtlich der zeitlichen Bindung der Parteien die Bestimmun
         gen des Auftragsrechts als sachgerecht erscheinen (BGer 4A_284/2013 E 3.5.1
         4A_2011 E. 2.2). Fiir diese Frage wird vor allem darauf abgestellt, ob nach Art de
         Vertrages eM Vertrauensverhaltnis zwischen den Parteien unerlasslich ist und ihn
         besondere Bedeutung zukommt (BGer 4A_284/2013 E 3.5.1; 4C.2411989 E. 2c).

 16:     Mit der Anwendung von Art. 404 Abs. 1 OR auf gemischte Ventage hat sich da,
         Bundesgericht vertieft in seinem Entscheid 4A_284/2013 vom 13. Februar 2011
         befasst. Dem Entscheid lag eine Vereinbanang zugrunde, mit welcher im Rahmer
         einer "Zusammenarbeitsvereinbarung" die Liegenschaftsverwaltung der Y. Immo
         bilien AG in die Raumlichkeiten der X. AG verlegt und dort von dieser organisier,
         und geleitet wurde. Das Mitbenutzungsrecht der Raume saint Infrastruktur wurdi
         der Y. Immobilien AG nicht selbstandig eingeraumt, sondern integriert in die Or-
         ganisation der Beschwerdefiihrerin unter deren Leitung. Das Mitbenutzungsrech
         selbst basierte mithin auf dem zwischen den Parteien bestehenden Vertrauensver
         haltnis. Ferner wurde der X. AG eine Vollmacht tiber das Betriebskonto erteilt, au
         dem sie selbstandig Abbuchungen vornehmen konnte. Tatsachlich nahm die X. AC
         nosh nach erfolgter Kundigung durch die Y. Immobilien AG verschiedene Uber•
         weisungen an sich selbst vor, namentlich urn sich far die Ausfalle wegen der vor
         zeitigen Vertragsbeendigung zu entschadigen. Das Bundesgericht kam zurr
         Schluss, dass die Eingliederung in den Betrieb der X. AG und die umfangreicher
         Kompetenzen, die ihr abertragen wurden, im Vergleich zu einer gewohnlichen Lie•
         genschaftsverwaltung eM gesteigertes Vertrauensverhaltnis voraussetzten, was die
          Anwendung der auftragsrechtlichen Bestimmungen auf die Vertragsaufldsung ali
         sachgerecht erscheinen liess (E. 3.5.2).

  14 4    Der vorliegend zu beurteilende Vertrag betrifft das Management eines Kranker •
          hauses, die Ausbildung der Mitarbeiter und die Entwicklung einer Krankenha_z-
          software. Der Managementvertrag setzt sich aus auftragsrechtlichen, werlo. erTar
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 184 of 221



Ye ft irens-Nr. 600413-2015                   Schiedsspruch                           56 / 87




       rechtlichen, lizenzrechtlichen, mietrechtlichen und kaufrechtlichen Elementen zu-
       sammen (vorn Rz. 154 ff.). Bedeutende vertragliche Aufgaben wie der Betrieb des
       Krankenhauses und die Aus- und Fortbildung der Beschaftigten weisen auftrags-
       rechtliche Elemente auf. Bei der Gesamtwilrdigung, ob eine Anwendung von Art.
       404 OR sachgerecht ist, fallen aber auch die anderen im Managementvertrag vertre-
       tenen Vertragstypen ins Gewicht, da die Ktindigungsmeglichkeit ohne Vorliegen
       eines wichtigen Grunds nur dem Auftragsrecht, nicht aber den anderen Vertragsty-
       pen eigen ist. Zudem zeigt die nachfolgende Wiirdigung alter Umstande, dass nach
       Art des Vertrags und insbesondere seiner Umsetzung durch die Parteien ein Ver-
       trauensverhdltnis zwischen den Parteien keine unerlassliche Voraussetzung ftir die
       Durchfuhrung des Vertrags war und die Beklagte den Schutz eines jederzeitigen so-
        fortigen Ktindigungsrechts ohne wichtigen Grund nicht benotigte.

165     Fraglos ist die Gesundheitsversorgung eM sensibler Bereich. Die Beklagte wdhlte
        data allerdings einen professionellen Dienstleister aus, dessen Aufgaben vertrag-
        lich geregelt wurden. Die vertragliche Regelung wiederum sah fur die Klagerin
        weitreichende Kompetenzen bei der Hihrung des Klinikbetriebs: Ziff. 3.1 rfiumte
        der Klagerin eine Generalvollmacht eM, welche sie berechtigte, alle Erklarungen
        abzugeben und in Empfang zu nehmen, welche filr den Betrieb des Krankenhauses
        notwendig waren. Gemass Ziff. 3.2. MV durfte sie alle Personalentscheidungen
        treffen, alle Arten von Liefervertragen mit Patienten und Angehdrigen schliessen
        sowie alle anderen Vertrage schliessen, die ihr fur einen wirtschaftlich verntinftigen
        Klinikbetrieb geeignet erschienen. Dazu wurde der Klagerin gernass Ziff. 2.1 MV
        ein Budget zur Verftigung gestellt, aus welchem sie nach bestem Wissen und Ge-
        wissen alle betriebswirtschaftlich notwendigen Kosten zu bestreiten hatte.

166     Zusdtzlich zum Vertragstext sind aber auch die weiteren relevanten Umstande zu
        berticksichtigten, wozu namentlich die Umsetzung des Vertrags durch die Parteien
        und damit verbundene Beschrankungen der vertraglichen Befugnisse gehdren. Eine
        solche Gesamtbetrachtung zeigt, dass sich die Beklagte bei den betrieblichen Ent-
        scheidungen einschliesslich der finanziellen Fragen weitgehende Kontrollrechte
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 185 of 221


  e j'ahrens-Nr. 600413-2015                  Schiedsspruch                            57 / 8,




        einraumte und die Entscheide der Klagerin der Bewilligung durch die Beklagte be-
        durflen. Im Einzelnen:

1 '7    Ulrich Marseille fuhrte aus, dass die Mitarbeiter der Klagerin vor Ort alle Entschei•
        dungen, einschliesslich Personalentscheidungen, von Dr. Pedro bewilligen lamer'
        mussten (vgl. WP Marseille, S. 45 N 11 ff.):
               Zeuge Marseille: Herr Marcelino war der Minister, aber in der
               Verwaltung war so eM Aufpasser. Das war ein Professor oder Dok-
               tor - den Namen habe ich jetzt gerade nicht -, der da den ganzen
               Tag eben saji und immer aufpasste. Wenn es Entscheidungen gab,
               musste man immer erst zu ihtn gehen, und der musste die noch mal
               bestatigen. Also, wenn wir jetzt neue Arzte aus Israel oder aus Siid-
               amerika eingestellt haben, konnten unsere Leute nicht unterschrei-
               ben, sondern da musste man immer zu diesem - ich weifi jetzt nicht,
               wie der Name - -
               Prof Dr. Bernd Reinmilller: War es Dr. Pedro?
               Zeuge Marseille: Dr. Pedro. 1"..1

 It 3   Fritz Kronenberger flihrte in seiner Zeugenerklarung aus, dass Dr. Pedro sowie
        Dr. Donato Funktionstrager der Regierung innerhalb der Klinik waren (WP Kro-
        nenberger, S. 250 N 15 ff.).

16 ?    Das Management des einheimischen Personals wurde gemass Zeugenerklarung von
        Ralf Reinsch allein durch Dr. Pedro verantwortet (Zeugenerklarung Reinsch, Bei-
        lage K-14, S. 5 unten).

 17 1   Die Verantwortung fur Einkauf und Auswahl der Medikamente und des sonstigen
        Krankenhausmaterials verblieb auf Anweisung des Verwaltungsrats entgegen
        Ziff. 6.1.d) des Managementvertrags bei Dr. Starnler (KS Rz. 96, Beilage K-36;
         nicht bestritten). Dr. Stamler unterstand als deren Angestellter direkt der Beklagten
        (KS Rz. 96; nicht bestritten).

 17     Herr Marcellino Oyono Ntutumu, der Gesundheitsminister von Aquatorialguinea,
         war Verwaltungsratsprasident der Klinik (vgl. Zeugenerklarung von Fritz Kronen-
         berger vom 28. April 2011, Beilage K-39, S. 4). Herr Kronenberger, welcher far
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 186 of 221


Verfahrens-Nr. 600413-2015                    Schiedsspruch                         58 /r.




       die Klagerin ftir das Finanzmanagement vor Ort zustandig war, musste dem Ver-
       waltungsrat fiber die Zahien Bericht erstatten (WP Kronenberger, S. 271, N 6-17).

172    Schliesslich war der zuvor bei der Klagerin angestellte und Horn Kronenberg un-
       terstellte Buchhalter, Herr Mensching, ab 1. Januar 2011 direkt bei der Beklagten
       angestellt (KS Rz. 110; Beilage K-38 S. 1 f.; nicht bestritten).

173    Die letzte Entscheidungsbefugnis beztiglich Betriebsflihrung lag somit unverandert
       bei der Beklagten bzw. ihren Vertretern vor Ort. Die Beklagte bedurfte somit nicht
       des besonderen Schutzes, den das jederzeitige Kandigungsrecht gernass Art. 404
       OR bietet.

174    Auch 1st zu beracksichtigen, dass im ersten Schiedsverfahren bindend festgestellt
       wurde, dass die Klagerin Hire Pflichten aus dem Managementvertrag ordnungsge-
       mass erfdllt hat. Das erste Schiedsgericht hat ftir theses Schiedsverfahren verbind-
       lich festgestellt, dass die Einrede der Beklagten betreffend Nicht- bzw. nicht ord-
       nungsgemasser Erftillung des Vertrages durch die Klagerin unbegrundet war (vgl.
       Zwischenentscheid Rz. 49-51). Aufgrund ihrer ordnungsgemassen Erftillung setzte
       die Klagerin somit keinen Grund ftir ein Misstrauen, welches auf Seiten der Be-
       klagten eM besonderes Vertrauensverhaltnis natig gemacht hatte, damit die Ver-
       tragsbeziehung fortgesetzt werden konnte.

175    Angesichts der gemischten Natur des Managementvertrags, der Auswahl eines pro-
       fessionellen Dienstleisters ftir den Betrieb des Krankenhauses in Bata, der Tatsa-
        che, dass sich die Beklagte hinsichtlich der Fiihrung des Krankenhauses weitrei-
        chende Entscheidungs- und Kontrollmogliehkeiten vorbehalten hatte, sowie der
        vertragsgernassen Erfallung durch die Klagerin erscheint in casu eM besonderes
        Vertrauensverhaltnis als keine unerlassliche Voraussetzung fur die weitere Tatig-
        keit der Klagerin unter dem Managementvertrag. Es ware daher nicht sachgerecht,
        der Beklagten die Maglichkeit eines jedetzeitigen, unabhangig von einem wichti-
        gen Grund bestehenden Kiindigungsrechts mit sofortiger Wirkung gemass Art. 404
        OR zu gewahren.
     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 187 of 221

            s-Nr. 600413-2015                   Schiedsspruch                          59 /




           Das Argument der Beklagten (vom Rz. 104), sie habe das Vertrauen in die Klage•
           rin verloren (wobei dies aber nicht auf eine nicht ordnungsgetnasse Erftillung auf
           Seiten der Klagerin zurtickgefiihrt werden kann; vom Rz. 174) rechtfertigt somit
           keine sofortige Ktindigung gemass Art. 404 OR. Hingegen spielt der Umstand, in-
           wiefern die Beklagte gegentiber der Klagerin diesen Vertrauensverlust und einen
           Willen zum Ausstieg aus dem Vertrag kommuniziert hat, eine Rolle bei der Frage
           der konkludenten Ktindigung auf Ende der ordentlichen Vertragsdauer. Dies wird
           im nachfolgenden Abschnitt untersucht.


           Konkludente Ktindigung durch die Beklagte auf Ende der ordentlichen Ver-
           tragsdauer
ri

     17;   Da die vertraglich vereinbarten Ktindigungsvorschriften gemass Ziff. 12.1 MV kei-
           ne Formvorschriften fur eine Kiindigung vorsehen, 1st eine solche auch konkludent
           moglich. Aufgrund der Beweislage, namentlich der Erkenntnisse aus der mandli-
           chen Verhandlung, halt es das Schiedsgericht fur erwiesen, dass die Beklagte den
           Managementvertrag im Marz 2011 konkludent gekiindigt hat:

     178   Hierftir spricht der Umstand, dass die Herren Kronenberger und Gerard am
           16. Marz 2011 aus dew Land ausgewiesen wurden (vgl. Zeugenerklarung Kronen-
           berger, Beilage K-39 S. 5; WP Marseille S. 50 N 10 ff.; WP Kronenberger
           S. 267 £; S. 272 N 6-14; vgl. auch Beilage K-42). Nach dem Verlassen des Landes
           im Marz 2011 hat die Klagerin unstreitig far die Beklagte keine Dienstleistungen
           mehr in Aquatorialguinea erbracht (WP Regenhardt S. 180, N 17-21; WP Kronen-
           3erger S.272 N 16-24).

     179   Die Beklagte hat der Klagerin mehrmals mitgeteilt, dass sie sich vom Vertrag Risen
                   Gernass Fritz Kronenberger hatte ihm der Minister am 15. Januar 2011 Fol-
            ;endes• gesagt (vgl. Zeugenerklarung Kronenberger, Beilage K-39 S. 5):
                   Wir haben kein Vertrauen mehr zu den Marseille-Kliniken. Die wei-
                   tere Zusammenarbeit macht keinen Sinn mehr. [...J Ich habe keine
                   Lust mehr. Und am besten ist es, wir heben den Vertrag aull
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 188 of 221


VT .hrens-Nr. 600413-2015                    Schiedsspruch                           60 / 87




       Dies hielt Fritz Kronenberger auch in seiner E-Mail an Axel Regenhardt vom
       15. Januar 2011 fest (vgl. Beilage K-40).

18     Anlasslich der Schiedsverhandlung vom 5. Dezember 2016 bestdtigte Fritz Kro-
       nenberger, dass Minister Marcellino aus dem Vertrag aussteigen wollte (WP Kro-
       nenberger S. 277 N28 1.):
              Er [Minister Marcellino] wollte aus dem Vertrag raus, ganz klar, ja.

18:    Auch Ulrich Marseille hielt in seinem Schreiben vom 31. Januar 2011 Folgendes
       fest (vgl. Beilage K-38 S. 4):
              Nach alledem durfte feststehen, dass Sie gar kein Interesse mehr da-
              ran haben, doss der geschlossene Vertrag auch vertragsgetreu wn-
              gesetzt wird, als viehnehr doss Sie uns "kalt" aus dem Vertrag her-
              ausdrcingeln wollen.

183    In seiner Zeugenaussage bestAtigte Ulrich Marseille, dass er den Beendigungswil-
       len der Beklagten verstanden hatte. So hielt er fest (WP Marseille S. 53 N 19-24):
               Wir haben des so empfimden, dass der Vertrag durch die normative
               Kraft des Faktischen beendet werden sollte. Also, ein bisschen sa-
               lopp gesagt: Wir haben einen Vertrag, darliber haben wir ein pear
               Jahre ,verhandelt, wir haben uns viel Miihe gegeben, and jetzt wird
               der Vertrag einfach beendet, indem man die Leute so wegschickt.

184    Die Zeugenaussagen zeigen somit, dass es (Ur die Kldgerin klar war, dass die Be-
       klagte den Vertrag aufheben and in Zukunft ihre Dienstleistungen nicht mehr in
       Anspruch nehmen wollte.

185    Daraus folgt, dass die Beklage den Vertrag im Marz 2011 durch Wegweisung der
       Mitarbeiter der Klagerin konIcludent gelctindigt hat. Sie hat damit den Vertrag ge-
       mass Art. 12.1 MV ordentlich per Ende der ftinfjahrigen Laufzeit gektindigt (vgl.
       zur Laufzeit hinten Rz. 196 ff.).
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 189 of 221


V .r hrens-Nr. 600413-2015                  Schiedsspruch                          61182




3.     Beginn mid Ernie der Laufzeit der Management Fee
a)     Beginn Phase B

H      Die monatliche Management Fee gemass Ziff. 7.1 beginnt mit Eintritt der Phase B
       zu laufen (Ziff. 6.2 MV) und betragt EUR 700'000 monatlich bzw. EUR 8'400'000
       jahrlich. Zur Ermittlung der geschuldeten Gebtihr 1st festzustellen, wann die Pha-
       se B begonnen hat.

18     Die Klagerin legt dar, die Phase B sei spatestens mit Abschluss der Phase A per
       1. August 2010 eingetreten (KS Rz. 147). Die Beklagte fiihrt aus, Beilage K-21
       stelle klar, dass die Phase 1 (gemeint A) am 7. September 2010 erledigt gewesen
       sei und die Phase B zu laufen begonnen habe (Duplik Rz. 56).

18 :   Der Managementvertrag regelt nur den Beginn der ersten Phase (Phase A) aus-
       drucklich. Deren Eintritt war vertraglich auf den 1. Februar 2010 festgelegt worden
       (Art. 4.1). Phase A ist in Art. 6.1. des Managementvertrags definiert, Phase B in
       Art. 6.2, Die Phase A umfasst die folgenden Dienstleistungen (vgl. Beilage K-1
       Ziff. 6.1):
               (a)   Kontrolle der Ein- und Ausgaben
               (b) ' Kontrolle der Finanzorganisation
               (a)    Beginn mit der Installation der Software im internationalen
                      Standard
               (d)    Management und Ausvvahl aller Medikamente mit europaischen
                      Standard und in entsprechende Qualitat, ebenso im Bezug auf das
                      gesamte Krankenhausmaterial.
               (e)    Professionelle Kontrolle der Qualitat der Auswertung und der
                      QuantitAt der Mitarbeiter, und Mitteilung an den Verwaltungsrat.

18!     Phase A war mit einem Betrag von EUR 840'000 zu vergtiten (Ziff. 6.1 Abs. 2
        MV); dieser Betrag wurde von der Beklagten Ende Februar 2010 bezahlt (KS
        Rz. 63).

 19(    Phase B wurde im Managementvertrag wie folgt definiert (Ziff. 6.2 MV):
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 190 of 221


     :threns-Nr. 600413-2015                  Schiedsspruch                          62 / 8;




                These Phase beinhaltet die vollstandige Verantwortung fair den
                technischen Tell, Personal, Belegenheit und das gesamte Eigentum
                auf Marseille. [...]

1!      In einem "Bericht zum Managementvertrag" vom 7. September 2010 (Beilage K-
        21) kommt die Klagerin zum Ergebnis, dass die Leistungen aus Phase.A zu 100%
        und die Leistungen aus Phase B zu 58% erbracht worden seien. Voraussetzung fur
        die Erbringung der fehlenden 42% sei die Ubertragung des Gesamtmanagements.
        welche noch nicht erfolgt sei. Damit sei die Phase B erreicht (vgl. zum Ganzen Bei-
         lage K-21 S. 15 sowie KS Rz. 83-100).

15      Der "Bericht zum Managementvertrag" vom 7. September 2010 (Beilage K-21),
         dessen Schlussfolgerungen die Beklagte nicht bestreitet, weist alle Leistungen aus
        Phase A mit Ausnahme des Managements und der Auswahl der Medikamente, wel-
         che bei Dr. Stamler verblieben (worn Rz. 170), als erledigt aus, d.h. Kontrolle dm
         Einnahmen und Ausgaben, Kontrolle der Finanzorganisation, Beginn mit der In-
         stallation der Software sowie Kontrolle Qualitat und Quantitat der Mitarbeiter. Der
         Zeitpunlct der Beendigung dieser Arbeiten lasst sich aufgrund folgender Unterlagen
         errnitteln:

                 Betreffend Kontrolle der Einnahmen und Ausgaben und Kontrolle der Fi-
                 nanzorganisation ergibt sich aus S. 6 des Berichts zum Managementvertrag,
                 dass die Firma EPOS im Auftrag der Klagerin die Bereiche Technik, Ma-
                 nagement und Finanzen im Krankenhaus gepritft und die Ergebnisse in ei-
                 nem Auditbericht mit Stand Juli 2010 zusammengefasst hat. Somit ist von
                 der Ethillung dieser Aufgaben per Ende Juli 2010 auszugehen.

                 Betreffend Beginn der Installation der Software halt der Bericht zum Ma-
                 nagementvettrag auf S. 8 unten fest, dass die Softwaresysteme im Kranken-
                 haus am 1. August 2010 in Betrieb genommen wurden. Somit ist von der
                 Ethillung dieser Aufgaben per 1. August 2010 auszugehen.

                 Betreffend Kontrolle Qualitat und Quantitat der Mitarbeiter erstellte
                 Dr. Doehler am 6. bzw. 9. August 2010 einen Bericht zur Personalsituation
                 und zur Anzahl der haufigsten Behandlungen in der Klinik (vgl. Beilage K-
                 27). Da der Bericht auf vorgangig gesammelten Erkenntnissen beruht, ist
                 davon auszugehen, dass diese per Anfang August 2010 vorlagen.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 191 of 221



       ..hrens-Nr. 600413-2015                 Schiedsspruch                           63 / 87




IS i      Es kann daher davon ausgegangen werden, dass die Phase A Anfang August 2010
          abgeschlossen und die Phase B begonnen hat.

IS        Ob nun Phase B richtig erflillt worden war, ist vom Schiedsgericht nicht emeut zu
          beurteilen, da es diesbezuglich an die Feststellungen des ersten Schiedsgerichts ge-
          bunden ist. Dieses hat die Feststellungsbegehren der Beklagten, die Beklagte babe
          rechtmassig von ihrem Recht auf Erhebung ether Einrede der Nichterfallung Ge-
          brauch gemacht und die von der Beklagten erhobene Einrede der Nichterftillung set
          fur begrtindet zu erklaren, rechtskraftig abgewiesen (vgl. Zwischenentscheid Rz. 55
          ff.).

19        In zeitlicher Hinsicht beschrankt sich these Bindung zwar auf die Vorgange bis und
          mit August 2012, da das erste Schiedsgericht nur diese beriicksichtigt hat. Den Par-
          teien war es im vorliegenden Verfahren daher unbenommen, spater eingetretene
          Umstande geltend zu machen, sofem sie fur die Beurteilung der Ansprache relevant
          gewesen waren (vgl. Zwischenentscheid Rz. 66). Solche Argumente wurden nicht
          vorgetragen. Es ist unbestritten, dass die Klagerin seit April 2011 keine vertragli-
          ellen Leistungen mehr erbracht hat (vom Rz. 177 ff.). Entsprechend stellte sich
          auch die Frage der ordnungsgemassen Erf0llung durch die Klagerin nicht mehr.


b)        Ende der ordendichen Vertragsdauer

19r       Der Vertrag sieht eine feste Laufzeit von ftinf Jahren vor (Ziff. 12.1. MV). Nach
          Auffassung der Klagerin lief die ordentliche Vertragsdauer bis zum 31. Januar 2015
          (KS Rz. 178). Nach Auffassung der Beklagten war die ordentliche Vertragsdauer
          am 14. Dezember 2014 abgelaufen. Die Beklagte berechnet die ftInfjahrige Ver-
           tragsdauer ab dem Zeitpunkt des Abschlusses des Managementvertrages, d.h. ab
           dem 14. Dezember 2009 (Duplik Rz. 112 sowie Beilage K-1 S. 13). Dabei verkennt
          she, dass der Managementvertrag selbst in Ziff. 4.1. festlegt, dass die erste Phase
           des Vertrags am 1. Februar 2010 in Kraft tritt. Somit ist die Vertragsdauer ab die-
           sem ZeitpunIct zu berechnen, was zu einem Ablaufdatum per 31. Januar 2015 Rihrt.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 192 of 221


         ithrens-Nr. 600413-2015                      Schiedsspruch                        64 /




            Ergebnis

 1 7        AIs Folge hat die Klagerin im Grundsatz Anspruch auf Bezahlung der monatlicher
            Management Fee von EUR 700'000 gemass Ziff. 7.1 MV ab August 2010 bis 31
            Januar 2015, wobei ab April 2011 die ersparten Aufwendungen sowie das bei del
            Festsetzung der Management Fee einkalkulierte Landerrisikos abzuziehen sind (da•
            zu sogleich Rz. 4.a) ff., Rz. 218 ff.).


 4          Ersparte Aufwendungen
 a          Erglinzende Angaben der Klagerin zu den ersparten Aufwendungen unter Beizug
            eines Wirtsehaftspriifers

     3       Die Klagerin hat sich auf die Management Fee anrechnen zu lassen, was sie ab derr
             Zeitpunkt, als die Beklagte ihre Leistungen nicht mehr in Anspruch nahm, an Auf
             wendungen erspart hat. Dies ergibt sich aus einer analogen Anwendung der Sella.
             densberechnungsgrundsatze gemOss Art. 97 OR, wonach das Erftillungsinteresse
             des Glaubigers in der unter Abzug ersparter Aufwendungen verbleibenden Netto-
             marge besteht (BSK OR I-Wiegand, Art. 97 N 38a m.w.H). Die Klagerin bestreitei
             diesen Grundsatz nicht; auch ihre eigenen Berechnungen berticksichtigen ersparte
             Aufwendungen (vgl. KS Rz. 181 f£).

  I! 7       Es ist aus Sicht des Schiedsgerichts korrekt, dass — wie von der Klagerin beantragi
               bis Ende Marz 2011 keine ersparten Aufwendungen von der ManagementgebOlu
             abgezogen werden. Im Man 2011 zog sich die Klagerin aus der Klinik bzw. atn
             Aquatorialguinea zurtick (vorn Rz. 66). Bis zu diesem Zeitpunkt hat sie Leistunger
              unter dem Managementvertrag erbracht. Die Einrede der Nichterftillung wurde vow
              ersten Schiedsgericht rechtskraftig abgewiesen (vorn Rz. 194).

  2' )        Ab April 2011 bringt die Klagerin monatlich ersparte Aufwendungen vor
              EUR 112'000 in Abzug. Die Klagerin sttitzt die Berechnung auf eine Aufstellum
              der Wirtschaftsprtifungs- and Steuerberatungsgesellschaft RSM Altavis GmbL
              ("RSM") vom 15. Juli 2014 (Beilage K-46; vgl. KS RZ. 192 ff.). Im verfahrenslei
              tenden Beschluss Nr. 11 hielt das Schiedsgericht fest, dass diese Aufstellung ergitn•
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 193 of 221


V i hrens-Nr. 600413-2015                    Schiedsspruch                           65 / 87




       zungsberairftig sei. Entsprechend wurde der Klagerin aufgetragen, zusatzlich zur
       Aufstellung gemass Beilage K-46 (ersparte Aufwendungen vor Ort) eine Aufstel-
       lung Ober alle weiteren ersparten Aufwendungen vorzulegen, sei dies bei der Zent-
       rale in Hamburg, bei Drittanbietem oder anderswo. Die ersparten Aufwendungen
       waren durch einen extemen Wirtschaftsprofer zu ermitteln und zu bestatigen.

2(     Die Klagerin reichte in der Folge eine Gutachtliche Stellungnahme der Pricewater-
       houseCoopers GmbH ("SPwC", Beilage K-93) ein, mit welcher die ersparten Auf-
       wendungen auf monatlich EUR 118'404 beziffert wurden (Beilage K-93 Rz. 79),
       unter zusatzlicher Berlicksichtigung von einmaligen Kosten ftir die Softwareerwei-
       terung der Krankenhausadministration in H8he von rund EUR. 118'891 ftir die Mo-
       nate April bis Juli 2011 (SPwC Rz. 43).

20     Die Beklagte ftihrt aus, dass die Berechnung der Kosten gemass SPwC flit sie we-
       der tiberprilfbar noch nachvollziehbar seien und lediglich auf Einschatzungen und
       Ausflihrungen der Klagerin beruhten. Die Beklagte selbst konne mangels Kenntnis
       der Unterlagen keine eigenen Abklarungen zu diesen Ausfiihrungen treffen und
       keine eigene "gutachtliche Stellungnahme" in Auftrag geben. Die SPwC beruhe auf
       einseitigen Darstellungen der Klagerin und sei deshalb nicht aussageltraftig. Die
       Beklagte nimmt jedoch die von der Klagerin geltend gemachten Betrage zur
       Kenntnis und ist der Ansicht, dass sie in diesem Mindestumfang abzuziehen seien
       (B-SeA, Rz. 10-17).

20:    Die Einwande der Beklagten sind unbeachtlich. Die Beauftragung eines Wirt-
       schaftsprilfers zur Erminlung der ersparten Aufwendungen durch die Klagerin er-
       folgte auf Veranlassung des Schiedsgerichts, weil es die im Recht liegende Aufstel-
        lung der Wirtschaftsprilfungs- und Steuerberatungsgesellschaft RSM Altavis
       GmbH vom 15. Juli 2014 (Beilage K-46) hinsichtlich bestimmter Punkte ?Lir ergiin-
       zungsbecithig hielt. Die Aufstellung der RSM zu den ersparten Aufwendungen
        hatte die Klagerin bereits in ihrer Klageschrift thematisiert, ohne dass die Beklagte
        in ihrer Klageantvvort und ihrer Duplik geltend gemacht hatte, es fehlten ihr die
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 194 of 221


Ve    rens-Nr. 600413-2015                   Schiedsspruch                           66 / 87




       Grundlagen, urn die dart ausgewiesenen Posten zu beurteilen. Den Einwand, sie
       hatte weitere Unterlagen von der Klagerin benotigt, urn die ersparten Aufwendun-
       gen beurteilen zu konnen, hat sie erstmals in ihrer Stellungnahme zur SPwC vorge-
       tragen. Aus diesem Grund kann sich dieser Einwand von vornherein nur auf die er-
       ganzenden Ausftihrungen von PwC und nicht auf die bereits von RSM ermittelten
       Angaben beziehen. Darner hinaus late sich die Beklagte, sofem ihr bestimmte
       Unterlagen zur Beurtdlung der erganzenden Feststellungen von PwC fehiten, mit
       einem Editionsbegehren an das Schiedsgericht wenden konnen, statt untatig zu
       bleiben und sich auf den Standpunkt zu stellen, sie Mime sich zu den Feststellun-
       gen von PwC nicht aussem. Allermindestens hatte die Beklagte substantiiert dartun
       mtissen, zu welchen Ausfiihrungen sie Stellung nehmen kann und beztiglich wel-
       cher Ausftihrungen ihr hierzu Unterlagen fehien. Dies ist nicht erfoigt. Die Beklag-
       te aussert sich zu keiner der nachfolgend betrachteten Kategorien von ersparten
       Aufwendungen inhaltlich, ausser dass diese mindestens im Umfang der von der
       Klagerin bzw. PwC ermittelten Zahlen abzuziehen seien (B-SeA Rz. 15-17).


b)     Aus der Management Fee zu bestreitende Ausgaben

204    Bei der Bestimmung der ersparten Aufwendungen gilt es zu beriicksichtigen, dass
       die Klagerin nur einen Tell der Kosten aus der Management Fee bestreiten musste.
       Gemass Ziff. 2.1 MV wurde der Klagerin eM Budget zur Verftigung gestellt, aus
       welchem die Klagerin die betriebswirtschaftlich notwendigen Kosten bestreiten
       konnte. Dazu gehorten Personalkosten (ohne die Kosten der Gehalter der Mitarbei-
       ter der Klagerin vor Ort; Ziff. 6.2 MV), Kosten fur Spezialisten, Sachkosten und
       sonstige mit dem Betrieb eines Krankenhauses notwendigerweise verbundene Kos-
       ten (Ziff. 2.1 MV lit. c und d).

205     Die Beklagte behauptet sodann neu in ihrer Stellungnahme vorn 14. August 2017,
        Ziff. 6 des MV sei strikt von der Management Fee (Ziff. 7.1) zu trennen. Ftir die
        Phase B beliefen slob die Kosten auf EUR 700'000 pro Monat (Ziff. 6.2); in diesem
        I3etrag seien alle Kosten ftir die vier von der Klagerin bereitgestellten Mitarbeiter
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 195 of 221

     T.hrens-Nr. 600413-2015                 Schiedsspruch                           67 / 87




        (ausgenommen deren Wohnkosten, welche der Beklagten tiberwalzt worden seien)
        sowie die Kosten im Zusammenhang mit der Zentrale in Hamburg enthalten. Die
        Management Fee sei nicht dazu gedacht gewesen, diese Kosten zu decken, sondern
        sei separat und zusatzlich, all reiner Gewinn, geschuldet gewesen (B-SeA Rz. 14,
        22).

2(      Dieses neu vorgetragene Argument 1st verspatet und deshalb nicht zu beachten. Die
        Beklagte hat diesel Argument weder in der Klageantwort noch in der Duplik vorge-
        tragen. Sie hat dort auch nicht die Ausfdhrungen der Klagerin substantiiert bestrit-
        ten, die Management Fee babe dazu gedient, bestimmte Kosten der Klagerin zu de-
        cken (vgl. z.B. KS Rz. 62, 229 ff.). Es fehlt sehliesslich auch jeder Hinweis darauf,
        dass der Klagerin der monatliche Betrag von EUR 700'000 zusatzlich zur Manage-
        ment Fee von monatlich EUR 700'000 ausbezahlt worden ware. Die Beklagte ftihrt
        denn auch selbst aus, dass die ersparten Aufwendungen von der Management Fee
        abzuziehen seien (B-SeA Rz. 17).


c)       Gehaltsaufwendungen, Gehaltsnebenkosten, externe Rechts- und Beratungs-
         kosten sowie sonstige betriebliche Aufwendungen

20       Die erganzende Stellungnahme von PwC kommt bezfiglich der Kosten vor Ort zum
         selben Ergebnis wie RSM Altavis GmbH. Der Grossteil der laufenden Aufwendun-
         gen entfallt gernass RSM Altavis GmbH und PwC auf die Gehaltsaufwendungen
         far die vier vor Ott mit dem Projekt beschaftigten Mitarbeiter Dohler (Chefarzt),
         Mensching (Buchhaltungsmitarbeiter), Kronenberger (Finanzdirektor) sowie Ge-
         rard (technischer Direlctor). PwC snitzt sich bei den eingesetzten Lohnansprtichen
         auf die zugrundeliegenden Arbeitsvertrage. Die so ermittelten Kosten in Hobe von
         monatlich EUR 59'583 sind nicht zu beanstanden.

20       Die zusatzlich eingesetzten Gehaltsnebenkosten bzw. Reisekosten in HiThe von
         monatlich EUR 13'000 sind plausibel. Giddies gilt flir die ermittelten extemen
         Rechts- und Beratungskosten von monatlich EUR 24'000 und die sonstigen be-
         triebliehen Aufwendungen von EUR 15'000.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 196 of 221


V     lirens-Nr. 600413-2015                 Schiedsspruch                           68 / 87




dJ      Fortbildungen und Schulungen

20      Betreffend Fortbildungen und Schulungen halt PwC fest, dass die Kosten fur solche
        Fortbildungsmassnahmen gemass Managementvertrag aus dem Budget zu bestrei-
        ten waren (SPwC Rz. 36). Dem ist zuzustimmen, da Ziff. 3.3 Abs. 2 MV vorsieht,
        dass die Kosten fUr Fortbildung der Beschaftigten aus dem Budget bestritten wer-
        den. Filr die Nutzung der E-Learning Software zu Fortbildungszwecken stand der
        Klagerin gemass Ziff. 10.1 MV eM Pauschalbetrag von EUR 100'000 pro Jahr so-
        wie ein Betrag von EUR 100 je Mitarbeiter zur Verfilgung. Axel Regenhardt, der
        damalige IT-Verantwortliche der Klagerin fur das Bata-Projekt, flihite in seiner
        Zeugenbefragung aus, dass laufend E-Learning-Einheiten zu erstellen gewesen wa-
        ren. Far das Bata-Projekt schatzte er die Anzahl von Einheiten auf 30-40 mit Erstel-
        lungskosten zwischen EUR 15'000 bis EUR 20'000 (WP Regenhardt S. 201 f. N 4
        f.). FUr die Anderung der Module (Neuerstellung oder Anpassung) wahrend der
        Vertragsdauer schatzte er die anfallenden Kosten auf EUR 2'000 bis hin zu EUR
        15'000, je nachdem, wie umfangreich die Anderung ausfdllt (WP Regenhardt
        S. 203 N 26-31).

21,     Angesichts dieser geschatzten Zahlen sind die Ausftihrungen von PwC (SPwC Rz,
        36) plausibel, dass die Kosten ftir die Pflege und den Ausbau der E-Learning Soft-
        ware und die Bereitstellung des E-Learning-Systems, einschliesslich der Erstel-
        lungskosten fijr neue Module, durch die Kostenvergiftungsregel Mr die Nutzung der
        (E-Learning-) Software gemass Art. 10.1 MV gedeckt waren. Diese Kosten sind
        within nicht als ersparte Aufwendungen in Bezug auf die Management Fee zu be-
         rUcksichtigen.


e)       Softwarefur die Krankenhausadministration
         aa)    Software-Entwicklungskosten

21       Aufgrund von Ziff. 3.4 MV war die Klagerin verpflichtet, "eine adequate Software
        far die Krankenhausadministration, fiir das Personalwesen sowie fur die Steuerung
         der wesentlichen Betriebsablaufe zu entwickeln und dem Krankenhaus beizustel-
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 197 of 221


     Ihrens-Nr. 600413-2015                 Schiedsspruch                          69 / 87




       len". Die grundlegenden Fazilitaten sollten innerhalb von vier Monaten nach Ober-
       nahme des Krankenhauses betriebsbereit sein, wahrend die Software itir die hoch-
       speziellen Abteilungen sowie fur die Steuerung der Medikamentenversorgung aus
       dem Ausland, des betriebswirtschaftlichen Controllings sowie der einzelnen Perso-
       naleinsatzplanung spatestens zwolf Monate nach Ubergabe der Einrichtung be-
       triebsbereit sein sollte. PwC veranschlagt fur diese Tatigkeit Kosten in Hohe von
       EUR 29723 monatlich (SPwC Rz. 37). Die lithe basiert auf Angaben der Klagerin
        betreffend Gehaltsaufwand fur die in das Projekt involvierten Mitarbeiter (50% dei
       Arbeitszeit von Axel Regenhardt, jeweils 100% der Arbeitszeit der Herren Smaka;
       Kanbari und Thies). Die von PwC ermittelte Kostenhohe ist plausibel. PwC be-
        trachtet diese Kosten als einmalige Kosten fur den Zeitraum April bis Juli 2011,
        d.h, von insgesamt EUR 118'891, da bis dahin voraussichtlich noch Entwick-
        lungsarbeiten netig gewesen waren (SPwC Rz. 37). Auch diese Annahme 1st plau-
        sibel.


        bb)      Software-Anpassungs- und Wartungskosten

21      Die Klagerin argumentiert mit Verweis auf PwC, dass die Softwareanpassungs-
        bzw. Wartungskosten nach Abschluss der Entwicklungsarbeiten aus dem Budget zu
        begleichen seien (K-SeA Rz. 14; SPwC Rz. 37). Woraus dies abgeleitet wird, ist
        unklar. Dem Managementvertrag 1st lediglich zu entnehmen, dass die Klagerin die
        Entwicklungskosten tragen muss, nicht aber, dass die dartiber hinausgehenden von
        der Klagerin zu erbringenden Softwareanpassungs- bzw. Wartungskosten aus dem
        Budget zu begleichen vvaren. Da diese mit der Software im Zusammenhang stehen,
        welche die Klagerin gemass Art. 3.4 MV entwickeln und bereitstellen muss, ist das
        Schiedsgericht der Auffassung, dass diese Kosten von der Klagerin zu tragen sind.

2L      Die Klagerin und ihre Gutachter haben keine Angaben zur Hohe dieser Kosten ge-
        macht. Gemass Axel Regenhardt, dem damaligen IT-Verantwortlichen der Klagerin
        ftir das Bata-Projekt, betragen die Kosten fur den normalen Support- und War-
        tungsbetrieb EUR 12'000 bis moglicherweise EUR 15'000 monatlich, bestehend
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 198 of 221




      -hrens-Nr. 600413-2015                  Schiedsspruch                           70 /8'




         aus zwei bis drei FTE ("full time equivalent", d.h. VollzeitUquivalent fur Personet
         wie Entwickler, Supporter) bei einem geschatzten Gehalt von EUR 3'500 bis 4'00(
         brutto (WP Regenhardt S. 199 f. N 25 ff.). Es handelt sich bei diesen Angaben ent
         gegen den klagerischen AusfUhrungen (K-SeA Rz. 18) urn Ausgaben, welche das
        1Cranlcenhaussystem in Bata betrafen, nicht das zuktinftige Krankenhaus und die
         Portalkliniken. Mangels anderer Angaben durch die Klagerin ist es sachgerecht,
         die maximalen Angaben von Axel Regenhardt abzustellen, d.h. von monatlichen
         Support- und Wartungskosten von EUR 15'000 auszugehen. Diese sind uber die
         gesamte Restlaufzeit des Managementvertrags zu beracksichtigen.


         Weitere Kasten bei der Zentrale in Hamburg

 2       Die von PwC ermittelten weiteren Kosten bei der Zentrale in Hamburg in Hobe von
         EUR 6'819 monatlich, bestehend aus Rekrutierungskosten, EPOS Gutachten and
         den anteilsmassigen Monatsgehaltern und Reisekosten der bei der Zentrale mit dem
         Projekt befassten Mitarbeiter (SPwC S. 20), sind nachvollziehbar und plausibel.
         Dabei ist zu berticksichtigen, dass der hohere Aufwand der IT-Mitarbeiter bei der
         Zentrale im Zeitraum April bis und mit Juli 2011 filr die Fertigstellung der Soft-
         ware-Entwicklung (50% der Arbeitszeit von Axel Regenhardt, jeweils 100% der
         Arbeitszeit der Herren Smaka, Kanbari und Thies) bereits bei den Software-Kosten
         (vorn Rz. 211) beriicksichtigt wurde. Gleiches gilt fur die Software-Support- und
         Wartungskosten (vorn Rz. 213).


  g      Relevanz der Kosten fiir das Projekt beireffend Portalkliniken

  2       Ulrich Marseille erklarte anlasslich der Beweisverhandlung im Zusammenhang mit
          den ersparten Aufwendungen, dass fir die Erarbeitung des Projektes betreffend den
          Ausbau des Gesundheitswesens in A.quatorialguinea (Fertigstellung einer zweiten
          Klinik in Malabo sowie Aufbau von im ganzen Land verteilten Portalkliniken) mo-
          natliche Kosten von EUR 80'000 bis EUR 100'000 angefallen waren, wenn dieses
          Projekt weitergetrieben warden ware. Gemass Aussage von Ulrich Marseille waren
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 199 of 221




Vei    mis-Nr. 600413-2015                    Schiedsspruch                         71 / 87




       diese Kosten zunachst aus der Management Fee bestritten worden (vgl.
       WP Marseille, S. 106 N 22-33 sowie S. 107 N 1-7, S. 108N 21 £, S. 109 f.).

2t6    Die Klagerin ftihrt dazu aus, dass sie im Vertrauen auf die Aussagen der Beklagten
       beztiglich der Klinik in Malabo and den Ausbau der Satellitenkliniken and in Er-
       wartung der Management Fee aus einem spateren Managementvertrag ftir die Kli-
       nik in Malabo bereits Aufwendungen getatigt habe, die nicht vergiltet worden seien
       und mangels sachlichem Bezug zur Management Fee gemass Management Vertrag
       vom 14. Dezember 2009 nicht als ersparte Aufwendungen zu bertIcicsichtigen seien
       (K-SeA Rz. 24), Auch die Beklagte fart aus, dass Akquisitionsleistungen der Be-
        klagten in keinem Zusammenhang mit dem Managementvertrag stiAnden. Die Kla-
        gerin habe diese Kosten in der Hoffnung auf einen anderen Vertrag freiwillig and
        auf ei genes Risiko investiert (vgl. B-SeA Rz. 18).

217     Das Schiedsgericht erachtet die klagerischen Erlauterungen zur Aussage von. Ulrich
        Marseille als Uberzeugend; sie werden aberdies von der Beklagten anerkannt. Der
        Managementvertrag ist auf das Krankenhaus in Bata beschrankt und umfasst keine
        Aufwendungen im Zusammenhang mit weiteren Projekten. Die Management Fee
        stellte daher tine Entschadigung Pk die Aufwendungen im Zusammenhang mit
        dem Krankenhaus in Bata dar. Sofern die Klagerin einen aus der Management-Fee
        resultierenden Oberschuss intern dazu verwendete, um Kosten zu begleichen, die
        ihr im Hinblick auf weitere geplante Projekte entstanden, ist dies fur die Berech-
        flung der ersparten Aufwendungen unter dem Managementvertrag irrelevant.


 It)    trbersicht ersparte Aufwendungen

                                                    Ersparte monatliche Ersparte einmalige
  in                                                    Aufwendungen       Aufwendungen

  1. ' altsaufwenduagen                                          59'583

  Pn `r. Miler (Gehalt and Prarnie)                              27'083
  Hr i arching (Gehalt)                                           5'833
  Hr   nenberger (Gehalt und Prarnie)                            16'667
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 200 of 221




      'ahrens-Nr. 600413-2015                    Schiedsspruch                           72 /




      Gerard                                                        10'000

      ;ehaltsnebenkosten bzw. Reisekosten                           13'000

  ' I xterne Rechts- und Beratungskosten                            24'000

      onstige betriebliche Aufwendungen                             15'000

       ortbildungen und Schulungen                               aus Budget

      oftware fiir die Krankenhausadministration                    15'000              118'891

       ware-Entwicklungskosten                                                          118'891
       ware-Anpassung,s- und Wartungskosten                         15'000

       osten in der Zentrale in Hamburg                               6'819

        me                                                         133'402              118'891


          Bewertung Landerrisiko

          Die Klagerin hatte in der Klageschrift vom 26. April 2016 vorgebracht, dass bei del
          Kalkulation der Management Fee das erhebliche wirtschaftliche Risiko zu berUck-
          sichtigen gewesen sei, welches sie mit dem Vertragsschluss zum Management des
          Krankenhauses La Paz in einem erst in der Entwicklung befindlichen Land einge•
          gangen sei. Politische Unruhen, Gesetzesanderungen und andere Unwagbarkeiten
          habe die Klagerin mit Buick auf die Frage berucksichtigt, ob dies ihre Leistungen
          deutlich erschweren oder verunmoglichen wurde. Als Beispiel erwahnt die Kluge-
           rin die Umstellung der Regeln des Bezahlsystems (KS Rz. 191). Mit Verfahrenslei-
           tendem Beschluss Nr. 11 wurde die Klagerin aufgefordert, in Zahlen anzugeben,
           wie das Landerrisiko bei der Kalkulation der Management Fee bertIcksichtigt bzw
             budgetiert wurde.

  2          Wie die Klagerin selbst ausftihrt und wie PwC bestAtigt, ist das Landerrisiko bei de!
             Beklagten als sehr hoch zu betrachten (SPwC Rz. 65 f.). Aus den Ausfuhrungen del
             Klagerin folgt weiter, dass sie dieses Risiko als Renditezuschlag bei der monad'.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 201 of 221




     threns-Nr. 600413-2015                  Schialsspruch                           73 / 8'




       chen Management Fee berticksichtigt hat. Allerdings macht sie keine Angaben zuz
       Hobe des Zuschlags. Gemass Ausftihrungen der Klagerin lasst sich der Zuschlag
       nicht beziffern, weil eine genaue Barwertkalkulation seitens der Klagerin nie ge-
       macht worden sei (vorn Rz. 91, K-SeA Rz. 33). Auch die Beklagte macht keine
       konkreten Angaben zur Hobe des Zuschlags, fUhrt jedoch an, das Risiko der sofor-
       tigen jederzeitigen Vertragsauflosung sei in der Management Fee bereits miteinbe-
       rechnet (vorn R2. 115 ff., B-SeA Rz. 30 ff.).

       Das Landerrisiko muss von der Management Fee abgezogen werden, da die Be
       klagte vorliegend verpflichtet wird, der Klagerin weiterhin bis zum Ablaut' der or-
        dentlichen Vertragsdauer die vertraglich vereinbarte Management Fee abzilglich er-
        sparter Aufwendungen zu bezahlen. Das Landerrisiko drUckt sich in Risiken in,
        Leistungsaustausch aus, welche der geographischen Lage geschuldet Rind, d.h. Ge-
        gebenheiten am Oft des Leistungsaustauschs (SPwC Rz. 57-59). Risiken im Leis-
        tungsaustausch umfassen nicht nur das Risiko, dass die Vertragsleistung ganzlich
        unmoglich wird. Sie umfassen auch Erschwerungen der Leistungen, z.B. aufgrund
        einer Gesetzesanderung oder einer Anderung der tatsachlichen Gegebenheiten bei
        der Leistungserbringung (wie z.B. die von der Klagerin erwahnte Umstellung des
        Bezahlsystems; yam Rz. 218), was wiederum zu hoheren Kosten bei der Leis-
        tungserbringung fiihren kann. Diese Risiken entfallen bei der Klagerin ab dem
        Zeitpunkt, an dem sie sich aus Aquatorialguinea zurtickgezogen hat, d.h. ab April
        2011 (yam Rz. 195), da sie so gestellt wird, wie wenn beide Seiten storungsfrei er
        fflhlt haben. Der Risikozuschlag ist damit als Vorteil zu bewerten, welcher bei risi-
        kofreier Erfilllung in Abzug zu bringen ist.

22      Grundsatzlich tragt die Beklagte die Beweislast, dass sich die Klagerin Vorteile
        anrechnen Lassen muss (BK-Weber, AU. 107 N 206; Koller, OR AT, § 50 N 15).
        Die tatsachlichen Gnmdlagen zur Beurteilung dieser Frage muss aber die Klagerin
         liefern, wozu sie mit Verfahrensleitendem Beschluss Nr. 11 aufgefordert wurde. Da
         sich der Abzug ziffernmassig nicht nachweisen lasst, muss das Schiedsgericht die
         lithe des Risikozusehlags auf der monatlichen Management Fee schatzen, unter
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 202 of 221



     threns-Nr. 600413-2015                 Schiedsspruch                          74 /8'




       analoger Anwendung von Art. 42 Abs. 2 OR. Das gemass PwC and der Einschat
       zung der Klagerin sehr hohe Landerrisiko muss zu einem signifikanten Zuschlai
       bei der Management Fee getlihrt haben. Dies zeigt sich auch daran, dass nach Ab•
       zug der ersparten Aufwendungen (ohne einmalige Aufwendungen) ein monatlichel
       Betrag von EUR 566'598 verbleibt (EUR 700'000-133'402). Berticksichtigt man li
       near uber die gesamte Vertragslaufzeit von 5 Jahren die Investitionen der Klagerir
        in Hohe von EUR 393T200, resultiert ferner ein monatlicher AmortisationsabzuE
        von EUR 50'537. Es verbleibt eine monatliche Rendite von EUR 516961 (bzw
       jahrlich EUR 6192732). Die Hiihe der Rendite legt nahe, dass das — erhebliche -
        Landerrisiko bei der Festsetzung der Rendite entsprechend signifikant berticksieb
        tigt wurde. Nach bestmoglicher Schatzung des Schiedsgerichts bewegt sich die Be.
        rticksichtigung des Landerrisikos bei zwei Drittel der verbleibenden Rendite, alsr
        bei EUR 344'041 monatlich.

        Die Klagerin weist darauf hin, dass sich das Landerrisiko bei der Beklagten be.
        wahrheitet habe (K-SeA Rz. 36). Das ware aber nur Bann der Fall gewesen, wenn
        der Managementvertrag von der Beklagten ohne Leistung einer Entschadigung
        zeitig hatte aufgelost werden konnen. Vorliegend wird die Beklagte aber aufgrund
        der vertraglichen Regelung verpflichtet, der Klagerin weiterhin bis zum Ablauf der
        ordentlichen Vertragsdauer die vertraglich vereinbarte Management Fee abziiglich
        ersparter Aufwendungen zu bezahlen. Somit 1st der monatliche Betrag von
        EUR 344'041 als Risikozuschlag vom Betrag von EUR 566'598 (= Management
        Fee abzilglich ersparter Aufwendungen) ab April 2011 bis zum Ende der ordentli.
        then Laufdauer abzuziehen.

22      Dass die Klagerin sich gegen das Landerrisiko zusatzlich abgesichert hat, indem sie
         im Vertrag eine Schiedsklausel aufgenommen hat (K-SeA Rz. 36), steht dem Urn-
        stand nicht entgegen, dass der Zuschlag ftir das Landerrisiko auf der Management
         Fee abzuziehen ist. Im Gegenteil: Aufgrund des infolge der Schiedsklausel durch-
         gefuhrten Schiedsverfahrens wird die Beklagte verptlichtet, der Klagerin bis zum
         Ablauf der ordentlichen Vertragsdauer die geschuldete monatliche Management
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 203 of 221



      tens-Nr. 609413-2015                  Schiedsspruch                          75/ 87




       Fee zu bezahlen, was wiederum dazu fiihrt, dass sich das Landerrisiko nicht ver-
       wirklicht hat.


6.     Anderweitiger Erwerb und Bemiihungen in diesem Zusammenhang

22     Die Klagerin wurde im Verfahrensleitenden Beschluss Nr. 11 auch aufgefordert,
       sich zum anderweitigem Erwerb zu aussem, welchen sie nach Ausreise der letzten
       Mitarbeiter aus Aquatorialguinea am 16. Man 2011 durch anderweitige Verwen-
       dung der (vor Ort und bei der Zentrale) freigewordenen Krafte erzielen konnte, mid
       diesen zu belegen und zu beziffern. Ferner hatte die Klagerin darzutun, welche An-
       strengungen sie unternommen hat, urn anderweitigen Erwerb zu erzielen.

22      Die Klagerin hat glaubhaft dargetan, dass sie im Marz 2011 fiber keine anderen
        Projekte verfilgte, auf welchen die auf dem Projekt in Bata eingesetzten extemen
        Dienstleister (insbesondere die Herren Kronenberger, Dotter mid Gerard) einge-
        setzt werden konnten. Auch 1st glaubhaft, dass es unwahrscheinlich war, eM ver-
        gleichbares Projekt in naher Zukunft zu finden (K-SeA Rz. 41 ff.). Daher handelte
        die Klagerin im Hinblick auf ihre — analog zur Schadenminderungspflicht — beste-
        hende Pflicht zur Aufwandminderung angemessen und verntinftig, indem sie dieje-
        nigen Vertragsverhaltnisse, welche kurzfristig auflosbar waren, so rasch wie meg-
        lich beendete. Als Konsequenz kommen die dadurch eingesparten Gehalter ftir die
        vor Ort bereitgestellten Personen bei den ersparten Aufwendungen zum Tragen
        (vorn Rz. 207).

 22     Bezilglich des bei der Zentrale in Hamburg mit dem Projekt in Bata beschaftigten
        Personals, insbesondere die IT-Mitarbeiter, halt die Klagerin fest, dass diese ab
         dem 16. Marz 2011 nur noch omen Bruchteil ihrer Zeit diesern Projekt gewidmet
         und sich in der freigewordenen Zeit mit anderen Aufgaben der Marseille Kliniken
         AG, Hamburg, befasst hatten (K-SeA Rz. 48). Da die Klagerin glaubhaft versichert
         hat, dass filr das Bata-Projekt kein Ersatzprojekt gefunden werden konnte, weder in
         vergleichbarer Grosse noch in einer geringeren GrOssenordnung (K-SeA Rz. 41).
         entfallt eM Abzug Mr anderweitigen mit diesen Mitarbeitem erzielten Erwerb.
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 204 of 221



Ve      ens-Nr. 600413-2015                   Sehiedsspruch                          76 / 87




7.       Hohe der geschuldeten Entschadigung

22;      Die Klagerin verlangt Mr August 2010 bis und mit Marz 2011 die Zusprechung des
         Teilbetrags von 10% der wahrend diesem Zeitraum anfallenden Management Fee.
         Das Schiedsgericht gelangt zum Schluss, dass die Management Fee ab Eintritt der
         Phase B, d.h. ab 1. August 2010, geschuldet ist, so dass sich der bis Marz 2011 ge-
         schuldete Teilbetrag von 10% auf EUR 560'000 belauft ([10% von EUR 700'000]
         x 8 Monate).

228      Far den Zeitraum April 2011 bis und mit August 2012 verlangt die Klagerin eben-
         falls die Zusprechung des Teilbetrags von 10% der wahrend diesem Zeitraum an-
         fallenden Management Fee, abzilglich der ersparten Aufwendungen, welche die
         Klagerin auf EUR 112'000 monatlich beziffert hat. Aufgrund der Berechnung des
         Schiedsgerichts sind von der monatlichen Management Fee ersparte Aufwendun-
         gen von EUR 133'402 abzuziehen. Feiner 1st der Zuschlag Rir das Landerrisiko,
         welchen das Schiedsgericht auf EUR 344'041 schatzte, von der monatlichen Ge-
         bahr abzuziehen. Hinzu kommt eM Abzug ftir einmalige Aufwendungen in line
         von EUR 118'891 auf dem Gesamtbetrag im Zeitraum April bis Juli 2011 (vorn
         Rz. 211). Es resultiert ein Betrag von FUR 3'664'578 ([EUR 700'000— 133'402 —
         344'041] x 17 — EUR 118'891). Von diesem Betrag ist der Klagerin der eingeklagte
         Teilbetrag von 10%, d.h. EUR 366'458, zuzusprechen.

 229      Fur den Zeitraum September 2012 bis und mit Januar 2015 sind ebenfalls von der
          monatlichen Management Fee die ersparten Aufwendungen von EUR 133'402 und
          der Landerrisikozuschlag von EUR 344'041 abzuziehen. Es resultiert ein Betrag
          von EUR 6'454'153 ([EUR 700'000 — 133'402 — 344'041] x 29).

 230      Insgesamt schuldet die Beklagte der Klagerin somit einen Betrag von
          EUR 7'380'611. 1m daraber hinaus gehenden Umfang sind die Forderungen der
          Klagerin abzuweisen.
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 205 of 221



Vel    ms-Nr. 600413-2015                   Schiedsspruch                         77 / 87




231    Die Eventualantrage der Beklagten auf Feststellung des Zeitpunktes der Vertrags-
       auflosung sind insofern gutzuheissen, als festzustellen ist, dass der Management-
       vertrag ordentlich per 31. Januar 2015 aufgelost wurde.


VI     ZINS

232    Die Klagerin verlangt gestiltzt auf Art. 104 Abs. 1 OR Zins in Hohe von 5% ab
       Falligkeit der jeweils zu leistenden Management Fee gemass Ziff. 7 MV.

233    Aufgrund von Art. 104 Abs. 1 OR hat ein Schuldner, welcher mit der Zahlung ether
       Geldschuld in Verzug ist, Verzugszinsen von 5% pro Jahr zu bezahlen. Gemass
       Art. 7.2 und 7.3 des MV ist die Management Fee jeweils far ein Jahr im Voraus in
       einer Summe zu bezahlen und wird jeweils drei Monate vor Ablauf des laufenden
       Abrechnungsjahres zur Zahlung fallig. Aufgrund der Vereinbarung eines bestimm-
       ten Verfalltages (Art. 102 Abs. 2 OR) war die Beklagte damit jeweils drei Monate
       vor Ablauf des laufenden Abrechnungsjahres in Verzug. Die Management Fee war
       mit Eintritt der Phase B geschuldet (Ziff. 6.2 MV); die Phase B begann am
       1. August 2010 (vorn Rz. 186 ff.). Das Abrechnungsjahr umfasste somit jeweils
       den 1. Augugt bis und mit 31. Juli des Folgejahres, so dass die Management Fees
        fur diese Jahresperiode jeweils per 30. April des laufenden Abrechnungsjahres zu
        entrichten war und die Beklagte bei Nichtleistung am 1. Mai des jeweiligen Jahres
        in Verzug war.

 23'    Dies gilt aber nicht ftir die erste Jahresrate der Management Fee. flit diese kann
        nicht von einem bestimmten Verfalltag ausgegangen werden, da das Datum der Be-
        zahlung der ersten Management Fee von einem zulcijnftigen, ungewissen Ereignis
        (Eintritt der Phase B) abhangig war (BK OR-Weber Art. 102 N 114). Ftir die An-
        sprilche im Zeitraum 1. August 2010 bis und mit 31. Juli 2011 kann folglich nicht
        von einer Inverzugsetzung per 1. Mai 2010 ausgegangen werden. Vielmehr war ei-
        ne Mahnung der Klagerin notig, urn die Beklagte fur die erste jahrliche Manage-
        ment Fee ftir die Phase B in Verzug zu setzen (Art. 102 Abs. 1 OR).
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 206 of 221



Vc     •ens-Nr. 600413-2015                   Schiedsspruch                      78 /87




23,     Die Klagerin hat die Beklagte mit Schreiben vom 31. Januar 2011 unmissverstand-
        lich aufgefordert, die Management Fee far die Phase B spatestens bis zum
        18. Februar 2011 zu bezahlen (vgl. K-38 S. 4). Dieses Schreiben ist als Mahnung
        zu betrachten, weshalb auf der im Zeitraum 1. August 2010 bis und mit 31. Juli
        2011 aufgelaufenen Management Fee im Betrag von EUR 637'134 (= (10% von
        [EUR 700'000x8]) + (10% von [((EUR 700'000 — 133'402 — 344'041)x4) —
        118'891]) 5% Zins ab dem 18. Februar 2011 geschuldet ist.

23(     Der weitere Zinsenlauf gestaltet sich wie folgt:

               Far die Management Fee im Zeitraum vom 1. August 2011 bis 31. Juli 2012
               im Betrag von FUR 267'068 (= 10% von [(FUR 700'000 — 133'402 —
               344'041)x12]) 1st ab I. Mai 2011 ein Verzugszins von 5% geschuldet.

                FOr die Management Fee im Zeitraum vom 1. August 2012 bis 31. Juli 2013
                im Betrag von EUR 2'470'383 (= (10% von [EUR 700'000 — 133'402 —
                3441041]) + ([EUR 700'000 — 133'402 — 344'041])(11)) ist ab 1. Mai 2012
                ein Verzugszins von 5% geschuldet.

                Far die Management Fee im Zeitraum vom 1. August 2013 bis 31. Juli 2014
                im Betrag von EUR 2'670'684 (= [FUR 700'000 — 133'402 — 344'041]x12)
                1st ab 1. Mai 2013 ein Verzugszins von 5% geschuldet.

                Far die Management Fee im Zeitraum vom 1. August 2014 bis 31. Januar
                2015 im Betrag von EUR 1'335'342 (= [EUR 700'000 — 133'402 —
                344'041]x6) ist ab 1. Mai 2014 eM Verzugszins von 5% geschuldet.


 V.0     KOSTEN
 A.      Festlegung und Verteilung der Kosten des Schiedsverfahrens

 237     Gemass Art. 38 Swiss Rules hat der Schiedsspruch eine Festlegung der Kosten des
         Schiedsverfahrens zu enthalten.

 238     In den Kosten des Schiedsverfahrens gemass Art. 38 Swiss Rules enthalten sind
         gernass Art. 38(a) und (b) Swiss Rules das Honorar des Schiedsgerichts und seine
         Auslagen sowie gemass Art. 38(f) die EinschreibegebOhr und die Verwaltungskos-
         ten gemass Appendix B.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 207 of 221



     hrens-Nr. 600413-2015                    Schiedsspruch                         79 / 83




2      Der Schiedsspruch hat daruber hinaus die Kosten der Parteien far rechtliche Vertre-
       tung und rechtlichen Beistand in der Hohe, die das Schiedsgericht fur angemessen
       erachtet, festzulegen (Art. 38(e) Swiss Rules) sowie die Reisekosten und sonstigen
       Auslagen von Zeugen in der Hohe, in der diese Auslagen vom Schiedsgericht ge-
       billigt werden (Art. 38(d) Swiss Rules).

       Gemass Art. 40(1) Swiss Rules sind die Kosten des Schiedsverfahrens grundsatz-
       lich von der unterliegenden Partei zu tragen. Das Schiedsgericht kann jedoch jede
       Art von Kosten zwischen den Parteien aufteilen, wenn es dies unter Berticksichti•
       gung der Umstande des Falls far angemessen erachtet.

       Gemass Art. 40(2) Swiss Rules steht es dem Schiedsgericht beztiglich der Koster
       far rechtliche Vertretung und rechtlichen Beistand nach Art. 38(e) unter Berilck.
       sichtigung der Umstande des Falls frei, zu bestimmen, welche Partei die Kosten zu
       tragen hat, oder diese Kosten zwischen den Parteien aufzuteilem wenn es feststellt,
       dass eine Aufteilung angemessen ist.

       Beztiglich Verteilung der Kosten verlangte die Beklagte in ihrem Schreiben vom
       6. April 2017, dass die Kosten des zusatzlichen Schriftenwechsels (Schiedsgericht
       und Parteientschadigung) fur die Stellungnahme bezuglich der ersparten Aufwen-
       dungen (vgl. Verfahrensleitenden Beschluss Nr. 11) unabhangig vom Ausgang des
       Verfahrens gestiltzt auf das Verursacherprinzip der Klagerin auferlegt werden
       (Art. 40 Swiss Rules).

24     Mit Stellungnahme vom 14. Marz 2017 beantragte die Klagerin ihrerseits, dass die
       Beklagte aufgrund der durch sie verursachten Verzagerungen des Schiedsverfah-
        rens bereits einen erheblichen Anteil an den Gesamtkosten zu tragen habe.

24      Das Schiedsgericht kann keinem dieser Standpunkte folgen. Weder hat die Klage-
        tin die Notwendigkeit eines zusatzlichen Schriftenwechsels bezaglich der ersparten
        Aufwendungen allein verursacht noch hat die Beklagte das Schiedsverfahren ver-
        zogert. Stattdessen sind die Kosten nach Obsiegen und Unterliegen aufzuteilen.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 208 of 221



     brens-Nr. 600413-2015                   Schiedsspruch                        80/ 8




       Die Klagerin dringt betragsmassig zu 14% (EUR 7'380'611 von EUR 53'891'600
       gerundet) mit ihrem Hauptanspruch durch, die Beklagte obsiegt entsprechend zi
       86%. Obsiegt hat die Klagerin hingegen bei der Frage der Zustandigkeit des
       Schiedsgerichts. Angesichts des untergeordneten Aufwands der Prtifung der Fragr
       der Zustandigkeit gegentiber der Prtifung des Hauptanspruchs halt es das Schieds
       gericht fur angemessen, dass die Klagerin 70% der Kosten des Schiedsverfahren,
       und die Beklagte 30% zu tragen hat. Ferner hat die Klagerin die Beklagte far 70°A
       ihrer vom Schiedsgericht als angemessen erachteten Parteikosten zu entschadigen
       wahrend die Beklagte die Klagerin flir 30% ihrer vom Schiedsgericht als angemes•
       sen erachteten Parteilcosten zu entschadigen hat.


       Kosten des Schiedsgerichts und Verwaltungskosten

2      Gemass Art. 390) und (2) Swiss Rules mussen die Honorare und Auslagen des
       Schiedsgerichts dem Streitwert, der Schwierigkeit der Streitsache, der aufgewende•
       ten Zeit und alien anderen hierfar massgeblichen Umstanden angemessen sein unc'
       sind gemass Appendix B (Kostenordnung) festzulegen.

2'     Gemass Art. 2.6 des Appendix B der Swiss Rules sind Betrage in anderen Wahrun••
       gen als Schweizer Franken zum Kurs bei Eingang der Einleitungsanzeige oder An-
       hangigmachung einer weiteren Klage, einer Widerklage, Verrechnungseinrede ode!
       Anderung oder Erganzung einer Klage, in Schweizer Franken umzurechnen.

24     Die Klagerin hat Ansprtiche in Hohe von EUR 53'891'600 geltend gemacht (vom
       Rz. 11). Der Streitwert betragt deshalb CHF 55'663'600, umgerechnet zum Kurs bei
        Eingang der Einleitungsanzeige am 30. Januar 20152 (vgl. Schreiben des Sekretari-
        ats vom 13. Februar 2015).

24      Angesichts des Streitwerts von CHF 55'663'600 belaufen sich die Verwaltungs-
        kosten auf CHF 45'566 (Art. 2.3 und ]6 des Appendix B).


        Kurs EUR/CHF gemgss www.oanda.com.
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 209 of 221



      irens-Nr. 600413-2015                  Schiedsspruch                            81 /




       Gesttitzt auf Art. 39(1) und (2) sowie Art. 40(4) Swiss Rules und Art. 2.3 des Ap•
       pendix B setzt das Schiedsgericht mit Genehmigung dutch den Gerichtshof die
       Entschadigung des Schiedsgerichts auf CHF 678'434 fest. Dieser Betrag deckt Aus-
        lagen des Schiedsgerichts in Hohe von CHF 4'301.45 (Kosten tier miindlichen Ver.-
        handlung von CHF 1'375.75 [CHF 1'000 far die Raumlichkeiten and CHF 375.75
        fur die Verpflegung] sowie Kosten fur Kurierkosten und Teleforilconferenzen von
        CHF 2'925.70)      sowie   das   Honorar   des   Schiedsgerichts      in   H6he   von
        CHF 674'132.55 Gestiitzt auf Art. 39(3) Swiss Rules erhalt die Vorsitzende 45%
        des Honorars und die Mitschiedsrichter je 27.5% des Schiedsrichterhonorars. Der
        Anteil der Vorsitzenden am Honorar umfasst auch das Honorar der Sekretarin des
        Schiedsgerichts.

25      Die Klagerin hat den gesarnten Kostenvorschuss in Hohe von CHF 724'000 be-
        zahlt. Dieser Kostenvorschuss deckt die Gesamtheit des Honorars und der Ausla-
        gen des Schiedsgerichts und der Verwaltungskosten und wird zur Deckung dieser
        Kosten verwendet. Da die Beklagte 30% dieser Kasten zu tragen hat, hat sie der
        Klagerin einen Betrag im Umfang von CHF 217'200 zurtickzuerstatten.

25      Ferner hat die Klagerin eine Einschreibegebtihr von CHF 8'000 bezahlt, wovon die
        Beklagte der Klagerin 30%, d.h. CHF 21400, zurticiczuerstatten hat.


C.      Parteikosten
1.      Geltend gemaehte Parteikosten der Kldgerin

25       Die Klagerin macht in ihrer Kosteneingabe vom 6. Matz 2017 Parteikosten in fol-
         gender Who geltend: EUR 229'352.50              fur Frau Rechtsanwaltin Knak-
         Kammenhuber, EUR 23'706.02 fur Reisekosten der Zeugen, EUR 5'098.62 ftir SD
         Steno Deutschland GmbH sowie CHF 195'389.15 fur Rechtsanwaltskosten von
         Prof. Dr. Bernd Reinmtiller.

 25      Mit erganzender Stellungnahme vom 16. Oktober 2017 macht die Klagerin filr den
         seit dem Verfahrensleitenden Beschluss Nr. 11 angefallenen Aufwand weitere
     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 210 of 221



           .hrens-Nr_.6Ct5.4.13-10 I f             Schiedsspruch                         82/.8:




ct
              Rechtsanwaltskosten von Prof. Dr. Bernd Reinrntiller in H6he von CHF 24'347 gel ,
              tend sov,ie Kosten von PwC fur die Erstellung der Gutachtlichen Stellungnahn-te in
              Hohe von EUR 63'090,62. Ferner korrigiert sie die Rechtsanwaltskosten von Prof.
              Dr. Reinmuller gemass Eingabe vom 6. Matt 2017 aufgrund eines Rechnungsfeh
              lers auf CHF 196'058.85, woraus ein Total von CHF 220'405.85 ftir die Kasten sei
              ner Vertretung resultiert. Dass es sich dabei entgegen den Angaben in der Eingabc
              der Klagerin yam 16. Oktober 2017 urn einen CHF- statt einen EUR-Betrag haw
              delt, ergibt sich ohne weiteres aus den beigelegten Rechnungen.


     2.       Geltend gemachte Parteikosten der Beklagten

     2f       Die Beklagte verlangt mit Kosteneingabe vom 7. Marz 2017 Erstattung folgender
              Kosten: EUR 125'000 fur Anwaltskosten von Jean-Charles Tchikaya, EUR 75'000
              ?Ur Anwaltskosten ftir Evuy Nguema Mukue und CHF 250'000 ftir Anwaltskosten
              von FRORIEP.

     25       Mit ergtinzender Stellungnahme vom 19. Oktober 2017 macht die Beklagte weitere
               Kosten der Rechtsvertretung durch FRORIEP von CHF 26'073.45 fur den seit dem
               Verfahrensleitenden Beschluss Nr. 11 angefallenen Aufwand geltend. Uberdies
               ergibt sich aus der Eingabe vom 3. November 2017, dass die Anwaltskosten fur
               Jean-Charles Tchikaya und fur Francisco Evuy Nguema Mukue im Gegensatz zur
               Kostennote vom 7. Marz 2017 neu EUR 153'000 bzw. EUR 100'000 betragen.


     3.        Angemessenheit der geltend gemachten Parteikosten

               Beztlglich der Angemessenheit der Parteikosten der Gegenpartei nahmen die Par-
               teien wie folgt Stellung:

     258       Mit Stellungnahme vom 14. Marz 2017 fiihrte die Beklagte aus, dass sie es dem
               Gericht Oberlasse, zu beurteilen, ob die geltend gemachten Rechtsanwaltskosten der
               Klagerin angesichts des Umstandes, dass die Klageschrift vornehmlich die Ausfilh-
                rungen der ersten Schiedsklage wiederhole, ausgewiesen seien. Ferner merkte die
     Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 211 of 221



Ve      :fls-Nr. 600413-2015                 Schiedsspruch                          83 / 87




        Beklagte an, dass die Reisekosten ft1r die Zeugen mit EUR 3200 pro Person sehr
        hoch seien.

255     Mit Stellungnahme vom 14. Marz 2017 beantragte die Klagerin, die Anwaltskosten
        fur Jean-Charles Tchikaya und Francisco Evuy Nguema Mukue seien zuruckzuwei-
        sen, da diese Herren im vorliegenden Schiedsverfahren keine sichtbare Tatigkeit
        entfaltet fatten.

260     Das Schiedsgericht hat die Angemessenheit der geltend gemachten Vertretungskos-
        ten zu Oberprilfen (Art. 38 lit. e Swiss Rules). Aus diesem Grund verlangte das
        Schiedsgericht mit Verfahrensleitendem Beschluss Nr. 14 vom 2. Oktober 2017 er-
         ganzende Angaben zur Zusammensetzung dieser Kosten. Die Parteien kamen die-
         sen Ersuchen nur teilweise nach, weshalb das Schiedsgerichts die Parteien mit Ver-
         fahrensleitendem Beschluss Nr. 15 am 23. Oktober 2017 noch einmal dazu einlud,
         Angaben zu den von RAin Kmak-Kammenhuber bzw. RA Tchikaya und RA
         Nguema Mukue geleisteten Stunden und eine gentigend detaillierte Auflistung der
         Arbeiten, welche sie wahrend dieser Stunden ausgetibt haben, nachzureichen. Die
         Parteien wurden darauf hingewiesen, dass sie andemfalls das Risiko tragen, dass
         das Schiedsgericht aufgrund fehlender Angaben die Angemessenheit der geltend
         gemachten Vertretungskosten nicht nachprtifen kann und damit eine der Vorausset-
         zungen fa eine Erstattung dieser Kosten entfallt.

261      Mit Eingabe vom 3. November 2017 listete die Klagerin auf, welche Arbeiten RAin
         Knak-Kammenhuber im Umfang von insgesamt 693 Stunden und 40 Minuten ge-
         leistet hat (vgl. Beilage K-99).

262      Die Beklagte reichte am 3. November 2017 eine "Facture d'Honoraire Recapitulati-
         ve" von RA Tchikaya sowie eine Honorarrechnung von RA Nguema Mukue ein,
         beide mit Datum vom 27. Oktober 2017. Darin machen RA Tchikaya bzw. RA
         Nguema Mukue neu im Gegensatz zur Kostennote vom 7. Marz 2017 EUR 153'000
          (anstatt FUR 125'000) bzw. EUR 100'000 (anstatt EUR 75'000) fir Anwaltskosten
          geltend.
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 212 of 221



Vt   •ens-Nr. 600413-2015                  Schiedsspruch                           84 / 87




26   Bezuglich der Parteikosten der Klagerin kommt das Schiedsgericht zurn Schluss,
     dass die geltend gemachten Rechtsanwaltskosten von Prof. Dr. Reinmtiller in Jae
     von CHF 220'405.85 angesichts der Komplexitat des Falls, der Anzahl einzu-
     reichender Rechtsschriften und der durchgefiihrten Beweisverhandlung angemessen
      und damit rtickerstattungsfahig sind. Ebenfalls rackerstattungsfdhig sind die Kosten
     von EUR 23'706.02 fur Reisekosten der Zeugen, EUR 5'098.62 fur SD Steno
     Deutschland GmbH und EUR 63'090.62 far PwC.

26    Zu den geltend gemachten Kosten fur RAin Knak-Kammenhuber hat die Klagerin
      als Erklarung angeftihrt, dass RAin Knak-Kammenhuber auf Streitwertbasis nach
      dem deutschen Rechtsanwaltsvergiftungsgesetz abgerechnet babe, wozu sie nach
      deutschem Recht verpflichtet sei, wenn mit dem Mandanten nicht eine andere Ver-
      gatung ausgehandelt worden sei (Kostennote vom 6. Marz 2017 sowie erganzende
      Stellungnahme vom 16. Oktober 2017). Far das vorliegende Schiedsverfahren ist
      jedoch Art. 38 lit. e Swiss Rules massgebend, wonach das Schiedsgericht nur die
      Parteikosten zurackerstattet, die es als angemessen erachtet (vom Rz. 260). Nach
      Durchsicht der Auflistung der geleisteten Arbeiten von RAin Knak-Kammenhuber
      (Beilage K-99) gelangt das Schiedsgericht zum Schluss, dass diese in Bezug auf die
      einzelnen Tatigkeiten generisch bleibt. An vielen Stellen ist generisch von "Akten-
      studium." die Rede, weiter von "Zuarbeit fur Prof. Reinmtiller" und "Durchsicht
      Schriftsatzentwurf Prof Reinmaller". Die Aufstellung bestatigt aber insoweit, was
      die Klagerin selbst in ihrer Eingabe vom 16. Oktober 2017 ausgeftihrt hat, namlich
      dass Frau RAin Knak-Kammenhuber gegenaber der Klagerin Aufgaben eines in-
      ternen Rechtsdienstes wahrgenommen hat. Die Klagerin erklart diesen Umstand
      damit, dass sie Ober keine eigene Rechtsabteilung verftige. Tatigkeiten dieser Art
      konnen aber nicht zu einem externen Rechtsanwaltstarif entschadigt werden. Anga-
      ben zu einer angemessenen Entschadigung fur die Dienste einer internen Rechtsab-
      teilung bleibt die Klagerin aber schuldig, ebenso wie eine genugend detaillierte
      Aufstellung Ober die Tatigkeiten von Frau RAin Knak-Kammenhuber als Ersatz far
       einen internen Rechtsdienst wahrgenommen hat. Aus diesem Grund sind die Kos-
      ten von RAin Knak-Kammenhuber nicht rtickerstattungsfdhig.
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 213 of 221



      ens-Nr. 600413-2015                   Schiedsspruch                         85 / 87




26:   Beztiglich der Parteikosten der Beklagten kommt das Schiedsgericht zum Schluss,
      dass die geltend gemachten Rechtsanwaltskosten von FRORIEP in Hohe von
      CHF 250'000 und CHF 26'073.45 angesichts der Komplexitgt des Falls, der Anzahl
      einzureichender Rechtsschriften und der durchgeftihrten Beweisverhandlung ange-
      messen und damit rtickerstattungsfahig sind.

26i   Nicht beurteilt werden kann hingegen die Angemessenheit der geltend gemachten
      Kosten von RA Tchikaya und RA Nguema Mukue, da sowohl Angaben zur Anzahl
      geleisteter Stunden als auch eine gentigend detaillierte Auflistung der Tatigkeiten
      von RA Tchikaya und RA Nguema Mukue fehlen. Die "Facture d'Honoraire Reca-
      pitulative" vom 27. Oktober 2017 von RA Tchikaya beschrankt sich auf die Anga-
      be der geleisteten Stunden (total 340 Stunden). Auch aus der Honorarrechnung von
      RA Nguema Mukue yam 27. Oktober 2017 ist nicht ersichtlich, welche Arbeiten er
      fur das geltend gemachte fixe Honorar geleistet hat. Da sowohl RA Tchikaya als
      auch RA Nguema Mukue gegenither dem Schiedsgericht nicht in Erscheinung ge-
      treten sind, kann das Schiedsgericht ohne diese Angaben nicht beurteilen, welche
      Leistungen sie beztiglich dieses Verfahrens erbracht haben und ob diese angemes-
      sen waren. Entsprechend sind die in Bezug auf ihre Thigkeit geltend gemachten
      Kosten nicht rtickerstattungsfahig.

26;   Demzufolge belaufen sich die rikkerstattbaren Parteikosten der Klagerin auf
      CHF 220'405.85 sowie EUR 91'895.26 (= EUR 23706.02 + 5'098.62 + 63'090.62);
      diejenigen der Beklagten auf CHF 276'073.45.

26f   Die Klagerin hat 70%der Kosten der Beklagten, d.h. CHF 193251.40, zu tragen.
      Die Beklagte hat 30% der Kosten der Klagerin, d.h. CHF 66'121.75 and
       EUR 27'568.58 zu tragen (zur Verteilung vom Rz. 245).
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 214 of 221



14   .ens-Nr. 600413-2015                  Schiedsspruch                         86/87




     SCHIEDSSPRIJCH

     1.      Das Schiedsgericht 1st ftir die Behandlung der eingeklagten Ansprilche zu-
             standig.

             Der Eventualantrag der Beklagten auf Sistierung des Verfahrens, bis das
             von der Klagerin einzuleitende Schlichtungsverfahren und hernach das or-
             dentliche Gerichtsverfahren in Aquatorialguinea mit Urteil entschieden ist
             und sich die Klagerin dagegen zur Wehr setzen will, wird abgewiesen.

      3.     Der Eventualantrag der Beklagten auf Sistierung des Verfahrens, bis das
             von der Klagerin einzuleitende ordentliche Gerichtsverfahren vor den zu-
             standigen Gerichten in Aquatorialguinea mit Urteil entschieden 1st und sich
             die Klagerin dagegen zur Wehr setzen will, wird abgewiesen.

             Es wird festgestellt, dass der Managementvertrag vom 14. Dezember 2009
              ordentlich per 31. Januar 2015 aufgelost wurde.

      5.     Die Beklagte wird verpflichtet, der Klagerin total EUR 7'380'611 zu bezah-
              len, sowie omen Verzugszins von 5%

              ab 18. Februar 2011 auf EUR 63T134;

              ab 1. Mai 2011 auf EUR 267'068;

              ab 1. Mai 2012 auf FUR 2'470'383;

              ab 1. Mai 2013 auf EUR T670'684;

              ab 1. Mai 2014 auf EUR 1'335'342.

      6.      Im Mehrumfang wird die Klage abgevviesen.

      7.      Honorar und Auslagen des Schiedsgerichts wurden auf CHF 678'434 und
              die Vervvaltungskosten auf CHF 45'566 festgelegt. Diese Kosten werden
              vom Kostenvorschuss der Klagerin in Hohe von CHF 724'000 bezogen.
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 215 of 221




    fahrens-Nr. 600413-2015                    Schiedsspruch                        87/ 87




        8.      Die Beklagte wird verpflichtet, der Kiligerin ihren Anteil am Honorar and
                den Auslagen des Schiedsgerichts sowie an den Verwaltungskosten im Um-
                fang von total CHF 217'200 and ihren Anteil an der Einschreibegebiihr irn
                Umfang von CHF 2'400 zurUckzuerstatten.

                Die Kiagerin wird verpflichtet, der Beklagten CHF 193'251.40 als Entscha-
                digung ftir die Parteikosten zu zahlen.

        10.     Die Beklagte wird verpflichtet, der Klagerin CHF 66'121.75 und
                EUR 27'568.58 als Entschadigung Rh die Parteikosten zu zahlen.

        11.     Schriftliche Mitteilung an die Parteivertreter per E-Mail and Einschreiben
                sowie an die Mitschiedsrichter und das Sekretariat des Gerichtshofs per E-
                Mail und Post.


     edsort:    Zurich




     JJ
      7elix Fischer                                       Melissa Magliana
      m: /ft,         2.0A                                Datum: 14. 11, 2...b1R-




                             Dr. Andrea Meier
                             Datum:       1L c7o/1
      37.docx
      Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 216 of 221




CERTIFIED TRUE COPY
OF THE ORIGINAL
Geneva, 12th March 2019.




       RD De




          A




                                        APO! TILLE
                           (Convention de la Hays du 5 octobre                 I)
                       1.Pays: Suisse
                           Le present acts puyie
                       2. a ate signs par 11 --11A. 1a.                  aQtals.
                       3.agissant en qualite de            ..........              •
                       4. eat revetu du sceauftimbre de


                                                 Atteste
                            _aneye              6. le      1 3 MARS 2019
                                     131a et Canton de Geneve
                                 •
                           s,                0..2)64.20
                       9                                                10. Sign       re




                                                    Andrea GIL FERIONDE"
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 217 of 221




               . .    ... .. ....   . .   .
                               ...Er ...SP
Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 218 of 221




EXHIBIT A-3
 Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 219 of 221




Redacted - Attorney-Client Privileged




   From: Gerarda Coppola <g.coppola@wartmann-merker.ch>
   Date: 19 December 2017 at 16:36:56 CET
   To: ‘‘‘REINMUELLER, Bernd’’’ <bre@verslaw.ch>, ‘‘‘pmerz@froriep.ch’’’
   <pmerz@froriep.ch>, ‘‘‘Ivalloni@froriep.ch’’’ <Ivalloni@froriep.ch>,
   ‘‘‘jctchikaya@yahoo.fr’’’ <jctchikaya@yahoo.fr>, ‘‘‘sejomse@gmail.com’’’
   <sejomse@gmail.com>
   Copy: ‘‘‘fischer@bodmerfischer.ch’’’ <fischer@bodmerfischer.ch>,
   ‘‘‘Melissa.Magliana@homburger.ch’’’ <Melissa.Magliana@homburger.ch>, ‘‘‘Eliane
   Rossire’’’ <Eliane.Rossire@zhk.ch>, Andrea Meier <a.meier@wartmann-
   merker.ch>
   Subject: Proceedings no. 600413-2015

   Dear Madam, dear Sir,

   Please find attached the arbitration award in the above mentioned proceedings, as
   instructed by the Court of Arbitration. The signed originals will be sent by
   registered letter or by post today.

   Kind regards

   Gerarda Coppola
   (Secretary)
   _______________________
   lic. jur. Gerarda Coppola
   Attorney
   Wartmann & Merker
   Attorneys/ Attorneys at Law
   Kirchgasse 48
   CH - 8024 Zurich
   Tel. +41 44 212 10 11
   Fax +41 44 212 15 11
   g.coppola@wartmann-merker.ch
   www.wartmann-merker.ch

   ______________________________

   [Disclaimer in English]
             Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 220 of 221


Redacted - Attorney-Client Privileged




  Von: Gerarda Coppola <g.coppola@wartmann-merker.ch>
  Datum: 19. Dezember 2017 um 16:36:56 MEZ
  An: "'REINMUELLER, Bernd" <bre@verslaw.ch>, "pmerz@froriep.ch" <pmerz@froriep.ch>,
  "Ivalloni@froriep.ch" <Ivalloni@froriep.ch>, "jctchikaya@yahoo.fr" <jctchikaya@yahoo.fr>,
  wsejomse@gmail.com" <seiomse@gmail.com>
  Kopie: "fischer@bodmerfischer.ch" <fischer@bodmerfischer.ch>,
  "Melissa.Magliana@homburgerch" <Melissa.Magliana@homburgerch>, "'Eliane Rossire"
  <Eliane.Rossire@zhk.ch>, Andrea Meier <a.meier@wartmann-merkerch>
  Betreff: Verfahren Nr. 600413-2015

  Sehr geehrte Damen and Herren

  Anbei sende ich Ihnen im Auftrag des Schiedsgerichts den Schiedsspruch im obgenannten
  Verfahren. Die unterzeichneten Originale werden heute per Einschreiben bzw. Post versandt.

  Freundliche GrOsse

  Gerarda Coppola
  (Sekreterin)



  lic.iur. Gerarda Coppola
  Rechtsanwaltin
  Wartmann & Merker
  Rechtsanwalte/Attorneys at Law
  Kirchgasse 48
  CH - 8024 Zurich
  Tel. +41 44 212 10 11
  Fax +41 44 212 15 11
  g.coopola@wartmann-merkerch
  www.wartmann-merker.ch


    This communication, and the information it contains is for the sole use of the intended recipient. It is confidential, may be
   legally privileged and protected by law. Unauthorized use, copying or disclosure of any part thereof may be unlawful. If you
   have received this communication in error, please destroy all copies and kindly notify the sender. If you send us messages by
   e-mail, we take this as your authorization to correspond with you by e-mail.
       Case 1:20-cv-03572-RJL Document 1-1 Filed 12/08/20 Page 221 of 221


                                                                    D 718.384.8040

K;:;J TARGEM                                                        m TargemTranslations.com
C        TRANSLATIONS
                                                                    B projects@targemtranslations.com
                                                                    D 185 Clymer St. Brooklyn, NY 11211



                                       CERTIFIED TRANSLATION


 I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 185 Clymer Street in
 Brooklyn, New York, a language service with a firm track record of providing expert language services
 to the business and legal community of more than 50 years, do hereby certify that our team of
 translators, editors and proofreaders are professionally trained and vastly experienced in providing
 professional translations, from German to English and vice versa; and they have professionally
 translated the document referenced as "December 19, 2017 Email Correspondence"              from German
 to   English,   faithfully,   accurately and completely, to the best of their expertise and experience.


 Date: December 7, 2020




       Wolf Markowitz



                                                                          Stgnatme ofNotarv Public
                                                                                   ROCI-IAL WEISS
                                                                          NOTARY PUBLIC-STATE OF NEW YORK
                                                                                  No 0 1 WE6293785
                                                                               Ouali1ied 1n Kings County
                                                                           My Comm·1ss·1on Expires 12-16-2021
